FILED IN
                                               st
                                              1 COURT OF APPEALS
                                                  HOUSTON, TX
                                                   12/07/2015
                                              CHRISTOPHER A. PRINE,
              NO.                                    CLERK



    IN THE FOURTEENTH COURT OF APPEALS
            FOR THE STATE OF TEXAS
               at HOUSTON, TEXAS
  ______________________________________________

In re ROBINSON HELICOPTER COMPANY, INC., Relator

  ______________________________________________

            Original Proceeding From The
             11th Judicial District Court of
                 Harris County, Texas
                 Cause No. 2014-34635
  ______________________________________________

         RELATOR’S RECORD (Part 1 of 4)
                   R0001-R0319
  ______________________________________________

                      COATS & EVANS, P.C.
                      George Andrew Coats
                      State Bar No. 00783846
                      E-mail: coats@texasaviationlaw.com
                      Gary Linn Evans
                      State Bar No. 00795338
                      E-mail: evans@texasaviationlaw.com
                      Carrie M. McKerley
                      State Bar No. 24056625
                      Email: mckerley@texasaviationlaw.com
                      P.O. Box 130246
                      The Woodlands, Texas 77393-0246
                      Telephone: (281) 367-7732
                      Facsimile: (281) 367-8003

        EMERGENCY RELIEF REQUESTED
         ORAL ARGUMENT REQUESTED
                                   RECORD

                                                                 RECORD
NO.     DATE                      DESCRIPTION
                                                                 PAGE NO.
1.    12/04/2015 Affidavit of Carrie M. McKerley certifying true   N/A
                 and correct copies of record documents

2.    06/16/2014 Plaintiffs’ Original Petition.                      R0001-
                                                                     R0019
3.    06/16/2014 Plaintiffs’ First Discovery Requests           to   R0020-
                 Robinson Helicopter Company, Inc.                   R0036

4.    08/11/2014   Helicopter Services, Inc.’s Original Answer and   R0037-
                   Request for Disclosure.                           R0039

5.    08/11/2014 Original Answer of the Estate of Christopher        R0040-
                 Yeager, Deceased, and Request for Disclosure.       R0042

6.    08/18/2014 Robinson Helicopter Company, Inc.’s Original        R0043-
                 Answer to Plaintiffs’ Original Petition.            R0049

7.    09/30/2014 Robinson    Helicopter  Company,       Inc.’s       R0050-
                 Responses and Objections to Plaintiffs’ First       R0085
                 Discovery Requests.

8.    12/11/2014 Docket Control Order.                               R0086-
                                                                     R0088
9.    03/19/2015   Plaintiffs’ Unopposed Motion for Continuance      R0089-
                   and for Entry of Docket Control Order.            R0095

10.   03/20/2015 Plaintiffs’ Motion to Compel Robinson               R0096-
                 Helicopter Company’s Responses to First             R0137
                 Discovery Requests, and Request for Ruling on
                 Defendant’s Objections.

11.   03/20/2015 Plaintiffs’ Designation of Expert Witnesses and     R0138-
                 Expert Reports.                                     R0271
12.   03/23/2015   Order Granting Continuance.                     R0272

13.   04/28/2015 Agreed Amended Docket Control Order.              R0273-
                                                                   R0274
14.   05/07/2015 Robinson     Helicopter    Company,      Inc.’s   R0275-
                 Opposition to Plaintiff’s Motion to Compel        R0290
                 Responses to First Discovery Requests, and
                 Request for Ruling on Defendant’s Objections.

15.   05/20/2015 Plaintiff’s First Amended Petition.               R0291-
                                                                   R0319
16.   06/01/2015 Amended Agreed Protective Order.                  R0320-
                                                                   R0328
17.   06/15/2015 Plaintiffs’ Second Requests for Production to     R0329-
                 Robinson Helicopter Company, Inc.                 R0340

18.   07/10/2015 Plaintiffs’ Motion to Compel and for Sanctions.   R0341-
                                                                   R0349
19.   07/15/2015 Robinson    Helicopter    Company,       Inc.’s   R0350-
                 Responses and Objections to Plaintiffs’ Second    R0375
                 Discovery Requests.

20.   07/22/2015 Plaintiffs’ Motion to Compel Robinson             R0376-
                 Helicopter Company, Inc.’s Responses to           R0422
                 Plaintiffs’ Second Requests for Production and
                 Request for Ruling on Defendant’s Objections.

21.   07/24/2015 Robinson Helicopter Company, Inc.’s First         R0423-
                 Amended Responses and Objections to               R0456
                 Plaintiffs’ First Discovery Requests.

22.   08/07/2015 Plaintiffs’ Amended Designation of Expert         R0457-
                 Witnesses and Expert Reports.                     R0555

23.   08/11/2015 Plaintiffs’ Third Requests for Production to      R0556-
                 Robinson Helicopter Company, Inc.                 R0561
24.   08/12/2015 Robinson Helicopter Company, Inc.’s Response     R0562-
                 to Plaintiffs’ Motion to Compel Robinson         R0664
                 Helicopter Company, Inc.’s Responses to
                 Plaintiffs’ Second Requests for Production and
                 Request for Ruling on Defendant’s Objections.

25.   08/12/2015 Robinson Helicopter Company, Inc.’s Response     R0665-
                 to Plaintiffs’ Motion to Compel and for          R0682
                 Sanctions.

26.   08/21/2015 Motion to Quash Subpoena and Notice of           R0683-
                 Deposition by Written Questions.                 R0696

27.   08/24/2015 Deposition Subpoena to Testify or Produce        R0697-
                 Documents.                                       R0702

28.   08/27/2015 Plaintiffs’ Motion    to   Compel   Deposition   R0703-
                 Transcript.                                      R0719

29.   08/28/2015 Supreme Court of Texas Grant of Motion for       R0720-
                 Limited Emergency Stay.                          R0721

30.   09/04/2015 Robinson Helicopter Company, Inc.’s Response     R0722-
                 to Plaintiffs’ Motion to Compel Deposition       R0740
                 Transcripts.

31.   09/08/2015 Plaintiffs’ Reply to the Response of Robinson    R0741-
                 Helicopter Company, Inc.to Plaintiffs’ Motion    R0752
                 to Compel Deposition Transcripts.

32.   09/10/2015 Robinson    Helicopter   Company,       Inc.’s   R0753-
                 Responses and Objections to Plaintiffs’ Third    R0765
                 Discovery Requests.

33.   09/14/2015 Robinson    Helicopter  Company,     Inc.’s      R0766-
                 Designation of Expert Witnesses and Expert       R0821
                 Reports.
34.   09/14/2015 Robinson Helicopter Company, Inc.’s First        R0822-
                 Amended Responses and Objections to              R0845
                 Plaintiffs’ Second Discovery Requests.

35.   09/22/2015 Order Denying Motion to Quash Subpoena.          R0846

36.   09/23/2015 Robinson Helicopter Company, Inc.’s Motion       R0847-
                 to Reconsider or in the Alternate, Motion to     R0854
                 Clarify.

37.   09/30/2015 Reporter’s Record of September 30, 2015          R0855-
                 hearing.                                         R1016

38.   11/05/2015 Robinson Helicopter Company, Inc.’s Motion       R1017-
                 for Leave to Designate Responsible Third         R1022
                 Parties.

39.   11/10/2015 Plaintiffs’ Response to Robinson Helicopter      R1023-
                 Company, Inc.’s Motion for Leave to Designate    R1026
                 Responsible Third Parties.

40.   11/17/2015 Robinson Helicopter Company, Inc.’s Motion       R1027-
                 for Continuance.                                 R1045

41.   11/17/2015 Trial Preparation Order.                         R1046-
                                                                  R1048
42.   11/18/2015 Plaintiffs’ Objection to the Motion for          R1049-
                 Continuance of Robinson Helicopter Company,      R1053
                 Inc.

43.   11/19/2015 Order Granting Motion to Take Judicial Notice,   R1054-
                 Granting Objection to Production Requests in     R1060
                 Part; Granting Discovery in Part.

44.   11/20/2015 Defendant Robinson Helicopter Company Inc's      R1061-
                 Motion to Quash Notice of Deposition of Dr.      R1065
                 Joseph Burton.
45.   11/20/2015 Defendant Robinson Helicopter Company, Inc's     R1066-
                 Motion to Quash Notice of Deposition of          R1070
                 William D. Carden M.S. P. E.

46.   11/20/2015 Defendant Robinson Helicopter Company Inc's      R1071-
                 Motion to Quash Notice of Deposition of          R1075
                 William S. Lawrence.

47.   11/20/2015 Defendant Robinson Helicopter Company Inc's      R1076-
                 Motion to Quash Notice of Deposition of Colin    R1080
                 A Sommer, P.E.

48.   11/25/2015 Defendant Robinson Helicopter Company,           R1081-
                 Inc.'s Motion for Reconsideration of Order       R1274
                 Granting Plaintiff's Motion to Compel and
                 Contingent Motion to Stay Pending Mandamus.

49.   11/27/2015 Defendant Robinson Helicopter Company Inc.’s     R1275-
                 Motion to Bifurcate Trial on Exemplary           R1282
                 Damages.

50.   11/27/2015 Notice of Deposition of Dr. Stephen K. Wilson.   R1283-
                                                                  R1284
51.   11/30/2015 Order Denying Trial Continuance.                 R1285-
                                                                  R1287
52.   11/30/2015 Order   Denying      Leave     To    Designate   R1288
                 Responsible 3rd Party.

53.   11/30/2015 Plaintiffs' Motion to Quash Notice of Oral and   R1289-
                 Videotaped Deposition of Dr. Stephen K.          R1296
                 Wilson.

54.   12/2/2015   Exhibit List from Court Reporter (pursuant to   R1297
                  September 30, 2015 hearing).

55.               Reporter’s Record of August 17, 2015 hearing.   R1298-
                                                                  R1314
56.               Reporter’s Record from November 30, 2015        R1315-
                  hearing.                                        R1326
                            NO.

IN RE ROBINSON               §                    IN THE FOURTEENTH
HELICOPTER COMPANY, INC. §
                             §
Original Proceeding From the §                    COURT OF APPEALS
  th
11 Judicial Court of         §
Harris County, Texas         §
Cause No. 2014-34635         §                    HOUSTON, TEXAS


                 AFFIDAVIT OF CARRIE M. MCKERLEY

THE STATE OF TEXAS                   §
                                     §
COUNTY OF WALLER                     §

      “My name is Carrie M. McKerley. I am over eighteen years of age, have
never been convicted of a felony, and am fully competent to make this affidavit. I
have personal knowledge of the statements contained herein, which are all true and
correct.

     I am an attorney with the law firm of Coats & Evans, P.C. and represent
Robinson Helicopter Company, Inc. (“Robinson”) in this action.

      The attached materials, numbered R0001 – R1326, are true and correct
copies of the following materials from the record:

                                                                 RECORD
NO.     DATE                       DESCRIPTION
                                                                 PAGE NO.
1.    12/04/2015 Affidavit of Carrie M. McKerley certifying true   N/A
                 and correct copies of record documents

2.    06/16/2014 Plaintiffs’ Original Petition.                         R0001-
                                                                        R0019
3.    06/16/2014 Plaintiffs’ First Discovery Requests            to     R0020-
                 Robinson Helicopter Company, Inc.                      R0036
4.    08/11/2014   Helicopter Services, Inc.’s Original Answer and   R0037-
                   Request for Disclosure.                           R0039

5.    08/11/2014 Original Answer of the Estate of Christopher        R0040-
                 Yeager, Deceased, and Request for Disclosure.       R0042

6.    08/18/2014 Robinson Helicopter Company, Inc.’s Original        R0043-
                 Answer to Plaintiffs’ Original Petition.            R0049

7.    09/30/2014 Robinson    Helicopter  Company,       Inc.’s       R0050-
                 Responses and Objections to Plaintiffs’ First       R0085
                 Discovery Requests.

8.    12/11/2014 Docket Control Order.                               R0086-
                                                                     R0088
9.    03/19/2015   Plaintiffs’ Unopposed Motion for Continuance      R0089-
                   and for Entry of Docket Control Order.            R0095

10.   03/20/2015 Plaintiffs’ Motion to Compel Robinson               R0096-
                 Helicopter Company’s Responses to First             R0137
                 Discovery Requests, and Request for Ruling on
                 Defendant’s Objections.

11.   03/20/2015 Plaintiffs’ Designation of Expert Witnesses and     R0138-
                 Expert Reports.                                     R0271

12.   03/23/2015   Order Granting Continuance.                       R0272

13.   04/28/2015 Agreed Amended Docket Control Order.                R0273-
                                                                     R0274
14.   05/07/2015 Robinson     Helicopter    Company,      Inc.’s     R0275-
                 Opposition to Plaintiff’s Motion to Compel          R0290
                 Responses to First Discovery Requests, and
                 Request for Ruling on Defendant’s Objections.

15.   05/20/2015 Plaintiff’s First Amended Petition.                 R0291-
                                                                     R0319


                                       2
16.   06/01/2015 Amended Agreed Protective Order.                  R0320-
                                                                   R0328
17.   06/15/2015 Plaintiffs’ Second Requests for Production to     R0329-
                 Robinson Helicopter Company, Inc.                 R0340

18.   07/10/2015 Plaintiffs’ Motion to Compel and for Sanctions.   R0341-
                                                                   R0349
19.   07/15/2015 Robinson    Helicopter    Company,       Inc.’s   R0350-
                 Responses and Objections to Plaintiffs’ Second    R0375
                 Discovery Requests.

20.   07/22/2015 Plaintiffs’ Motion to Compel Robinson             R0376-
                 Helicopter Company, Inc.’s Responses to           R0422
                 Plaintiffs’ Second Requests for Production and
                 Request for Ruling on Defendant’s Objections.

21.   07/24/2015 Robinson Helicopter Company, Inc.’s First         R0423-
                 Amended Responses and Objections to               R0456
                 Plaintiffs’ First Discovery Requests.

22.   08/07/2015 Plaintiffs’ Amended Designation of Expert         R0457-
                 Witnesses and Expert Reports.                     R0555

23.   08/11/2015 Plaintiffs’ Third Requests for Production to      R0556-
                 Robinson Helicopter Company, Inc.                 R0561

24.   08/12/2015 Robinson Helicopter Company, Inc.’s Response      R0562-
                 to Plaintiffs’ Motion to Compel Robinson          R0664
                 Helicopter Company, Inc.’s Responses to
                 Plaintiffs’ Second Requests for Production and
                 Request for Ruling on Defendant’s Objections.

25.   08/12/2015 Robinson Helicopter Company, Inc.’s Response      R0665-
                 to Plaintiffs’ Motion to Compel and for           R0682
                 Sanctions.




                                      3
26.   08/21/2015 Motion to Quash Subpoena and Notice of              R0683-
                 Deposition by Written Questions.                    R0696

27.   08/24/2015 Deposition Subpoena to Testify or Produce           R0697-
                 Documents.                                          R0702

28.   08/27/2015 Plaintiffs’ Motion       to   Compel   Deposition   R0703-
                 Transcript.                                         R0719

29.   08/28/2015 Supreme Court of Texas Grant of Motion for          R0720-
                 Limited Emergency Stay.                             R0721

30.   09/04/2015 Robinson Helicopter Company, Inc.’s Response        R0722-
                 to Plaintiffs’ Motion to Compel Deposition          R0740
                 Transcripts.

31.   09/08/2015 Plaintiffs’ Reply to the Response of Robinson       R0741-
                 Helicopter Company, Inc.to Plaintiffs’ Motion       R0752
                 to Compel Deposition Transcripts.

32.   09/10/2015 Robinson    Helicopter   Company,       Inc.’s      R0753-
                 Responses and Objections to Plaintiffs’ Third       R0765
                 Discovery Requests.

33.   09/14/2015 Robinson    Helicopter  Company,     Inc.’s         R0766-
                 Designation of Expert Witnesses and Expert          R0821
                 Reports.

34.   09/14/2015 Robinson Helicopter Company, Inc.’s First           R0822-
                 Amended Responses and Objections to                 R0845
                 Plaintiffs’ Second Discovery Requests.

35.   09/22/2015 Order Denying Motion to Quash Subpoena.             R0846

36.   09/23/2015 Robinson Helicopter Company, Inc.’s Motion          R0847-
                 to Reconsider or in the Alternate, Motion to        R0854
                 Clarify.


                                      4
37.   09/30/2015 Reporter’s Record of September 30, 2015          R0855-
                 hearing.                                         R1016

38.   11/05/2015 Robinson Helicopter Company, Inc.’s Motion       R1017-
                 for Leave to Designate Responsible Third         R1022
                 Parties.

39.   11/10/2015 Plaintiffs’ Response to Robinson Helicopter      R1023-
                 Company, Inc.’s Motion for Leave to Designate    R1026
                 Responsible Third Parties.

40.   11/17/2015 Robinson Helicopter Company, Inc.’s Motion       R1027-
                 for Continuance.                                 R1045

41.   11/17/2015 Trial Preparation Order.                         R1046-
                                                                  R1048
42.   11/18/2015 Plaintiffs’ Objection to the Motion for          R1049-
                 Continuance of Robinson Helicopter Company,      R1053
                 Inc.

43.   11/19/2015 Order Granting Motion to Take Judicial Notice,   R1054-
                 Granting Objection to Production Requests in     R1060
                 Part; Granting Discovery in Part.

44.   11/20/2015 Defendant Robinson Helicopter Company Inc.’s     R1061-
                 Motion to Quash Notice of Deposition of Dr.      R1065
                 Joseph Burton.

45.   11/20/2015 Defendant Robinson Helicopter Company,           R1066-
                 Inc.’s Motion to Quash Notice of Deposition of   R1070
                 William D. Carden M.S. P. E.

46.   11/20/2015 Defendant Robinson Helicopter Company Inc.’s     R1071-
                 Motion to Quash Notice of Deposition of          R1075
                 William S. Lawrence.




                                     5
47.   11/20/2015 Defendant Robinson Helicopter Company Inc.’s     R1076-
                 Motion to Quash Notice of Deposition of Colin    R1080
                 A Sommer, P.E.

48.   11/25/2015 Defendant Robinson Helicopter Company,           R1081-
                 Inc.’s Motion for Reconsideration of Order       R1274
                 Granting Plaintiff's Motion to Compel and
                 Contingent Motion to Stay Pending Mandamus.

49.   11/27/2015 Defendant Robinson Helicopter Company Inc.’s     R1275-
                 Motion to Bifurcate Trial on Exemplary           R1282
                 Damages.

50.   11/27/2015 Notice of Deposition of Dr. Stephen K. Wilson.   R1283-
                                                                  R1284
51.   11/30/2015 Order Denying Trial Continuance.                 R1285-
                                                                  R1287
52.   11/30/2015 Order   Denying      Leave     To    Designate   R1288
                 Responsible 3rd Party.

53.   11/30/2015 Plaintiffs’ Motion to Quash Notice of Oral and   R1289-
                 Videotaped Deposition of Dr. Stephen K.          R1296
                 Wilson.

54.   12/2/2015   Exhibit List from Court Reporter (pursuant to   R1297
                  September 30, 2015 hearing).

55.               Reporter’s Record of August 17, 2015 hearing.

56.               Reporter’s Record from November 30, 2015
                  hearing.




                                     6
        Further Affiant sayeth not.




     SUBSCRIBED AND SWORN TO BEFORE ME on this 4th day of
December, 2015, to certify which witness my hand and official seal of office.


    ,sotVi14', ,,,     ALICE C MARTINEZ
            •*.TAI Notary Public. State of Texas   Notary Public in and for the St
                                                                                "aigaf Texas
                  My Commission Expires
                   September 28, 2019




                                                     6
                                                                                6/16/2014 4:53:49 PM
                                                                                Chris Daniel - District Clerk
                                                                                Harris County
                                                                                Envelope No: 1554748
                           2014-34635 / Court: 011                              By: CUERO, NELSON

                               CAUSE NO. ________________

NATHAN S. ATES, Individually and
as Personal Representative of the              §
Estate of Joyce A. Ates, Deceased;
Sonia Ates and Nathan M. Ates                  §          IN THE DISTRICT COURT OF

V.                                             §          HARRIS COUNTY, TEXAS

ROBINSON HELICOPTER COMPANY,                   §          ______ JUDICIAL DISTRICT
INC. , HELICOPTER SERVICES, INC.
and the Estate of                              §
CHRISTOPHER YEAGER

        PLAINTIFFS’ ORIGINAL PETITION AND REQUESTS FOR DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, NATHAN S. ATES, Individually and as Personal Representative of the

Estate of Joyce A. Ates, Deceased, Sonia Ates and Nathan M. Ates, hereinafter referred to as

Plaintiffs complaining of ROBINSON HELICOPTER COMPANY, INC., HELICOPTER

SERVICES, INC., and Paula Yeager, Representative of the ESTATE OF CHRISTOPHER

YEAGER, showing the Court as follows, to-wit:

                                               I.

                               DISCOVERY CONTROL PLAN

        Pursuant to Texas Rule of Civil Procedure 190.4, Plaintiffs intend for discovery to be

conducted under a level three (3) discovery control plan. Plaintiffs request that this Honorable Court

prepare a docket control order pursuant to Plaintiffs request for a level three (3) discovery control

plan.




                                                    -1-



                                                                                           R0001
                                                 II.

                                           PARTIES

         Plaintiff, Nathan S. Ates, is a resident of Louisiana.

         Plaintiff, Sonia Ates, is a resident of Harris County, Texas.

         Plaintiff, Nathan M Ates, is a resident of Oklahoma.

         Defendant, Robinson Helicopter Company, Inc. (Hereinafter referred to as “Robinson”),

is a California corporation. Robinson engages in business in the State of Texas, but does not

maintain a regular place of business nor a designated agent upon whom service may be had upon

causes of action arising out of such business being performed in this State. This suit arises out of

business done on a regular basis by Robinson in this state.

         No service is requested at this time.

         Defendant, Helicopter Services, Inc., is a Texas corporation doing business in the State of

Texas with its principal place of business in Harris County, Texas.

         No service is requested at this time.

         Defendant, Paula Yeager, Representative of the Estate of Christopher Yeager, Deceased,

is a resident of Texas and is represented by legal counsel, Robert E. Ammons and Bennett A.

Midlo, Ammons & Associates, 3700 Montrose Boulevard, Houston, Harris County, Texas

77006.

         No service is requested at this time.

                                                 III.

         Venue is proper and maintainable in Harris County, Texas since all or a substantial part

of the events or omissions giving rise to the claim herein occurred in said county, where


                                                       -2-



                                                                                          R0002
defendant, Helicopter Services, Inc., has its principal place of business. Moreover, because

venue is proper in Harris County, Texas as to Defendants, Helicopter Services, Inc. and Paula

Yeager, Representative of the Estate of Christopher Yeager, Deceased, venue is also proper to

defendant, Robinson Helicopter Company, Inc., pursuant to Section 15.005 of the Texas Civil

Practice & Remedies Code, which provides that when venue is proper as to one defendant, it is

proper as to all defendants and all claims.

This court has jurisdiction by reason of the above and as Plaintiffs’ damages exceed the

minimum jurisdictional requirements of this court.

                                              IV.

       It has become necessary to file this civil suit to collect a legal debt and damages due and

owing Plaintiffs as a result of the death of their wife and mother, Joyce A. Ates, on or about

September 10, 2012, at which time Joyce A. Ates was a passenger in a Robinson R22 Beta

helicopter being piloted by Christopher Yeager. Mr. Yeager, a pilot working in the course and

scope of his employment for Helicopter Services, Inc., was providing Joyce A. Ates with

services in the form of helicopter transportation for aerial observation over sites in Harris

County, Texas.

       Decedent Yeager was piloting a 2007 Robinson R22 Beta II helicopter bearing serial

number 4250 and registration no. N281RG (the subject helicopter) during a flight originating

from the Baytown Airport, Baytown, Texas at approximately 3:00 p.m., according to air safety

investigators, on September 10, 2012. Joyce A. Ates was a passenger in the helicopter.




                                                 -3-



                                                                                           R0003
        According to information developed by the National Transportation Safety Board,

witnesses observed the helicopter spinning slowly around the main rotor shaft and descending

straight down. Witnesses stated that the main rotor blades were turning slowly and were not

deflected upward and the tail rotor did not appear to be turning. The helicopter then impacted the

ground at approximately 3:30 p.m., causing a large dust cloud. According to the investigation,

within a minute, the helicopter ignited in a fireball, preventing rescue attempts by witnesses on

the scene and consuming both Yeager and Ates.

        The subject helicopter came to rest upright on a heading of 195 degrees magnetic on a dirt

road located in a steel pipe storage yard in Harris County, Texas. The entirety of the aircraft was

reportedly accounted for at the site, with the fuselage consumed by the fire. The skids were

spread and level with the belly of the fuselage. The body of the subject helicopter was listed to

the right.

        Joyce Ates suffered injuries which resulted in her death.

        At all times material hereto, Christopher Yeager, Deceased, was the pilot of the helicopter

involved herein, and an employee of Helicopter Services, Inc.

        At all times material hereto, Defendant, HELICOPTER SERVICES, INC., owned,

maintained and managed the subject helicopter and was the employer of Christopher Yeager.

        HELICOPTER SERVICES, INC. is a factory authorized ROBINSON service center

employing technicians trained and certified by Robinson, directly, to perform all scheduled

maintenance, inspections, repair and overhaul of all versions of the R-22, R-44, and R-66

helicopter models.




                                                -4-



                                                                                         R0004
       HELICOPTER SERVICES, INC. is an agent and contractor for ROBINSON and as such,

its acts, conduct and omissions were under the actual, implied or apparent authority of

Defendant, ROBINSON.

       ROBINSON HELICOPTER COMPANY, INC. designed manufactured and sold the

Robinson R-22 Beta Helicopter involved in this suit.

       ROBINSON HELICOPTER COMPANY, INC. is a “prime partner” of HELICOPTER

SERVICES, INC.

                                              V.

       Plaintiffs are proper parties under Texas law to bring this suit arising out of the injuries

and subsequent death of Joyce A. Ates, pursuant to the Texas Wrongful Death Act and the Texas

Survival Statute.

       Plaintiffs seek and are entitled to recover actual and exemplary damages from Defendants

under Texas law.

       Plaintiffs seek and are entitled to recover all legally allowable damages from Defendants.

                                              VI.

       Plaintiffs would show that the crash was caused by the negligence and/or gross

negligence and/or malice of the Defendant, ROBINSON HELICOPTER COMPANY, INC., and

such negligence includes, but is not limited to the following:

       Defendant, Robinson Helicopter Company, Inc. , was negligent in its design,

manufacture, assembly and inspection of the R22 Beta helicopter.

       Defendant, Robinson Helicopter Company, Inc., failed to adequately test the subject

helicopter.


                                                 -5-



                                                                                           R0005
          Defendant, Robinson Helicopter Company, Inc., negligently and without performing

proper tests and inspections, introduced the subject helicopter into the stream of commerce in a

defective condition that rendered it inferior, unsuitable and unsafe when used for its intended

purposes.

          Defendant, Robinson Helicopter Company, Inc., was negligent through acts and

omissions by and through its agents, servants and/or employees, acting in the course and scope of

their respective employments, individually and/or collectively.

          As a direct and proximate result of Robinson Helicopter Company’s negligence/gross

negligence/malice Joyce Ates suffered injuries resulting in her death on September 10, 2012.

                                                 VII.

          Plaintiffs would show that the crash was caused by the negligence and/or gross

negligence and/or malice of the Defendant, HELICOPTER SERVICES, INC., and such

negligence includes, but is not limited to the following:

          Defendant, Helicopter Services, Inc., failed to adequately train its pilot, Christopher

Yeager, for proficiency in operating the subject helicopter.

          Defendant, Helicopter Services, Inc., negligently and without performing proper upkeep,

maintenance, service, retrofitting, tests and inspections, allowed persons such as Joyce Ates to

utilize the subject helicopter in a defective condition that rendered it inferior, unsuitable and

unsafe;

          Defendant, Helicopter Services, Inc., was negligent through acts and omissions by and

through its agents, servants and/or employees, acting in the course and scope of their respective

employments, individually and/or collectively.


                                                   -6-



                                                                                             R0006
        As a direct and proximate result of Helicopter Services, Inc.’s negligence/gross

negligence/malice, Joyce Ates suffered injuries resulting in her death on September 10, 2012.

                                               VIII.

        Plaintiffs would show that the crash was caused by the negligence and/or gross

negligence and/or malice of the pilot, Christopher Yeager, and such negligence includes, but is

not limited to the following:

        Christopher Yeager failed to follow mandated testing and protocols regarding operation

of the Robinson R22 Beta helicopter he was piloting at the time of the incident subject of this

suit.

        Plaintiffs would further show that Yeager failed to employ appropriate helicopter

piloting techniques to avoid a high velocity crash landing, failed to control the helicopter and as

such, his operation of the helicopter in which Joyce Ates was a passenger, negligently caused

and/or contributed to the incident subject of this suit.

        Christopher Yeager failed to maintain controlled flight under power and as a result, the

helicopter crashed and burned. Yeager failed to appropriately employ emergency maneuvers so

as to control the craft, and avoid injuries and death to Mrs. Ates. Further, Yeager failed to

safely bring the craft to rest after an apparent loss of power and avoid a high velocity impact

which caused the craft to explode and burn.

        As a direct and proximate result of Christopher Yeager’s negligence/gross

negligence/malice, Joyce Ates suffered injuries resulting in her death on September 10, 2012.




                                                  -7-



                                                                                           R0007
                                                IX.

        The subject helicopter, which was designed, manufactured, assembled and sold by

Robinson Helicopter Company, Inc., was at all times material hereto, defective and unsafe for its

intended purpose.

        At the time of the incident in question, the subject helicopter proved not to be airworthy

because of both design and mechanical defects and problems that lead to a loss of tail rotor

control, drive or effectiveness, and which made control of the aircraft difficult to regain, once

lost.   Additionally, the subject helicopter’s rotors lost inertia and the helicopter’s aluminum

fuel tanks’ failed to resist post accident fuel leaks and the resulting fire. Robinson, from prior

crash analyses, was fully aware that unlined fuel tanks posed an unreasonable risk of harm to

occupants in the aircraft, and had issued a safety bulletin for a portion of its fleet for this very

circumstance. The helicopter in question had not been retrofitted with an alternative fuel bladder

to avoid post impact fires.

        At the time of the crash, the helicopter was in the same or substantially similar condition

it was in when leaving the possession of Robinson Helicopter Company, Inc., and it was being

used for its intended purpose. Plaintiff contends that the defective helicopter was a producing

cause of Plaintiffs’ injuries and damages.

        As a direct and proximate result of the defective conditions of the subject helicopter,

Joyce Ates suffered injuries resulting in her death on September 10, 2012.

                                                X.

        Defendant, Robinson Helicopter Company, Inc., intentionally ignored the necessity for

incorporation of alternative designs, mechanical components and/or safety/redundancy features


                                                  -8-



                                                                                              R0008
that would prevent or mitigate rotor failures and /or ineffectiveness.

          Defendant, Robinson Helicopter Company, Inc., intentionally ignored the necessity for

incorporation of alternative designs, mechanical components and/or safety/redundancy features

that would prevent or mitigate fuel tank failures causing post crash ignition and fires, such as the

one subject of this suit.

          Defendant, Robinson Helicopter Company, Inc., intentionally ignored the necessity for

proper testing and inspection of the subject helicopter, including advice and warning to potential

users;

          Defendant, Robinson Helicopter Company, Inc., intentionally ignored limitation of the

purposes for use of the subject helicopter while knowing of its shortcomings and poor safety

record.

          As a direct and proximate result of the above-stated willful, wanton and malicious

activities of Robinson Helicopter Company, Inc., Plaintiffs are entitled to an award of punitive

damages over and above the actual damages prayed for in this action.

                                               XI.

          Defendant, Robinson Helicopter Company, Inc. was grossly negligent in the following

respects, and such conduct was a proximate cause of the incident, Joyce Ates’ injuries and death

and Plaintiffs’ resulting damages:

          a.     Failing to perform proper safety analyses regarding the subject helicopter model,

                 including failing to incorporate alternative designs, components and/or features

                 preventing rotor failures and ineffectiveness;

          b.     Failing to perform proper safety analyses regarding the subject helicopter model,


                                                  -9-



                                                                                          R0009
               including failing to incorporate alternative designs, components and/or features

               preventing fuel tank failures and ineffectiveness; and

       c.      Failing to properly test and inspect the subject helicopter and advise, correct and

               warn of the specific hazards involved in operation of the subject helicopter model.

       Defendant, Robinson Helicopter Company, Inc., was grossly negligent and acted with

malice in failing to properly analyze safety data, perform safety analyses, incorporate alternative

designs, components and features preventing rotor and fuel tank failures and ineffectiveness

and/or to properly test and inspect the helicopter including correction and warnings of specific

hazards involved with its operation.

                                               XII.

       Defendant, Helicopter Services, Inc., was aware of the particular hazards and risks

involved in operation of the Robinson R22 Beta helicopter and of its safety reputation, but

nevertheless proceeded with conscious indifference to the rights, welfare and safety of others,

including Joyce Ates, in offering the helicopter and its pilot for hire.

       Defendant, Helicopter Services, Inc.’s conduct constitutes gross negligence and malice as

those terms are defined and understood in Texas law because it reflects such an entire want of

care as to establish that the acts and/or omissions complained of resulted from actual conscious

indifference to the rights, welfare and/or safety of the persons affected by said conduct.

The conduct of Helicopter Services, Inc., created an extreme risk of harm to Joyce Ates about

which Defendant had an actual subjective awareness.

       Such grossly negligent conduct was a proximate cause of the death of Joyce Ates and the

damages and losses suffered by Plaintiffs.


                                                 -10-



                                                                                             R0010
       Accordingly, Plaintiffs seek punitive damages from Defendant, Helicopter Services, Inc.

                                               XIII.

       Defendant, Helicopter Services, Inc., was negligent and grossly negligent in the following

respects, and such conduct was a proximate cause of the incident, Joyce Ates’ injuries and death

and Plaintiffs’ resulting damages:

       a.      Failing to perform proper safety analyses regarding the subject helicopter model;

       b.      Failing to insure that proper safety programs and training were in place;

       c.      Failing to properly advise, correct and warn of the specific hazards involved in

               operation of the subject helicopter model; and,

       d.      Failing to properly inspect and/or maintain the subject helicopter.

       Defendant, Helicopter Services, Inc., was grossly negligent and acted with malice in

failing to properly analyze safety data, train operators, inspect and maintain the subject helicopter

in order to provide a safe, hazard-free aircraft.

                                               XIV.

       Defendant, Christopher Yeager, Deceased, was grossly negligent and acted with malice in

failing to properly provide an appropriate and safe aircraft for use by Joyce Ates, as well as

failing to undergo specialized and specific ongoing training necessary for the helicopter’s safe

operation.

       Defendant, Christopher Yeager, Deceased, was aware of the particular hazards and risks

involved in operation of the Robinson R22 Beta helicopter and of its poor safety reputation, but

nevertheless proceeded with conscious indifference to the rights, welfare and safety of others,

including Joyce Ates, in offering and piloting the helicopter for hire.


                                                    -11-



                                                                                           R0011
       Defendant, Christopher Yeager, Deceased’s conduct constitutes gross negligence and

malice as those terms are defined and understood in Texas law because it reflects such an entire

want of care as to establish that the acts and/or omissions complained of resulted from actual

conscious indifference to the rights, welfare and/or safety of the persons affected by said conduct.

The conduct of Christopher Yeager created an extreme risk of harm to Joyce Ates about which

Defendant had an actual subjective awareness.

       Such grossly negligent conduct was a proximate cause of the death of Joyce Ates and the

damages and losses suffered by Plaintiffs.

       Accordingly, Plaintiffs seek punitive damages from the Estate of Christopher Yeager,

Deceased.

                                               XV.

       Defendant, Christopher Yeager, Deceased, was grossly negligent in the following

respects, and such conduct was a proximate cause of the incident, Joyce Ates’ injuries and death

and Plaintiffs’ resulting damages:

       a.     Failing to properly provide and maintain an appropriate and safe aircraft for use by

Joyce Ates;

       b.     Failing to undergo specialized and specific ongoing training necessary for the

helicopter’s safe operation.

       Defendant, Christopher Yeager, Deceased, was aware of the particular hazards and risks

involved in operation of the Robinson R22 Beta helicopter and of its poor safety reputation, but

nevertheless proceeded with conscious indifference to the rights, welfare and safety of others,

including Joyce Ates, in offering and piloting the helicopter for hire.


                                                -12-



                                                                                          R0012
                                               XVI.

       Plaintiffs would show that by engaging in the aforementioned conduct, and where

applicable under Texas Law, all Defendants’ are jointly and severally liable to all Plaintiffs for

their damages and injuries.

                                               XVII.

       Plaintiffs allege the theory of respondeat superior and vicarious liability against

HELICOPTER SERVICES, INC., as those terms apply pursuant to Texas Law, as YEAGER was

operating the helicopter subject hereof during the course and scope of his employment.

                                               XVIII.

       As it relates to each and every cause of action set forth herein, Plaintiffs assert the legal

theories of agency, vicarious liability, and respondeat superior as those terms apply and are

defined by Texas Law. Defendants’ employees, agents, or sub-contractors were responsible for

some, or all of the conduct of Defendants.

       One or more of the Defendants’ negligent and grossly negligent acts and/or omissions

were caused by owners, vice principals, supervisors or managers of the Defendants.

Defendants’ employees, agents, or sub-contractors that were servicing, maintaining and operating

the helicopter subject of this lawsuit, were doing so during the course and scope of their

employment for Defendants. Defendants’ employees, agents, or sub-contractor conduct, acts,

negligence, or omissions occurred during the course and scope of their employment for

Defendants. Any and all acts or omissions of Defendants’ employees, agents, or sub-contractors

that caused harm to Plaintiffs are the acts of Defendants pursuant to the theory of agency,

vicarious liability and respondeat superior, as those terms are defined pursuant to Texas Law.


                                                -13-



                                                                                             R0013
       ROBINSON was the manufacturer of the helicopter involved in this incident.

       HELICOPTER SERVICES is a factory authorized ROBINSON service center employing

technicians trained and certified by Robinson, directly, to perform all scheduled maintenance,

inspections, repair and overhaul of all versions of the R-22, R-44, and R-66 helicopter models.

       HELICOPTER SERVICES is an agent and/or contractor for ROBINSON and as such, its

acts, conduct and omissions were done with the actual, implied or apparent authority of

Defendant, ROBINSON.

       ROBINSON is a “prime partner” of HELICOPTER SERVICES.

       Additionally, and pleading in the alternative, HELICOPTER SERVICES hired Pilot

Yeager to operate their helicopter and to ferry passengers on its behalf, in a Robinson R-22 Beta

helicopter. Thus, Yeager was acting on behalf of Defendant, HELICOPTER SERVICES, and

through the course and scope of his employment when this helicopter crash occurred.

       YEAGER’s operation of the helicopter as an employee, agent and /or servant of

Defendant HELICOPTER, the agent and/or contractor for ROBINSON, its “prime partner”

deems Robinson further responsible for the acts, omissions and negligence of HELICOPTER due

to the master servant relationship which existed between ROBINSON and HELICOPTER, and

pursuant to the doctrine of Respondeat Superior and Vicarious Liability.

       Therefore, Plaintiffs’ seek to recover against all Defendants under the theories of agency,

vicarious liability, and/or respondeat superior for any cause of action alleged herein or for any

intentional, knowing, reckless or negligent acts or omissions caused by Defendants’ agents,

contractors, servants, or employees.

                                              XIX.


                                                -14-



                                                                                          R0014
       In addition to Defendants’ ordinary negligence as alleged hereinabove, Defendants’

conduct was also characterized by “malice” and/or gross negligence as that term is understood

under the laws of the State of Texas. This conduct was also a proximate cause of Intervenors’

damages and entitles them to recover exemplary damages from Defendants.

                                            XX.

       This action is brought pursuant to § 71.001 - 71.011 of the Texas Civil Practice and

Remedy Code. Plaintiffs NATHAN S. ATES, Individually and as Representative of the Estate

of JOYCE ATES, Deceased, as surviving spouse, and Nathan M. Ates AND SONIA ATES, as

surviving children, are statutory beneficiaries and may bring action for the wrongful death of

JOYCE ATES.

       Plaintiffs, NATHAN S. ATES, Individually and As Representative of the Estate of

JOYCE ATES, Deceased, and as surviving spouse of JOYCE ATES under the Texas Wrongful

Death Act is entitled to recover damages for:

        a.      Pecuniary loss resulting from the Death of JOYCE ATES, including, but not limited
                to the care, maintenance, support, services, advice, counsel, and reasonable
                contributions of a pecuniary value that the spouse would, in reasonable probability
                have received from the other spouse had she lived;


        b.      Termination of the Husband-Wife Relationship: The love, affection, solace, comfort,
                companionship, society, assistance and sexual relationship that Plaintiff, NATHAN S.
                ATES, surviving spouse, has suffered since the death of his spouse and which the
                surviving spouse would in reasonable probability have received from the other spouse
                had she lived. This element includes loss of consortium;


        c.     Mental anguish suffered by the Plaintiff, NATHAN S. ATES, surviving spouse as a
               result of the death of JOYCE ATES, including but not limited to the emotional pain,
               torment, and suffering that Plaintiff, NATHAN S. ATES, would in reasonable
               probability, experience from the death of his wife;


                                                -15-



                                                                                         R0015
        d.     Loss of Inheritance: The earnings, if any, of JOYCE ATES, deceased, in excess of the
               amount she would have used for the support of herself and her family, and in which
               reasonable probability would have been added to her estate and left to Plaintiff NATHAN
               S. ATES, at her natural death had she lived.


        Plaintiff, SONIA ATES, as surviving child of JOYCE ATES, Deceased, under the Texas

Wrongful Death Act is entitled to recover damages for:

        a.     Pecuniary Loss resulting from the Death of JOYCE ATES, including, but not limited to
               the care, maintenance, support, services, education advice, counsel, and reasonable
               contributions of a pecuniary value, excluding loss of inheritance, that the surviving child
               would have received from JOYCE ATES had she lived;

        b.    Termination of the Parent-Child Relationship: The positive benefits flowing from the
              love, support, companionship, and society that this Plaintiff would in reasonable
              probability, have received from JOYCE ATES, had she lived;

         c.   Mental Anguish suffered by the surviving child as a result of the death of JOYCE ATES,
              including but not limited to the emotional pain, torment, and suffering that the Plaintiff
              SONIA ATES, would in reasonable probability, experience from the death of JOYCE
              ATES;

        d.     Loss of Inheritance: The earnings, if any, of the decedent in excess of the amount she
               would have used for the support of herself and her family, and in which reasonable
               probability would have been added to her estate and left to the Plaintiff at her natural
               death had she lived.

        Plaintiff, Nathan M. Ates, as surviving child of JOYCE ATES, Deceased, under the Texas

Wrongful Death Act is entitled to recover damages for:

        a.     Pecuniary Loss resulting from the Death of JOYCE ATES, including, but not limited to
               the care, maintenance, support, services, education advice, counsel, and reasonable
               contributions of a pecuniary value, excluding loss of inheritance, that the surviving child
               would have received from JOYCE ATES had she lived;

        b.     Termination of the Parent-Child Relationship: The positive benefits flowing from the
               love, support, companionship, and society that this Plaintiff would in reasonable
               probability, have received from JOYCE ATES, had she lived;


                                                  -16-



                                                                                               R0016
         c.    Mental Anguish suffered by the surviving child as a result of the death of JOYCE ATES,
               including but not limited to the emotional pain, torment, and suffering that the Plaintiff
               SONIA ATES, would in reasonable probability, experience from the death of JOYCE
               ATES; and

         d.     Loss of Inheritance: The earnings, if any, of the decedent in excess of the amount she
                would have used for the support of herself and her family, and in which reasonable
                probability would have been added to her estate and left to the Plaintiff at her natural
                death had she lived.

                                                 XXI.

        Additionally, Plaintiff NATHAN S. ATES, Individually and as Representative of the Estate of

JOYCE ATES, Deceased, brings action pursuant to § 71.021 of the Texas Civil Practice and Remedies

Code. Plaintiff, NATHAN S. ATES, Individually and Representative of the Estate of JOYCE ATES,

may bring action on behalf of JOYCE ATES's estate to recover for damages sustained by JOYCE ATES

prior to her death.

        The Estate of JOYCE ATES is entitled to recover for:

        a.      Physical pain and suffering of JOYCE ATES, deceased;

        b.      Mental anguish of JOYCE ATES, deceased;

        C.       Loss of future wages of JOYCE ATES, deceased; and

        D.      Funeral and burial expenses of JOYCE ATES, deceased.

                                                 XXII.

        By reason of the foregoing, Plaintiffs would show that they have been damaged in a sum far

in excess of the minimum jurisdictional limits of this Honorable Court, for which amount they come

now and sue. Plaintiffs seek recovery of each and every element of damages permitted by Texas

law. Plaintiffs are entitled to have their claims considered by the trier of fact, and a verdict rendered

accordingly. Plaintiffs seek monetary damages for actual compensatory losses in an amount over


                                                   -17-



                                                                                                 R0017
$1,000,000.00, excluding punitive damages.

                                                  XXIII.

         The allegations made herein against Defendants are made acknowledging that this suit is in its

infancy and investigation and discovery are continuing.



                                                  XXIV.

         Plaintiffs would show that as further investigation and discovery are developed, additional

facts may be uncovered that will necessitate further, additional and/or different allegations including

the potential for adding and/or dismissing parties to the case and the right to do so, under Texas law,

is expressly reserved.

                                                  XXV.

         Pursuant to Rule 194, Defendants are requested to disclose within the time period set forth in

Rule 194.3, the information or material described in Rule 194.2(a)-(l).

         Pursuant to Texas Rules of Civil Procedure, Plaintiffs’ Interrogatories and Requests for

Production are attached hereto and served upon defendants with this Petition.

                                                  XXVI.

         Plaintiffs are entitled by law to recover pre-judgment and post-judgment interest at the

prevailing rate for which they here and now sue for recovery, as allowed by the laws of the State of

Texas.

                                                  XXVII.

         Plaintiffs demand trial by jury in this matter.




                                                    -18-



                                                                                              R0018
        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited to

appear and answer herein and that upon final trial hereof, Plaintiffs have judgment against

Defendants, jointly and severally, that they recover their damages in accordance with the evidence,

including punitive damages in an amount to be set by the trier of fact, that they recover costs of Court

herein expended, interest, both pre and post judgment, to which they are entitled under the law, and

for such other and further relief, both general and special, legal and equitable, to which they may be

justly entitled.

                                                Respectfully submitted,

                                                STEVENSON & MURRAY

                                                /s/ Mark T. Murray /s/


                                                MARK T. MURRAY
                                                State Bar No. 14724810
                                                24 Greenway Plaza, Suite 750
                                                Houston, Texas 77046
                                                (713) 622-3223
                                                (713) 622-3224 (FAX)
                                                Email: mmurray@johnstevensonlaw.com

                                                COUNSEL FOR PLAINTIFFS




                                                 -19-



                                                                                              R0019
                                                                              6/16/2014 4:53:49 PM
                                                                              Chris Daniel - District Clerk
                                                                              Harris County
                                                                              Envelope No: 1554748
                            2014-34635 / Court: 011                           By: CUERO, NELSON



                               CAUSE NO. ________________

NATHAN S. ATES, Individually and
as Personal Representative of the              §
Estate of Joyce A. Ates, Deceased;
Sonia Ates and Nathan M. Ates                  §       IN THE DISTRICT COURT OF

V.                                             §       HARRIS COUNTY, TEXAS

ROBINSON HELICOPTER COMPANY,                   §       ______ JUDICIAL DISTRICT
INC. , HELICOPTER SERVICES, INC.
and the Estate of                              §
CHRISTOPHER YEAGER

                       PLAINTIFFS’ FIRST DISCOVERY REQUESTS TO
                         ROBINSON HELICOPTER COMPANY, INC.

TO:    Defendant, ROBINSON HELICOPTER COMPANY, INC.
       C/O Kurt L. Robinson
       2901 Airport Drive
       Torrance, California 90505


       Pursuant to the Texas Rules of Civil Procedure, Plaintiffs serve this First Request for

Production, Interrogatories and Admissions upon Defendant, Robinson Helicopter Company, Inc.

       Plaintiffs request that Defendant produce for inspection, copying, and reproduction the

documents and tangible things hereinafter designated. Plaintiffs request that the documents be

produced in the offices of Stevenson & Murray, 24 Greenway Plaza, Suite 750, Houston, Texas, 77046,

in accordance with the time periods and in the manner dictated by Rule 196.

       You are further requested to supplement your response to this Request for Production as

required by the Texas Rules of Civil Procedure. If Defendant contends any documents are privileged,

or not subject to discovery, a privilege log is requested.

       Plaintiffs request that Defendant respond to the interrogatories propounded herein, pursuant to

the provisions of Rule 197. Defendant is required to serve responses to same in writing within 50 days




                                                                                          R0020
of service of this document upon defendant. These interrogatories are deemed continuing and defendant

is required to supplement its responses as new information becomes available or is discovered.

       Plaintiffs request that the Requests for Admissions of Fact be responded to by defendant

pursuant to Rule 198 and that the responses be provided, in writing, within 50 days after service of this

document upon Defendant.


                                                       Respectfully submitted,

                                                       STEVENSON & MURRAY

                                                              /s/ Mark T. Murray /s/
                                                       By:
                                                              MARK T. MURRAY
                                                              State Bar No. 14724810
                                                              24 Greenway Plaza, Suite 750
                                                              Houston, Texas 77046
                                                              (713) 622-3223
                                                              (713) 622-3224 (FAX)

                                                       ATTORNEYS FOR PLAINTIFFS




                                                   2



                                                                                            R0021
                           TABLE OF DEFINITIONS/ABBREVIATIONS

        Plaintiffs set forth the following definitions or abbreviations of various words and phrases which
are contained in the following requests for production. Plaintiffs provide the following definitions and
abbreviations for the purpose of clarifying the meaning of various words and phrases contained herein
in order to expedite discovery, i.e., to help the Defendant fully and accurately understand the objectives
of the Plaintiffs’ discovery efforts to locate and furnish the relevant information and documents.

       A.      "You" or "your" or "yours" refers to this Defendant, and its attorney;

        B.      "DEFENDANT" shall be deemed to refer to Defendant, ROBINSON HELICOPTER
COMPANY, INC. and any department, division, office, agency or corporate affiliate, including those
in the United States of America and in any other country. The term also includes any director, officer,
agent, employee, person, firm, or corporation acting on behalf of "DEFENDANT" now or at any time
relating to "your" response to attached requests for production;

        C.      "Defendant" means this defendant and also all representatives acting or purporting to
act on behalf of Defendant with respect to any matter inquired about in these requests for production,
including, but not limited to, all such employees, attorneys, consultants, sureties, indemnifier, insurers,
or agents.



                               REQUESTS FOR PRODUCTION

1.     Original and subsequent design drawings and/or blueprints relating to the engine and rotor

systems of the helicopter model at issue.

RESPONSE:

2.     Documents from 2005 to the present referring to or reflecting any operational malfunction,

testing malfunction or operational failure or defect of any type with the helicopter model at issue.

RESPONSE:

3.     Documents referring to or reflecting any changes, alterations, or modifications in the design

instructions or service bulletins for the helicopter model at issue.

RESPONSE:



                                                    3



                                                                                              R0022
4.      Advertising brochures, safety alerts, safety notices, service bulletins, service letters,

service/technical advisories, promotional literature and the like relating to the helicopter model at issue.

RESPONSE:

5.      Articles, evaluations, reports, case studies, and the like appearing in aviation or general

mechanical engineering periodicals, industry or aviation trade journals, or governmental or aviation

groups relative to or concerning any alleged operational or testing malfunction or failure in connection

with the helicopter model at issue.

RESPONSE:

6.      Contracts and/or policies of insurance which might afford coverage to Defendant in the event

of a verdict for Plaintiff in the above-styled cause, whether primary, secondary or excess coverage.

RESPONSE:

7.      Correspondence between Defendant and Helicopter Services, Inc. regarding the use, experience,

anticipated use, flight use, operational concerns, or otherwise specifically pertaining to or governing

the maintenance, inspection or operation of the helicopter model at issue and/or the subject helicopter

and any components of such aircraft manufactured or assembled by Defendant.

RESPONSE:

8.      For the time period form 2005 to the present, petitions for damages or complaints filed in any

court or comparable administrative tribunal in connection with any lawsuits against Defendant in which

it is alleged or acclaimed that the helicopter model at issue crashed as a result of design or mechanical

failures.

RESPONSE:




                                                     4



                                                                                               R0023
9.      Maintenance manuals, parts catalogs, price lists and estimated operating costs publications

prepared by Defendant and sent to distributors, dealers or repair facilities with respect to appropriate

maintenance, inspection and testing of, and parts for, the helicopter model at issue.

RESPONSE:

10.     Service difficulty reports generated by Defendant and submitted to any filed operatives, dealers,

maintenance facilities and distributors with respect to the helicopter model at issue and/or any of its

components.

RESPONSE:

11.     Notices of malfunction or defect reports reported to the FAA or NTSB which in any way relate

to tail rotor effectiveness in the helicopter model at issue.

RESPONSE:

12.     Internal memoranda including, but not limited to, letters, bulletins, reports, test results,

investigative evaluations and the like generated within and by employees of Defendant or at the behest

of Defendant relating to any alleged or perceived malfunction, materials problem, operational or

maintenance failure or alleged failure with any component of the helicopter model at issue.

RESPONSE:

13.     Accident investigation reports or memoranda prepared by or at the behest of Defendant,

including reports of all in-house investigations, diagrams, photographs, witness statements, engineering

or test reports and memoranda, litigation testing and the like, regarding any crash of the helicopter

model at issue (including the subject helicopter in the crash made the basis of this lawsuit).

RESPONSE:

14.     Documents, materials, reports or memoranda contained within FAA or NTSB files concerning

operation or testing deficiencies or failures, either actual or alleged, relating to the helicopter model at

                                                     5



                                                                                               R0024
issue.

RESPONSE:

15.      Evaluations, whether conducted internally or externally, at the behest of Defendant, upon the

subject helicopter, both before and after the crash.

RESPONSE:

16.      Documents referring to or reflecting any testing, whether operation or filed testing or

component, experimental or laboratory testing, concerning evaluation of the helicopter model at issue’s

engine and rotor systems.

RESPONSE:

17.      Correspondence between Defendant and Helicopter Services, Inc. referring or relating to the

proper inspection, maintenance and operation of the helicopter model at issue and/or the subject

helicopter.

RESPONSE:

18.      Correspondence referring to or reflecting proper maintenance, operation, and flight use of the

helicopter model at issue and/or the subject helicopter.

RESPONSE:

19.      Each and every exhibit that Defendant will offer at trial for any purpose, including all

demonstrative exhibits, all substantive exhibits and all tangible, photographic or documentary evidence

which Defendant will attempt to show to the jury or otherwise use at the trial of this case.

RESPONSE:

20.      Any videotapes, photographs, or other similar evidence in your possession depicting and/or

relating in any way to Plaintiff.

RESPONSE:

                                                   6



                                                                                           R0025
21.     Each and every exhibit, including all demonstrative exhibits, all substantive exhibits and all

tangible, photographic or documentary evidence that have been reviewed by or created by your

testifying experts or that in any way support or illustrate your testifying experts’ opinions that are

relevant to this case.

RESPONSE:

22.     Your current balance sheet, financial statement or other document(s) sufficient to show your

current net worth. For purposes of this request, “net worth” means the difference between total assets

and liabilities determined in accordance with generally accepted accounting principles (“GAAP”).

RESPONSE:

23.     Photographs, videos or maps of the scene of the crash.

RESPONSE:

24.     All documents supporting your claim that another person or entity is a Responsible Third Party

that has bet been named by Plaintiff as a defendant in this lawsuit.

RESPONSE:

25.     Plot operating manuals, helicopter operational manuals, or the like, prepared by Defendant for

the helicopter model at issue and/or the subject helicopter.

RESPONSE:




                                                   7



                                                                                          R0026
                                      INTERROGATORIES

1.     State the full name, current complete address, telephone number, and position, capacity or job

title of each person who assisted in answering these interrogatories on behalf of Defendant.

ANSWER:

2.     With respect to the subject helicopter, did you provide any component parts including, but not

limited to, the engine and/or engine assembly and/or rotor systems of the helicopter? If your answer

is “yes,” provide the following information:

       a.      A complete description including part numbers, model numbers, assembly unit, and

               trade name of any and all components that were incorporated into and part of the subject

               helicopter on the date of its crash; and

       b.      Identify all suppliers of component parts from whom you have purchased, in whole or

               in part, parts to be incorporated into units or any parts thereof which you supplied.

ANSWER:

3.     In connection with any business you have conducted with Helicopter Services, Inc., state:

       a.      The first and last date of any business transactions between you and Helicopter Service,

               Inc.;

       b.      The nature of the business relationship (e.g., vendor/purchaser, lessor/lessee, etc.);

       c.      The identity of those individuals in your company with knowledge of the business

                                                   8



                                                                                            R0027
                relationship between you and Helicopter Services, Inc.; and

        d.      The models and model years of all helicopters sold by you to Helicopter Services, Inc.

ANSWER:

4.      With respect to the subject helicopter, provide the original dates of design and manufacture.

ANSWER:

5.      Identify the current custodian and whereabouts of all studies or tests with respect to the

helicopter model at issue’s engine and rotor systems, including but not limited to safety analysis and

consideration of various alternative designs.

ANSWER:

6.      For the period 2005 to the present, provide a description, including identification of equipment,

date, crash site, and fatality/injury information, of all malfunctions, incidents, accidents, or complaints

(regardless of whether injury or death ensued) associated with use of the helicopter model at issue.

ANSWER:

7.      State all of the ways in which you attempt to ascertain the existence of any malfunctions or

complaints associated with your helicopters other than the receipt of legal action, and describe any and

all documents reflecting the above, indicating their present location.

ANSWER:

8.      Identify any and all documents in your possession, custody or control describing any changes

to or the reasons for such changes in the design or materials used in the helicopter model at issue,

including any component parts therein, subsequent to its original manufacture and design.

ANSWER:

9.      For the period 2005 to the present, identify any and all documents in your possession, custody

or control relating to any notices directed to you, claims made against you, or lawsuits filed against you

                                                    9



                                                                                              R0028
wherein it was claimed or alleged that a helicopter model at issue failed because of any malfunction,

maintenance problem, manufacturing defect, engine or rotor failure, metallurgical problem, blade

detachment, coning, lack of tail rotor effectiveness, recoverability issues or autorotation issues, and:

        a.      Identify the custodian of any and all such documents in your possession referring to of

                reflecting any such notices, claims, or lawsuits; and

        b.      Set forth and identify any and all such notices, claims, and lawsuits by date, aircraft

                description, engine part number, location of malfunction, and aircraft owner.

ANSWER:

10.     Describe any and all bulletins, manuals, written instructions, warnings, procedures, letters,

alerts, or the like that were:

        a.      Provided with the promotion or sale of the helicopter model at issue;

        b.      Subsequently supplied to any owner, operator, or lessor of any of the helicopter model

                at issue.

ANSWER:

11.     For the period 2005 to the present, identify every lawsuit that has been filed against you

(regardless of whether injury or death ensued) wherein it was claimed or alleged that any helicopter or

helicopter component supplied by you malfunctioned, failed, lost power, or contributed to a reportable

aviation mishap, specifically identifying:

        a.      The name, court, docket number of each lawsuit as well as identifying in which lawsuits

                Defendant gave interrogatories, oral depositions; and

        b.      The identity including name, address and telephone number of the attorneys

                representing the plaintiffs in each such matter, as well as whether the case was or has

                been resolved or settled.

                                                   10



                                                                                            R0029
ANSWER:

12.     For any liability insurance coverage which Defendant held and which will cover the occurrence

out of which this loss arises, state:

        a.      The name and address of each such carrier;

        b.      The policy numbers of each such policy;

        c.      Whether any reservation of the insurer’s rights has been declared with respect to a

                potential dispute in coverage for this loss; and

        d.      Whether Defendant must approve of any settlement entered into by its insurance carrier.

ANSWER:

13.     Identify any and all engineering change orders made with respect to the rotor systems utilized

by the helicopter model at issue and substantially similar rotor systems. In connection therewith, set

forth the effective date and serial number of any such engineering change order.

ANSWER:

14.     Set forth the certification history of the helicopter model at issue, including but not limited to

the dates and test results of all developmental grounds tests, developmental flight tests, and in

connection therewith:

        a.      Identify the current location of all applications for type certification, ground and flight

                tests, and all documents related thereto; and

        b.      Identify the custodian of all such files.

ANSWER:

15.     Identify all flight and ground test documentation including, but not limited to, test protocol, field

test results, and any videotaped or photographs with respect to the helicopter model at issue.

ANSWER:

                                                     11



                                                                                                R0030
16.    Identify all correspondence, communications, or safety notices or bulletins generated by you and

forwarded to the National Transportation Safety Board and any such responses, directives, notices, or

requests imparted by NTSB to you involving the helicopter model at issue and/or the subject helicopter.

ANSWER:

17.    Has Defendant caused to be issued any mechanical reliability reports to the FAA with respect

to the helicopter model at issue? If the answer is “yes,” state the following:

       a.      The current condition and whereabouts of any such reports; and

       b.      The dates and subject matter of any such reports.

ANSWER:

18.    Has the FAA or NTSB ever directed you to issue an airworthiness directive with respect to any

aspect of the design, manufacture, operation, maintenance, or use of the helicopter model at issue? If

your answer is “yes,” set forth the following:

       a.      The current custodian and whereabouts of any such airworthiness directives; and

       b.      The dates of any such directives and the general subject matter of each.

ANSWER:

19.    Has the FAA or NTSB ever conducted an inquiry into the manufacture, design, operation,

maintenance, or use of the helicopter model at issue? If your answer is “yes,” set forth the following:

       a.      The current custodian and whereabouts of any such inquiries; and

       b.      The dates of any such inquiries including the general subject matter of each.

ANSWER:

20.    Identify the following persons with responsibility for the design, testing, and certification of the

helicopter model at issue and the subject helicopter:

       a.      Head of engineering;

                                                   12



                                                                                              R0031
       b.      Project engineer;

       c.      Chief of flight operations and testing;

       d.      Governmental liaison between defendant and FAA/NTSB; and

       e.      Investigation officer for malfunction notices.

ANSWER:

21.    Identify all of the individuals who have or have had any responsibilities - whether

administrative, investigative, or engineering - arising out of the crash giving rise to the action. In

connection therewith, state the name of each and every such individual and set forth their current

positions with the company, date hired, and current employment.

ANSWER:

22.    If you were present during any inspection or “tear down” of components from the subject

helicopter:

       a.      Identify all of your employees who were present, along with their job titles, positions,

               and reason for their presence; and

       b.      Identify all non-employees who were present, along with their employer or

               governmental affiliation and reason for their presence.

ANSWER:

23.    Describe any redundancy built into the design of the helicopter model at issue that would

provide a measure of safety in the event of an in-flight failure of the engine or rotor system.

ANSWER:

24.    State (a) your current net worth and (b) a description of the facts and methodology used to

calculate what you allege to be your current net worth. For purposes of answering this interrogatory,

“net worth,” means the difference between total assets and liabilities determined in accordance with

                                                    13



                                                                                            R0032
generally accepted accounting principles (“GAAP”).

ANSWER:

25.    Identify each person or entity you contend is a potential Responsible Third Party in this lawsuit,

state with as much specificity as possible the factual basis for such contention, and identify the persons

that may possess relevant knowledge regarding the contention.

ANSWER:




                                                   14



                                                                                             R0033
                             REQUESTS FOR ADMISSIONS

1.   Admit you designed, in whole or in part, the subject helicopter.



RESPONSE:



2.   Admit that you manufactured, in whole or in part, the subject helicopter.



RESPONSE:



3.   Admit that you assembled, in whole or in part, the subject helicopter.



RESPONSE:



4.   Admit that the subject helicopter was not airworthy on the date of the crash.



RESPONSE:



5.   Admit that the subject helicopter was airworthy on the date of the crash.



RESPONSE:



6.   Admit that the subject helicopter was not properly inspected as of the date of the crash.



                                               15



                                                                                        R0034
RESPONSE:



7.     Admit that the subject helicopter was properly inspected as of the date of the crash.



RESPONSE:



8.     Admit that the helicopter model at issue is more prone to loss of tail rotor effectiveness than

some other helicopters.



RESPONSE:



9.     Admit that the helicopter model at issue is not more prone to loss of tail rotor effectiveness than

some other helicopters.



RESPONSE:



10.    Admit that the helicopter model at issue’s rotors are low inertia.



RESPONSE:



11.    Admit that the helicopter model at issue’s rotors are not low inertia.



RESPONSE:

                                                   16



                                                                                             R0035
12.     Admit that the fuel tanks used in the helicopter model at issue were subject of a safety bulletin.



RESPONSE:



13.     Admit that the fuel tanks used in the helicopter model at issue were not the subject of a safety

        bulletin.



RESPONSE:



14.     Admit that Decedents were fatally injured in the crash.



RESPONSE:



15.     Admit that you contend there is a Responsible Third Party that has not been named by Plaintiff

as a defendant in this lawsuit.



RESPONSE:



16.     Admit that you do not contend there is a Responsible Third Party that has not been named by

Plaintiff as a defendant in this lawsuit.



RESPONSE:

                                                   17



                                                                                             R0036
                                                                                                  8/11/2014 10:00:26 AM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 2108684
                                                                                                By: JONATHAN PATTON


                                      CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                        §        IN THE DISTRICT COURT
and as Personal Representative of the Estate        §
of Joyce A. Ates, Deceased; Sonia Ates              §
and Nathan M. Ates                                  §
                                                    §
vs.                                                 §        HARRIS COUNTY, TEXAS
                                                    §
ROBINSON HELICOPTER COMPANY,                        §
INC., HELICOPTER SERVICES, INC.                     §
and the Estate of CHRISTOPHER                       §
YEAGER                                              §        11TH JUDICIAL DISTRICT

                  HELICOPTER SERVICES, INC.’S ORIGINAL ANSWER
                         AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant Helicopter Services, Inc. (hereinafter “HSI”) files this Original Answer and

Request for Disclosure and respectfully shows the Court as follows:

                                            I.          General Denial

        1.      Pursuant to Rule 92, Texas Rules of Civil Procedure, HSI generally denies each

and every allegation contained in Plaintiffs’ Original Petition and demands strict proof thereof as

required by Texas law.

                                    II.          Affirmative Defenses

        2.      Subject to and without waiving the foregoing General Denial, HSI asserts,

pursuant to Rule 94 of the Texas Rules of Civil Procedure, the following affirmative defenses

which, singly or in combination, bar Plaintiffs’ right to recover, in whole or in part, the damages

alleged in Plaintiffs’ Original Petition.

        3.      HSI affirmatively pleads that Plaintiffs’ claims for exemplary damages are

controlled and limited by the provisions of Texas Civil Practice & Remedies Code §41.008. HSI

additionally affirmatively pleads that Plaintiffs’ claims for exemplary damages are controlled
HSI’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                                   Page 1
 
 
                                                                                            R0037
and limited by the provisions of the due process clause of the Texas and United States

Constitutions, which prevent the award of grossly excessive punitive damages. HSI further

pleads that any award of exemplary damages against HSI should be mitigated by evidence

offered by HSI.

        4.     HSI affirmatively pleads that pre-judgment interest, if any, as requested in

Plaintiffs’ Original Petition, is limited in accordance with §304.104, et seq., of the Texas Finance

Code.

                                   III.    Request for Disclosure

        5.     Pursuant to Texas Rule of Civil Procedure 194, HSI serves this Request for

Disclosure upon Plaintiffs. Plaintiffs are requested to disclose, within thirty (30) days of service,

the information and materials identified in Rule 194.2.

                                     IV.     Request for Relief

        WHEREFORE, PREMISES CONSIDERED, HSI requests that the Court, upon final

trial, render judgment that Plaintiffs take nothing by this suit, that HSI recover all costs, and that

HSI be awarded such other and further relief, both at law and in equity, general or special, to

which it may be justly entitled.

                                               Respectfully submitted,

                                               /s/ Don Swaim
                                               DON SWAIM
                                               State Bar No. 19545200
                                               ROSE  WALKER, L.L.P.
                                               3500 Maple Avenue, Suite 900
                                               Dallas, Texas 75219
                                               Phone: 214.752.8600
                                               Facsimile: 214.752.8700
                                               dswaim@rosewalker.com

                                               ATTORNEYS FOR DEFENDANT
                                               HELICOPTER SERVICES, INC.
HSI’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                                Page 2
 
 
                                                                                           R0038
                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to all counsel of record in accordance with the Texas Rules of Civil Procedure
on this 11th day of August, 2014.

                                          /s/ Don Swaim
                                          Don Swaim




HSI’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE                                        Page 3
 
 
                                                                                   R0039
                                                                                                  8/11/2014 10:00:26 AM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 2108684
                                                                                                By: JONATHAN PATTON


                                      CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                        §        IN THE DISTRICT COURT
and as Personal Representative of the Estate        §
of Joyce A. Ates, Deceased; Sonia Ates              §
and Nathan M. Ates                                  §
                                                    §
vs.                                                 §        HARRIS COUNTY, TEXAS
                                                    §
ROBINSON HELICOPTER COMPANY,                        §
INC., HELICOPTER SERVICES, INC.                     §
and the Estate of CHRISTOPHER                       §
YEAGER                                              §        11TH JUDICIAL DISTRICT

    ORIGINAL ANSWER OF THE ESTATE OF CHRISTOPHER YEAGER, DECEASED,
                     AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        Paula Yeager, Representative of the Estate of Christopher Yeager, Deceased, (hereinafter

“Defendant”) files this Original Answer and Request for Disclosure and respectfully shows the

Court as follows:

                                            I.          General Denial

        1.      Pursuant to Rule 92, Texas Rules of Civil Procedure, Defendant generally denies

each and every allegation contained in Plaintiffs’ Original Petition and demands strict proof

thereof as required by Texas law.

                                    II.          Affirmative Defenses

        2.      Subject to and without waiving the foregoing General Denial, Defendant asserts,

pursuant to Rule 94 of the Texas Rules of Civil Procedure, the following affirmative defenses

which, singly or in combination, bar Plaintiffs’ right to recover, in whole or in part, the damages

alleged in Plaintiffs’ Original Petition.




ORIGINAL ANSWER OF THE ESTATE OF CHRISTOPHER YEAGER,
DECEASED, AND REQUEST FOR DISCLOSURE                                                               Page 1
 
 
                                                                                            R0040
        3.     Defendant affirmatively pleads that Plaintiffs’ claims for exemplary damages are

controlled and limited by the provisions of Texas Civil Practice & Remedies Code §41.008.

Defendant additionally affirmatively pleads that Plaintiffs’ claims for exemplary damages are

controlled and limited by the provisions of the due process clause of the Texas and United States

Constitutions, which prevent the award of grossly excessive punitive damages.             Defendant

further pleads that any award of exemplary damages against Defendant should be mitigated by

evidence offered by Defendant.

        4.     Defendant affirmatively pleads that pre-judgment interest, if any, as requested in

Plaintiffs’ Original Petition, is limited in accordance with §304.104, et seq., of the Texas Finance

Code.

                                  III.     Request for Disclosure

        5.     Pursuant to Texas Rule of Civil Procedure 194, Defendant serves this Request for

Disclosure upon Plaintiffs. Plaintiffs are requested to disclose, within thirty (30) days of service,

the information and materials identified in Rule 194.2.

                                     IV.     Request for Relief

        WHEREFORE, PREMISES CONSIDERED, Defendant requests that the Court, upon

final trial, render judgment that Plaintiffs take nothing by this suit, that Defendant recover all

costs, and that Defendant be awarded such other and further relief, both at law and in equity,

general or special, to which it may be justly entitled.




ORIGINAL ANSWER OF THE ESTATE OF CHRISTOPHER YEAGER,
DECEASED, AND REQUEST FOR DISCLOSURE                                                           Page 2
 
 
                                                                                          R0041
                                          Respectfully submitted,

                                          /s/ Don Swaim
                                          DON SWAIM
                                          State Bar No. 19545200
                                          ROSE  WALKER, L.L.P.
                                          3500 Maple Avenue, Suite 900
                                          Dallas, Texas 75219
                                          Phone: 214.752.8600
                                          Facsimile: 214.752.8700
                                          dswaim@rosewalker.com

                                          ATTORNEYS FOR DEFENDANT
                                          HELICOPTER SERVICES, INC.


                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to all counsel of record in accordance with the Texas Rules of Civil Procedure
on this 11th day of August, 2014.

                                          /s/ Don Swaim
                                          Don Swaim




ORIGINAL ANSWER OF THE ESTATE OF CHRISTOPHER YEAGER,
DECEASED, AND REQUEST FOR DISCLOSURE                                                    Page 3
 
 
                                                                                   R0042
                                   NO. 2014-34635
NATHAN S. ATES, Individually and as         § IN THE DISTRICT COURT
Personal Representative of the Estate of    §
Joyce A. Ates, Deceased; Sonia Ates and     §
Nathan M. Ates,                             §
                                            §
       Plaintiff,                           §
                                            § 11TH JUDICIAL DISTRICT
               vs.                          §
                                            §
ROBINSON HELICOPTER COMPANY,                §
INC., HELICOPTER SERVICES, INC., and §
the Estate of CHRISTOPHER YEAGER            §
                                            § HARRIS COUNTY, TEXAS
       Defendants.

  DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S ORIGINAL ANSWER
                 TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Robinson Helicopter Company, Inc. (hereinafter “Robinson”), one

of the defendants in the above-titled and numbered cause, and on behalf of itself and

itself alone, files this its Original Answer to Plaintiff’s Original Petition and Jury Demand,

and in support thereof, would respectfully show this Court the following:

                                              I.

                                    GENERAL DENIAL

       Robinson appears and generally denies each and every, all and singularly, the

material allegations contained in Plaintiff’s Original Petition, and any amendments or

supplements thereto, in accordance with Rule 92 of the Texas Rules of Civil Procedure,

demands strict proof thereof and says that this is a matter for jury trial.




                                                                                     R0043
                                           II.

                              AFFIRMATIVE DEFENSES

                            FIRST AFFIRMATIVE DEFENSE

                                     (No Causation)

       1.      Robinson is informed and believes, and based thereon alleges that any

injury, damage, loss, or detriment suffered by Plaintiff was directly and proximately

caused by persons separate and apart from Robinson whether named or unnamed in

this action.

                          SECOND AFFIRMATIVE DEFENSE

                                 (Negligence of Others)

       2.      Robinson is informed and believes, and based thereon alleges that any

injury, damage, loss, or detriment suffered by Plaintiffs was directly and proximately

caused, in whole or in part, by the negligence of persons separate and apart from

Robinson whether named or unnamed in this action.

                            THIRD AFFIRMATIVE DEFENSE

                              (Comparative Responsibility)

       3.      Robinson is informed and believes, and based thereon alleges that in the

event that a finding is made that Robinson was negligent and that said negligence

proximately contributed to Plaintiffs’ damages, which is expressly and specifically

denied, and/or that Robinson is otherwise legally responsible for Plaintiffs’ damages,

Plaintiffs’ amount of recovery from Robinson should be reduced on the basis of the

negligence of third parties which contributed to the damages for which Plaintiffs are




                                                                              R0044
seeking recovery in accordance with the doctrine of comparative responsibility and the

Texas Civil Practice & Remedies Code.

                            FOURTH AFFIRMATIVE DEFENSE

                                   (Assumption of Risk)

      4.     Robinson is informed and believes, and based thereon alleges that at and

before the time and place of the accident herein alleged, Plaintiffs’ decedent fully knew

of and appreciated any risk of danger of injury, loss, damage or detriment regarding the

events and matters alleged in the Complaint, and having full knowledge and

appreciation of such risk and dangers, voluntarily exposed himself to and assumed all

risk and dangers of injury, loss, damage or detriment from the events and matters

alleged in the Complaint.

                              FIFTH AFFIRMATIVE DEFENSE

                            (Superseding and Intervening Cause)

      5.     Robinson is informed and believes, and based thereon alleges that the full

responsibility for control of the situation, threatened harm, injuries, loss and damages

alleged passed to the pilot-in-command of the aircraft involved in the accident and/or a

third person or persons whose acts or omissions constitute a superseding and

intervening cause of the Plaintiffs’ alleged injuries and damages.

                             SIXTH AFFIRMATIVE DEFENSE

                                    (Regular Inspection)

      6.     Robinson is informed and believes, and based thereon alleges that

Plaintiffs cannot state a claim against Robinson as a matter of law in that the alleged




                                                                                R0045
subject helicopter was not to be used unless regularly inspected by the owner and

operator of the product.

                           SEVENTH AFFIRMATIVE DEFENSE

                                      (Preemption)

      7.     Robinson is informed and believes, and based thereon alleges that

Plaintiffs’ claims are preempted by federal law contained within the Federal Aviation Act

and the Federal Aviation Regulations.

                           EIGHTH AFFIRMATIVE DEFENSE

                                 (Compliance with Law)

      8.     All services and products supplied by Robinson fully complied with all

applicable Governmental laws and regulations at the time when the alleged subject

helicopter and component parts left the hands of Robinson.

                            NINTH AFFIRMATIVE DEFENSE

                                  (No Design Defects)

      9.     All services and products supplied by Robinson fully complied with the

state-of-the-art and state-of-the-industry at the time when the alleged subject helicopter

and component parts left the hands of Robinson.

                            TENTH AFFIRMATIVE DEFENSE

                              (No Manufacturing Defects)

      10.    At the time of the alleged subject helicopter left Robinson’s control, it did

not deviate from the design specifications, formula, or performance standards of the

manufacturer or from otherwise identical units manufactured to the same manufacturing

specifications and had no manufacturing defects.




                                                                                R0046
                         ELEVENTH AFFIRMATIVE DEFENSE

                            (Failure to Comply with Warnings)

       11.    Plaintiffs’ claims may be barred to the extent Plaintiffs’ damages resulted

in whole or in part from the disregard of, and failure to comply with, any and all

warnings, alerts, bulletins, instructions, rules and regulations provided.

                          TWELFTH AFFIRMATIVE DEFENSE

                     (Merchantability, Safe and Fit for Intended Use)

       12.    At the time the alleged subject Robinson R22 helicopter, Serial No. 4250,

Registration No. N281RG, left Robinson’s control it was not defective or dangerous, but

rather the helicopter was of merchantable quality and fit and safe for its intended use

when properly maintained and operated.

                        THIRTEENTH AFFIRMATIVE DEFENSE

                                    (Limited Warranty)

       13.    At the time of the alleged sale of the aircraft, all of Robinson’s products

carried with them a certain written limited express warranty which constituted the sole,

entire and exclusive warranty of the products, superseding all implied warranties and

placing limitations on damages permissible thereunder.

                        FOURTEENTH AFFIRMATIVE DEFENSE

                    (Failure to Set Forth Facts for Punitive Damages)

       14.    Plaintiff’s Complaint fails to set forth facts sufficient to support an award of

punitive or exemplary damages and thus, any claim for punitive damages should be

dismissed.




                                                                                    R0047
                         FIFTEENTH AFFIRMATIVE DEFENSE

                        (Unconstitutionality of Punitive Damages)

       15.    Robinson asserts that any award of punitive damages as sought by

Plaintiff would violate the due process and excessive fine clauses of the Fifth, Eight and

Fourteenth Amendments of the United States Constitution, as well as the Constitution of

the State of Texas.

                           OTHER AFFIRMATIVE DEFENSES

                                     (Right to Amend)

       16.    Robinson intends to rely upon such other defenses as may become legally

available hereafter or become apparent during discovery proceedings in this case and

hereby reserves its right to amend its answer to assert any such defenses.

                                            III.
                                     JURY DEMAND
       Robinson specifically asks for a jury trial as allowed by law.
                                            IV.
                                         PRAYER
       WHEREFORE, PREMISES CONSIDERED, Robinson respectfully prays:
       1.     That Plaintiff take nothing by way of this cause of action and that this
cause of action be dismissed;
       2.     That Robinson be awarded all costs and expenses incurred herein; and
       3.     That Robinson be granted such other and further relief, both at law and in
equity, to which Robinson may show itself justly entitled.




                                                                                  R0048
                                                Respectfully submitted,

                                                COATS & EVANS, P.C.

                                                /S/ George Andrew Coats
                                                George Andrew Coats
                                                Texas Bar No. 00783846
                                                Gary Linn Evans
                                                Texas Bar No. 00795338
                                                P.O. Box 130246
                                                The Woodlands, TX 77393-0246
                                                Telephone: 281-367-7732
                                                Facsimile: 281-367-8003

                                                Attorneys for Defendant
                                                Robinson Helicopter Company, Inc.

                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 20th day of August 2014.

MARK T. MURRAY
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM
ROSE WALKER LLP
3500 Maple Ave., Suite 900
Dallas, Texas 75219
214-752-8600
214-752-8700 Fax
dswaim@rosewalker.com



                                         /S/ George Andrew Coats
                                         George Andrew Coats




                                                                                 R0049
                                   NO. 2014-34635

NATHAN S. ATES, Individually and as          §   IN THE DISTRICT COURT
Personal Representative of the Estate of     §
Joyce A. Ates, Deceased; SONIA ATES          §
and NATHAN M. ATES,                          §
                                             §
      Plaintiff,                             §
                                             §   129TH JUDICIAL DISTRICT
              vs.                            §
                                             §
ROBINSON HELICOPTER COMPANY,                 §
INC.; HELICOPTER SERVICES, INC.; and         §
the Estate of CHRISTOPHER YEAGER,            §
                                             §   HARRIS COUNTY, TEXAS
      Defendants.

      DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S RESPONSE
              TO PLAINTIFFS’ FIRST DISCOVERY REQUESTS

      Pursuant to the Texas Rules of Civil Procedure, Defendant ROBINSON

HELICOPTER COMPANY, INC. ("Robinson") hereby responds to Plaintiffs NATHAN S.

ATES’, Individually and as Personal Representative of the Estate of Joyce A. Ates,

Deceased; SONIA ATES and NATHAN M. ATES (“Plaintiffs’”) First Discovery Requests

for the purpose of this action only without admitting in any way or to any extent the

relevance to this cause of action or the admissibility as evidence of any statement or

document provided herein, and without prejudice to subsequently discovered facts or

information relevant to these requests. Robinson’s discovery is not completed at this

time, and, as such defendant reserves the right to supplement any and all responses

herein by reason of subsequently discovered information.

                              GENERAL OBJECTIONS

      Robinson submits the following general objections to Plaintiffs’ Instructions,

Definitions and Discovery Requests which apply to each and every request contained in

Plaintiffs’ Discovery Requests to Robinson. For convenience, these general objections



                                                                             R0050
are set forth below and are not necessarily repeated after each request. The assertion

of the same, similar or additional objections to a specific request does not waive any of

Robinson’s general objections as set forth below:

       1.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek to expand the scope of, or impose upon Robinson obligations greater than

those required by the applicable rules of the Rules of Civil Procedure and/or applicable

orders of this Court.

       2.     Robinson reserves the right to challenge the competency, relevancy and

admissibility, at trial or any subsequent proceeding, in this or any other action, of any

information produced in response to Plaintiffs’ Discovery Requests.

       3.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they are directed to or made on behalf of entities or persons who are not parties to this

case or over whom Robinson has no control.

       4.     Robinson respectfully objects to Plaintiffs’ Discovery Requests on the

grounds that they are ambiguous, vague, overly broad, oppressive and unduly

burdensome, and seek information which is neither relevant nor reasonably calculated

to lead to discovery of admissible evidence.

       5.     Robinson bases its responses on information currently available to it, after

reasonable inquiry, and Robinson reserves the right to amend and/or supplement its

objections and responses to conform to information and documents which may be

obtained through ongoing discovery and investigation, in accordance with the Rules of

Civil Procedure governing discovery.




                                                                                R0051
       6.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they attempt to elicit protected documents or information subject to the attorney client

privilege; the work product doctrine; a joint or common defense privilege; the

confidentiality of documents containing the impressions, conclusions, opinions, legal

research or theories of Robinson or its attorneys; or seeks materials prepared in

anticipation of litigation or information that is proprietary in nature. Robinson asserts

each and every one of the foregoing privileges and protections applicable to the

information sought to the fullest extent provided by law, applicable rules, current and

future case management orders.

       7.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek documents or information not within Robinson’s possession,

custody or control.

       8.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek information or documents constituting trade secrets, or other

confidential,    research,   development,   commercial,     financial   and/or   proprietary

information.

       9.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek information which is within Plaintiffs’ knowledge, possession, custody or

control, or otherwise accessible to Plaintiffs from other sources with substantially the

same or greater facility than Robinson.

       10.      Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they are unlimited in time, or otherwise not limited to a time frame relevant to

this litigation, and to Robinson’s products at issue in this case, on the grounds that such




                                                                                  R0052
requests seek documents neither relevant to the subject matter of the litigation, nor

reasonably calculated to lead to the discovery of admissible evidence.

       11.    Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they include contention interrogatories that solicit premature responses

before the close of discovery.

                            OBJECTIONS TO DEFINITIONS

       Robinson makes the following specific objections to Plaintiffs’ definitions, which

objections are incorporated into all of Robinson’s responses to Plaintiffs’ Discovery

Requests where applicable. Any omission to refer specifically to such objections to

Plaintiffs’ definitions and instructions shall not be deemed a waiver of such objections.

       Robinson respectfully objects to Plaintiffs’ definition of “you,” “your” and

“Defendant” on the grounds that it is overly broad, unduly burdensome and to the extent

that Robinson may not be able to ascertain all entities and/or individuals falling within

these definitions. Further, Robinson respectfully objects to Plaintiffs’ definition of “you,”

“your” and “Defendant” to the extent that they seek to expand the scope of, or impose

obligations greater than, those imposed by the Rules of Civil Procedure.




                                                                                   R0053
                             REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       Original and subsequent design drawings and/or blueprints relating to the engine

and rotor systems of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive and unduly burdensome and expensive to answer as

presented. Robinson further objects inasmuch as this request seeks information which

is proprietary and contains trade secrets. With waiving these objections, Robinson

responds that it did not manufacture the engine installed in the subject helicopter.

Robinson further responds that if Plaintiff can narrow this request, Robinson will attempt

to provide a response.

REQUEST FOR PRODUCTION NO. 2:

       Documents from 2005 to the present referring to or reflecting any operational

malfunction, testing malfunction or operational failure or defect of any type with the

helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive, and contains terms and phrases which are ambiguous

and undefined and unduly burdensome and expensive to answer as presented.

Robinson further objects inasmuch as this request seeks information which is

proprietary and contains trade secrets. Without waiving these objections, if Plaintiff can

narrow this request, Robinson will attempt to provide a response.




                                                                                  R0054
REQUEST FOR PRODUCTION NO. 3:

       Documents referring to or reflecting any changes, alterations, or modifications in

the design instructions or service bulletins for the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Robinson further responds that it is not familiar with the term “design

instructions” and as such cannot reasonably provide a response. Without waiving these

objections, Robinson refers to the R22 Maintenance Manual, R22 Service Bulletins and

R22 Service Letters. These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 4:

       Advertising brochures, safety alerts, safety notices, service bulletins, service

letters, service/technical advisories, promotional literature and the like relating to the

helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Without waiving these objections, Robinson refers to the R22 brochure,

R22 Maintenance Manual, R22 Service Bulletins, R22 Service Letters and Robinson

Safety Notices. The current R22 brochure, R22 Maintenance Manual, R22 Service

Bulletins, R22 Service Letters, Robinson Safety Notices and Robinson Safety Alerts are




                                                                                    R0055
publicly available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 5:

       Articles, evaluations, reports, case studies, and the like appearing in aviation or

general mechanical engineering periodicals, industry or aviation trade journals, or

governmental or aviation groups relative to or concerning any alleged operational or

testing malfunction or failure in connection with the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, unlimited with respect to timeframe and

scope. Robinson further objects to this Request inasmuch as it seeks documents which

are equally available to the propounding party and it would be as cost-effective for

plaintiffs to acquire information in the hands of third parties as for Robinson to do so.

Without waiving these objections, Robinson responds that it does not maintain any file

or database of these documents.

REQUEST FOR PRODUCTION NO. 6:

       Contracts and/or policies of insurance which might afford coverage to Defendant

in the event of a verdict for Plaintiff in the above-styled cause, whether primary,

secondary or excess coverage.

RESPONSE:

       Robinson responds that there is no insurance policy that insures Robinson for

claims contained in the subject lawsuit. Robinson has no knowledge of any insurance

policies covering third parties for claims contained in the subject lawsuit.




                                                                                      R0056
REQUEST FOR PRODUCTION NO. 7:

       Correspondence between Defendant and Helicopter Services, Inc. regarding the

use, experience, anticipated use, flight use, operational concerns, or otherwise

specifically pertaining to or governing the maintenance, inspection or operation of the

helicopter model at issue and/or the subject helicopter and any components of such

aircraft manufactured or assembled by Defendant.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers Plaintiff to the R22 Pilot’s Operating Handbook,

R22 Illustrated Parts Catalog, and R22 Maintenance Manual. These documents are

publicly available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 8:

       For the time period from 2005 to the present, petitions for damages or complaints

filed in any court or comparable administrative tribunal in connection with any lawsuits

against Defendant in which it is alleged or acclaimed that the helicopter model at

issue crashed as a result of design or mechanical failures.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome. Robinson further objects to this

request in that it seeks information pertaining to any helicopter other than the one

involved in this litigation without reasonable limitation such as substantial similarity with




                                                                                    R0057
the facts of this case, and as such this information is outside the scope of proper

discovery and is not reasonably calculated to lead to discovery of admissible evidence.

Robinson further objects to this Request to the extent that it seeks information which is

protected by the attorney work product and/or attorney-client privilege. Without waiving

these objections, Robinson responds that it does not maintain any database or

compilation of responsive documents.

REQUEST FOR PRODUCTION NO. 9:

       Maintenance manuals, parts catalogs, price lists and estimated operating costs

publications prepared by Defendant and sent to distributors, dealers or repair facilities

with respect to appropriate maintenance, inspection and testing of, and parts for, the

helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers to the R22 Pilot’s Operating Handbook, R22

Illustrated Parts Catalog and R22 Maintenance Manual. These documents are publicly

available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 10:

       Service difficulty reports generated by Defendant and submitted to any field

operatives, dealers, maintenance facilities and distributors with respect to the helicopter

model at issue and/or any of its components.

\\\




                                                                                  R0058
RESPONSE:

       Robinson responds that Service Difficulty Reports are not generated by

Robinson, and such documents are received and maintained by the FAA and are not

within Robinson’s custody or control.

REQUEST FOR PRODUCTION NO. 11:

       Notices of malfunction or defect reports reported to the FAA or NTSB which in

any way relate to tail rotor effectiveness in the helicopter model at issue.

RESPONSE:

       Robinson responds that this Request seeks documents maintained by the FAA,

and not in Robinson’s custody or control.

REQUEST FOR PRODUCTION NO. 12:

       Internal memoranda including, but not limited to, letters, bulletins, reports, test

results, investigative evaluations and the like generated within and by employees of

Defendant or at the behest of Defendant relating to any alleged or perceived

malfunction, materials problem, operational or maintenance failure or alleged failure

with any component of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Without waiving this objection, Robinson responds it does not believe it is in

possession of responsive documents at this time.

\\\

\\\




                                                                                    R0059
REQUEST FOR PRODUCTION NO. 13:

       Accident investigation reports or memoranda prepared by or at the behest of

Defendant, including reports of all in-house investigations, diagrams, photographs,

witness statements, engineering or test reports and memoranda, litigation testing and

the like, regarding any crash of the helicopter model at issue (including the subject

helicopter in the crash made the basis of this lawsuit).

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Robinson

further objects to this Request as it seeks documents relating to other helicopters not

related to the accident in question without any showing of substantial similarity of design

or occurrence. Robinson also objects to this Request inasmuch as it seeks information

protected by the attorney work product and attorney/client privilege. Without waiving

this objection, Robinson will produce the Robinson Accident Report prepared by Thom

Webster on R22 Serial Number 4250, Registration Number N281RG.

REQUEST FOR PRODUCTION NO. 14:

       Documents, materials, reports or memoranda contained within FAA or NTSB files

concerning operation or testing deficiencies or failures, either actual or alleged, relating

to the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope, and seeks

documents which are proprietary and trade secret in nature. Without waiving this




                                                                                   R0060
objection, Robinson responds that this Request seeks documents maintained by the

FAA and/or the NTSB, and not in Robinson’s custody or control.

REQUEST FOR PRODUCTION NO. 15:

       Evaluations, whether conducted internally or externally, at the behest of

Defendant, upon the subject helicopter, both before and after the crash.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, and burdensome as framed. Without waiving this objection, Robinson will

produce the Robinson Accident Report prepared by Thom Webster on R22 Serial

Number 4250, Registration Number N281RG.

REQUEST FOR PRODUCTION NO. 16:

       Documents referring to or reflecting any testing, whether operation or field testing

or component, experimental or laboratory testing, concerning evaluation of the

helicopter model at issue's engine and rotor systems.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, and unlimited with respect to

timeframe and scope. Robinson further objects inasmuch as this request seeks

documents which are proprietary and contain trade secrets. Without waiving these

objections, if Plaintiff can narrow this request, Robinson will attempt to provide a

response.

\\\

\\\




                                                                                   R0061
REQUEST FOR PRODUCTION NO. 17:

       Correspondence between Defendant and Helicopter Services, Inc. referring or

relating to the proper inspection, maintenance and operation of the helicopter model at

issue and/or the subject helicopter.

RESPONSE:

       Robinson respectfully objects to this Request in that it is duplicative in nature.

Robinson refers to its response to Request for Production No. 7, which is incorporated

herein by reference.

REQUEST FOR PRODUCTION NO. 18:

       Correspondence referring to or reflecting proper maintenance, operation, and

flight use of the helicopter model at issue and/or the subject helicopter.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. This

Request seeks ‘correspondence’ without indicating between what parties it is referring

to. If Plaintiff can clarify this Request, Robinson can attempt to provide a reasonable

response.

REQUEST FOR PRODUCTION NO. 19:

       Each and every exhibit that Defendant will offer at trial for any purpose, including

all demonstrative exhibits, all substantive exhibits and all tangible, photographic or

documentary evidence which Defendant will attempt to show to the jury or otherwise

use at the trial of this case.

\\\




                                                                                   R0062
RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 20:

       Any videotapes, photographs, or other similar evidence in your possession

depicting and/or relating in any way to Plaintiff.

RESPONSE:

       Robinson will produce the Robinson Accident Report prepared by Thom Webster

on R22 Serial Number 4250, Registration Number N281RG.

REQUEST FOR PRODUCTION NO. 21:

       Each and every exhibit, including all demonstrative exhibits, all substantive

exhibits and all tangible, photographic or documentary evidence that have been

reviewed by or created by your testifying experts or that in any way support or illustrate

your testifying experts' opinions that are relevant to this case.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 22:

       Your current balance sheet, financial statement or other document(s) sufficient to

show your current net worth. For purposes of this request, "net worth" means the




                                                                                  R0063
difference between total assets and liabilities determined in accordance with generally

accepted accounting principles ("GAAP").

RESPONSE:

       Robinson respectfully objects to the Request as it seeks privileged financial

records which are highly sensitive, and their confidentiality is necessary to Robinson’s

competitive advantage and continued viability. Robinson also objects to this Request

as the information requested is not relevant to any of the current issues of liability and

causation. Further, there is no public policy reason for this information to be released

as it only concerns the financial status of one defendant, and implicates no public safety

or other relevant issue.

REQUEST FOR PRODUCTION NO. 23:

       Photographs, videos or maps of the scene of the crash.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, seeks information which is equally

available to the propounding party and it would be as cost-effective for Plaintiffs to

acquire information in the hands of third parties as for Robinson to do so. Without

waiving these objections, Robinson will produce the Robinson Accident Report

prepared by Thom Webster on R22 Serial Number 4250, Registration Number

N281RG.

\\\

\\\

\\\




                                                                                   R0064
REQUEST FOR PRODUCTION NO. 24:

       All documents supporting your claim that another person or entity is a

Responsible Third Party that has not been named by Plaintiff as a defendant in this

lawsuit.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature,

discovery is in progress and the investigation and preparation have not been completed.

REQUEST FOR PRODUCTION NO. 25:

       Pilot operating manuals, helicopter operational manuals, or the like, prepared by

Defendant for the helicopter model at issue and/or the subject helicopter.

RESPONSE:

       Robinson refers to the R22 Maintenance Manual, R22 Pilot’s Operating

Handbook, R22 Flight Training Guide, R22 Service Bulletins, R22 Service Letters, and

Robinson Safety Notices. Robinson will produce a full set of R22 Service Bulletins, R22

Service Letters and Robinson Safety Notices. The R22 Maintenance Manual, R22

Pilot’s Operating Handbook and R22 Flight Training Guide are publicly available for

purchase or free download from Robinson’s website at www.robinsonheli.com.



\\\




                                                                                R0065
                                   INTERROGATORIES

INTERROGATORY N0.1:

       State the full name, current complete address, telephone number, and position,

capacity or job title of each person who assisted in answering these interrogatories on

behalf of Defendant.

ANSWER:

       Pete Riedl
       Vice-President, Engineering
       Robinson Helicopter Company
       2901 Airport Drive
       Torrance, CA 90505
       310-539-0508

and counsel of record.

INTERROGATORY NO. 2:

       With respect to the subject helicopter, did you provide any component parts

including, but not limited to, the engine and/or engine assembly and/or rotor systems of

that helicopter? If your answer is "yes," provide the following information:

       a.     A complete description including part numbers, model numbers, assembly

              unit, and trade name of any and all components that were incorporated

              into and part of the subject helicopter on the date of its crash; and

       b.     Identify all suppliers of component parts from whom you have purchased,

              in whole or in part, parts to be incorporated into units or any parts thereof

              which you supplied.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome as framed. Without waiving this




                                                                                      R0066
objection and utilizing its own definition, Robinson responds that it was the original

manufacturer of the subject helicopter, but was not the original manufacturer of the

subject helicopter’s engine.

INTERROGATORY NO. 3:

        In connection with any business you have conducted with Helicopter Services,

Inc., state:

        a.     The first and last date of any business transactions between you and

               Helicopter Service, Inc.;

        b.     The nature of the business relationship (e.g., vendor/purchaser,

               lessor/lessee, etc.);

        c.     The identity of those individuals in your company with knowledge of the

               business relationship between you and Helicopter Services, Inc.; and

        d.     The models and model years of all helicopters sold by you to Helicopter

               Services, Inc.

ANSWER:

        Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, and seeks information which is

neither relevant nor reasonably calculated to lead to discovery of admissible evidence.

Without waiving this objection and utilizing its own definition, Robinson responds that

Helicopter Services, Inc. has been a Robinson Dealership and Service Center since

1989.

\\\

\\\




                                                                                     R0067
INTERROGATORY NO. 4:

        With respect to the subject helicopter, provide the original dates of design and

manufacture.

ANSWER:

        Robinson responds that the R22 helicopter was certified in March 1979 and R22

serial number 4250 was issued a standard airworthiness certificate on December 10,

2007.

INTERROGATORY NO. 5:

        Identify the current custodian and whereabouts of all studies or tests with respect

to the helicopter model at issue's engine and rotor systems, including but not limited to

safety analysis and consideration of various alternative designs.

ANSWER:

        Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, and seeks information which is

neither relevant nor reasonably calculated to lead to discovery of admissible evidence.

Without waiving this objection and utilizing its own definition, Robinson responds that

documents related to the design and certification of the R22 model helicopter are

located at Robinson’s facility, 2901 Airport Drive, Torrance, California 90505. Robinson

further responds that it did not manufacture the engine installed in the subject

helicopter.

INTERROGATORY NO. 6:

        For the period 2005 to the present, provide a description, including identification

of equipment, date, crash site, and fatality/injury information, of all malfunctions,




                                                                                     R0068
incidents, accidents, or complaints (regardless of whether injury or death ensued)

associated with use of the helicopter model at issue.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome, seeks information which is

equally available to the propounding party and it would be as cost-effective for Plaintiffs

to acquire information in the hands of third parties as for Robinson to do so. Robinson

further objects to this request in that it seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case, and as such this information is outside

the scope of proper discovery and is not reasonably calculated to lead to discovery of

admissible evidence.    Without waiving these objections, Robinson responds that it

does not maintain a database or formal compilation of this information. For purposes of

any research or analysis, Robinson responds that the records maintained by the

National Transportation Safety Board (“NTSB”) are reviewed as the NTSB’s records

contain significantly more incidents and accidents, contain probable cause

determinations, and are accessible as they are maintained in a database.

INTERROGATORY NO. 7:

       State all of the ways in which you attempt to ascertain the existence of any

malfunctions or complaints associated with your helicopters other than the receipt of

legal action, and describe any and all documents reflecting the above, indicating their

present location.

\\\




                                                                                    R0069
ANSWER:

      Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome to answer as framed. Without

waiving these objections, Robinson responds that if Plaintiff can narrow this

Interrogatory, Robinson will attempt to provide a response.

INTERROGATORY NO. 8:

      Identify any and all documents in your possession, custody or control describing

any changes to or the reasons for such changes in the design or materials used in the

helicopter model at issue, including any component parts therein, subsequent to its

original manufacture and design.

ANSWER:

      Robinson respectfully objects to this Interrogatory as it is overly broad, vague,

ambiguous, oppressive, burdensome and unlimited with respect to timeframe and scope

as frame. Robinson further objects to this demand on the grounds that it seeks to

invade proprietary, trade secret, and confidential information. Without waiving these

objections, Robinson responds that if Plaintiff can narrow this Interrogatory, Robinson

will attempt to provide a response.

INTERROGATORY NO. 9:

      For the period 2005 to the present, identify any and all documents in your

possession, custody or control relating to any notices directed to you, claims made

against you, or lawsuits filed against you wherein it was claimed or alleged that a

helicopter model at issue failed because of any malfunction, maintenance problem,




                                                                                   R0070
manufacturing defect, engine or rotor failure, metallurgical problem, blade detachment,

coning, lack of tail rotor effectiveness, recoverability issues or autorotation issues, and:

       a.      Identify the custodian of any and all such documents in your possession

               referring to or reflecting any such notices, claims, or lawsuits; and

       b.      Set forth and identify any and all such notices, claims, and lawsuits by

               date, aircraft description, engine part number, location of malfunction, and

               aircraft owner.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome. Robinson further objects to

this Request to the extent that it seeks information which is protected by the attorney

work product and/or attorney-client privilege. Without waiving these objections,

Robinson does not maintain a list or database for this information, or for information

relating to historical litigation or lawsuits filed.

INTERROGATORY NO. 10:

       Describe any and all bulletins, manuals, written instructions, warnings,

procedures, letters, alerts, or the like that were:

       a.      Provided with the promotion or sale of the helicopter model at issue;

       b.      Subsequently supplied to any owner, operator, or lessor of any of the

               helicopter model at issue.

\\\

\\\\

\\\




                                                                                       R0071
ANSWER:

       Robinson refers to the R22 Maintenance Manual, R22 Illustrated Parts Catalog,

R22 Pilot’s Operating Handbook, R22 Flight Training Guide, R22 Service Bulletins, R22

Service Letters, and Robinson Safety Notices.

INTERROGATORY NO. 11:

       For the period 2005 to the present, identify every lawsuit that has been filed

against you (regardless of whether injury or death ensued) wherein it was claimed or

alleged that any helicopter or helicopter component supplied by you malfunctioned,

failed, lost power, or contributed to a reportable aviation mishap, specifically identifying:

       a.      The name, court, docket number of each lawsuit as well as identifying in

               which lawsuits Defendant gave interrogatories, oral depositions; and

       b.      The identity including name, address and telephone number of the

               attorneys representing the plaintiffs in each such matter, as well as

               whether the case was or has been resolved or settled.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome. Robinson further objects to

this Request to the extent that it seeks information which is protected by the attorney

work product and/or attorney-client privilege. Without waiving these objections,

Robinson does not maintain a list or database for this information, or for information

relating to historical litigation or lawsuits filed.

\\\

\\\




                                                                                    R0072
INTERROGATORY NO. 12:

       For any liability insurance coverage which Defendant held and which will cover

the occurrence out of which this loss arises, state:

       a.     The name and address of each such carrier;

       b.     The policy numbers of each such policy;

       c.     Whether any reservation of the insurer's rights has been declared with

              respect to a potential dispute in coverage for this loss; and

       d.     Whether Defendant must approve of any settlement entered into by its

              insurance carrier.

ANSWER:

       Robinson responds that there is no insurance policy that insures Robinson for

claims contained in the subject lawsuit.

INTERROGATORY NO. 13:

       Identify any and all engineering change orders made with respect to the rotor

systems utilized by the helicopter model at issue and substantially similar rotor systems.

In connection therewith, set forth the effective date and serial number of any such

engineering change order.

ANSWER:

       Robinson responds that it does not have any documents referred to as

“engineering change orders.”

\\\

\\\

\\\




                                                                                 R0073
INTERROGATORY NO. 14:

       Set forth the certification history of the helicopter model at issue, including but not

limited to the dates and test results of all developmental ground tests, developmental

flight tests, and in connection therewith:

       a.     Identify the current location of all applications for type certification, ground

              and flight tests, and all documents related thereto; and

       b.     Identify the custodian of all such files.

ANSWER:

       Robinson responds that the R22 helicopter was certified by the FAA in 1979.

Robinson is located at 2901 Airport Drive, Torrance, California 90505 and maintains its

records at that location.

INTERROGATORY NO. 15:

       Identify all flight and ground test documentation including, but not limited to, test

protocol, field test results, and any videotapes or photographs with respect to the

helicopter model at issue.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, unlimited in time and scope as framed, and

seeks proprietary and trade secret information.

INTERROGATORY NO. 16:

       Identify all correspondence, communications, or safety notices or bulletins

generated by you and forwarded to the National Transportation Safety Board and any




                                                                                     R0074
such responses, directives, notices, or requests imparted by NTSB to you involving

the helicopter model at issue and/or the subject helicopter.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, unlimited with respect to timeframe

and scope, and seeks information which is equally available to the propounding party

and it would be as cost-effective for Plaintiffs to acquire information in the hands of third

parties as for Robinson to do so. Without waiving these objections, Robinson responds

that all information relating to R22 Service Bulletins, R22 Service Letters and Robinson

Safety Notices are included in the R22 Service Bulletins, R22 Service Letters and

Robinson Safety Notices themselves.

INTERROGATORY NO. 17:

       Has Defendant caused to be issued any mechanical reliability reports to the FAA

with respect to the helicopter model at issue? If the answer is "yes," state the following:

       a.     The current condition and whereabouts of any such reports; and

       b.     The dates and subject matter of any such reports.

ANSWER:

       Robinson is unfamiliar with the term “mechanical reliability reports,” and as such,

is unable to respond to this Interrogatory as framed.

INTERROGATORY NO. 18:

       Has the FAA or NTSB ever directed you to issue an airworthiness directive with

respect to any aspect of the design, manufacture, operation, maintenance, or use of the

helicopter model at issue? If your answer is "yes," set forth the following:




                                                                                    R0075
       a.     The current custodian and whereabouts of any such airworthiness

              directives; and

       b.     The dates of any such directives and the general subject matter of each.

ANSWER:

       No, airworthiness directives are issued and maintained by the Federal Aviation

Administration.

INTERROGATORY NO. 19:

       Has the FAA or NTSB ever conducted an inquiry into the manufacture, design,

operation, maintenance, or use of the helicopter model at issue? If your answer is "yes,"

set forth the following:

       a.     The current custodian and whereabouts of any such inquiries; and

       b.     The dates of any such inquiries including the general subject matter of

              each.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome inasmuch as the term “inquiry”

is not defined, and is unlimited in time and scope, and seeks information which is

equally available to the propounding party and it would be as cost-effective for Plaintiffs

to acquire information in the hands of third parties as for Robinson to do so.

INTERROGATORY NO. 20:

       Identify the following persons with responsibility for the design, testing, and

certification of the helicopter model at issue and the subject helicopter:

       a.     Head of engineering;




                                                                                    R0076
        b.     Project engineer;

        c.     Chief of flight operations and testing;

        d.     Governmental liaison between defendant and FAA/NTSB; and

        e.     Investigating officer for malfunction notices

ANSWER:

        Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome. Without waiving this objection,

Robinson responds that the person most knowledgeable at Robinson with respect to the

subject matters listed is Pete Riedl, Vice-President of Engineering.

INTERROGATORY NO. 21:

        Identify all of the individuals who have or have had any responsibilities – whether

administrative, investigative, or engineering – arising out of the crash giving rise to this

action. In connection therewith, state the name of each and every such individual and

set forth their current positions with the company, date hired, and current employment.

ANSWER:

        Robinson respectfully objects to this Interrogatory as it is overly broad, vague,

ambiguous, and burdensome. Without waiving this objection, Robinson responds that

Thom Webster was the Robinson technical investigator who documented the

circumstances of the accident, and authored the Robinson Accident Report on R22 S/N

4250.

INTERROGATORY NO. 22:

        If you were present during any inspection or "tear down" of components from the

subject helicopter:




                                                                                     R0077
       a.       Identify all of your employees who were present, along with their job titles,

                positions, and reason for their presence; and

       b.       Identify all non-employees who were present, along with their employer or

                governmental affiliation and reason for their presence.

ANSWER:

       a.       Thom Webster was present as the Robinson Technical Investigator

                assigned to the investigation of this accident.

       b.       No other persons were present on behalf of Robinson

INTERROGATORY NO. 23:

       Describe any redundancy built into the design of the helicopter model at issue

that would provide a measure of safety in the event of an in-flight failure of the engine or

rotor system.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, and unlimited with respect to

timeframe and scope. Without waiving these objections, Robinson responds that if

Plaintiff can narrow this Interrogatory, Robinson will attempt to provide a response.

INTERROGATORY NO. 24:

       State (a) your current net worth and (b) a description of the facts and

methodology used to calculate what you allege to be your current net worth. For

purposes of answering this Interrogatory, "net worth," means the difference between

total assets and liabilities determined in accordance with generally accepted accounting

principles ("GAAP").




                                                                                    R0078
ANSWER:

       Robinson respectfully objects to the Interrogatory as it seeks privileged financial

records which are highly sensitive, and their confidentiality is necessary to Robinson’s

competitive advantage and continued viability. Robinson also objects to this

Interrogatory as the information requested is not relevant to any of the current issues of

liability and causation. Further, there is no public policy reason for this information to be

released as it only concerns the financial status of one defendant, and implicates no

public safety or other relevant issue.

       Plaintiffs’ petition includes factually unsupported claims of intentional and grossly

negligent conduct by Robinson. Without more, the discovery of Robinson’s sensitive

and confidential financial information should not be permitted. The existing case law

setting the standards for discovery of a defendant’s net worth is antiquated and does

not reflect the recently-enacted limitations on exemplary damage claims as passed by

the Texas Legislature. Thus, Robinson should not be required to disclose its net worth

based absent factually support for Plaintiff’s allegations.

       In order to remain consistent with the intent and purpose of Chapter 41 of the

Texas Civil Practices and Remedies Code, Robinson should not be required to produce

its net worth unless or until a jury, based on clear and convincing evidence, returns a

unanimous verdict that Robinson is liable to Plaintiffs for exemplary damages based on

the facts and evidence presented in this case.

INTERROGATORYNO. 25:

       Identity each person or entity you contend is a potential Responsible Third Party

in this lawsuit, state with as much specificity as possible the factual basis for such




                                                                                   R0079
contention, and identify the persons that may possess relevant knowledge regarding

the contention.

ANSWER:

       Robinson respectfully objects to this Interrogatory as it is premature at this state

in the investigation and discovery process. Robinson reserves the right to supplement

this response at a later date.




                                                                                   R0080
                             REQUESTS FOR ADMISSION

REQUEST FOR ADMISSION NO. 1:

      Admit you designed, in whole or in part, the subject helicopter.

RESPONSE:

      Admitted.

REQUEST FOR ADMISSION NO. 2:

      Admit that you manufactured, in whole or in part, the subject helicopter.

RESPONSE:

       Admitted.

REQUEST FOR ADMISSION NO. 3:

      Admit that you assembled, in whole or in part, the subject helicopter.

RESPONSE:

      Admitted.

REQUEST FOR ADMISSION NO. 4:

      Admit that the subject helicopter was not airworthy on the date of the crash.

RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO.5:

      Admit that the subject helicopter was airworthy on the date of the crash.

RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.




                                                                                  R0081
REQUEST FOR ADMISSION NO. 6:

      Admit that the subject helicopter was not properly inspected as of the date of the

crash. RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 7:

      Admit that the subject helicopter was properly inspected as of the date of the

crash. RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 8:

      Admit that the helicopter model at issue is more prone to loss of tail rotor

effectiveness than some other helicopters.

RESPONSE:

      Denied.

REQUEST FOR ADMISSION NO. 9:

      Admit that the helicopter model at issue is not more prone to loss of tail rotor

effectiveness than some other helicopters.

RESPONSE:

      Admitted.

REQUEST FOR ADMISSION NO. 10:

      Admit that the helicopter model at issue's rotors are low inertia.




                                                                                 R0082
RESPONSE:

        As the phrase “low inertia” is not adequately defined, Robinson lacks sufficient

information or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 11:

       Admit that the helicopter model at issue's rotors are not low inertia.

RESPONSE:

       As the phrase “low inertia” is not adequately defined, Robinson lacks sufficient

information or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 12:

       Admit that the fuel tanks used in the helicopter model at issue were subject of a

safety bulletin.

RESPONSE:

       Robinson cannot admit or deny this Request as it is not familiar with the term

“Safety Bulletin.”

REQUEST FOR ADMISSION NO. 13:

       Admit that the fuel tanks used in the helicopter model at issue were not the

subject of a safety bulletin.

RESPONSE:

       Robinson cannot admit or deny this Request as it is not familiar with the term

“Safety Bulletin.”

REQUEST FOR ADMISSION NO. 14:

       Admit that Decedents were fatally injured in the crash.

\\\




                                                                                 R0083
RESPONSE:

       Admitted.

REQUEST FOR ADMISSION NO. 15:

       Admit that you contend there is a Responsible Third Party that has not been

named by Plaintiff as a defendant in this lawsuit.

RESPONSE:

       Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 16:

       Admit that you do not contend there is a Responsible Third Party that has not

been named by Plaintiff as a defendant in this lawsuit.

RESPONSE:

       Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

                                                 Respectfully submitted,

                                                 COATS & EVANS, P.C.

                                                 /S/ George Andrew Coats
                                                 George Andrew Coats
                                                 Texas Bar No. 00783846
                                                 Gary Linn Evans
                                                 Texas Bar No. 00795338
                                                 P.O. Box 130246
                                                 The Woodlands, TX 77393-0246
                                                 Telephone: 281-367-7732
                                                 Facsimile: 281-367-8003

                                                 Attorneys for Defendant
                                                 Robinson Helicopter Company, Inc.




                                                                                R0084
                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 30th day of September 2014.

MARK T. MURRAY
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
Email: MMurray@johnstevensonlaw.com

Mr. Don Swaim
Rose Walker, LLP
3500 Maple Avenue, Suite 900
Dallas, Texas 75219
Telephone: 214-752-8600
Facsimile: 214-752-8700
Email: dswaim@rosewalker.com
                                         /S/ George Andrew Coats
                                         George Andrew Coats




                                                                                 R0085
                                                      Case No. 201434635
                                                                                                                 DCORX
ATES, NATHAN S (INDIVIDUALLY A                                                                  IN THE DISTRICT COURT OF
vs.                                                                                             HARRIS COUNTY, TEXAS
ROBINSON HELICOPTER COMPANY IN
                                                                                                 11th   JUDICIAL DISTRICT
                                                  DOCKET CONTROL ORDER
      The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
      item is governed by the Texas Rules of Civil Procedure.
      1.                JOINDER. All parties must be added and served, whether by amendment                       party
                         practice, by this date. THE PARTY CAUSING THE JOINDER SHALL P                        E
                        A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF S
                                                                                                        --Y
      2.                EXPERT WITNESS DESIGNATION. Expert witness designations                   required and
                        must be served by the following dates. The designation must inr e information
                        listed in Rule 194.2(f). Failure to timely respond will be governe 9* -Rule 193.6.
      ( a)               Experts for parties seeking affirmative relief.                                                  1:0
                                                                                            2_.                                  3
      ( b)              All other experts.                                            •:, ,,---d)
      3.                STATUS CONFERENCE. Parties shall be prepared to                 all aspects of the case,
                        including ADR, with the court on this date. TIME:
                         Failure to appear will be grounds for dismissal for waratorosecution.
      4.                DISCOVERY LIMITATIONS. The discovery limitati         f Rule 190.2, if applicable,
                        or otherwise of Rule 190.3 apply unless change
      ( a)              Total hours per side for oral depositions.
      ( b)              Number of interrogatories that may be served W,e ch party on any other party.
      5.                ALTERNATIVE DISPUTE RESOLUTIO N,.
      (a)    05/19/15    By this date the parties must either (1) Te     agreement for ADR stating the form of
                        ADR requested and the name of an areecf mediator, if applicable; or (2) set an objection
                        to ADR. If no agreement or objectio n filed, the court may sign an ADR order.
      (b) 07/06/15      ADR conducted pursuant to the agr           nt of the parties must be completed by this date.
      6.                DISCOVERY PERIOD ENDS.             ^discovery must be conducted before the end of
                        the discovery period. Parties e*ng discovery must serve requests sufficiently far in
                        advance of the end of the d*•ry period that the deadline for responding will be
                        within the discovery perio      nsel may conduct discovery beyond this deadline by
                        agreement. Incomplete        every will not delay the trial.
      7.                DISPOSITIVE MOTI "SAND PLEAS. Must be heard by oral hearing or submission.
      ( a)              If subject to an inter!   appeal, dispositive motions or pleas must be heard by this date.
      ( b)              Summary judgmwatt • ns not subject to an interlocutory appeal must be heard by this date.
      (c)               Rule 166a(i) mote may not be heard before this date.

      8.                CHALLENGE EXPERT TESTIMONY. All motions to exclude expert testimony
                        and evident° challenges to expert testimony must be filed by this date, unless
                        extendee leave of court.
      9.                 PLEAS      S. All amendments and supplements must be filed by this date. This
                         orde     s not preclude prompt filing of pleadings directly responsive to any timely
                         fileEleadings.
      10.
                         Parties shall be prepared to discuss all aspects of trial with the court on this date.
                         TIME:                Failure to appear will be grounds for dismissal for want of prosecution.
      11. 07/20/15       TRIAL. If not assigned by the second Friday following this date, the case will be reset.


                   DEC 1 1 2014
                                                                                                                   0
                                                                                                MICHAEL D. MILLER
                GEORGE ANDREW COATS
                P 0 BOX 130246                                                                  Judge, 11TH DISTRICT COURT
                WOODLANDS, TX 773930246                             783846                      Date Generated 12/10/2014
                                                                                                                                 JCV002
                                                                 RECORDERS MEMORANDUM                                           rev.11202006
                                                                This instrument is of poor quality
                                                                      at the time of imaging                              R0086
                                                      Case No. 201434635
                                                                                                         DCORX
ATES, NATHAN S (INDIVIDUALLY A                                                          IN THE DISTRICT COURT OF
vs.                                                                                     HARRIS COUNTY, TEXAS
ROBINSON HELICOPTER COMPANY IN
                                                                                        11th         JUDICIAL DISTRICT
                                                  DOCKET CONTROL ORDER
      The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
      item is governed by the Texas Rules of Civil Procedure.
                      JOINDER. All parties must be added and served, whether by amendment laird party
                       practice, by this date. THE PARTY CAUSING THE JOINDER SHALL P .
                       A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SEO , CE.
                       EXPERT WITNESS DESIGNATION. Expert witness designations a           t required and
                       must be served by the following dates. The designation must inbi a 'the information
                       listed in Rule 194.2(f). Failure to timely respond will be gover      Rule 193.6.
                        Experts for parties seeking affirmative relief.
                       All other experts.                                             (2,V
                      STATUS CONFERENCE. Parties shall be prepared to cjs s all aspects of the case,
                      including ADR, with the court on this date. TIME:
                       Failure to appear will be grounds for dismissal for wan rosecution.

      4.               DISCOVERY LIMITATIONS. The discovery limitati N of Rule 190.2, if applicable,
                       or otherwise of Rule 190.3 apply unless change
      ()
      (a               Total hours per side for oral depositions.
       b)              Number of interrogatories that may be served each party on any other party.
      5.               ALTERNATIVE DISPUTE RESOLUTIO
      (a) 05/19/15      By this date the parties must either (1) pie      agreement for ADR stating the form of
                       ADR requested and the name of an a               mediator, if applicable; or (2) set an objection
                       to ADR. If no agreement or objectio         filed, the court may sign an ADR order.
      (b) 07/06/15     ADR conducted pursuant to the agr           ent of the parties must be completed by this date.

      6.               DISCOVERY PERIOD ENDS                 discovery must be conducted before the end of
                       the discovery period. Pattie
                       advance of the end of the
                       within the discovery peri
                       agreement. Incomplete
                                                       •




                                                           r
                                                           ing discovery must serve requests sufficiently far in
                                                         ery period that the deadline for responding will be
                                                    , *•unsel may conduct discovery beyond this deadline by
                                                     .very will not delay the trial.

      7.               DISPOSITIVE MOTI •           ND PLEAS. Must be heard by oral hearing or submission.
                       If subject to an inter   cry appeal, dispositive motions or pleas must be heard by this date.
      (b)              Summary judgm9n        t ons not subject to an interlocutory appeal must be heard by this date.
      (c)              Rule 166a(i) mot9n may not be heard before this date.
      8.               CHALLENQE: ••• EXPERT TESTIMONY. All motions to exclude expert testimony
                       and evidene.;%, challenges to expert testimony must be filed by this date, unless
                       extender      -ave of court.

      9.               PLEA,' S. All amendments and supplements must be filed by this date. This
                       orde .F-s not preclude prompt filing of pleadings directly responsive to any timely
                              -adings.
      10.
                       Parties shall be prepared to discuss all aspects of trial with the court on this date.
                       TIME:                Failure to appear will be grounds for dismissal for want of prosecution.

      11. 07/20/15     TRIAL. If not assigned by the second Friday following this date, the case will be reset.
                                                                                      SIGNED

                                                                                       MICHAEL D. MILLER
              MARK T. MURRAY
              24 GRNWAY PLAZA750                                                       Judge, 11TH DISTRICT COURT
              HOUSTON, TX 770460000                                  14724810          Date Generated 12/10/2014
                                                                                                                            JCV002
                                                                                                                           rev.11202006

                                                                                                                      R0087
                                                     Case No. 201434635
                                                                                                        DCORX
ATES, NATHAN S (INDIVIDUALLY A                                                         IN THE DISTRICT COURT OF
vs.                                                                                    HARRIS COUNTY, TEXAS
ROBINSON HELICOPTER COMPANY IN
                                                                                       11th         JUDICIAL DISTRICT
                                                  DOCKET CONTROL ORDER
      The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
      item is governed by the Texas Rules of Civil Procedure.
      1.              JOINDER. All parties must be added and served, whether by amendment oftbrd party
                       practice, by this date. THE PARTY CAUSING THE JOINDER SHALL P . o'v,IDE
                       A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SE :%
      2.               EXPERT WITNESS DESIGNATION.              Expert witness designations we, required and
                       must be served by the following dates. The designation must includ_sMe information
                       listed in Rule 194.2(f). Failure to timely respond will be governe l*Rule 193.6.
      (a)              Experts for parties seeking affirmative relief.
      (b)              All other experts.
      3.               STATUS CONFERENCE. Parties shall be prepared to                  all aspects of the case,
                        including ADR, with the court on this date. TIME:
                        Failure to appear will be grounds for dismissal for warrt4prosecution.
      4.               DISCOVERY LIMITATIONS. The discovery limitati         of Rule 190.2, if applicable,
                       or otherwise of Rule 190.3 apply unless change
      (a)              Total hours per side for oral depositions.
      (b)              Number of interrogatories that may be servecilw,each party on any other party.
      5.               ALTERNATIVE DISPUTE RESOLUTIO                 4
      (a) 05/19/15      By this date the parties must either (1) file `agreement for ADR stating the form of
                       ADR requested and the name of an a              mediator, if applicable; or (2) set an objection
                       to ADR. If no agreement or objectio        fi ed, the court may sign an ADR order.
      (b) 07/06/15     ADR conducted pursuant to the agr            nt of the parties must be completed by this date.
      6.               DISCOVERY PERIOD ENDS.            'discovery must be conducted before the end of
                       the discovery period. Parties eking discovery must serve requests sufficiently far in
                       advance of the end of the d'     ry period that the deadline for responding will be
                       within the discovery perio     nsel may conduct discovery beyond this deadline by
                       agreement. Incomplete        very will not delay the trial.
      7.               DISPOSITIVE MOTI•                AND PLEAS. Must be heard by oral hearing or submission.
                       If subject to an inter • •... kbry appeal, dispositive motions or pleas must be heard by this date.
      (
      (b)              Summary judgme,rk 4: •t ons not subject to an interlocutory appeal must be heard by this date.
      (c)
      (c)              Rule 166a(i) motikl,i may not be heard before this date.
      8.               CHALLENRWV EXPERT TESTIMONY.                  All motions to exclude expert testimony
                        and evidenffary'challenges to expert testimony must be filed by this date, unless
                        extend-• weave of court.
      9.                PLEA J      S. All amendments and supplements must be filed by this date. This
                        orde •-s not preclude prompt filing of pleadings directly responsive to any timely
                        fit. , adings.
      10.
                        Parties shall be prepared to discuss all aspects of trial with the court on this date.
                        TIME:                 Failure to appear will be grounds for dismissal for want of prosecution.

      1 1. 07/20/15     TRIAL. If not assigned by the second Friday following this date, the case will be reset.
                                                                                      SIGNED

                                                                                       MICHAEL D. MILLER
              G. DON SWAIM                                                             Judge, 11TH DISTRICT COURT
              3500 MAPLE AVENUE, SUITE 900
              DALLAS, TX 75219                                       19545200          Date Generated 12/10/2014
                                                                                                                              JCV002
                                                                                                                             rev.11202006


                                                                                                                      R0088
                                                                                                         3/19/2015 6:02:21 PM
                                                                                    Chris Daniel - District Clerk Harris County
                                                                                                        Envelope No. 4572547
                                                                                                           By: GABRIELA COX
                                                                                                  Filed: 3/19/2015 6:02:21 PM
                                      CAUSE NO.2014-34635

NATHAN S. ATES, Individually and                               IN THE DISTRICT COURT OF
as Personal Representative of the Estate
of Joyce A. Ates, Deceased; Sonia Ates
and Nathan M. Ates

v.                                                             HARRIS COUNTY, TEXAS

ROBINSON HELICOPTER COMPANY,
INC., HELICOPTER SERVICES, INC.                                                  eNT
                                                                                  ,
And the Estate of CHRISTOPHER YEAGER                           11TH JUDIC           !STRICT

                                           147ND
     PLAINTIFFS' UNOPPOSED MOTION FOR CON ANC, FOR ENTRY OF
                       DOCKET CONTROL ORDE

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW the Plaintiffs, NATHAN S. ATE                   vidually and As Personal Representative

of the Estate of Joyce A. Ates, Deceased; Sonia Ates          athan M. Ates, by and through undersigned

counsel and file Plaintiffs' Unopposed Motion Cntinuance and for Entry of Docket Control Order,

in support of same respectfully showing th ?owing:

                                                       I.

       It has become necessary to      this civil suit as a result of the death of Joyce A. Ates, on or about
                                 O
September 10, 2012. At that          oyce A. Ates was a passenger in a Robinson R22 Beta helicopter

being piloted by Defen•eager. Yeager, a pilot working in the course and scope of his employment

for Helicopter SewInc., was providing Joyce A. Ates with services in the form of helicopter
                   0
transportation        al observation over sites in Harris County, Texas.

       Defendant Yeager was piloting a 2007 Robinson R22 Beta II helicopter bearing serial number

4250 and registration no. N281RG (the subject helicopter) during a flight originating from the Baytown

Airport, Baytown, Texas at approximately 3:00 p.m., according to air safety investigators, on September

10, 2012.




                                                                                                  R0089
       According to information developed by the National Transportation Safety Board, witnesses

observed the helicopter spinning slowly around the main rotor shaft and descending straight down.

Witnesses stated that the main rotor blades were turning slowly and were not deflected upward and the

tail rotor did not appear to be turning. The helicopter impacted the ground at approximately 3:30 p.m.,

causing a large dust cloud. According to the investigation, approximately a minuter, the helicopter

ignited in a fireball, preventing rescue attempts by witnesses on the scene an uming both Yeager

and Ates.

       Joyce Ates suffered injuries which resulted in her death.          

       The parties scheduled an inspection of the componen maining after the helicopter's crash and

burn for December 1, 2014. This inspection was cance             expectedly due to Defendant Robinson's

inability to maintain its commitment for this sc          g. The inspection was reconvened to occur on

March 17, 2014, with consent of all parties.



       Certain components of the he Ater were inspected on March 17, 2015, in Pensacola, Florida.

As the Court has not set a discov iadline in its current docket control order, the parties must therefore

adhere to the Texas Rules  ,\f(,,C-
                                  k i 1 Procedure. It has become apparent that there is inadequate time for
                       0 d.,
Plaintiff's engineerin       lity and accident reconstruction experts to review the extensive information,

receive feedback        the inspecting experts holding the March 17, 2015 inspection, and prepare an

opinion report p or to the deadlines for exchange of Plaintiffs' expert reports in this matter.

                                               IV.

        Trial is currently scheduled for July 20, 2015.




                                                                                               R0090
        Plaintiffs pray the Court order the parties to confer on a new docket control order in light of the

delay in development of discovery between the Parties, including investigation and inspection of the crash

components, expert report and deposition, as well as amended and supplemental pleadings practice which

may become necessary after receipt of the expert reports and prior to the trial setting. The parties' efforts

to perfect the necessary, extensive discovery in this matter as well as amendments to otle pleadings on file


                                                                                  CAD
herein, are curtailed by the trial setting in place at this time.

                                                  IV.

        Plaintiff prays the Court set aside current discovery and expert       I lines so that the parties may

confer to enter a new docket control order which shall include tlisq cheduling this matter for trial in

January 2015 and additional deadlines for Alternative Disp esolution, discovery deadlines, and

expert witness designations by both Plaintiffs and Defe       Q , to be developed by the parties hereto and
submitted to the Court for entry.



                                 CERTIFk             OF CONFERENCE

        The undersigned counsel certi         at he has contacted counsel representing Defendants on March

18 and 19, 2015, to advise of his i.ion to file Plaintiff's Motion for Continuance and for Entry of new
                                  P
Docket Control Order. C 4141 for Helicopter Services, Inc. and Christopher Yeager, Deceased has

responded that he is          osed to this motion. Counsel for Robinson Helicopter Company, Inc. has

responded that heieopposed to this motion.

        WHE • ".     RE, PREMISES CONSIDERED, Plaintiffs request the Court grant Plaintiffs' Motion

for Continuance and Entry of new Docket Control Order for the reasons therein stated, and for such other

and further relief to which Plaintiffs may be justly entitled.




                                                                                                 R0091
        Respectfully submitted,

        STEVENSON & MURRAY



        By: /S/Mark T. Murray /S/
           MARK T. MURRAY
           State Bar No. 1472 :31)
           24 Greenway Play„ ite 750
           Houston, Texas
           (713) 622-322',
           (713) 622-3     (FAX)

        ATT01+ FOR PLAINTIFFS




            »
        e



    ;
    o




c




                                       R0092
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been delivered to all
counsel on this the 19th day of March 2015, pursuant to the Texas Rules of Civil Procedure, via email,
facsimile, U.S. Mail and/or e-filing, to-wit:

Mr. Don Swaim
Cunningham Swaim, LLP
7557 Rambler Road, Ste. 440
Dallas, Texas 75231
Counsel for Helicopter Services, Inc.
And Christopher Yeager, Deceased

George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
                                                                   DOo
P.O. Box 130246
The Woodlands, Texas 77393-0246
Counsel for Robinson Helicopter Services, Inc.
                                                          O

                                               0
                                                 DO
                                                      /S/ MARK T. MURRAY/S/

                                                      MARK T. MURRAY



                                Cr




                                                                                             R0093
                                                                                           3/19/2015 6:02:21 PM
                                                                                           Chris Daniel - District Clerk
                                                                                           Harris County
                                                                                           Envelope No: 4572547
                                                                                           By: DE LA ROSA, GABRIELA
                                              CAUSE NO. 2014-34635                         Filed: 3/19/2015 6:02:21 PM


NATHAN S. RTES, Individually                                                IN THE DISTRICT COURT OF
and as Personal Representative of the Estate
of Joyce A. Ates. Deceased: Sonia Ates
and Nathan M. Ates

VS.                                                                            HARRIS COUNTY, TEXAS

ROBINSON HELICOPTER COMPANY,                                                                  4
INC., HELICOPTER SERVICES, INC.
and the Estate of CHRISTOPHER
YEAGER                                                                                     ICIAL DISTRICT


                                              AFFIDAVIT
THE STATE OF TEXAS §

COUNTY OF HARRIS §
                                                                    O
      BEFORE ME, the undersigned authority, on                      y personally appeared MARK T. MURRAY,

known and/or proved to me through a descri n on an identity card containing a photograph or

signature, to be the person whose name is scribed to the foregoing Motion for Continuance, and
                                                 O
acknowledged to me that he has perso                   owledge of the information contained therein and it is true,

correct and not sought for de lay, b           tice.




      SUBSCRIBED D SWORN TO BEFORE ME, the undersigned authority, on this the JCPI'L

day o CA\CAW3                        ,2015.




                   - a Pi   EN D STANFIELD                             Notary Public in'an&fjor the
                  My -..emission Expires                                              State of Texas
                     Lc...;;er 11.2018

      mission



                                                                                                       R0094
                                                                                 3/19/2015 6:02:21 PM
                                                                                 Chris Daniel - District Clerk
                                                                                 Harris County
                                                                                 Envelope No: 4572547
                                                                                  By: DE LA ROSA, GABRIELA
                                                                                  Filed: 3/19/2015 6:02:21 PM
                                         CAUSE NO.2014-34635

NATHAN S. ATES, Individually and                             IN THE DISTRICT COURT OF
as Personal Representative of the Estate
of Joyce A. Ates, Deceased; Sonia Ates
and Nathan M. Ates

v   .                                                        HARRIS COUNTY, TEXAS

ROBINSON HELICOPTER COMPANY,
INC., HELICOPTER SERVICES, INC.                                          V_))
And the Estate of CHRISTOPHER YEAGER                         11" JUDICIiSTRICT
                                                                    0, 0

                            ORDER ON PLAINTIFFS' o&-
              UNOPPOSED MOTION FOR CONTINUANCE "FOR ENTRY OF
                          DOCKET CONTROL ORD
                                                               oQ




        BE IT REMEMBERED that upon the day and date             hereinbelow came on for consideration,

the Unopposed Motion for Continuance and for Entr'N ocket Control Order filed by Plaintiffs herein;

the Court, having considered the pleading find        to be with merit; it is therefore

        ORDERED that the trial currently sc2led for July 20, 2015 be and it is hereby continued from

this setting; it is further

        ORDERED that the parties pfer and submit a new docket control order rescheduling this matter
                                   O
for trial in January 2015 aerntaining additional deadlines for Alternative Dispute Resolution,

discovery deadlines, and Np - rt witness designations by both Plaintiffs and Defendants.
                               -


                              Cy
        SIGNED on ',Athe               day of                    , 2015.




                                                JUDGE PRESIDING




                                                                                             R0095
                                                                                                3/20/2015 4:51:22 PM
                                                                           Chris Daniel - District Clerk Harris County
                                                                                               Envelope No. 4588027
                                                                                                  By: GABRIELA COX
                                                                                         Filed: 3/20/2015 4:51:22 PM

                                   CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                       §          IN THE DISTRICT COURT OF
and as Personal Representative of the Estate       §
of Joyce A. Ates, Deceased; Sonia Ates             §
and Nathan M. Ates                                 §
                                                   §
vs.                                                §             HARRIS COUNTY, TEXAS
                                                   §
ROBINSON HELICOPTER COMPANY,                       §
INC., HELICOPTER SERVICES, INC.                    §
and the Estate of CHRISTOPHER                      §
YEAGER                                             §               11th JUDICIAL DISTRICT

    PLAINTIFFS’ MOTION TO COMPEL ROBINSON HELICOPTER COMPANY’S
   RESPONSES TO FIRST DISCOVERY REQUESTS, AND REQUEST FOR RULING
                     ON DEFENDANT’S OBJECTIONS

TO THE HONORABLE JUDGE MIKE D. MILLER:

        Plaintiffs file this Motion to Compel requesting the Court to enter an order compelling

ROBINSON HELICOPTER COMPANY to fully respond to Plaintiffs’ First Discovery

Requests. Specifically, Plaintiff requests the Court to compel ROBINSON HELICOPTER

COMPANY’s responses to the Requests for Production.

                                  I. FACTS & BACKGROUND

        Joyce Ates suffered serious injuries on September 10, 2012. These injuries eventually

resulted in her death. Joyce Ates was a passenger in a 2007 Robinson manufactured R22 Beta II

helicopter (serial number 4250 and registration number N281RG). Defendant Yeager—a pilot

working in the course and scope of his employment for Helicopter Services, Inc.—was piloting

the subject helicopter. The helicopter took off from Baytown Airport in Baytown, Texas at

approximately 3:00 p.m. While flying in Harris County, Texas, the helicopter experienced a

power loss and crashed. Within a minute of impacting the ground, the helicopter ignited into a

fireball.




                                               Page 1 of 5

                                                                                        R0096
      II. REQUESTS FOR DISCOVERY TO DEFENDANT ROBINSON HELICOPTER COMPANY

       On June 16, 2014, Plaintiffs served their First Requests for Discovery to Defendant

Robinson Helicopter Company. Robinson Helicopter Company has had enough time to produce

and respond to the discovery requests propounded by Plaintiffs. However, Robinson Helicopter

Company has not produced any responsive documents whatsoever. Therefore, this Motion to

Compel is necessary due to Robinson Helicopter Company’s unwillingness to adequately

respond to discovery; specifically, to the requests for production. See Exhibit A.

       Robinson Helicopter Company has either provided nonresponsive answers to the

discovery requests, or has objected to them. See id. Defendant has not demonstrated any

cooperation. Robinson Helicopter Company claimed that at the time it “responded” to Plaintiffs’

First Discovery Requests it had not yet completed its own discovery and thus would “supplement

any and all responses . . . by reason of subsequently discovered information.” Robinson

Helicopter Company has not supplemented any information and Plaintiffs seriously doubt

Defendant has not discovered information worthy of being supplemented.

       Robinson Helicopter Company generally objects to Plaintiffs requests for discovery

without any merit. Robinson Helicopter Company generally argues Plaintiffs requests were

ambiguous, vague, overbroad, unlimited in time, and sought privileged information. However,

the requests made by Plaintiffs are clear, timely, and to the point. Additionally, Defendant

refuses to properly answer to Plaintiffs requests because certain definitions are “broad” and

“seek to expand the scope of, or impose obligations greater than, those imposed by the Rules of

Civil Procedure.” If certain definitions did indeed lack clarity, Plaintiffs argue and assert the

requests made were not seeking to expand or impose greater obligations than those imposed by

the Rules of Civil Procedure. Plaintiffs requested discovery in such a way as to only target




                                              Page 2 of 5

                                                                                       R0097
Defendant Robinson Helicopter Company about anything relevant to the crash subject to this law

suit.

        At this moment, Plaintiffs have not received any documents or information from

Robinson Helicopter Company. It is necessary for Plaintiffs to obtain the discovery requested to

better analyze and understand the circumstances of the crash subject to this law suit. At the very

least, Robinson Helicopter Company should rend over the documents and information that it has

produced in the Yeager case 1, as such documents and information must be relevant, and easily

and readily available for production. Plaintiffs, therefore, request for this Court to compel the

discovery requested and overrule the Robinson Helicopter Company’s objections.

                                       III. CONCLUSION AND PRAYER

        Plaintiffs respectfully request the Court to enter an Order compelling the discovery

requested by Plaintiffs, overrule Robinson Helicopter Company’s objections to Plaintiffs’ First

Discovery Requests, compel Robinson Helicopter Company to fully respond to the same, and

award Plaintiffs’ attorney’s fees and costs involved in the filing of this Motion. Plaintiffs also

pray for such other and further relief, both at law and in equity, to which they may show

themselves justly entitled.




1
  The Yeager case is the companion case to this one. The Yeager case arises, literally, from the same facts and
circumstances of this case. Please recall that Mr. Yeager was the pilot of the subject helicopter the day of the
accident. Plaintiffs, in this case, have reasonable grounds to believe Robinson Helicopter Company has produced
information and documents to Yeager; Plaintiffs deserve the same.


                                                     Page 3 of 5

                                                                                                        R0098
                                        Respectfully submitted,

                                        STEVENSON & MURRAY

                                      /s/ Mark T. Murray /s/
                                  By: _________________________
                                      MARK T. MURRAY
                                      Texas Bar No. 14724810
                                      Weslayan Tower, Suite 750
                                      24 Greenway Plaza
                                      Houston, Texas 77046-2416
                                      (713) 622-3223
                                      (713) 622-3224 (fax)
                                      Email: mmurray@johnstevensonlaw.com

                                        COUNSEL FOR PLAINTIFFS


                            CERTIFICATE OF CONFERENCE

       Plaintiff’s counsel has attempted to confer with defense counsel for Robinson Helicopter

concerning this motion via email. Counsel for Defendant has not responded to these overtures

and therefore the undersigned must presume defense counsel is opposed to Plaintiff’s motion.



                                                                  /s/ Mark T. Murray /s/

                                                                   _____________________
                                                                   MARK T. MURRAY




                                            Page 4 of 5

                                                                                       R0099
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Motion to Compel

Robinson Helicopter Company’s Responses to First Discovery Requests, and Request for Ruling

on Defendant’s Objections was forwarded to all known counsel of record by electronic case

filing on this 20th day of March, 2015.

DON SWAIM
Cunningham Swaim, LLP
7557 Rambler Road, Suite 440
Dallas, Texas 75231

George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
P.O. Box 130246
The Woodlands, Texas 77393-0246



                                                                        /s/ Mark T. Murray/s/
                                                                   ________________________
                                                                   MARK T. MURRAY




                                                                                        R0100
                                   NO. 2014-34635

NATHAN S. ATES, Individually and as          §   IN THE DISTRICT COURT
Personal Representative of the Estate of     §
Joyce A. Ates, Deceased; SONIA ATES          §
and NATHAN M. ATES,                          §
                                             §
      Plaintiff,                             §
                                             §   129TH JUDICIAL DISTRICT
              vs.                            §
                                             §
ROBINSON HELICOPTER COMPANY,                 §
INC.; HELICOPTER SERVICES, INC.; and         §
the Estate of CHRISTOPHER YEAGER,            §
                                             §   HARRIS COUNTY, TEXAS
      Defendants.

      DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S RESPONSE
              TO PLAINTIFFS’ FIRST DISCOVERY REQUESTS

      Pursuant to the Texas Rules of Civil Procedure, Defendant ROBINSON

HELICOPTER COMPANY, INC. ("Robinson") hereby responds to Plaintiffs NATHAN S.

ATES’, Individually and as Personal Representative of the Estate of Joyce A. Ates,

Deceased; SONIA ATES and NATHAN M. ATES (“Plaintiffs’”) First Discovery Requests

for the purpose of this action only without admitting in any way or to any extent the

relevance to this cause of action or the admissibility as evidence of any statement or

document provided herein, and without prejudice to subsequently discovered facts or

information relevant to these requests. Robinson’s discovery is not completed at this

time, and, as such defendant reserves the right to supplement any and all responses

herein by reason of subsequently discovered information.

                              GENERAL OBJECTIONS

      Robinson submits the following general objections to Plaintiffs’ Instructions,

Definitions and Discovery Requests which apply to each and every request contained in

Plaintiffs’ Discovery Requests to Robinson. For convenience, these general objections



                                                                             R0101
are set forth below and are not necessarily repeated after each request. The assertion

of the same, similar or additional objections to a specific request does not waive any of

Robinson’s general objections as set forth below:

       1.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek to expand the scope of, or impose upon Robinson obligations greater than

those required by the applicable rules of the Rules of Civil Procedure and/or applicable

orders of this Court.

       2.     Robinson reserves the right to challenge the competency, relevancy and

admissibility, at trial or any subsequent proceeding, in this or any other action, of any

information produced in response to Plaintiffs’ Discovery Requests.

       3.     Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they are directed to or made on behalf of entities or persons who are not parties to this

case or over whom Robinson has no control.

       4.     Robinson respectfully objects to Plaintiffs’ Discovery Requests on the

grounds that they are ambiguous, vague, overly broad, oppressive and unduly

burdensome, and seek information which is neither relevant nor reasonably calculated

to lead to discovery of admissible evidence.

       5.     Robinson bases its responses on information currently available to it, after

reasonable inquiry, and Robinson reserves the right to amend and/or supplement its

objections and responses to conform to information and documents which may be

obtained through ongoing discovery and investigation, in accordance with the Rules of

Civil Procedure governing discovery.




                                                                                R0102
       6.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they attempt to elicit protected documents or information subject to the attorney client

privilege; the work product doctrine; a joint or common defense privilege; the

confidentiality of documents containing the impressions, conclusions, opinions, legal

research or theories of Robinson or its attorneys; or seeks materials prepared in

anticipation of litigation or information that is proprietary in nature. Robinson asserts

each and every one of the foregoing privileges and protections applicable to the

information sought to the fullest extent provided by law, applicable rules, current and

future case management orders.

       7.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek documents or information not within Robinson’s possession,

custody or control.

       8.       Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they seek information or documents constituting trade secrets, or other

confidential,    research,   development,   commercial,     financial   and/or   proprietary

information.

       9.       Robinson respectfully objects to Plaintiffs’ Discovery Requests insofar as

they seek information which is within Plaintiffs’ knowledge, possession, custody or

control, or otherwise accessible to Plaintiffs from other sources with substantially the

same or greater facility than Robinson.

       10.      Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they are unlimited in time, or otherwise not limited to a time frame relevant to

this litigation, and to Robinson’s products at issue in this case, on the grounds that such




                                                                                  R0103
requests seek documents neither relevant to the subject matter of the litigation, nor

reasonably calculated to lead to the discovery of admissible evidence.

       11.    Robinson respectfully objects to Plaintiffs’ Discovery Requests to the

extent that they include contention interrogatories that solicit premature responses

before the close of discovery.

                            OBJECTIONS TO DEFINITIONS

       Robinson makes the following specific objections to Plaintiffs’ definitions, which

objections are incorporated into all of Robinson’s responses to Plaintiffs’ Discovery

Requests where applicable. Any omission to refer specifically to such objections to

Plaintiffs’ definitions and instructions shall not be deemed a waiver of such objections.

       Robinson respectfully objects to Plaintiffs’ definition of “you,” “your” and

“Defendant” on the grounds that it is overly broad, unduly burdensome and to the extent

that Robinson may not be able to ascertain all entities and/or individuals falling within

these definitions. Further, Robinson respectfully objects to Plaintiffs’ definition of “you,”

“your” and “Defendant” to the extent that they seek to expand the scope of, or impose

obligations greater than, those imposed by the Rules of Civil Procedure.




                                                                                   R0104
                             REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       Original and subsequent design drawings and/or blueprints relating to the engine

and rotor systems of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive and unduly burdensome and expensive to answer as

presented. Robinson further objects inasmuch as this request seeks information which

is proprietary and contains trade secrets. With waiving these objections, Robinson

responds that it did not manufacture the engine installed in the subject helicopter.

Robinson further responds that if Plaintiff can narrow this request, Robinson will attempt

to provide a response.

REQUEST FOR PRODUCTION NO. 2:

       Documents from 2005 to the present referring to or reflecting any operational

malfunction, testing malfunction or operational failure or defect of any type with the

helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this request inasmuch as it is overly broad,

vague, ambiguous, oppressive, and contains terms and phrases which are ambiguous

and undefined and unduly burdensome and expensive to answer as presented.

Robinson further objects inasmuch as this request seeks information which is

proprietary and contains trade secrets. Without waiving these objections, if Plaintiff can

narrow this request, Robinson will attempt to provide a response.




                                                                                  R0105
REQUEST FOR PRODUCTION NO. 3:

       Documents referring to or reflecting any changes, alterations, or modifications in

the design instructions or service bulletins for the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Robinson further responds that it is not familiar with the term “design

instructions” and as such cannot reasonably provide a response. Without waiving these

objections, Robinson refers to the R22 Maintenance Manual, R22 Service Bulletins and

R22 Service Letters. These documents are publicly available for purchase or free

download from Robinson’s website at www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 4:

       Advertising brochures, safety alerts, safety notices, service bulletins, service

letters, service/technical advisories, promotional literature and the like relating to the

helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Without waiving these objections, Robinson refers to the R22 brochure,

R22 Maintenance Manual, R22 Service Bulletins, R22 Service Letters and Robinson

Safety Notices. The current R22 brochure, R22 Maintenance Manual, R22 Service

Bulletins, R22 Service Letters, Robinson Safety Notices and Robinson Safety Alerts are




                                                                                    R0106
publicly available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 5:

       Articles, evaluations, reports, case studies, and the like appearing in aviation or

general mechanical engineering periodicals, industry or aviation trade journals, or

governmental or aviation groups relative to or concerning any alleged operational or

testing malfunction or failure in connection with the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, unlimited with respect to timeframe and

scope. Robinson further objects to this Request inasmuch as it seeks documents which

are equally available to the propounding party and it would be as cost-effective for

plaintiffs to acquire information in the hands of third parties as for Robinson to do so.

Without waiving these objections, Robinson responds that it does not maintain any file

or database of these documents.

REQUEST FOR PRODUCTION NO. 6:

       Contracts and/or policies of insurance which might afford coverage to Defendant

in the event of a verdict for Plaintiff in the above-styled cause, whether primary,

secondary or excess coverage.

RESPONSE:

       Robinson responds that there is no insurance policy that insures Robinson for

claims contained in the subject lawsuit. Robinson has no knowledge of any insurance

policies covering third parties for claims contained in the subject lawsuit.




                                                                                      R0107
REQUEST FOR PRODUCTION NO. 7:

       Correspondence between Defendant and Helicopter Services, Inc. regarding the

use, experience, anticipated use, flight use, operational concerns, or otherwise

specifically pertaining to or governing the maintenance, inspection or operation of the

helicopter model at issue and/or the subject helicopter and any components of such

aircraft manufactured or assembled by Defendant.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers Plaintiff to the R22 Pilot’s Operating Handbook,

R22 Illustrated Parts Catalog, and R22 Maintenance Manual. These documents are

publicly available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 8:

       For the time period from 2005 to the present, petitions for damages or complaints

filed in any court or comparable administrative tribunal in connection with any lawsuits

against Defendant in which it is alleged or acclaimed that the helicopter model at

issue crashed as a result of design or mechanical failures.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome. Robinson further objects to this

request in that it seeks information pertaining to any helicopter other than the one

involved in this litigation without reasonable limitation such as substantial similarity with




                                                                                    R0108
the facts of this case, and as such this information is outside the scope of proper

discovery and is not reasonably calculated to lead to discovery of admissible evidence.

Robinson further objects to this Request to the extent that it seeks information which is

protected by the attorney work product and/or attorney-client privilege. Without waiving

these objections, Robinson responds that it does not maintain any database or

compilation of responsive documents.

REQUEST FOR PRODUCTION NO. 9:

       Maintenance manuals, parts catalogs, price lists and estimated operating costs

publications prepared by Defendant and sent to distributors, dealers or repair facilities

with respect to appropriate maintenance, inspection and testing of, and parts for, the

helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Without

waiving this objection, Robinson refers to the R22 Pilot’s Operating Handbook, R22

Illustrated Parts Catalog and R22 Maintenance Manual. These documents are publicly

available for purchase or free download from Robinson’s website at

www.robinsonheli.com.

REQUEST FOR PRODUCTION NO. 10:

       Service difficulty reports generated by Defendant and submitted to any field

operatives, dealers, maintenance facilities and distributors with respect to the helicopter

model at issue and/or any of its components.

\\\




                                                                                  R0109
RESPONSE:

       Robinson responds that Service Difficulty Reports are not generated by

Robinson, and such documents are received and maintained by the FAA and are not

within Robinson’s custody or control.

REQUEST FOR PRODUCTION NO. 11:

       Notices of malfunction or defect reports reported to the FAA or NTSB which in

any way relate to tail rotor effectiveness in the helicopter model at issue.

RESPONSE:

       Robinson responds that this Request seeks documents maintained by the FAA,

and not in Robinson’s custody or control.

REQUEST FOR PRODUCTION NO. 12:

       Internal memoranda including, but not limited to, letters, bulletins, reports, test

results, investigative evaluations and the like generated within and by employees of

Defendant or at the behest of Defendant relating to any alleged or perceived

malfunction, materials problem, operational or maintenance failure or alleged failure

with any component of the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive, burdensome, and unlimited with respect to timeframe

and scope. Without waiving this objection, Robinson responds it does not believe it is in

possession of responsive documents at this time.

\\\

\\\




                                                                                    R0110
REQUEST FOR PRODUCTION NO. 13:

       Accident investigation reports or memoranda prepared by or at the behest of

Defendant, including reports of all in-house investigations, diagrams, photographs,

witness statements, engineering or test reports and memoranda, litigation testing and

the like, regarding any crash of the helicopter model at issue (including the subject

helicopter in the crash made the basis of this lawsuit).

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. Robinson

further objects to this Request as it seeks documents relating to other helicopters not

related to the accident in question without any showing of substantial similarity of design

or occurrence. Robinson also objects to this Request inasmuch as it seeks information

protected by the attorney work product and attorney/client privilege. Without waiving

this objection, Robinson will produce the Robinson Accident Report prepared by Thom

Webster on R22 Serial Number 4250, Registration Number N281RG.

REQUEST FOR PRODUCTION NO. 14:

       Documents, materials, reports or memoranda contained within FAA or NTSB files

concerning operation or testing deficiencies or failures, either actual or alleged, relating

to the helicopter model at issue.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope, and seeks

documents which are proprietary and trade secret in nature. Without waiving this




                                                                                   R0111
objection, Robinson responds that this Request seeks documents maintained by the

FAA and/or the NTSB, and not in Robinson’s custody or control.

REQUEST FOR PRODUCTION NO. 15:

       Evaluations, whether conducted internally or externally, at the behest of

Defendant, upon the subject helicopter, both before and after the crash.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, and burdensome as framed. Without waiving this objection, Robinson will

produce the Robinson Accident Report prepared by Thom Webster on R22 Serial

Number 4250, Registration Number N281RG.

REQUEST FOR PRODUCTION NO. 16:

       Documents referring to or reflecting any testing, whether operation or field testing

or component, experimental or laboratory testing, concerning evaluation of the

helicopter model at issue's engine and rotor systems.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, and unlimited with respect to

timeframe and scope. Robinson further objects inasmuch as this request seeks

documents which are proprietary and contain trade secrets. Without waiving these

objections, if Plaintiff can narrow this request, Robinson will attempt to provide a

response.

\\\

\\\




                                                                                   R0112
REQUEST FOR PRODUCTION NO. 17:

       Correspondence between Defendant and Helicopter Services, Inc. referring or

relating to the proper inspection, maintenance and operation of the helicopter model at

issue and/or the subject helicopter.

RESPONSE:

       Robinson respectfully objects to this Request in that it is duplicative in nature.

Robinson refers to its response to Request for Production No. 7, which is incorporated

herein by reference.

REQUEST FOR PRODUCTION NO. 18:

       Correspondence referring to or reflecting proper maintenance, operation, and

flight use of the helicopter model at issue and/or the subject helicopter.

RESPONSE:

       Robinson respectfully objects to this Request as it is overly broad, vague,

ambiguous, burdensome, and unlimited with respect to timeframe and scope. This

Request seeks ‘correspondence’ without indicating between what parties it is referring

to. If Plaintiff can clarify this Request, Robinson can attempt to provide a reasonable

response.

REQUEST FOR PRODUCTION NO. 19:

       Each and every exhibit that Defendant will offer at trial for any purpose, including

all demonstrative exhibits, all substantive exhibits and all tangible, photographic or

documentary evidence which Defendant will attempt to show to the jury or otherwise

use at the trial of this case.

\\\




                                                                                   R0113
RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 20:

       Any videotapes, photographs, or other similar evidence in your possession

depicting and/or relating in any way to Plaintiff.

RESPONSE:

       Robinson will produce the Robinson Accident Report prepared by Thom Webster

on R22 Serial Number 4250, Registration Number N281RG.

REQUEST FOR PRODUCTION NO. 21:

       Each and every exhibit, including all demonstrative exhibits, all substantive

exhibits and all tangible, photographic or documentary evidence that have been

reviewed by or created by your testifying experts or that in any way support or illustrate

your testifying experts' opinions that are relevant to this case.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature

at this stage of discovery, and disclosure of such documents and things will be

conducted at the appropriate time under the relevant rules of Court.

REQUEST FOR PRODUCTION NO. 22:

       Your current balance sheet, financial statement or other document(s) sufficient to

show your current net worth. For purposes of this request, "net worth" means the




                                                                                  R0114
difference between total assets and liabilities determined in accordance with generally

accepted accounting principles ("GAAP").

RESPONSE:

       Robinson respectfully objects to the Request as it seeks privileged financial

records which are highly sensitive, and their confidentiality is necessary to Robinson’s

competitive advantage and continued viability. Robinson also objects to this Request

as the information requested is not relevant to any of the current issues of liability and

causation. Further, there is no public policy reason for this information to be released

as it only concerns the financial status of one defendant, and implicates no public safety

or other relevant issue.

REQUEST FOR PRODUCTION NO. 23:

       Photographs, videos or maps of the scene of the crash.

RESPONSE:

       Robinson respectfully objects to this Request to the extent that it is overly broad,

vague, ambiguous, oppressive and burdensome, seeks information which is equally

available to the propounding party and it would be as cost-effective for Plaintiffs to

acquire information in the hands of third parties as for Robinson to do so. Without

waiving these objections, Robinson will produce the Robinson Accident Report

prepared by Thom Webster on R22 Serial Number 4250, Registration Number

N281RG.

\\\

\\\

\\\




                                                                                   R0115
REQUEST FOR PRODUCTION NO. 24:

       All documents supporting your claim that another person or entity is a

Responsible Third Party that has not been named by Plaintiff as a defendant in this

lawsuit.

RESPONSE:

       Robinson respectfully objects to this Request on the grounds that it is premature,

discovery is in progress and the investigation and preparation have not been completed.

REQUEST FOR PRODUCTION NO. 25:

       Pilot operating manuals, helicopter operational manuals, or the like, prepared by

Defendant for the helicopter model at issue and/or the subject helicopter.

RESPONSE:

       Robinson refers to the R22 Maintenance Manual, R22 Pilot’s Operating

Handbook, R22 Flight Training Guide, R22 Service Bulletins, R22 Service Letters, and

Robinson Safety Notices. Robinson will produce a full set of R22 Service Bulletins, R22

Service Letters and Robinson Safety Notices. The R22 Maintenance Manual, R22

Pilot’s Operating Handbook and R22 Flight Training Guide are publicly available for

purchase or free download from Robinson’s website at www.robinsonheli.com.



\\\




                                                                                R0116
                                   INTERROGATORIES

INTERROGATORY N0.1:

       State the full name, current complete address, telephone number, and position,

capacity or job title of each person who assisted in answering these interrogatories on

behalf of Defendant.

ANSWER:

       Pete Riedl
       Vice-President, Engineering
       Robinson Helicopter Company
       2901 Airport Drive
       Torrance, CA 90505
       310-539-0508

and counsel of record.

INTERROGATORY NO. 2:

       With respect to the subject helicopter, did you provide any component parts

including, but not limited to, the engine and/or engine assembly and/or rotor systems of

that helicopter? If your answer is "yes," provide the following information:

       a.     A complete description including part numbers, model numbers, assembly

              unit, and trade name of any and all components that were incorporated

              into and part of the subject helicopter on the date of its crash; and

       b.     Identify all suppliers of component parts from whom you have purchased,

              in whole or in part, parts to be incorporated into units or any parts thereof

              which you supplied.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome as framed. Without waiving this




                                                                                      R0117
objection and utilizing its own definition, Robinson responds that it was the original

manufacturer of the subject helicopter, but was not the original manufacturer of the

subject helicopter’s engine.

INTERROGATORY NO. 3:

        In connection with any business you have conducted with Helicopter Services,

Inc., state:

        a.     The first and last date of any business transactions between you and

               Helicopter Service, Inc.;

        b.     The nature of the business relationship (e.g., vendor/purchaser,

               lessor/lessee, etc.);

        c.     The identity of those individuals in your company with knowledge of the

               business relationship between you and Helicopter Services, Inc.; and

        d.     The models and model years of all helicopters sold by you to Helicopter

               Services, Inc.

ANSWER:

        Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, and seeks information which is

neither relevant nor reasonably calculated to lead to discovery of admissible evidence.

Without waiving this objection and utilizing its own definition, Robinson responds that

Helicopter Services, Inc. has been a Robinson Dealership and Service Center since

1989.

\\\

\\\




                                                                                     R0118
INTERROGATORY NO. 4:

        With respect to the subject helicopter, provide the original dates of design and

manufacture.

ANSWER:

        Robinson responds that the R22 helicopter was certified in March 1979 and R22

serial number 4250 was issued a standard airworthiness certificate on December 10,

2007.

INTERROGATORY NO. 5:

        Identify the current custodian and whereabouts of all studies or tests with respect

to the helicopter model at issue's engine and rotor systems, including but not limited to

safety analysis and consideration of various alternative designs.

ANSWER:

        Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, and seeks information which is

neither relevant nor reasonably calculated to lead to discovery of admissible evidence.

Without waiving this objection and utilizing its own definition, Robinson responds that

documents related to the design and certification of the R22 model helicopter are

located at Robinson’s facility, 2901 Airport Drive, Torrance, California 90505. Robinson

further responds that it did not manufacture the engine installed in the subject

helicopter.

INTERROGATORY NO. 6:

        For the period 2005 to the present, provide a description, including identification

of equipment, date, crash site, and fatality/injury information, of all malfunctions,




                                                                                     R0119
incidents, accidents, or complaints (regardless of whether injury or death ensued)

associated with use of the helicopter model at issue.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome, seeks information which is

equally available to the propounding party and it would be as cost-effective for Plaintiffs

to acquire information in the hands of third parties as for Robinson to do so. Robinson

further objects to this request in that it seeks information pertaining to any helicopter

other than the one involved in this litigation without reasonable limitation such as

substantial similarity with the facts of this case, and as such this information is outside

the scope of proper discovery and is not reasonably calculated to lead to discovery of

admissible evidence.    Without waiving these objections, Robinson responds that it

does not maintain a database or formal compilation of this information. For purposes of

any research or analysis, Robinson responds that the records maintained by the

National Transportation Safety Board (“NTSB”) are reviewed as the NTSB’s records

contain significantly more incidents and accidents, contain probable cause

determinations, and are accessible as they are maintained in a database.

INTERROGATORY NO. 7:

       State all of the ways in which you attempt to ascertain the existence of any

malfunctions or complaints associated with your helicopters other than the receipt of

legal action, and describe any and all documents reflecting the above, indicating their

present location.

\\\




                                                                                    R0120
ANSWER:

      Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome to answer as framed. Without

waiving these objections, Robinson responds that if Plaintiff can narrow this

Interrogatory, Robinson will attempt to provide a response.

INTERROGATORY NO. 8:

      Identify any and all documents in your possession, custody or control describing

any changes to or the reasons for such changes in the design or materials used in the

helicopter model at issue, including any component parts therein, subsequent to its

original manufacture and design.

ANSWER:

      Robinson respectfully objects to this Interrogatory as it is overly broad, vague,

ambiguous, oppressive, burdensome and unlimited with respect to timeframe and scope

as frame. Robinson further objects to this demand on the grounds that it seeks to

invade proprietary, trade secret, and confidential information. Without waiving these

objections, Robinson responds that if Plaintiff can narrow this Interrogatory, Robinson

will attempt to provide a response.

INTERROGATORY NO. 9:

      For the period 2005 to the present, identify any and all documents in your

possession, custody or control relating to any notices directed to you, claims made

against you, or lawsuits filed against you wherein it was claimed or alleged that a

helicopter model at issue failed because of any malfunction, maintenance problem,




                                                                                   R0121
manufacturing defect, engine or rotor failure, metallurgical problem, blade detachment,

coning, lack of tail rotor effectiveness, recoverability issues or autorotation issues, and:

       a.      Identify the custodian of any and all such documents in your possession

               referring to or reflecting any such notices, claims, or lawsuits; and

       b.      Set forth and identify any and all such notices, claims, and lawsuits by

               date, aircraft description, engine part number, location of malfunction, and

               aircraft owner.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome. Robinson further objects to

this Request to the extent that it seeks information which is protected by the attorney

work product and/or attorney-client privilege. Without waiving these objections,

Robinson does not maintain a list or database for this information, or for information

relating to historical litigation or lawsuits filed.

INTERROGATORY NO. 10:

       Describe any and all bulletins, manuals, written instructions, warnings,

procedures, letters, alerts, or the like that were:

       a.      Provided with the promotion or sale of the helicopter model at issue;

       b.      Subsequently supplied to any owner, operator, or lessor of any of the

               helicopter model at issue.

\\\

\\\\

\\\




                                                                                       R0122
ANSWER:

       Robinson refers to the R22 Maintenance Manual, R22 Illustrated Parts Catalog,

R22 Pilot’s Operating Handbook, R22 Flight Training Guide, R22 Service Bulletins, R22

Service Letters, and Robinson Safety Notices.

INTERROGATORY NO. 11:

       For the period 2005 to the present, identify every lawsuit that has been filed

against you (regardless of whether injury or death ensued) wherein it was claimed or

alleged that any helicopter or helicopter component supplied by you malfunctioned,

failed, lost power, or contributed to a reportable aviation mishap, specifically identifying:

       a.      The name, court, docket number of each lawsuit as well as identifying in

               which lawsuits Defendant gave interrogatories, oral depositions; and

       b.      The identity including name, address and telephone number of the

               attorneys representing the plaintiffs in each such matter, as well as

               whether the case was or has been resolved or settled.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome. Robinson further objects to

this Request to the extent that it seeks information which is protected by the attorney

work product and/or attorney-client privilege. Without waiving these objections,

Robinson does not maintain a list or database for this information, or for information

relating to historical litigation or lawsuits filed.

\\\

\\\




                                                                                    R0123
INTERROGATORY NO. 12:

       For any liability insurance coverage which Defendant held and which will cover

the occurrence out of which this loss arises, state:

       a.     The name and address of each such carrier;

       b.     The policy numbers of each such policy;

       c.     Whether any reservation of the insurer's rights has been declared with

              respect to a potential dispute in coverage for this loss; and

       d.     Whether Defendant must approve of any settlement entered into by its

              insurance carrier.

ANSWER:

       Robinson responds that there is no insurance policy that insures Robinson for

claims contained in the subject lawsuit.

INTERROGATORY NO. 13:

       Identify any and all engineering change orders made with respect to the rotor

systems utilized by the helicopter model at issue and substantially similar rotor systems.

In connection therewith, set forth the effective date and serial number of any such

engineering change order.

ANSWER:

       Robinson responds that it does not have any documents referred to as

“engineering change orders.”

\\\

\\\

\\\




                                                                                 R0124
INTERROGATORY NO. 14:

       Set forth the certification history of the helicopter model at issue, including but not

limited to the dates and test results of all developmental ground tests, developmental

flight tests, and in connection therewith:

       a.     Identify the current location of all applications for type certification, ground

              and flight tests, and all documents related thereto; and

       b.     Identify the custodian of all such files.

ANSWER:

       Robinson responds that the R22 helicopter was certified by the FAA in 1979.

Robinson is located at 2901 Airport Drive, Torrance, California 90505 and maintains its

records at that location.

INTERROGATORY NO. 15:

       Identify all flight and ground test documentation including, but not limited to, test

protocol, field test results, and any videotapes or photographs with respect to the

helicopter model at issue.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, unlimited in time and scope as framed, and

seeks proprietary and trade secret information.

INTERROGATORY NO. 16:

       Identify all correspondence, communications, or safety notices or bulletins

generated by you and forwarded to the National Transportation Safety Board and any




                                                                                     R0125
such responses, directives, notices, or requests imparted by NTSB to you involving

the helicopter model at issue and/or the subject helicopter.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, unlimited with respect to timeframe

and scope, and seeks information which is equally available to the propounding party

and it would be as cost-effective for Plaintiffs to acquire information in the hands of third

parties as for Robinson to do so. Without waiving these objections, Robinson responds

that all information relating to R22 Service Bulletins, R22 Service Letters and Robinson

Safety Notices are included in the R22 Service Bulletins, R22 Service Letters and

Robinson Safety Notices themselves.

INTERROGATORY NO. 17:

       Has Defendant caused to be issued any mechanical reliability reports to the FAA

with respect to the helicopter model at issue? If the answer is "yes," state the following:

       a.     The current condition and whereabouts of any such reports; and

       b.     The dates and subject matter of any such reports.

ANSWER:

       Robinson is unfamiliar with the term “mechanical reliability reports,” and as such,

is unable to respond to this Interrogatory as framed.

INTERROGATORY NO. 18:

       Has the FAA or NTSB ever directed you to issue an airworthiness directive with

respect to any aspect of the design, manufacture, operation, maintenance, or use of the

helicopter model at issue? If your answer is "yes," set forth the following:




                                                                                    R0126
       a.     The current custodian and whereabouts of any such airworthiness

              directives; and

       b.     The dates of any such directives and the general subject matter of each.

ANSWER:

       No, airworthiness directives are issued and maintained by the Federal Aviation

Administration.

INTERROGATORY NO. 19:

       Has the FAA or NTSB ever conducted an inquiry into the manufacture, design,

operation, maintenance, or use of the helicopter model at issue? If your answer is "yes,"

set forth the following:

       a.     The current custodian and whereabouts of any such inquiries; and

       b.     The dates of any such inquiries including the general subject matter of

              each.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome inasmuch as the term “inquiry”

is not defined, and is unlimited in time and scope, and seeks information which is

equally available to the propounding party and it would be as cost-effective for Plaintiffs

to acquire information in the hands of third parties as for Robinson to do so.

INTERROGATORY NO. 20:

       Identify the following persons with responsibility for the design, testing, and

certification of the helicopter model at issue and the subject helicopter:

       a.     Head of engineering;




                                                                                    R0127
        b.     Project engineer;

        c.     Chief of flight operations and testing;

        d.     Governmental liaison between defendant and FAA/NTSB; and

        e.     Investigating officer for malfunction notices

ANSWER:

        Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive and burdensome. Without waiving this objection,

Robinson responds that the person most knowledgeable at Robinson with respect to the

subject matters listed is Pete Riedl, Vice-President of Engineering.

INTERROGATORY NO. 21:

        Identify all of the individuals who have or have had any responsibilities – whether

administrative, investigative, or engineering – arising out of the crash giving rise to this

action. In connection therewith, state the name of each and every such individual and

set forth their current positions with the company, date hired, and current employment.

ANSWER:

        Robinson respectfully objects to this Interrogatory as it is overly broad, vague,

ambiguous, and burdensome. Without waiving this objection, Robinson responds that

Thom Webster was the Robinson technical investigator who documented the

circumstances of the accident, and authored the Robinson Accident Report on R22 S/N

4250.

INTERROGATORY NO. 22:

        If you were present during any inspection or "tear down" of components from the

subject helicopter:




                                                                                     R0128
       a.       Identify all of your employees who were present, along with their job titles,

                positions, and reason for their presence; and

       b.       Identify all non-employees who were present, along with their employer or

                governmental affiliation and reason for their presence.

ANSWER:

       a.       Thom Webster was present as the Robinson Technical Investigator

                assigned to the investigation of this accident.

       b.       No other persons were present on behalf of Robinson

INTERROGATORY NO. 23:

       Describe any redundancy built into the design of the helicopter model at issue

that would provide a measure of safety in the event of an in-flight failure of the engine or

rotor system.

ANSWER:

       Robinson respectfully objects to this Interrogatory to the extent that it is overly

broad, vague, ambiguous, oppressive, burdensome, and unlimited with respect to

timeframe and scope. Without waiving these objections, Robinson responds that if

Plaintiff can narrow this Interrogatory, Robinson will attempt to provide a response.

INTERROGATORY NO. 24:

       State (a) your current net worth and (b) a description of the facts and

methodology used to calculate what you allege to be your current net worth. For

purposes of answering this Interrogatory, "net worth," means the difference between

total assets and liabilities determined in accordance with generally accepted accounting

principles ("GAAP").




                                                                                    R0129
ANSWER:

       Robinson respectfully objects to the Interrogatory as it seeks privileged financial

records which are highly sensitive, and their confidentiality is necessary to Robinson’s

competitive advantage and continued viability. Robinson also objects to this

Interrogatory as the information requested is not relevant to any of the current issues of

liability and causation. Further, there is no public policy reason for this information to be

released as it only concerns the financial status of one defendant, and implicates no

public safety or other relevant issue.

       Plaintiffs’ petition includes factually unsupported claims of intentional and grossly

negligent conduct by Robinson. Without more, the discovery of Robinson’s sensitive

and confidential financial information should not be permitted. The existing case law

setting the standards for discovery of a defendant’s net worth is antiquated and does

not reflect the recently-enacted limitations on exemplary damage claims as passed by

the Texas Legislature. Thus, Robinson should not be required to disclose its net worth

based absent factually support for Plaintiff’s allegations.

       In order to remain consistent with the intent and purpose of Chapter 41 of the

Texas Civil Practices and Remedies Code, Robinson should not be required to produce

its net worth unless or until a jury, based on clear and convincing evidence, returns a

unanimous verdict that Robinson is liable to Plaintiffs for exemplary damages based on

the facts and evidence presented in this case.

INTERROGATORYNO. 25:

       Identity each person or entity you contend is a potential Responsible Third Party

in this lawsuit, state with as much specificity as possible the factual basis for such




                                                                                   R0130
contention, and identify the persons that may possess relevant knowledge regarding

the contention.

ANSWER:

       Robinson respectfully objects to this Interrogatory as it is premature at this state

in the investigation and discovery process. Robinson reserves the right to supplement

this response at a later date.




                                                                                   R0131
                             REQUESTS FOR ADMISSION

REQUEST FOR ADMISSION NO. 1:

      Admit you designed, in whole or in part, the subject helicopter.

RESPONSE:

      Admitted.

REQUEST FOR ADMISSION NO. 2:

      Admit that you manufactured, in whole or in part, the subject helicopter.

RESPONSE:

       Admitted.

REQUEST FOR ADMISSION NO. 3:

      Admit that you assembled, in whole or in part, the subject helicopter.

RESPONSE:

      Admitted.

REQUEST FOR ADMISSION NO. 4:

      Admit that the subject helicopter was not airworthy on the date of the crash.

RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO.5:

      Admit that the subject helicopter was airworthy on the date of the crash.

RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.




                                                                                  R0132
REQUEST FOR ADMISSION NO. 6:

      Admit that the subject helicopter was not properly inspected as of the date of the

crash. RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 7:

      Admit that the subject helicopter was properly inspected as of the date of the

crash. RESPONSE:

      Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 8:

      Admit that the helicopter model at issue is more prone to loss of tail rotor

effectiveness than some other helicopters.

RESPONSE:

      Denied.

REQUEST FOR ADMISSION NO. 9:

      Admit that the helicopter model at issue is not more prone to loss of tail rotor

effectiveness than some other helicopters.

RESPONSE:

      Admitted.

REQUEST FOR ADMISSION NO. 10:

      Admit that the helicopter model at issue's rotors are low inertia.




                                                                                 R0133
RESPONSE:

        As the phrase “low inertia” is not adequately defined, Robinson lacks sufficient

information or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 11:

       Admit that the helicopter model at issue's rotors are not low inertia.

RESPONSE:

       As the phrase “low inertia” is not adequately defined, Robinson lacks sufficient

information or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 12:

       Admit that the fuel tanks used in the helicopter model at issue were subject of a

safety bulletin.

RESPONSE:

       Robinson cannot admit or deny this Request as it is not familiar with the term

“Safety Bulletin.”

REQUEST FOR ADMISSION NO. 13:

       Admit that the fuel tanks used in the helicopter model at issue were not the

subject of a safety bulletin.

RESPONSE:

       Robinson cannot admit or deny this Request as it is not familiar with the term

“Safety Bulletin.”

REQUEST FOR ADMISSION NO. 14:

       Admit that Decedents were fatally injured in the crash.

\\\




                                                                                 R0134
RESPONSE:

       Admitted.

REQUEST FOR ADMISSION NO. 15:

       Admit that you contend there is a Responsible Third Party that has not been

named by Plaintiff as a defendant in this lawsuit.

RESPONSE:

       Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

REQUEST FOR ADMISSION NO. 16:

       Admit that you do not contend there is a Responsible Third Party that has not

been named by Plaintiff as a defendant in this lawsuit.

RESPONSE:

       Robinson responds that discovery is ongoing, and it lacks sufficient information

or knowledge to admit or deny this request at this time.

                                                 Respectfully submitted,

                                                 COATS & EVANS, P.C.

                                                 /S/ George Andrew Coats
                                                 George Andrew Coats
                                                 Texas Bar No. 00783846
                                                 Gary Linn Evans
                                                 Texas Bar No. 00795338
                                                 P.O. Box 130246
                                                 The Woodlands, TX 77393-0246
                                                 Telephone: 281-367-7732
                                                 Facsimile: 281-367-8003

                                                 Attorneys for Defendant
                                                 Robinson Helicopter Company, Inc.




                                                                                R0135
                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 30th day of September 2014.

MARK T. MURRAY
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
Email: MMurray@johnstevensonlaw.com

Mr. Don Swaim
Rose Walker, LLP
3500 Maple Avenue, Suite 900
Dallas, Texas 75219
Telephone: 214-752-8600
Facsimile: 214-752-8700
Email: dswaim@rosewalker.com
                                         /S/ George Andrew Coats
                                         George Andrew Coats




                                                                                 R0136
                                                                                3/20/20154:51:22PM
                                                                                ChrisDaniel-DistrictClerk
                                                                                HarrisCounty
                                                                                EnvelopeNo:4588027
                                                                                By:DELAROSA,GABRIELA
                                                                                Filed:3/20/20154:51:22PM
                                      CAUSE NO. 2014-34635

NATHAN S. ATES, Individually                       §                 IN THE DISTRICT COURT OF
and as Personal Representative of the Estate       §
of Joyce A. Ates, Deceased; Sonia Ates             §
and Nathan M. Ates                                 §
                                                   §
vs.                                                §                    HARRIS COUNTY, TEXAS
                                                   §
ROBINSON HELICOPTER COMPANY,                       §
INC., HELICOPTER SERVICES, INC.                    §
and the Estate of CHRISTOPHER                      §
YEAGER                                             §                      11th JUDICIAL DISTRICT

      ORDER ON PLAINTIFFS’ MOTION TO COMPEL ROBINSON HELICOPTER
                     COMPANY, INC.’S RESPONSES TO
          FIRST DISCOVERY REQUESTS, AND REQUEST FOR RULING
                      ON DEFENDANT’S OBJECTIONS

        BE IT REMEMBERED that upon the day and date shown hereinbelow came on for

consideration the Plaintiffs’ Motion to Compel Defendants, ROBINSON HELICOPTER

COMPANY, INC. to fully respond to Plaintiffs’ First Discovery Requests and rule upon

Defendant’s objections; the Court, having considered the pleadings, exhibits and arguments of

counsel, if any, finds Plaintiffs’ motion to be with merit; it is, therefore,

        ORDERED that Plaintiffs’ Motion be and it is hereby GRANTED. It is further

        ORDERED Defendant shall provide responses to the discovery requests subject of

Plaintiff’s motion within _____ days of signature upon this Order; it is further

        ORDERED that Plaintiffs’ counsel be awarded attorney fees and expenses due to

Defendant’s steadfast refusal to cooperate on discovery issues and the unnecessary delay of

proceedings, in the amount of $___________________.

        SIGNED on this the ______ day of _______________________, 2015.



                                                                _________________________
                                                                JUDGE PRESIDING



                                                                                           R0137
                                                                                                      3/20/2015 4:00:40 PM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 4586292
                                                                                                        By: GABRIELA COX
                                                                                               Filed: 3/20/2015 4:00:40 PM

                                       CAUSE NO. 2014-34635

NATHAN S. ATES, Individually and                       §       IN THE DISTRICT COURT OF
as Personal Representative of the Estate               §
of Joyce A. Ates, Deceased; Sonia Ates                 §
and Nathan M. Ates                                     §
                                                       §
v.                                                     §       HARRIS COUNTY, TEXAS
                                                       §
ROBINSON HELICOPTER COMPANY,                           §
INC., HELICOPTER SERVICES, INC.                        §
And the Estate of CHRISTOPHER YEAGER                   §       11TH JUDICIAL DISTRICT

                       PLAINTIFFS’ DESIGNATION OF EXPERTS

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, NATHAN S. ATES, Individually and as Personal Representative of

the Estate of Joyce A. Ates, Deceased; Sonia Ates and Nathan M. Ates, Plaintiffs herein and

files this Designation of Expert Witnesses as shown on the attached Exhibit A, subject to the

following:

                                                  I.

       Plaintiffs reserve the right to supplement this designation with additional designations of

experts within the time limits imposed by the Court or any alterations of same by subsequent

Court Order or agreement of the parties, or pursuant to the Texas Rules of Civil Procedure and/or

the Texas Rules of Civil Evidence.

                                                 II.

       Plaintiffs reserve the right to elicit, by way of cross-examination, opinion testimony from

experts designated and called by other parties to the suit. Plaintiffs express their intention to

possibly call, as witnesses associated with adverse parties, any of Defendants’ experts.



                                                                                                           1




                                                                                              R0138
                                                   III.

        Plaintiffs reserve the right to call un-designated rebuttal expert witnesses whose

testimony cannot reasonably be foreseen until the presentation of the evidence against Plaintiffs.

                                                   IV.

        Plaintiffs reserve the right to withdraw the designation of any expert and to aver

positively that any such previously designated expert will not be called as a witness at trial, and

to re-designate same as a consulting expert, who cannot be called by opposing counsel.

                                                    V.

        Plaintiffs reserve the right to elicit any expert opinion or lay opinion testimony at the time

of trial which would be truthful, which would be of benefit to the jury to determine material

issues of fact, and which would not be violative of any existing Court Order or the Texas Rules

of Civil Procedure.

                                                   VI.

        Plaintiffs hereby designate, as adverse parties, potentially adverse parties, and/or as

witnesses associated with adverse parties, all parties to this suit and all experts designated by any

party to this suit, even if the designating party is not a party to the suit at the time of trial. In the

event a present or future party designates an expert but then is dismissed for any reason from the

suit or fails to call any designated expert, Plaintiffs reserve the right to designate and/or call any

such party or any such experts previously designated by any party.




                                                                                                            2




                                                                                                R0139
                                                VII.

       Plaintiffs reserve whatever additional rights they might have with regard to experts,

pursuant to the Texas Rules of Civil Procedure, the Texas Rules of Civil Evidence, the case law

construing same, and the rulings of the trial court.

                                                       Respectfully submitted,

                                                       STEVENSON & MURRAY

                                                              /s/ Mark T. Murray
                                                       By:
                                                              MARK T. MURRAY
                                                              State Bar No. 14724810
                                                              24 Greenway Plaza, Suite 750
                                                              Houston, Texas 77046
                                                              (713) 622-3223
                                                              (713) 622-3224 (FAX)




                                                                                                  3




                                                                                        R0140
                              CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been delivered
to all counsel by U.S. Mail, facsimile and/or other means, pursuant to the Texas Rules of Civil
Procedure on this the 20th day of March 2015:


George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
P.O. Box 130246
The Woodlands, Texas 77393-0246
Counsel for Robinson Helicopter Co., Inc.

Don Swaim
Cunningham Swaim, LLP
7557 Rambler Road, Suite 440
Dallas, Texas 75231
Counsel for Helicopter Services, Inc.
And Christopher Yeager, Deceased

                                                           /s/ Mark T. Murray /s/
                                                     ______________________________
                                                     Mark T. Murray




                                                                                                      4




                                                                                         R0141
R0142
R0143
R0144
R0145
R0146
R0147
R0148
R0149
R0150
R0151
R0152
R0153
R0154
R0155
R0156
R0157
R0158
R0159
R0160
R0161
EXHIBIT B - EXPERT CV'S AND
  LISTS OF TESTIMONY




                              R0162
                       McSWAIN ENGINEERING, INC.
                                  3320 MCLEMORE DRIVE
                                     P.O. Box 10888
                              PENSACOLA,FLORIDA 32524-0888

                                        (850) 484-0506
                                      FAX (850) 484-0508


                            WILLIAM D. CARDEN, M.S., P.E.
                                        Curriculum Vitae


EDUCATION:

     1994:   University of Alabama-Birmingham - Bachelor of Science in Materials Engineering

     1997:   The Ohio State University- Master of Science in Materials Engineering


ENGINEERING REGISTRATION:

     Registered Professional Metallurgical Engineer in the State of Alabama - 2003. P .E. #26030

     Registered Professional Metallurgical Engineer in the State of Georgia- 2005. P.E. #30778

     Registered Professional Metallurgical Engineer in the State of Florida - 2006. P.E. #65271


EXPERIENCE:

     2006 to Present         Consulting Materials Engineer/Director of Materials Engineering
                             McSwain Engineering, Inc.
                             Pensacola, Florida

                             Failure analysis and engineering investigation. Evaluation of properties,
                             processing and manufacturing of aerospace, automotive and consumer
                             products and materials. Oversight of laboratory operations, metallurgical
                             and materials testing, and technical staff.

     2001to2006              Senior Engineer
                             Vista Engineering
                             Birmingham, Alabama

                             Failure analysis, including metallurgical evaluations, numerical/engineering
                             analysis, fractography. Analysis of materials and manufacturing processes.
                             Microstructural modeling of grain refinement in the processing of super
                             alloys. Software code development, validation and numerical analysis.
                                                - 1-



                                                                                              R0163
                             Defonnation modeling using finite element analysis (DEFORM).

     1997 to 2001            Materials Engineer
                             Private Contractor/Self-Employed

                             Microstructure modeling using Monte Carlo Simulation Techniques to
                             simulate solidification in nickel alloy systems.  Development of
                             solidification modeling computer code and comparison to actual
                             microstructures. FORTRAN coding and software development.

     1995 to 1997           Graduate Research Assistant
                            The Ohio State University
                            Columbus, Ohio

                            Research and testing related to the processing and utilization ofnew weight
                            saving materials in the automotive industry. Specializing in sheet metal
                            fonning and mechanical metallurgy.

     1993 to 1995           Research Assistant/Laboratory Technician
                            University of Alabama-Binningham
                            Binningham, Alabama

                            Conducted research on various projects. Taught undergraduate Jabs.
                            Perfonned testing related to various engineering consulting and failure
                            analysis projects. Performed metallography and other testing related to
                            crystal growth and semiconductor compatibility research.


MEMBERSHIP IN PROFESSIONAL SOCIETIES:

     American Society of Mechanical Engineering (ASME)

     American Society for Materials (ASM International)

     Society of Manufacturing Engineers (SME)

     Association for Fanning & Fabricating Technologies ofSME (AFFT/SME)

     Society of Automotive Engineers (SAE)

     Alabama Society of Professional Engineers (ASPE)

     National Society of Professional Engineers (NSPE)


FUNDED RESEARCH:

     DoD-AF, SBIR Phase I, Efficient Superalloy Ingot Breakdown

     CTeC, Microstructure Modeling oflngot Grain Refinement for Turbine Disks


                                              -2-



                                                                                            R0164
PRESENTATIONS AND CONFERENCE PARTICIPATION:

     "Microstructure Simulation and Verification of Alloy 718 Hot Compression Tests," G. Janowski,
     R. Thompson, M. Papa, W. Carden: Presentation at ASM 13th Advanced Aerospace Materials
     & Processes Conference & Exposition (AeroMat), Presented by David Lambert, Scientific
     Fanning Technologies Corporation, Orlando, Florida, June 2002.

     "Microstructure Analysis and Modeling oflngot to Billet Conversion in Alloy 718," R.
     Thompson, G. Janowski, W. Carden, J. Papa, H. Ning: THERMEC 2003, Madrid, Spain, 2003.

     "Spot Weld Failure in Galvanized Steel Sheets: A Case Study," R . Thompson, W. Carden,
     Failure Analysis and Prevention, ASM Materials Solutions Conference, Pittsburgh, 2003.

     "Fatigue Failure in a Threaded Eyebolt: A Case Study," W. Carden and R. Thompson, Failure
     Analysis and Prevention, ASM Materials Solutions Conference, Pittsburgh, 2003.

     "Modeling Microstructure Evolution in 718 Ingot to Billet Conversion," W. Carden, R.
     Thompson, G. Janowski, J. Papo, H. Ning, The New Face of Forging II, ASM Materials
     Solutions Conference, Pittsburgh, 2003.

     "Modeling Microstructure Evolution in 718 Ingot to Billet Conversion," W. Carden, R.
     Thompson, D. Barker, R. Goetz, F. Meisenkothen, F. Scheltens, G. Janowski, 6lh International
     Symposium on Superalloys 718. 625. 706 and Derivatives, TMS Conference, Pittsburgh, 2005.

     "Causation and Consequences of Spring Failure in RCF 67 Buckles," American Academy of
     Forensic Sciences, Annual Meeting, San Antonio, Texas, February 2007.

     "Preparation of Three-Dimensional Exhibits and Replicas for Courtroom Presentation,"
     E. Van lderstine, W. Carden, 41 "1 Annual Air Law Symposium, Dallas, Texas, February 2007.

     "Application of Reverse Engineering Created Models to Failure Analysis Investigations
     (Invited)," R.H. Mcswain, M. B. Hood, E. L. Van lderstine, W. D. Carden, C. C. Coburn,
     Mcswain Engineering, Inc., Materials Science & Technology Conference and Exhibition,
     Detroit, MI, September 2007.

     "Contact and Non-Contact Dimensional Analysis in Forensic Investigations {Invited),"
     E. L. Van Iderstine, R.H. Mcswain, W. D. Carden, C. C. Coburn, Mcswain Engineering, Inc.,
     Materials Science & Technology Conference and Exhibition, Detroit, Ml, September 2007.

    "Causation and Consequences of Spring Failure in RCF 67 Buckles," R.H. McSwain,
    M. B. Hood, W. D. Carden, E. L. Van Iderstine, McSwain Engineering, Inc.,
    Materials Science & Technology Conference and Exhibition, Detroit, Ml, September 2007.

    "Ford Probe Seat Collapse," R.H. McSwain, M. B. Hood, W. D. Carden, E. L. Van Iderstine,
    McSwain Engineering, Inc., Materials Science & Technology Conference and Exhibition,
    Columbus, OH, October 2011.

    "Trailer Hitch Receiver Failure on a Class A Motorhome," W. D. Carden, E. L. Van Iderstine,
    McSwain Engineering, Inc., Materials Science & Technology Conference and Exhibition,
    Columbus, OH, October 2011.

                                              ~ 3 -




                                                                                         R0165
     Session Chair: Failure Analysis and Prevention: Consumer Products, Materials Science &
     Technology Conference and Exhibition, Pittsburgh, PA, October 2014.

     Session Chair: Failure Analysis and Prevention: Environmentally Assisted Failures, Materials
     Science & Technology Conference and Exhibition, Montreal, Quebec, Canada, October 2013.

     "Failure of a Pickup Truck Track Bar," William Carden, Mcswain Engineering, Inc., Materials
     Science & Technology Conference and Exhibition, Pittsburgh, PA, October 2014.

     "Knife Blade Delamination Failure," William Carden, Eric Van Iderstine, McSwain Engineering,
     Inc., Materials Science & Technology Conference and Exhibition, Pittsburgh, PA, October 2014.


PUBLICATIONS:

     Wang, J.F., Wagoner, R.H., Carden, W.D., Matlock, D.K., Barlat, F., "Creep and Anelasticity in
     the Springback of Aluminum," International Journal of Plasticity, V20, Nl2, December 2004, p
     2209-2232.

     R. Thompson, G. Janowski, W. Carden, J. Papo, H. Ning, "Microstructure Analysis and
     Modeling oflngot to Billet Conversion in Alloy 718," Materials Science Forum, V426-432, Nl,
     2003, p 809-814.

     Carden, W.D., Geng, L.M., Matlock, D.K., Wagoner, R.H., "Measurement of Springback,"
     International Journal of Mechanical Sciences, V44, Nl, January 2002, p 79-101.

     R.H. Wagoner, W. D. Carden, W. P. Carden, D. K. Matlock, "Springback after Drawing and
     Bending of Metal Sheets," Proc. IPMM '97 - Intelligent Processing and Manufacturing of
     Materials, eds. T. Chandra, S.R. Leclair, J.A. Meech, B. Verma, M. Smith and B. Balachandran,
     University of Wollongong, 1997, VI (Intelligent Systems Applications), p 1-10 [KEYNOTE].


SERVICE AND HONORS:

   MTAIS Failure Analysis Committee - Voting Member - American Society for Materials (ASM
   International)

   ASME Birmingham, Chairman 2005-2006, Chapter Treasurer 2003-05

   Society of Manufacturing Engineers Birmingham, Chairman 2005-06, Chapter Treasurer
   2003-05

   Birmingham Business Journal's Top 40 Under 40, 2004

   Engineering Council of Birmingham's Young Engineer of the Year, 2003

   The Ohio State University Alumni Association, 2002

   University of Alabama - Birmingham Alumni Association, 2001

                                               -4 -



                                                                                          R0166
      ASM/TMS Joint Student Chapter President-DAB, 1994

      AFS Student Chapter Vice-President-DAB, 1994

      Alpha Sigma Mu, Materials Engineering Honor Society, 1994

      Tau Beta Pi, Engineering Honor Society, 1994



CONTINUING ENGINEERING EDUCATION:

Course Title                                           Source                           Date

Motor Vehicle Accident Reconstruction                  SAE International                2004

Air Brake Systems Training                             Bendix                           2004

Practical Fracture Analysis                           ASM International                 2007

The Tire as a Vehicle Component                       SAE International                 2007

Tire and Wheel Safety Issues                          SAE International                 2007

PC-DMIS Training for ROMER CimCore Portable           ROMER CimCore                     2007
CMM

CAMIOBasic                                            Metris                            2008

The Basics of Internal Combustion Engines             SAE International, Course I.D.#   2008
                                                      PD130404

Impulse Operators Course                              Instron                           2009

Advanced Factory Training Course                      Teledyne Continental Motors       2009

An Introduction to Welded Joints                      ICE Technology, Dr. Jess Comer    2010

Threaded Fasteners and the Bolted Joint               ICE Technology, Dr. Jess Comer    2010

Medical Device Design Validation and Failure Analysis ASM International                 2012

Radiation Safety and Operation of                     Thermo Scientific Portable        2013
Portable XRF Analyzers                                Analytical Instruments Inc.

NTSB Helicopter Accident Investigation                National Transportation Safety    2014
                                                      Board


                                               - 5-



                                                                                        R0167
         WILLIAM DAVID CARDEN, M.S., P.E.
                       TESTIMONY CHRONOLOGY
Case Style

PAMELA MARGARET LEWIS, et al.                                D   2014
Plaintiffs,
v.
LYCOMING, et al.
Defendants
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
PENNSYLVANIA
Civil Action No. 11-6475-HB


JEFF LYON and LISA LYON,                                     D   2014
Plaintiffs,
vs.
HONEYWELL INTERNATIONAL, INC., GENIE
INDUSTRIES, INC., METROLIFT, INC., and
METROLIFT SALES AND SERVICE, LLC,
Defendants.
IN THE CIRCUIT COURT OF COOK COUNTY,
ILLINOIS COUNTY DEPARTMENT, LAW DIVISION
No. 09 Ll0983


LARRY DALE CROUCH; RHONDA MAE                                D   2013
CROUCH; TEDDY LEE HUDSON; AND
CAROLYN SUE HUDSON,
Plaintiffs,
vs.
TELEDYNE CONTINENTAL MOTORS, INC.,
Defendant.
IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA SOUTHERN
DIVISION
NO. 1:10-cv-00072-KD-N




D - Deposition   H-Hearing    T - Trial    A - Arbitration


                                                                 R0168
PARIS PICKETI,                                              D   2013
Plaintiff,
vs.
MCDONALD'S RESTAURANTS OF NEVADA,
INC.; LOWE'S HOME IMPROVEMENT
WAREHOUSE, INC.; JOHN DOES 1 through
100; and DOE CORPORATIONS 1through100,
Defendants.
DISTRICT COURT CLARK COUNTY, NEVADA
No. A-11-653208-C
Dept.XIII


BLANCA M. GONZALEZ, INDIVIDUALLY                            D   2013
AND AS REPRESENTATIVE OF THE
ESTATE OF ROBERTO GONZALEZ,
DECEASED, ET AL.
Plaintiffs,

VERSUS

LONE STAR TEMP SERVICES, INC., ET AL.
Defendants.
IN 1HE UNITED STATES DISTRICT COURT OF
HARRIS COUNTY, TEXAS
164TH JUDICIAL DISTRICT
CASE NO: 2010-62821




                                      -2-

D - Deposition   H-Hearing    T - Trial     A Arbitration



                                                                R0169
KRISTI MITIS, lNDI V IDUALLY AND                               D   2013
AS ADMINISTRATOR OF THE ESTATE
DESEASED AND ON BEHALF OF ALL
WRONGFUL DEATH BENEFICIARIES,
Plaintiffs,

VERSUS

SIKORSKY AIRCRAFT CORPORATION;
SIKORSKY SUPPORT SERVICES, INC. d/b/a
SIKORSKY AEROSPACE MAINTENANCE;
UNITED TECHNOLOGIES CORPORATION;
PARKER-HANNIFIN CORPORATION;
PARKER-BERTEA AEROSPACE GROUP
f/k/a BERTEA CORPORATION;
CURTISS-WRIGHT CORPORATION; and,
CURTISS-WRIGHT CONTROLS, INC.,
Defendants.
IN TIIE UNITED STATES DISTRICT COURT FOR 1HE
SOUTHERN DISTRICT OF IBXAS HOUSTON
DIVISION
CIVIL ACTION NO: 4:10-cv-05164
CONSOLIDATED WITH
CIVIL ACTION NO: 4:1 l-cv-00551


CHAD EVERETI, et al.,
Plaintiffs,                                                    T   2012
And
KENTUCKY FARM BUREAU MUTUAL
INSURANCE CO.
Intervening Plaintiff
vs.
CHRYSLER GROUP LLC,
Defendant
COMMONWEALTH OF KENTUCKY lST
JUDICIAL CIRCUIT FULTON CIRCUIT
COURT
CASE No.: 10-CI 00151




                                       -3-

D - Deposition   H-Hearing     T - Trial     A - Arbitration


                                                                   R0170
CHAD EVERETT, et al.,
Plaintiffs,                                                    D   2012
And
KENTUCKY FARM BUREAU MUTUAL
INSURANCE CO.
Intervening Plaintiff
vs.
CHRYSLER GROUP LLC,
Defendant
COMMONWEALTH OF KENTUCKY I ST
JUDICIAL CIRCUIT FULTON CIRCUIT
COURT
CASE No.: 10-CI 00151


LURA HESS BECHTEL, individually and as Co-                     T   2012
Administratrix of the Estates of Donald R. and
Veronica Hess, JOHANNA V. HESS, individually
and as Co-Administratrix of the Estates of Donald R.
and Veronica Hess,
Plaintiffs,
vs.
SANDEL AVIONICS, INC., DELA WARE SANDEL
AVIONICS, LLC, CENTURY FLIGHT SYSTEMS, INC.
dba CENTURY FLIGHT SYSTEMS; MID CONTINENT
INSTRUMENT COMPANY, INCORPORATED, dba
MID CONTINENT INSTRUMENTS, ELECTRIC GYRO
CORPORTATION, and DOES 1-10, Inclusive,
Defendants.
SUPERIOR COURT OF THE STA TE OF CALIFORNIA
COUNTY OF SAN DIEGO
CASE NO. 37-2010-00104069-CU-PO-CTL




                                     -4-
D - Deposition   H-Hearing     T-Trial       A - Arbitration



                                                                   R0171
LURA HESS BECHTEL, individually and as Co-                      D   2012
Administratrix of the Estates of Donald R. and
Veronica Hess, JOHANNA V. HESS, individually
and as Co-Administratrix of the Estates of Donald R.
and Veronica Hess,
Plaintiffs,
vs.
SANDEL AVIONICS, INC., DELAWARE SANDEL
AVIONICS, LLC, CENTURY FLIGHT SYSTEMS, INC.
dba CENTURY FLIGHT SYSTEMS; MID CONTINENT
INSTRUMENT COMPANY, INCORPORATED, dba
MID CONTINENT INSTRUMENTS, ELECTRIC GYRO
CORPORTATION, and DOES 1-10, Inclusive,
Defendants.
SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
CASE NO. 37-2010-00104069-CU-PO-CTL


SEAN DAVI, an individual; SHAWNA DAVI,                          D   2012
an individual; JAMES SANTOS, an individual;
SHANNON SANTOS, an individual,
Plaintiffs,
vs.
H&E EQUIPMENT SERVICES, INC., a corporation;
BEE WELDING, INC. d.b.a. BEE ACCESS PRODUCTS,
and DOES I through 100, Inclusive,
Defendants.
SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
CASE NO. BC425711


LARRY DALE CROUCH; RHONDA MAE                                   T   2011
CROUCH; TEDDY LEE HUDSON; AND
CAROLYN SUE HUDSON,
Plaintiffs,
vs.
TELEDYNE CONTINENTAL MOTORS, INC.,
Defendant.
IN THE UNIIBD STATES DISTRICT COURT FOR THE
SOUTHERN DIS1RICT OF ALABAMA SOUTIIERN
DIVISION
NO. 1:10-cv-00072-KD-N




                                       -5 -

D - Deposition   H-Hearing     T - Trial      A - Arbitration


                                                                    R0172
IDANIS MAZZANET-FIGUEROA, as                                     T   2011
Personal Representative of the ESTATE OF
MIGUEL A CRUZ-SANTIAGO, and
!DANIS MAZZANET-FIGUEROA,
individually,
Plaintiff
v.
SCORPION SPORTS, INC., a/k/a
SCORPION SPORTS USA, a CaJifomia
corporation; and J.P. CYCLES, INC., d/b/a
SEMINOLE POWERSPORTS, a Florida
corporation,
Defendants.
IN THE CIRCUIT COURT OF THE NINlH
illDICIAL CIRCUIT, IN AND FOR ORANGE
COUNTY, FLORIDA
CASE NO: 2008-ca-20186
DIVISION: 33



LARRY DALE CROUCH; RHONDA MAE                                    D   2011
CROUCH; TEDDY LEE HUDSON; AND
CAROLYN SUE HUDSON,
Plaintiffs,
vs.
TELEDYNE CONTINENTAL MOTORS, INC.,
Defendant.
IN THE UNITED STA TES DIS1RICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA SOUTHERN
DNISION
NO. 1:10-cv-00072-KD-N




                                         -6-

D - Deposition   H-Hearing       T - Trial     A - Arbitration



                                                                     R0173
JOANIS MAZZANET-FIGUEROA, as                                      0   2010
Personal Representative of the ESTATE OF
MIGUEL A CRUZ-SANTIAGO, and
JOANIS MAZZANET-FIGUEROA,
individually,
Plaintiff
v.
SCORPION SPORTS, INC., a/k/a
SCORPION SPORTS USA, a California
corporation; and J.P. CYCLES, INC., d/b/a
SEMINOLE POWERSPORTS, a Florida
corporation,
Defendants.
IN THE CIRCUIT COURT OF THE NINTII
JUDICIAL CIRCUIT, IN AND FOR ORANGE
COUNTY, FLORIDA
CASE NO: 2008-ca-20186
DIVISION: 33


!DANIS MAZZANET-FIGUEROA, as                                      D   2009
Personal Representative of the ESTATE OF
MIGUEL A CRUZ-SANTIAGO, and
!DANIS MAZZANET-FIGUEROA,
individually,
Plaintiff
v.
SCORPION SPORTS, INC., a/k/a
SCORPION SPORTS USA, a California
corporation; and J.P. CYCLES, INC., d/b/a
SEMINOLE POWERSPORTS, a Florida
corporation,
Defendants.
IN THE CIRCUIT COURT OF TiiE NlNTII
JUDICIAL CIRCUIT, IN AND FOR ORANGE
COUNTY, FLORIDA
CASE NO: 2008-ca-20186
DMSION:33




                                         - 7-
D - Deposition   H-Hearing       T - Trial      A - Arbitration


                                                                      R0174
DALIA AMAYA, AS PARENT AND                                       D   2009
NATURAL GUARDIAN OF NATALIA
AMAYA, A MINOR,
Plaintiffs,
vs.
BUDGET RENT A CAR SYSTEM, INC., A
FOREIGN CORPORATION; PV HOLDING
CORPORATION, A FOREIGN
CORPORATION; AND JUAN CARLOS
BASURTO, A FLORIDA RESIDENT,
Defendants
IN TIIE CIRCUIT COURT OF TIIE FIFTEENTH
JUDICIAL CIRCUIT, IN AND FOR PALM BEACH
COUNTY, FLORIDA
CASE NO.: 50 2008CA009513XXXXMBAI



JOEY MALLARD,                                                    D   2009
Plaintiff,
v.
SAFARI MOTOR HOMES, INC.,et al.,
Defendants.
IN TIIE CIRCUIT COURT OF CULLMAN
COUNTY, ALABAMA
CASE NO: CV-08·181


KRISTINE FERNANDEZ, Individually                                 T   2008
and as natural mother and next friend
of MEAGAN K. CARPINTERO,
Plaintiff,
v.
FORD MOTOR COMPANY, a
foreign corporation,
Defendant.
THE STATE OF FLORIDA
IN THE CIRCUIT COURT OF ELEVENTH JUDICIAL
CIRCUIT IN AND FOR MIAMI-DADE COUNTY,
FLORIDA
GENERAL CIVIL DIVISION
CASE NO.: 02-22006 CA 09




                                        -8 -

D - Deposition   H-Hearing      T - Trial      A - Arbitration


                                                                     R0175
The ESTATE OF POLLY ANN GONZALEZ,                                  D       2008
by ALLAN J. MOTA, Administrator and
SABRINA MARIE MOTA and GABRIELLA
MONIQUE MOTA, Minors, by their Guardian
ad Litem, ALLAN J. MOTA,
Plaintiffs,
vs.
FORD MOTOR COMPANY a Delaware
corporation, SILVER STA TE FORD d/b/a
GAUDIN FORD, a Nevada corporation and
Black and White Corporation I through X,
Defendants
DISTRICT COURT CLARK COUNTY,
NEVADA
CASE NO. A538297
DEPT.NO.XI


CYNDI H. BLANCHARD, lND!VIDUALLY                                   D       2008
AND AS PERSONAL REPRESENTATIVE OF
THE ESTATE OF COLBY TAYLOR BLANCHARD,
DECEASED, AND MARK BANKS AS ADMINISTRATOR
OF THE ESTATE OF DAYNA BANKS, DECEASED
PLAINTIFFS,
v.
ROBERT J. LANDRY, JR., AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF ROBERT
JOSEPH LANDRY, SR. AND THERESA BOYD AS
PERSONAL REPRESENTATIVE OF THE ESTATE
OF COY MAC BOYD, SR.
DEFENDANTS
IN THE CIRCUIT COURT OF CRAIGHEAD COUNTY,
ARKANSAS, WESIBRN DIVISION - CIVIL DIVISION-
A T JONESBORO
CASE NO. CV2007-0607 (JF}


DAVID WEBSTER, Plaintiff                                               D   2007
v.
MATTHEWS INTERNATIONAL
CORPORATION and MATTHEWS
CREMATION DIVISION,
Defendants
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
CASE NO. 6:06-cv-1688-0rl-31K.RS


                                           -9-

D - Deposition   H - Hearing       T - Trial     A - Arbitration



                                                                           R0176
MICHAEL W. RAMSEY AND ANN R.                                    T   2007
RAMSEY, as Personal Representatives
of the Estate of CARRIE GRACE RAMSEY,
deceased, Plaintiffs
v.
CLARENCE N. BEHN AND DUDE BEHN
TRUCKING, Defendants
IN TIIE CIRCUIT COURT OF 1HE SEVENTH JUDICIAL
CIRCUIT, IN AND FOR PUTNAM COUNTY,
FLORIDA
CASE NO. 05-28640-CA


MICHAEL W. RAMSEY AND ANN R.                                    D   2007
RAMSEY, as Personal Representatives
of the Estate of CARRIE GRACE RAMSEY,
deceased, Plaintiffs
v.
CLARENCE N . BEHN AND DUDE BEHN
TRUCKING, Defendants
IN TIIE CIRCUIT COURT OF TIIE SEVENTH JUDICIAL
CIRCUIT, IN AND FOR PUTNAM COUNTY,
FLORIDA
CASE NO. 05-28640-CA


WILLIAM B. NICKELL, M.D., Plaintiff                             D   2007
v.
MIDMARK CORPORATION, ET AL., Defendants
CIRCUIT COURT OF JEFFERSON COUNTY, AL
CASE NO.: CV-05-1823


KRISTINE FERNANDEZ, individually and as natural                 D   2006
mother and next of kin of MEAGAN K. CARPINTERO
Plaintiff,
v.
LUAR ENTERPRISES, INC., a Florida corporation,
DAMARIS RIOS, FLORIDA DEPARTMENT OF
TRANSPORTATION, FORD MOTOR COMPANY,
a foreign corporation,
Defendants.
CIRCUIT COURT OF FLORIDA,
COUNTY OF MIA.MI-DADE
CASE NO.: 02-22006 CA 09




                                      - 10-

D - Deposition   H- Hearing     T Trial       A - Arbitration



                                                                    R0177
                              CURRICULUM VITAE


COLIN A. SOMMER, P.E.
CURRENT POSITION

Vice President and Aircraft Mishap and t•ailure Investigator with Aeroscope, Inc.
Aeroscope, Inc. performs engineering services related to aviation accident analysis,
forensic engineering, computer modeling, failure analysis and testing of airframes,
engines, and aircraft systems. Aeroscope has investigated in excess of 1000 aircraft
accidents and incidents including the well known crashes of TWA 800, United 232,
United 585, Continental 1713, USAir 427, Alaska Airlines 261, Silk MI 185, Flash Air
604, SAS SK686, Air Algerie Flight 6289, Helios 522 and the crashes that killed the
former governor of Missouri and golfer Payne Stewart. Aeroscope was also hired by the
State of Florida to aid the criminal prosecution resulting from the crash of Value Jet 592.

EDUCATION

       +Bachelor of Science Engineering -Civil and Environmental Engineer
                                        -Emphasis in Structural Design
                                        -University of Michigan, Ann Arbor
                                        -Dean's Honor List two semesters

       +NTSB Academy, Washington DC, Aircraft Accident Investigator Training
         Program. Training included: Accident Investigation, Failure Analysis of
         Airframes and Engines, Mid-air Collisions, In-flight Breakups, Fault Tree
         Analysis, Piston and Turbine Engine Failures, Pre and Post impact Fire
         Analysis, Metallurgy, Pathology, Biomedics, Crash Survivability, Aircraft
         Performance, Impact Kinematics, Propeller Analysis, Aviation Weather,
         Aircraft Maintenance, and many others. (May I 0, 2004)

       +Southern California Safety Institute, Aircraft Accident Investigation Training
         Program. Training included: Investigation Methodology, Causation Theory,
         Wreckage Pattern Analysis, Aviation Operations, Weather, Aircraft
         Performance, Aircraft Maintenance, Human Factors, Crash Survivability,
         Structural Analysis, Fire Damage, Reciprocating and Turbine Engine Failure,
         Propeller Analysis, Metallurgy and Material Science, Aircraft Structure and
         System Design, Impact Dynamics and Kinematics, Aerodynamic Loading,
         Aeromedics, and many others. (October 10-21, 2005)

       +Teledyne Continental Motors Aviation Technician Advanced Training
         Program. Training included: 40 hours of advanced factory training,
         with focus on General Engine Theory of Operation, Crankcase Threading,
        Crankshaft Component R & R, Cylinder R & R, 100-Hour/Annual Inspection
         Fuel Injection System Fuel Pump Adjustment, Cylinder Borescope Inspections,
        TCM Ignition Systems and Service Bulletin Exercises. (June 20-25, 2010)




                                                                                       R0178
CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Two

     +FAA Ratings
       Private Pilot Certificate - Single Engine Land (September 1, 2006)
                                   Multi Engine Land (October 14, 2011)
                                   Instrument Airplane (March 17, 2009)

     +Routine training in numerous aspects of aircraft accident reconstruction and
      failure analysis

     +Fundamentals of Engineering (FE) I Engineer in Training (EIT) Completed.
      (July 5, 2007)

     +Principles & Practice of Engineering Exam (PE) Completed (June 9, 2008)

     +Licensed Professional Engineer-State of Colorado No. PE-43554 (September
       22, 2009)

ENGINEERING EXPERIENCE

     +I have personally investigated over 350 different aircraft accidents including:
          -Alaska Airlines Flight 261 McDonnell Douglas MD 83
          -Silk Air MI 185 Boeing 737-300
          -Oklahoma State Basketball Team King Air 200
          -Governor Mel Carnahan Cessna 335
          -Payne Stewart Learjet 35
          -Flash Air 603 Boeing 737-300
          -Air Algerie Flight 6289
          -Comair Flight 191
          -Helios Flight 522
          -Many other single and multi-engine aircraft both piston and turbine as well
          as helicopter

     +I have personally investigated accidents involving the following equipment
        types:
          -Aero Commander                        -Beech General Aviation
          -Aerospatiale/Eurocopter               -Beech King Air 90, 200
          -Airbus 310, 320                       -Beech 1900
          -Air Tractor                           -Bellanca
          -Allison/Rolls Royce Engines           -Bell Helicopters
          -American Champion                     -Boeing 737, 767, 777, Vertol
          -Astra                                 -Bombardier Challenger, CRJ
          -Augusta Helicopters 109, 119          -Caterpillar Fork Lift




                                                                                     R0179
CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Three
         -Cessna General Aviation               -Mitsubishi MU-2B
         -Cessna Citation                       -Mooney
         -Commander Aircraft                    -Piper General Aviation
         -Cirrus Aircraft                       -Pilatus PC-12
         -De Havilland                          -Pratt & Whitney Engines
         -Diamond Aircraft                      -Precision Airmotive
         -Ercoupe                               -Rans
         -Express                               -Raytheon -Revolution Mini 500
         -Fairchild/Swearingen                  -Rockwell OV-10
         -Garrett Engines                       -Robinson Helicopter
         -Grumman American                      -Rotax Engines
         -Gulfstream                            -Schweizer Helicopter
         -Hawker                                -Sikorsky S-58, S-61, S-76
         -Hughes Helicopters                    -Taylorcraft
         -Kaman Helicopters                     -Teledyne Continental Motors
         -Lancair                               -Textron Lycoming Engines
         -Lake Aircraft                         -Turbo Mecca Engines
         -Learjet                               -Ultralight
         -MBB Helicopters                       -Vans
         -McDonnell Douglas MD-80, DC-10        -Westwind
         -McDonnell Douglas Helicopters         -Zivco
         -Mitchell Wing

PROFESSIONAL MEMBERSHIPS

      +International Society of Air Safety Investigators (ISASI)
      +Vice President Colorado/Wyoming ISASI Chapter
      +Aircraft Owners & Pilots Association (AOPA)
      +National Council of Examiners for Engineering & Surveying (NCEES) (June
       26, 2009)

AREAS OF SPECIALIZATION

      +Fixed Wing Accident Reconstruction Analysis and Testing
      +Helicopter Accident Reconstruction Analysis and Testing
      +Flight Path Analysis
      +Mechanical, Pneumatic and Hydraulic Systems
      +Aircraft Performance
      +Aircraft Auto Pilot Systems
      +Aircraft Navigation Systems
      +Aircraft Design and Operation
      +Aircraft Control Systems
      +Aircraft Fuel Systems
      +Aircraft Crashworthiness
      +Helicopter and Fixed Wing Structural Design and Failure Analysis




                                                                                 R0180
CURRICULUM VITAE
COLIN A. SOMMER,P.E.
Page Four

       +FAA Regulations
       +FAA Airworthiness Directives
       +Vehicular Kinematic Impact Analysis and Mathematical Modeling of Crashes
       +Pressurization Systems
       +Aircraft Vacuum Systems
       +Carburetor Design and Operation
       + Rotorcraft Aerodynamics
       +In-Flight Break Up
       +Video Animation
       +Aircraft Systems Analysis
       +Fluid Mechanics
       +Internal combustion engine failures
       +Fuel Injection Systems
       +Turbine engine failures
       +Mid Air Collisions
       +Post Impact Fire Investigation
       +Aircraft Crash Survival Design
       +Aircraft Avionics
       +Aircraft Engine Vibration
       +Wire Strike Protection
       +Aircraft Stall Protection

PUBLICATIONS

+Robb, Gary C. (20 I 0). Helicopter Crash Litigation. Tucson, AZ: Lawyers & Judges
Publishing Company Inc. - Technical Advisor and Contributor




                                                                                 R0181
            LISTING OF
         DEPOSITIONS AND
              TRIAL
          APPEARANCES

                                                   Of
                                    COLIN A. SOMMER
                                          Aeroscope, Inc.
                                        11901 Allison Street
                                     Broomfield, Colorado 80020
                                          (303) 465-4414




   This listing was updated as of December 2014 and dates back to
   July of 2006. The entries are recorded chronologically by date.




Listing ofDepositionsfrrials for Colin A. Sommer                          · I •

                                                                  R0182
         PLAINTIFFS V. DEFENDANTS                                TYPE                       DATE
••••••••••••••••••••••••••••••••••••••••••••••••••••• •••••••••••••••••••••••••••• ••••••••••••••••••••••••••••••
Berrios vs Mitsubishi                                          Deposition          July 28, 2006
Lathram v Hendrick                                             Deposition          February 15, 2007
Kelley vs Helicopter Services                                  Deposition          May 5, 2007
Baldwin/Linner/Wells                                           Deposition          June 27, 2007
Casey vs. Beech Aircraft                                       Deposition          March 5, 2008
Saler vs. Honeywell International                              Deposition          August 6, 2008
Little vs Piper                                                Deposition          January 21, 2009
Bunch vs. Folawn                                               Deposition          May8,2009
Vincent vs Omniflight Helicopters                              Deposition          November 4, 2009
Olauson vs TR Builder                                          Deposition          January 4, 2010
Ovesen v Mitsubishi                                            Deposition          May26, 2010
Robinson vs Diamond                                            Deposition          June 16, 2010
Pease vs Kelly Aerospace                                       Deposition          December 1, 2010
Jensen vs Modem Aero                                           Deposition          February 16, 2011
Ketcheson/Wyndham                                                Trial             February 22, 2011
Grab v Syracuse                                                Deposition          December 13, 2011
Bouret vs Caribbean Aviation                                     Trial             February 10, 2012
Higley vs Cessna                                               Deposition          April 12, 2012
Freeman vs Teledyne                                            Deposition          June 20, 2012
Bringuier                                                      Deposition          June 29, 2012
Bringuier                                                      Deposition          August 14, 2012
Pease vs Lycoming Engines                                        Trial             September 6, 2012
J Jones vs Teledyne                                            Deposition          September 18, 2012
Freeman vs TCM                                                   Trial             September 25, 2012
Menne vs Cessna Aircraft                                       Deposition          October 8, 2012
Belz                                                           Deposition          May9,2013
Higley vs Cessna                                                 Trial             July 15, 2013
Barber vs Avco                                                 Deposition          August 9, 2013
Toppins vs Couch                                               Deposition          October 29, 2013
Mitts                                                          Deposition          November 13, 2013
Roberts                                                        Deposition          March 5, 2014
Krinitt v Idaho Department offish and Game                     Deposition          March 11, 2014
Feldkamp                                                       Deposition          August 26, 2014
Littlejohn                                                     Deposition          November6, 2014
Judson                                                         Deposition          November 20, 2014




Listing ofDepositionsffrials for Colin A. Sommer                                                                    -2-

                                                                                                   R0183
          Colonel William S. Lawrence, U. S. Marine Corps, (Retired)
            6825 Nob Hill Drive, North Richland Hills, TX 76182
                          817-560-1840 Home 817-291-9684 Mobile

            Multi-war experienced combat and experimental test pilot
                 Extensive education and experience in aviation
                     Experienced aviation and pilot expert

Extensive Aviation Experience
•   Associate Fellow, Society of Experimental Test Pilots
•   Graduate, U. S. Naval Test Pilot School
•   45+ years of flight experience: 4000+ hours in 120 types and models
•   Ten years active flight test in helicopter and fixed wing, with extensive experience in:
    •    Light, Medium & Heavy utility, transport & attack helicopters
    •    Light and Medium single & twin-engine piston and turboprop aircraft
    •    Design and conceptual development of advanced cockpit integrated systems design
    •    Flight simulator development and evaluation
•   Broad exposure to design, development, and evaluation of existing and emerging propulsion systems,
    flight controls, navigation and ordnance systems, simulator and anti-submarine warfare systems
•   Highly trained and experienced in aerodynamics, mechanics, associated structure and systems design
    considerations, industry and government program management, specification compliance, and training
•   Former Adjunct Professor, Embry Riddle Aeronautical University
•   DPR!fest Pilot for CirroTek LLC -- the Wind Rose Project

Broad-Based, In-depth Qualifications in Fixed, Rotarv Wing. Experimental Aviation
•   Tasked with command and control of all Marine, Navy, & Coast Guard rotorcraft testing
•   Senior fixed wing and helicopter test pilot in U. S. Marine Corps
•   Program manager for XV -15 and MV-22A Tilt Rotor flight test programs, including first flights
•   Project flights involving over 150 projects in 60 types of helicopters and fixed wing aircraft
•   Extensive knowledge of government acquisition process
•   Fixed and rotary wing combat experience in both Vietnam and Desert Storm
•   Published in numerous technical and safety magazines, newspapers, & government reports

Education
•   Bachelor of Arts - Mathematics
•   Master of Science- Information and Computer Science
•   Graduate, U.S. Naval Test Pilot School
•   Graduate, Defense Systems Management College
•   Graduate, Embry Riddle Aeronautical University Aviation Safety Management Program

Pilot and Aviation Expert (160 cases in 20+ vears)- Qualified in Federal Court
•   Government acquisition/specification/contract procedures
•   Military/ civilian accident investigation techniques and procedures
•   Military/ civil aircraft operations and procedures
•   Cockpit resource management/human factors/pilot techniques and emergency procedures
•   Documentation search and evaluation of military/civil aircraft
•   Video/still frame accident documentation/accident reconstruction




                                                                                                     R0184
TESTIMONY FROM 2010-2014 (AT DEPOSITION AND AT TRIAL)


Esposito v. Silver State Helicopters, LLC et.al.   Deposition 11117/10
       District Court, City and County of Denver, Colorado. Retained by Roberts,
       Levin, Rosenberg, Attorneys at Law, Denver, CO, (Ross Buchanan)

Lee v. Robinson Helicopter Co., Deposition 4/26/11
       Superior Court of Washington for King County - retained by Baum, Hedlund,
       Aristei,and Goldman, Los Angeles, CA (Ilyas Aknari and Ronald Goldman)

Echevarria v. Robinson Helicopter Co. Civil No . 09-2034 (GAG), Deposition 5/2/11
      United States District Court for the District of Puerto Rico - retained by Rosello &
      Morales, CSP, San Juan, PR (Carlos Morales)

Ferguson v. Army Fleet Support, LLC, Bell Helicopter     Deposition 6/15/ 11
      Middle District of Alabama, In the Southern Division, Civil Action No. 1:09-ev-
      00635- CSC - retained by Slack and Davis, Austin, TX (Mark Pierce)

O'Connor v. Southern California Edison Deposition 10/19/ 11
      Superior Court of California, County of Los Angeles, Case #BC434539
      Retained by Baradad & Paboojian, Fresno, CA (Warren Paboojian)

Long/Holtmeier v. Robinson Helicopter Rule 26 Report 12/29/2011
      United States District Court, Western District of Missouri, Southern Division,
      noted as Case Nos. 6:09-CV-03283-0DS, 6:09-CV-05066-0DS, and 6:09-CV-
      03311-0DS. -Retained by Baum, Hedlund, Aristei, and Goldman, PC, Los
      Angeles, CA, in July, 2011 (Ilyas Akbari and Ron Goldman), and have also been
      retained by GRAY, RITTER & GRAHAM PC, St. Louis, MO and JAMES
      LEGAL SERVICES, Lee's Summit, MO

Younan/Hessenflow v. Rolls Royce Corporation and MD Helicopters, Inc. Declaration In
Support of Plaintiffs Response in Opposition to Defendant MD Hi's MSJ 2/3/2012
      United States District Court, Southern District of California, Civil Action No. 09
      CV 2136-WQH (BGS); retained by Katzman, Lampert, and McCune (Bruce
      Lampert) in September, 2011

Younan/Hessenflow v. Rolls Royce Corporation and MD Helicopters, Inc. Rule 26
Report 1/27/12 .. . same cite as above.

Younan/Hessenflow v. Rolls Royce Corporation and MD Helicopters, Inc. Rebuttal
Report 2/14/2012 --- same cite as above

Younan/Hessenflow v. Rolls Royce Corporation and MD Helicopers, Inc. Deposition,
3/6/12
... same cite as above




                                                                                   R0185
Takacs v. American Eurocopter, LLC et al. Deposition 3/22/2012
       United States District Court, 327th Judicial District, El Paso County, Texas;
       retained by Slack & Davis, Austin, TX (Mark Pierce) in March, 2009

Sheahan v. Sierra Pacific Power     Deposition    8/17/12
      District Court, Clark County, Nevada; retained by Macaluso and Associates,
      Carlsbad, CA (Todd Macaluso) in May, 2012

Hanak et al v. Dyncorp International Deposition    10/31/12       Trial 1112114
      District Court, Western District of Texas, San Antonio Division; retained by
      Katzman, Lampert, & McCune, Troy, MI (David Katzman) and by Napoli, Bern,
      Ripka, and Shkolnik, New York City, NY (Hunter Shkolnik) in March, 2012

Downey et al. v Cirrus et al.     Deposition      10/9/13
     Circuit Court, Cook County, Illinois, County Department, Law Division; retained
     by Clifford Law Offices, Chicago, IL (Kevin Durkin), in late 2010

Mitts et al. v. Sikorsky et al.       Deposition 11126/13
        District Court, Southern District of Texas, Houston Division; retained by Law
       Offices of Dewayne Layfield, Beaumont, TX (Dewayne Layfield) in April, 2012
       (plus 5 affidavits)

Roberts et al. v. USA                Deposition 3/11/14
       District Court, Middle Division of Florida, Orlando Division; retained by Florida
       Aviation Counsel, Orlando, FL (Brian Hill) in March, 2013

Carter-McNair v. Goodrich Pump & Engine Controls Systems             Deposition 4/8/ 14
       District Court, Northern District of Texas, Dallas Division, retained by Slack &
       Davis, Austin, TX (Ladd Sanger) in November, 2009

Bhanot-Chapman v. Sundance Helicopters Deposition 5/13/14
      District Court, Clark County, Nevada; retained by Robb & Robb, Kansas City,
      MO (Gary Robb) in October, 2013

Dunaway v. Perry                 Deposition 7/2/14
     Superior Court, Maricopa County, Arizona; retained by Gallagher & Kennedy,
     Phoenix, AZ (Patrick Magroder) in November, 2012




                                                                                       R0186
                                                                                                                 2014
                                               SRI KUMAR, Ph.D.
                                               (Srirangam Kumaresan)
                                                 Tel: 706 - 654 - 4830
RESEARCH EXPERTISE
    •   Biomechanics of human injury.
    •   Biomedical/Biomechanical engineering.
    •   Injury analysis of protective mechanical systems in crashes.

QUALIFICATIONS AND EXPERIENCE
Dr. Kumar's expertise in the field of biomechanics is based on his education, training, knowledge and over 20 years of
experience. He received a Ph.D. in Biomedical Engineering from Marquette University, Milwaukee, WI. Dr. Kumar
served as a faculty member at the Department of Neurosurgery, Medical College of Wisconsin, Milwaukee, WI, which
is a leading research center in the biomechanical analysis of human injuries funded by federal government agencies.
While at the Medical College of Wisconsin, he worked with the National Highway Traffic Safety Administration
(NHTSA) to develop injury criteria for adult and child dummies. Dr. Kumar's research work includes biomechanical
analysis of the head-neck system, thoracic-abdominal complex and extremities. His area of expertise also encompasses
the biomechanical evaluation of vehicle restraint systems to assess injuries to the pediatric and adult population
during frontal, rear, roll-over, under-ride and side impact crashes. In addition to motor vehicle related injuries, Dr.
Kumar analyzed and evaluated the mechanism of injuries in off-highway, recreation, sports, aviation, treadmill,
playground, industrial and utility equipment accidents. He has published 230 research articles and holds three US
patents in the area of Biomedical/Biomechanical Engineering. Dr. Kumar is associated with many nationally
recognized societies and experts in the field of biomechanics, occupant kinematics, accident reconstruction and other
automotive disciplines. He taught a course on injury biomechanics at the University of California, Santa Barbara, CA.
Dr. Kumar has been elected a Fellow of the American Institute of Medical and Biological Engineering (AIMBE). He
has consulted on more than 2000 real world accidents to determine the mechanism of injuries to the human body and
the corresponding biomechanical engineering causation of injuries.

PROFESSIONAL EXPERIENCE
2007-      Principal                             Safety Research Institute
                                                 Atlanta (Hoschton), GA
2005-2007       Vice President                   Biomechanics Institute
                                                 Santa Barbara, CA
2000- 2005      Director                         Biomechanics Institute
                                                 Santa Barbara/Milwaukee
2003- 2007      Visiting Faculty                 Department of Mechanical Engineering
                                                 University of California, Santa Barbara
2000-2003      Adjunct Professor                 Department of Computer Science
                                                 University of California, Santa Barbara
1999-2000      Adjunct Professor                 Department of Biomedical Engineering
                                                 Marquette University, Milwaukee
1998-2000      Assistant Professor               Department of Neurosurgery, Medical College of Wisconsin
                                                 VA Medical Center Neuroscience Research, Milwaukee
1994 - 1998    Research Engineer                 Department of Neurosurgery, Medical College of Wisconsin
                                                 VA Medical Center Neuroscience Research, Milwaukee
1988- 1993     Research Associate                Department of Biomedical Engineering/Ocean Engg. Center
                                                 Indian Institute of Technology, Madras, India
                                                           1




                                                                                                        R0187
BIOMEDICAL ENGINEERING SOCIETY HONOR
Fellow, American Institute of Biological and Medical Engineering (AIBME)

EDUCATION
MBA            General Administration        University of California at Los Angeles, CA       2005
PhD            Biomedical Engineering        Marquette University, Milwaukee, WI               1997
MSBE           Biomedical Engineering        Indian Institute of Technology, India             1993
BSME           Mechanical Engineering        Kamaraj University, India                         1988

PATENTS
• Modular Patient Support System (US Patent# 7,028,351)
• Rapid Medical Evacuation System for Trauma Patients (US Patent # 7,188,880)
• Patient Support System for Medical Transport Vehicles (US Patent # 7,328,926)

PROFESSIONAL HONORS AND AWARDS
SAE Member Service Award
SAE Excellence in Oral Presentation Award
Bioengineering Symposium, Oral Presentation Award, US Air Force Academy
Who's Who in Medicine and Healthcare
Who's Who in Science and Engineering
Sigma Xi, National Honor Society for Science and Engineering
Bioengineering Symposium, Poster Presentation Award, Virginia Tech
University Consortium SDRC Finite Element Model Calendar Contest Award, Milford
Best Paper Award at All India NISA User's Conference, India
Meritorious Student Paper Writing Competition Award, India

PROFESSIONAL COMMITIEES
American Association of Automotive Medicine (AAAM), Scientific Program Committee
Society of Automotive Engineers, Transaction Selection Committee
Rocky Mountain Bioengineering Symposium, Awards Committee & Board Member
American Society for Testing and Materials, Spine Committee
Society of Automotive Engineers, Advanced Concepts Committee
International Conference on Scientific Computing, Scientific Conunittee
American Society of Mechanical Engineers, Solid Mechanics Technical Committee

RESEARCH GRANT
• Co-Investigator in Department of Veteran Affairs Medical Center Merit Review Grant, "Biomechanics of Cervical
  Spondylotic Degeneration", 10/1998 - 09/2001, $265,800.
• Co-Investigator, Injury Research Center at Medical College of Wisconsin - Center Grant Center for Disease Control,
  "Clinical Biomechanics of Penetrating Traumatic Brain Injuries", 09/2001- 08/2002, $ 100,000.

RESEARCH GRANT REVIEWER/CONSULT
Center for Disease Control
National Science Foundation
University of Alabama Injury Research Center
Medical College of Wisconsin Injury Research Center
Colorado Bio-seed Research Grant

                                                         2




                                                                                                      R0188
Action Research Foundation of England
Health Research Council of New Zealand

INVITED GUEST EDITOR
Journal of Biomedical Sciences Instrumentation, Vol 45 (48), 2009
Journal of Mathematical Modeling and Scientific Computing in Biomechanics, Vol. 13 (1-2), 2001

JOURNAL/CONFERENCE REVIEWER/CONSULT
Annals of Biomedical Engineering
Accident Analysis & Prevention Journal
Society of Automotive Engineers Proceedings
Forensic Science International Journal
Medical Engineering Physics Journal
ASME Bioengineering Conference
Spine Joumal
ASME Biomechanical Engineering Journal
Medical Biological Engineering & Computing Journal
Rocky Mountain Bioengineering Symposium
Stapp Car Crash Conference
Journal of Biomechanics
Journal of Mechanics in Medicine and Biology
Journal of Medical Systems

PROFESSIONAL AFFILIATIONS
American Society of Mechanical Engineers
Association for the Advancement of Automotive Medicine
American Society for Testing and Materials
Biomedical Engineering Society
Biomedical Engineering Society of India
New York Academy of Sciences
Society of Automotive Engineers
Rocky Mountain Bioengineering Symposium

TEACHING
Injury Biomechanics at.University of California, Santa Barbara, CA (2003 - 2007)
Principles of Mechanics, RVS College of Engineering, India (1988)

CONFERENCE CHAIR
Rocky Mountain Bioengineering Conference, Milwaukee, 2009

SCIENTIFIC SESSION MODERATOR/ORGANIZER
1997   Biomechanics of Human Head and Neck. International Conference on Computing, Washington, DC.
1998   Impact Biomechanics. ASME Winter Meeting, Anaheim, CA.
1999   Spine. ASME Summer Meeting, Big Sky, MN.
1999   Head-Spine Biomechanics and Neuroscience. International Conference on Computing, Chicago, IL.
1999   Whiplash Biomechanics. ASME Winter Meeting.
2000   Impact Biomechanics. ASME Winter Meeting, Orlando, FL.

                                                           3




                                                                                                 R0189
2001      Medical Imaging. Rocky Mountain Bioengineering Symposium, Copper Mountain, CO
2001      Vehicular and Pediatric Biomechanics. ASME Winter Meeting, New York, NY
2001      Pediatric Biomechanics. ASME Summer Meeting, Snowbird, UT
2001      Vehicular Biomechanics. ASME Sununer Meeting, Snowbird, UT
2002      Injury Biomechanics. SAE Off-Highway International Congress, Las Vegas.
2002      Trauma and Injury. Rocky Mountain Bioengineering Symposium, Copper Mountain, CO.
2002      Vehicular Biomechanics. ASME Winter Meeting, New York
2002      Spine Biomechanics. ASME Winter Meeting, New York
2003      Impact Biomechanics. Rocky Mountain Bioengineering Symposium, Biloxi, MS
2003      Occupant Restraint System. Southern Biomedical Engineering Symposium, Charlotte, NC
2003      Vehicle crashworthiness-I. ASME Winter Meeting, Washington, DC
2003      Vehicle crashworthiness-II. ASME Winter Meeting, Washington, DC
2004      Vehicular Biomechanics and Occupant protection. ASME Winter Meeting, Anaheim, CA
2005      Trauma and Vehicular Biomechanics. ASME Sununer Meeting, Vail, CO
2005      Injury Biomechanics. ASME Summer Meeting, Vail, CO
2007      Accident and Trauma Biomechanics. ASME Summer Meeting, Keystone, CO
2009      Spine Biomechanics. Rocky Mountain Bioengineering Symposium, Milwaukee, WI
2009      Biomedical systems. Rocky Mountain Bioengineering Symposium, Milwaukee, WI
2009      Post Crash, Association for the Advancement of Automotive Medicine, Baltimore, MD
2010      Biomedical systems and Road Safety. Rocky Mountain Bioengineering Symposium, Laramie, WY.
2010      Injury Epidemiology. World Congress of Biomechanics, Singapore.
2011      Bioimaging. Rocky Mountain Bioengineering Symposium, Denver, CO
2012      Biomechanics. Rocky Mountain Bioengineering Symposium, Virginia Tech, Blacksburg, VA

STUDENT ADVISOR/RESEARCH COMMITTEE MEMBER
Peter Khouphongsy, Senior Student, Biomedical Engineering, Milwaukee School of Engineering, "Fabrication of
   artificial cervical spine vertebrae using Rapid Prototyping", 1997 -1998.
Brian Stemper, Senior Student, Biomedical Engineering, Milwaukee School of Engineering, "Development of
   computer image model of cervical spine vertebrae based on CT images", 1998.
Joy Krekelberg, Senior Student, Biomedical Engineering, Marquette University, "Biomechanical analysis of
   degenerated lumbar spinal columns" , 1998.
Amy Yang, Junior Student, Biomedical Engineering, Marquette University, "Biomechanical analysis of normal lumbar
   spinal columns", 1998.
Joseph Khouphongsy, Senior Student, Biology, Carroll College, "Histological study of intervertebral disc during aging
   process", 1998-1999.
Brian Stemper, Graduate Student (Ph.D.), Biomedical Engineering, Marquette University, Doctoral Dissertation,
   "Finite element modeling of head-neck for whiplash injury study", 1999 - 2004.
Amy Yang, Senior Student, Biomedical Engineering, Marquette University, "Brain penetration finite element model to
   study the gun-shot wound mechanics", Undergraduate independent study, 1999.
Rebecca Zick, Senior Student, Biomedical Engineering, Milwaukee School of Engineering, "Development of artificial
  cervical spine heterogeneous vertebrae model", 1999.
John De Rosia, Graduate Student (Ph.D.), Biomedical Engineering, Marquette University, Biomechanical studies of
  rear impact, 2006 - 2009.
Lertsmitivanta D, Cadavona D, Burgos T, Heng H, Sakatani T, Senior Student, Mechanical Engineering, University of
   California, Santa Barbara, "Automotive restraint system", 2007.



                                                         4




                                                                                                      R0190
Neb Sebastijanovk, Graduate Student (Ph.D.), Mechanical Engineering, University of California, Santa Barbara,
  Doctoral Dissertation, Monitoring and Restabilizing Structures under External Excitations through Detection and
  Prediction of Changes in Structural Properties", 2001 - 2008.
Christopher Powe, Graduate Student (Ph.D.}, Department of Clinical Health Sciences, University of Mississippi
  Medical Center, "Morbidity and Mortality Outcomes Among Obese Versus Non-Obese Blunt Trauma Patients in
  Mississippi", 2009 - 2013.

PRESENTATIONS/INVITED LECTURES
1993   Three-dimensional finite element analysis of human head with and without protective system subjected to
       impact. 2nd NISA User's Conference, Bangalore, India.
1994   Free vibration analysis of the human head. International Conference on Recent Advances in Biomedical
       Engineering, Osmania University, India.
1996   Finite element biomechanics of cervical spine. 6th Injury Prevention through Biomechanics Symposium,
       Center for Disease Control, Detriot, MI.
1996   Finite element modeling of spine biomechanics. Department of Biomedical Engineering Department, Indian
      Institute of Technology, Madras, India (Invited Lecture).
1997  Importance of material properties on spinal components load sharing. International Conference on
      Mathematical, Computer Modeling & Scientific Computing, Washington DC.
1997   Finite element idealization of the joints of luschka in the cervical spine. International Conference on
      Mathematical, Computer Modeling & Scientific Computing, Washington DC.
1997  Biomechanics of the human cervical spine using the finite element approach. Biomedical Engineering
      Conference, Marquette University, Milwaukee, WI.
1997  Biomechanics of cervical spine under whiplash loading. ASME Summer Meeting, Sun River, OR.
1997   Nonlinear Finite element analysis of human cervical spine facet joint capsule. ASME Summer Meeting, Sun
      River, OR.
1997  Human cervical spine uncovertebral joint anatomy. ASME Summer Meeting, Sun River, OR.
1997  Adult and pediatric human spine finite element analyses. ASME Summer Meeting, Sun River, OR.
1997  Finite element biomechanics of cervical spine interbody fusion. International Conference on IEEE
      Engineering in Medicine and Biology Society, Chicago, IL.
1997  Age-specific pediatric cervical spine biomechanical responses. Stapp Car Crash Conference, Orlando.
1997  Sensitivity of cervical spine finite element model to material property variations. ASME Winter Meeting,
      Dallas, TX.
1997  Finite element study of human lower cervical spine. ASME Winter Meeting, Dallas, TX.
1997  Effect of anterior cervical interbody fusion on adjacent segments. Annual Cervical Spine Research Society
      Meeting, Palm Springs, CA.
1998  Pediatric cervical spine biomechanics. Department of Biomedical Engineering Department, Marquette
      University, Milwaukee, WI (Invited Lecture).
1998  Adjacent spinal component responses due to cervical anterior interbody fusion. Annual Orthopaedic
      Research Society Meeting, New Orleans, LA.
1998  Finite element study of geriatric cervical spine. Injury Prevention through Biomechanics Symposium,
      Center for Disease Control, Detriot, MI.
1998  Cervical spine biomechanics. Department of Biomedical Engineering Department, Indian Institute of
      Technology, Madras, India (Invited Lecture).
1998  Biomechanics of the cervical spine. Department of Orthopedics, Sri Ramachandra Medical College and
      Research Institute, Madras, India (Invited Lecture).
1998  Geriatric cervical spine biomechanics. ASME Winter Meeting, Anaheim, CA.
1998  Biomechanically analogous cervical spine model. ASME Winter Meeting, Anaheim, CA.
                                                       5




                                                                                                   R0191
1998   Regional load sharing of cervical intervertebral discs. ASME Winter Meeting, Anaheim, CA.
1999   Development of mathematical model of WORLDSID-2 dummy. ISO Task Group of Design of WORLDSID-2
       dummy, Ottawa, Canada.
1999   Tension-extension biomechanics of the cervical spine. ASME Summer Meeting, Big Sky, MO.
1999   Biomechanical responses of pediatric cervical spine using nonlinear finite element approach. ASME
       Sununer Meeting, Big Sky, MO.
1999   Finite element modeling of spinal ligaments. ASME Summer Meeting, Big Sky, MO.
1999   Summary of pediatric biomechanical responses. ASME Summer Meeting, Big Sky, MO.
1999   Microstructural characterization of intervertebral disc for mathematical modeling studies. Conference on
       Mathematical, Computer Modelling & Scientific Computing, Chicago, IL.
1999   Biomechanics of human cervical spinal column under physiologic loads. Advances in Bioengineering, ASME
       Winter Meeting, Nashville, TN
1999   Intervertebral disc morphology in biomechanics. ASME Winter Meeting, Nashville, TN
1999   Biomechanics of cervical spine ligaments. ASME Winter Meeting, Nashville, TN
1999   Human Head-Neck Kinetics under whiplash loading. ASME Winter Meeting, Nashville, TN
2000   Morphology of young and old cervical spine intervertebral disc tissues. Annual Rocky Bioengineering
       Symposium, US Air Force Academy, Colorado Springs, CO
2000   Finite element methods in cervical spine Biomechanics, Department of Neurosurgery Grand Rounds,
       Medical College of Wisconsin, Milwaukee
2000   Computational Injury Biomechanics, Department of Computer Science, Colloquium, University of
       California, Santa Barbara (Invited Lecture)
2000   Finite element modeling of penetrating traumatic brain injuries. ASME Winter Meeting, Orlando, FL
2000   Biomechanics of lumbar spondylotic degeneration. ASME Winter Meeting, Orlando, FL
2001   Pediatric neck injury scaling and tolerance. Rocky Mountain Bioengineering Symposium, Copper
       Mountain, CO
2001   Biomechanical modeling of penetrating traumatic head injury: A finite element approach. Rocky Mountain
       Bioengineering Symposium, Copper Mountain, CO
2001   Comparison of biomechanical head-neck responses of hybrid III dummy and whole body cadaver. Rocky
       Mountain Bioengineering Symposium, Copper Mountain, CO
2001   Head and Neck Injury Biomechanics. Department of Mechanical and Production Engineering, Nanyang
       Technological University, Singapore (Invited Lecture)
2001   Pediatric Head and Neck Injury Biomechanics. Department of Biomedical Engineering, Indian Institute of
       Technology, Madras, India (Invited Lecture)
2002   Biomechanical injury evaluation of laminated glass during rollover. SAE Off-highway International
       Congress meeting, Las Vegas.
2002   Injury Biomechanics. Karpagam College of Engineering, India (Invited Lecture).
2003   Injury biomechanics. Indian Institute of Technology, Madras, India (Invited Lecture).
2003   Trauma biomechanics. Anna University, India (Invited Lecture).
2003   Biomechanics of injury and occupant kinematics in recreational rides. Southern Biomedical Engineering
       Conference, Charlotte, NC.
2003   Biomechanics of occupant ejection during rollover accidents. Southern Biomedical Engineering Conference,
       Charlotte, NC.
2003   Biomechanical analysis of seat belt restraint deformation. Southern Biomedical Engineering Conference,
       Charlotte, NC.
2004   Trauma Biomechanics and Vehicular Biomechanics. Department of Mechanical Engineering. University of
       California, Santa Barbara (Invited Lecture).


                                                     6




                                                                                                 R0192
2005      Injury Biomechanics. Department of Biomedical Engineering, Indian Institute of Technology, India (Invited
          Lecture).
2006      Investigation of injury potential through matched pair drop testing. Rocky Mountain Bioengineering
          Symposium, Rose-Hulman Institute of Technology, Terre Haute, IN.
2006      Biomechanics of side Impact. Engineering Medicine Biology Society Conference. New York City.
2006      Biomechanical trauma analysis of spinal cord neurological injury due to fracture-dislocation of posterior
          elements, Academy of Surgical Research. Tucson, AZ
2007      Effect of roof strength in injury mitigation during pole impact. Rocky Mountain Bioengineering
          Symposium, Denver, CO.
2007      Biomechanics of under ride motor vehicle crashes. Rocky Mountain Bioengineering Symposium, Denver,
           co.
2007      Biomechanical evaluation of occupant anthropometry during frontal collisions. Rocky Mountain
          Bioengineering Symposium, Denver, CO.
2007      Inverted drop testing as a mechanism to evaluate rollover occupant injury potential. Rocky Mountain
          Bioengineering Symposium, Denver, CO.
2007      Biomechanical analysis of late airbag deployment in motor vehicle crashes using computer simulation,
          ASME Bioengineering conference, Keystone, CO
2007      Biomechanical quantification of flexion movement of the human head-neck and rollover accidents, ASME
          Bioengineering conference, Keystone, CO
2009      Biomechanical analysis of protective countermeasures in under ride motor vehicle accidents. Rocky
          Mountain Bioengineering Symposium, Milwaukee School of Engineering, Milwaukee, WI
2009      Biomechanical analysis of child restraint system. Rocky Mountain Bioengineering Symposium, Milwaukee
          School of Engineering, Milwaukee, WI
2010      Biomechanical analysis and injury prevention in off-highway vehicular crashes. Rocky Mountain
          Bioengineering Symposium, University of Wyoming, Laramie, WY
2012      Biomechanical analysis of pediatric injuries and child restraint system. Rocky Mountain Bioengineering
          Symposium, Virginia Tech -Wake Forest University School of Biomedical Engineering and Sciences,
          Blacksburg, VA
2012      Experimental biomechanical study of head injuries in lateral falls with skateboard helmet. Virginia Tech -
          Wake Forest University School of Biomedical Engineering and Sciences, Blacksburg, VA

FULL LENGTH PAPER PUBLICATIONS
1.   Kumaresan S, Radhakrishnan S, Ganesan N: Mixed models in finite element analysis. TComputers & Structures
    51(1):117-123, 1994.

2.     Kumaresan S, Radhakrishnan S, Ganesan N: Generation of geometry and discretization of closed human head
       for finite element analysis. T Medical & Biological Eng,ineering & Computing 33(3):349-353, 1995.

3.     Yoganandan N, Kumaresan S, Voo L, Pintar FA: Finite element modeling of the C4-C6 cervical spine unit. I
       Medical Engineering & Pm1sics 18(7):569-574, 1996.

4.     Kumaresan S, Radhakrishnan S: The importance of partitioning membranes of the brain and influence of neck
       in head injury modelling. TMedical & Biological Engineering & Computing 34(1):27-32, 1996.

5.     Yoganandan N, Kumaresan S, Voo L, Pintar FA: Finite element applications in human cervical spine modeling.
       TSpine 21(15):1824-1834, 1996.


                                                         7




                                                                                                     R0193
6.    Voo L, Kumaresan S, Pintar FA, Yoganandan N: Finite element models of the human head. l Medical &
      Biological Engineering and Computing 34(5):375-381, 1996.

7.    Yoganandan N, Pintar FA, Kwnaresan S, Haffner M, Sances A Jr: Response of lower human thorax to impact.
      40th Annual Meeting of Association for the Advancement of Automotive Medicine. 33-43, 1996.

8.    Kumaresan S, Yoganandan N, Pintar FA, Voo LM, Cusick JF, Larson SJ: Finite element modeling of cervical
      laminectomy with graded facetectomy. l Spinal Disorders 10(1):40-46, 1997.

9.    Yoganandan N, Kumaresan S, Voo L, Pintar FA: Finite element model of the human lower cervical spine.
      ASME l Biomechanical Engineering 119(1):87-92, 1997.

10.   Kumaresan S, Yoganandan N, Pintar FA: Methodology to quantify the anatomy of uncovertebral joints in
      human cervical spine. l Musculoskeletal Research 1(2):131-139, 1997.

11.   Yoganandan N, Pintar FA, Kumaresan S, Maiman DJ, Hargarten SW: Dynamic analysis of penetrating trauma.
      l Trauma 42(2):266-272, 1997.

12.   Yoganandan N, Pintar FA, Kumaresan S, Haffner M, Kuppa S: Impact biomechanics of the human thorax-
      abdomen complex. International T Crashworthiness 2(2):219-228, 1997

13.   Kumaresan S, Yoganandan N, Pintar FA: Finite element analysis of anterior cervical interbody fusion. l Bio-
      Medical Materials and Engineering 7(4):221-230, 1997.

14.   Voo L, Kwnaresan S, Yoganandan N, Pintar FA, Cusick JF: Finite element analysis of cervical facetectomy. _]
      Spine 22(9):964-969, 1997.

15.   Kumaresan S, Yoganandan N, Pintar FA: Pediatric neck modeling using finite element analysis. International l
      Crashworthiness 2(4):367-376, 1997.

16.   Yoganandan N, Pintar FA, Kumaresan S, Boynton M: Axial impact biomechanics of the human foot - ankle
      complex. ASME T Biomechanical Engineering 119(4):433-438, 1997.

17.   Kumaresan S, Yoganandan N, Pintar FA: Age-specific pediatric cervical spine biomechanical responses. SAE
      Trans (41•1 Stapp Car Crash Conference) 106:3581-3611, 1997.

18.   Yoganandan N, Pintar FA, Kumaresan S, Elhagediab, A: Biomechanical assessment of human cervical spine
      ligaments. SAE Trans (42•d Stapp Car Crash Conference) 107:2852-2861, 1998.

19.   Kleinberger M, Yoganandan N, Kumaresan S: Biomechanical considerations for child occupants.            42nd
      Association for the Advancement q,fAutomotive Medicine 115-136, 1998.

20.   Kumaresan S, Yoganandan N, Pintar FA: Finite element modeling of human cervical spine facet joint capsule. L
      Biomechanics 31:371-376, 1998.

21.   Kumaresan S, Yoganandan N, Pintar FA: Posterior complex contribution on the axial compressive and
      distraction behavior of the cervical spine. TMusculoskeletal Research 2(3):257-265, 1998.

                                                        8




                                                                                                    R0194
22.   Yoganandan N, Kumaresan S, Pintar FA: Pediatric cervical spine biomechanics study using finite element
      models. International Conference on the Biomechanics of impacts (IRCOBI) 349-363, 1998.

23.   Kumaresan S, Yoganandan N, Pintar FA: Finite element analysis of cervical spine: material property sensitivity
      study. TClinical Biomechanics 14(1):41-53, 1999.

24.   Maiman DJ, Kumaresan S, Yoganandan N, Pintar FA: Biomechanical effect of anterior cervical interbody fusion
      on adjacent segments. l Bio-Medical Materials & Engineering 9(1):27-38, 1999.

25.   Kumaresan S, Yoganandan N, Pintar FA, Maiman DJ: Finite element modeling of the lower cervical spine: Role
      of intervertebral disc under axial and eccentric loads. TMedical Eng,ineering & Physics 21(10), 689-700, 1999.

26.   Wheeldon J, Khouphongsy P, Kumaresan S, Pintar FA, Yoganandan N: Finite element model of human cervical
      spinal column. Biomedical Sciences Instrumentation 36: 337-342, 2000.

27.   Kumaresan S, Yoganandan N, Pintar FA, Maiman, DJ and Kuppa, S: Biomechanical study of pediatric human
      cervical spine: A finite element approach. ASME l Biomechanical Engineering 122: 60-71, 2000.

28.   Kumaresan S, Pintar FA, Yoganandan N, Cusick JF: Morphology of young and old cervical spine intervertebral
      disc tissues. Biomedical Sciences Instrumentation 36: 141-146, 2000.

29.   Kleinberger M, Yoganandan N, Kumaresan S: Biomechanics of child occupant protection. l Crash Prevention and
      Iniury Control 2(1), 63-73, 2000.

30.   Yoganandan N, Kumaresan S, Pintar FA: Geometrical and mechanical properties of human cervical spine
      ligament. ASME l Biomechanical Engineering 122(6):623-629, 2000.

31.   Stemper, B, Kumaresan S, Pintar FA, Yoganandan N: Head-neck finite element model for motor vehicle inertial
      impact: material sensitivity analysis. Biomedical Sciences Instrumentation 36: 331-335, 2000.

32.   Kumaresan S, Yoganandan N, Pintar FA: Biomechanics of pediatric cervical spine: Compression, Hexion and
      extension responses. l Crash Prevention and Injury Control 2(2), 87-101, 2000.

33.   Yoganandan N, Pintar FA, Kumaresan S, Gennarelli, Sun, E, Kuppa, S, Maltese, M, Eppinger, R: Pediatric and
      small female neck injury scale factors and tolerance based on human spine biomechanical characteristics.
      International Conference on the Biomechanics ofimpacts (IRCOBD 345-359, 2000.

34.   Yoganandan N, Kumaresan S, Pintar F: Importance of material properties on spinal components load sharing. J
      Mathematical Modelling and Scientific Computing 13(1-2): 90-93, 2001.

35.   Kumaresan S, Yoganandan N, Pintar FA, Maiman DJ, Goel VJ: Contribution of disc degeneration to osteophytes
      formation in the cervical spine: A biomechanical investigation. TOrthopedic Research 19(5), 977-984, 2001.

36.   Pintar F, Kumaresan S, Yoganandan N, Yang A, Stemper B, Gennarelli T: Biomechanical modeling of
      penetrating traumatic head injury: A finite element approach. Biomedical Sciences Instrumentation 37, 429-434,
      2001.

                                                         9




                                                                                                      R0195
37.   Yoganandan N, Kumaresan S, Pintar, F: Biomechanics of the cervical spine Part 2: cervical spine soft tissue
      responses and biomechanical modeling. TClinical Biomechanics 16(1), 1-27, 2001.

38.   Sances, A, Kumaresan S: Comparison of biomechanical head-neck responses of hybrid ill dummy and whole
      body cadaver during inverted drops. Biomedical Sciences Instrumentation 37, 423-427, 2001.

39.   Kumaresan S, Pintar F, Yoganandan N: Finite element modeling of pre-tension in spinal ligaments. I
      Mathematical Modelling and Scientific Computing 13(1-2): 115-119, 2001.

40.   Thacker B, Nicolella D, Kumaresan S, Yoganandan N, Pintar F: Probabilistic finite element analysis of cervical
      spine. lli413(1-2): 12-21, 2001.

41.   Pintar FA, Kumaresan S, Yoganandan N: Geometrical idealization of the uncovertebral joints of the cervical
      spine. l1zi4 3(1-2): 133-135, 2001.

42.   Hutchinson J, Rogers C, Bish J, Friedman K, Sances A, Kumaresan S: Finite element analysis of a bicycle helmet.
      Ibid 13(1-2): 128-132, 2001.

43.   Zick R, Kumaresan S, Milkowski L. Computer surface modeling of cervical spine vertebra for rapid prototyping
      application. Ibid 13(1-2): 40-46, 2001.

44.   Kumaresan S, Yoganandan N, Pintar F:          Pediatric neck injury scaling and tolerance.     Biomedical Sciences
      Instrumentation, 37, 435-440, 2001.

45.   Thacker B, Nicolella P, Kumaresan S, Yoganandan N, Pintar P: "Probabilistic Finite Element Analysis of the
      Lower Cervical Spine under Eccentric Loading," 8th International Conference on Structural Safetu and Reliability 13
      (1-2): 12-21, 2001.

46.   Kumaresan S, Sances A, Carlin F: Biomechanical evaluation of padding in child seats and padding. Biomedical
      Sciences Instrumentation 38, 453-458, 2002.

47.   Sances A, Carlin F, Kumaresan S: Biomechanical analysis of head-neck force in hybrid - III dummy during
      inverted vertical drop studies. Ibid 38, 459-464, 2002.

48.   Meyer S, Herbst B, Forrest S, Syson S, Sances A, Kumaresan S: Restraints and occupant kinematics in vehicular
      rollovers. Ibid 38, 465-469, 2002.

49.   Sances A, Carlin F, Kumaresan S: Biomechanical injury evaluation of laminated glass during rollover. SAE Off
      highway International Congress meeting SAE 2002-01-1446, 2002.

50.   Kurnaresan S, Sances A, Hutchinson J, Friedman K: Finite element analysis of pediatric head injury. Computers
      in Biomechanics and Biomedical Engineering 1-6, 2002.

51.   Sances A, Carlin F, Kumaresan S: Biomechanical analysis of head-neck force in hybrid - III dummy during
      inverted vertical drop studies. Computers in Biomechanics and Biomedical En~ineering 7-11, 2002.


                                                          10




                                                                                                          R0196
52.   Sances A, Carlin F, Kumaresan S, Enz, B: Biomechanical analysis of glass impacts. Critical Reviews in Biomedical
      Engineering 30(4-6), 345-377. 2002.

53.   Sances A, Kumaresan S, Clarke R, Renfroe D, Herbst B, Pozzi M: Biomechanical analysis of motor vehicle seat
      belt buckles. Biomedical Sciences Instrumentation 39, 229-240, 2003.

54.   Sances A, Kumaresan S, Carlin F: Biomechanical injury evaluation of laminated glass of side windows and
      sunroofs during rollover accidents. Ibid 39, 241-244, 2003.

55.   Forrest S, Herbst B, Myers S, Sances A, Kumaresan S: Inverted vehicle drop test and neck injury potential. Ibid
      39, 251-258, 2003.

56.   Myers S, Forrest S, Herbst B, Sances A, Kumaresan S: Motor vehicle seat belt analysis during rollover. l1tifl. 39,
      229-240, 2003.

57.   Saczalski K, Sances A, Kumaresan S, Burton J, Lewis P: Experimental injury study of children seated behind
      collapsing front seats in rear impacts. Ibid 39, 259-265. 2003.

58.   Sances A, Kumaresan S, Herbst B, Meyer S, Hock D: Biomechanics of seat belt restraint system. Biomedical
      Sciences Instrumentation 40, 377-380, 2004.

59.   Saczalski K, Sances A, Kumaresan S, Burton J, Lewis P: Multivariate head injury threshold measures for various
      sized children seated behind vehicle seats in rear impacts. Ibid 40, 381-386, 2004.

60.   Meyer S, Forrest S, Herbst B, Hayden J, Orton T, Sances A, Kumaresan S: Testing and injury potential analysis
      of rollovers with narrow object impacts. Ibid 40, 395-400, 2004.

61.   Saczalski K, Saul J, Sances A, Kumaresan S, Burton J, Lewis P: Computer simulation of rear impact
      biomechanical occupant response for front and rear seated passengers. FISITA. F20044U065, 2004.

62.   Sances A, Kumaresan S, Clarke R, Herbst B, Meyer S: Biomechanical analysis of occupant kinematics in rollover
      motor vehicle accidents: Dynamic spit test. Biomedical Sciences Instrumentation 41, 104-109, 2005.

63.   Herbst B, Forrest S, Orton T, Meyer S, Sances A, Kumaresan: The effect of roof strength on reducing occupant
      injury in rollovers. Ibid 41, 97-103, 2005.

64.   Forrest S, Orton T, Peddar D, Meyer S, Herbst B, Sances A, Kumaresan: Investigation of injury potential through
      matched pair drop testing. Biomedical Sciences Instrumentation 42, 488-494, 2006.

65.   Mihora D, Hutchinson J, Friedman K, Valente J, Flanagan T, Sances A, Kumaresan S: Biomechanical evaluation
      of helmet retention systems. iCrash 2006-09, 2006.

66.   Frieder R, Kumar S, Sances A: Biomechanical evaluation of occupant anthropometry during frontal collisions.
      Biomedical Sciences Instrumentation 43, 75-80, 2007.

67.   Kumar S, Sances A, Enz B, Frieder R: Biomechanics of under ride motor vehicle crashes. Biomedical Sciences
      Instrumentation 43, 30-33, 2007.

                                                          11




                                                                                                         R0197
68.   Frieder R, Kumaresan S, Sances A: Modular medical evacuation fixture for use in military and disaster response
      vehicles. SAE 2007-01-1767, 2007.

69.   Friedman K, Hutchinson J, Mihora D, Kumar S, Frieder R., Sances A: Effect of roof strength in injury mitigation
      during pole impact. Biomedical Sciences Instrumentation 43, 69-74, 2007.

70.   Frieder R, Kumaresan S: Computer analysis of injuries to rear seat child occupants restrained using a shared
      lap/shoulder belt. SAE 2007-01 -2513, 2007.

71.   Kumar S, Friedman K, Hutchinson J, Mihora D, Harcourt, J: Biomechanical analysis of child restraint system.
      Biomedical Sciences Instrumentation 45, 436-441, 2009.

72.   Kumar S, Enz B, Ponder P, Anderson B: Biomechanical analysis of protective countermeasures in under ride
      motor vehicle accidents. Biomedical Sciences Instrumentation 45, 89-94, 2009.

73.   Burton J, Kumar S, Lewis P, D'Aulerio L, Kleinberger M, Strickland D: Biomechanical analysis and injury
      prevention in off-highway vehicular crashes. Biomedical Sciences Instrumentation 46, 426-432, 2010.

74.   Friedman K, Hutchinson J, Mihara D, Kumar S, Strickland D: Sleeper cab occupant protection in heavy truck
      rollovers. SAE 2011-01-2295, 2011.

75.   Kumar S, Harcourt J, Herbst B, Strickland D: Biomechanical analysis of pediatric injuries and child restraint
      system. Biomedical Sciences Instrumentation 48, 232-238, 2012.

76.   Kumar S, Herbst B, Strickland D: Experimental biomechanical study of head injuries in lateral falls with
      skateboard helmet. Biomedical Sciences Instrumentation 48, 239-245, 2012.

BOOK/BOOK CHAPTERS
77.   Kumaresan S: Three-dimensional finite element analysis of human head with and without protective system
      subjected to impact. MS Thesis. Indian Institute of Tech., India, 1993, p 152.

78.   Kumaresan S, Radhakrishnan Sand Ganesan N: Free vibration analysis of the human head. In Recent Advances
      in Biomedical Engineering, Reddy DC, Tata-McGraw Hill, India, 1994, pp 98-101.

79.   Kumaresan S, Voo L, Yoganandan N and Pintar FA: Finite element analysis of the cervical spine. In Current
      Trends in Biomedical Engineering, Radhakrishnan, Reddy (eds), Allied Publishers, 1996, pp 53-56.

80.   Kumaresan S: Clinical studies of the human cervical spine using finite element modeling. Ph.D. Dissertation,
      Marquette University, Milwaukee, WI, 1997, p 194

81.   Kumaresan S, Yoganandan N, Pintar FA and Cusick J: Biomechanical analysis of cervical laminectomy and
      facetectomy using finite element method. In Frontiers in Head and Neck Trauma: Clinical and Biomechanical.
      Yoganandan N, Pintar FA, Larson SJ, Sances A Jr. (eds). IOS Press, 1998, pp 621-627.




                                                         12




                                                                                                      R0198
82.   Kumaresan S, Yoganandan N Pintar FA, Maiman UJ and Cusick J: Biomechanics of cervical discectomy and
      fusion: A finite element approach. In Frontiers in Head and Neck Trauma: Clinical and Biomechanical. Yoganandan
      Net al, IOS Press, 1998, pp 587-594.

83.   Kumaresan S, Yoganandan N Pintar FA: Human cervical spine uncovertebral joint anatomy. In Frontiers in Head
      and Neck Trauma; Clinical and Biomechanical. Yoganandan Net al, IOS Press1998, pp 34-41.

84.   Yoganandan N, Kumaresan S, Pintar FA: Lower cervical spine finite element analysis. In Frontiers in Head and
      Neck Trauma: Clinical and Biomechanical. Yoganandan Net al, IOS Press, 1998, pp 492-508.

85.   Kumaresan S, Yoganandan N, Pintar FA and Mueller W: One, three and six year old cervical spine finite
      element models. In Frontiers in Head and Neck Trauma: Clinical and Biomechanical. Yoganandan Net al,. IOS Press,
      998, pp 509-523.

86.   Yoganandan N, Kumaresan S. Pintar FA, Gennarelli, TA: Biomechanical tolerance criteria for pediatric
      populations. In Child Occupant Protection in Motor Vehicle Crashes, Professional Pub!, 1999, pp 97 -112.

87.   Kumaresan S, Yoganandan N, Pintar FA: Facet joint modeling in whiplash. In Frontiers in Whiplash Trauma:
      Clinical and Biomechanical. Yoganandan N, Pintar FA, (eds). IOS Press, 510-516, 2000.

88.   Kumaresan S, Yoganandan N, Pintar FA: Age-dependent neck scale factors based on geometrical and spine
      component data under tension, extension, compression, and flexion. Appendix F - Development of advanced
      injury criteria for the assessment of advanced automotive restraint systems. US Department of Transportation.
      NHTSA Report, 1999.

89.   Yoganandan N, Kumaresan S, Pintar FA, Gennarelli TA: Pediatric biomechanics. In Acddental Injunj:
      Biomechanics and Prevention. Second Edition. AM Nahum, JW Melvin (eds), Springer-Verlag, NY, 2001.

90.   Kumaresan S, Sances A: Human injury tolerance related to automotive safety. In Mark's Handbook for
      Mechanical EniPneers 11th Edition, 20-104, 2007.

SHORT PAPERS
91. Kumaresan S: Solar air heat pump. Institution of Engineers (India), Annamalai University Students Chapter,
    Chidambaram, India, 1988.

92.   Kumaresan S, Radhakrishnan S, Ganesan N: Three-dimensional finite element analysis of human head with and
      without protective system subjected to impact. 2nd NISA User's Conference,_India, pp 1-4, 1993.

93.   Kumaresan S, Radhakrishnan S, Ganesan N: Three-dimensional finite element analysis of human head
      subjected to impact. 2nd World Congress o(Biomechanics._Netherlands, p 23, 1994.

94.   Yoganandan N, Voo L, Pintar FA, Kumaresan S, Cusick J, Sances A Jr: Finite element analysis of the cervical
      spine. 5th Symposium on Injury Prevention Through Biomechanics, Centers for Disease Control, Detroit, pp 149-155,
      1995.

95.   Voo L, Denman JA, Kumaresan S, Yoganandan N, Pintar FA, Cusick JF: Development of a 3-D finite element
      model of the cervical spine. ASME Adv in Bioeng BED-31:13-14, 1995.

                                                          13




                                                                                                        R0199
96.   Kumaresan S, Voo L, Yoganandan N, Pintar FA: Finite element biomechanics of the cervical spine. 6th
      Sumposium on Iniuzy Prevention Through Biomechanics, Centers for Disease Control, Detroit, pp 77-84, 1996.

97.   Yoganandan N, Pintar FA, Kumaresan S, Hargarten SW: Biomechanics of penetrating trauma. 6th Symposium on
      Iniuzy Prevention Through Biomechanics, CDC, pp 31-35, 1996.

98.   Sances A Jr., Kumaresan S: Pendulum impact test system to study whiplash injury biomechanics.               24th
      International Workshqp on Human Subjects.for Biomechanical Research, pp 163-169, 1996.

99.   Kumaresan S, Pintar FA, Yoganandan N: Finite element analysis of cervical laminectomy with graded
      facetectomy. ASME Adv Bioeng BED-33:27-28, 1996.

100. Yoganandan N, Pintar FA, Kumaresan S, Hargarten S, Sances A Jr: Dynamic biomechanics of penetrating
     trauma. ASME Adv Bioeng BED-33:41-42, 1996.

101. Sances A Jr, Yoganandan N, Pintar FA, Kumaresan S, Walsh PR, Bandak F, Eppinger R: hnpact biodynamks of
     human skull fracture. Advisont Group for Aeros.pace Research and Development. 2.1-2.5, 1996.

102. Kumaresan S, Yoganandan N, Yoo L, Pintar F, Cusick J: Finite element analysis of cervical laminectomy. 11th
     Annual Meeting North American Spine Sodett1, pp 271-272, 1996.

103. Yoganandan N, Yoo L, Kumaresan S, Pintar FA, Cusick J: Biomechanics of cervical facetectomy with and
     without laminectomy. 4th Rachidian SocieQI Meeting, Kana, Hawaii, February 18-22, p 29-30, 1996.

104. Yoganandan N, Kumaresan S, Pintar FA, Cusick J, Larson SJ: Significance of the posterior elements on cervical
     spine load sharing. 5th Rachidian Society Meeting, Kana, Hawaii, February 9-13, pp 13, 1997.

105. Kumaresan S, Yoganandan N, Pintar FA, Cusick J, Larson SJ: Adult and pediatric cervical spine finite element
     analysis. 5th Rachidian Societ11 Meeting, Hawaii, February 9-13, pp 12, 1997.

106. Kumaresan S, Pintar FA, Yoganandan N: Finite element idealization of the joints of luschka in the cervical spine.
     11th International Conference on Mathematical and Computer Modelling and Scientific Computing. Washington DC,
     March 31 -April 3, p 34, 1997.

107. Kumaresan S, Pintar FA, Yoganandan N, Cusick J: Uncovertebral joint anatomy. 5th Annual Meeting Rachidian
     ~ Kona, Hawaii, February 10-12, p 16, 1997.


108. Kumaresan S, Yoganandan N, Pintar FA: hnportance of material properties on spinal components load sharing.
     11th International Conference on Mathematical and Computer Modelling and Scientific Computing. Washington DC,
     March 31 - April 3, p 35, 1997.

109. Kumaresan S, Yoganandan N, Pintar FA: Biomechanical computer model of pediatric cervical spine. 11th Annual
     FOCUS '97 National Pediatric Conference, Milwaukee, p 11, 1997




                                                         14




                                                                                                       R0200
110. Kumaresan S, Yoganandan N, Pintar FA, Mueller, W: Developmental biomechanics of pediatric cervical spine.
     American Association of Neurological Surgery Session on Pediatric Neurological Surger11. New Orleans, LA, December
     2-5, Vol.49, pp 74, 1997.

111. Kumaresan S, Yoganandan N, Pintar FA: Nonlinear Finite element analysis of human cervical spine facet joint
     capsule. ASME Adv Bioeng BED-35:447-448, 1997.

112. Pintar FA, Kumaresan S, Yoganandan N: Human cervical spine uncovertebral joint anatomy. ASME Adv Bioeng
     BED-35:579-580, 1997.

113. Kumaresan S, Yoganandan N, Pintar FA: Adult and pediatric human cervical spine finite element analyses.
     ASME Adv Bioeng BED-35:515-516, 1997.

114. Kumaresan S, Yoganandan N, Pintar FA: Finite element study of human cervical spine. ASME Adv Bioeng BED-
     36:207-208, 1997.

115. Kumaresan S, Yoganandan N, Pintar FA: Sensitivity of cervical spine finite element model to material property
     variations. ASME Adv Bioeng BED-36:209-210, 1997.

116. Yoganandan N, Pintar FA, Kumaresan S, Maiman DJ, Hargarten SW: Author's response to letters to editor on
     "Dynamic analysis of penetrating trauma". TTrauma 43(2):387-388, 1997.

117. Yoganandan N, Pintar FA, Cusick J, Kumaresan S, Sances A Jr: Biomechanics of cervical spine under whiplash
     loading. ASME Adv Bioeng BED-35:443-444, 1997.

118. Kumaresan S, Yoganandan N, Pintar FA: Biomechanics of human cervical spine using FE approach. Biomedical
     Engineering Symvosium. Marquette University, Milwaukee, pp 52-53, 1997.

119. Kumaresan S, Yoganandan N, Pintar FA: Finite element biomechanics of cervical spine interbody fusion. 19th
     IEEE Engineering in Medicine and Biolo.gy Society, pp 1853-1858, 1997.

120. Maiman DJ, Kumaresan S, Yoganandan N, Pintar FA: Effect of anterior cervical interbody fusion on adjacent
     segments. 25th Cervical S12ine Research Societu. pp 112-113, 1997.

121. Kumaresan S, Yoganandan N, Pintar FA, Maiman DJ, Cusick JF: Adjacent spinal component responses due to
     cervical interbody fusion. 44th Orthopaedic Research Society, p 1058, 1998.

122. Kumaresan S, Yoganandan N, Pintar FA, Maiman DJ: Clinical biomechanics of cervical spine degeneration using
     finite element analysis. 10th Intl Confon Mechanics in Medicine & Biology, 99-102, 1998.

123. Kumaresan S, Yoganandan N, Pintar FA, Maiman DJ: Finite element analysis of cervical spine degeneration. 6th
     Annual Meeting Rachidian Society, Kona, Hawaii, pp 17-18, 1998.

124. Kumaresan S, Mueller DJ, Yoganandan N, Pintar FA: Developmental biomechanics of pediatric human cervical
     spine. 6th Rachidian Society Meeting. Kona, Hawaii, p 8, 1998.



                                                         15




                                                                                                        R0201
125. Kumaresan S, Maiman DJ, Yoganandan N, Pintar FA: Fixation materials in anterior cervical interbdoy fusion.
     6th Rachidian Society Meeting. Kana, Hawaii, pp 6-7, 1998.

126. Yoganandan N, Kumaresan S, Pintar FA: Biomechanics of pediatric head and spine. 7th Annual Rachidian
     Society Meeting. Feb. 28 - March 4, Kana, Hawaii, p 6, 1998.

127. Mueller, W, Kumaresan S, Yoganandan N, Pintar FA: Skeletal versus neural elements responses in SCIWORA
     mechanism. Congress of Neurological Surgeons. Seattle, 1998.

128. Khouphongsy P, Pintar FA, Yoganandan N, Kumaresan S: Dummy neck design using finite element model.
     Biomedical Engineering Symposium, Marquette University, pp 41-42, 1998.

129. Kumaresan S, Yoganandan N, Pintar FA, Maiman, DJ: Finite element study of geriatric cervical spine. 8th
     Symposium on Injury Prevention Through Biomechanics. Centers for Disease Control, pp 23-27, 1998.

130. Kumaresan S, Khouphongsy P, Stemper B, Daruwala D, Pintar FA, Yoganandan N: Development of a
     biomechanically analogous cervical spine physical model. ASME Adv Bioeng BED-39:155-156, 1998.

131. Kumaresan S, Yoganandan N, Pintar FA, Maiman, DJ: Regional load sharing of cervical intervertebral discs.
     ASME Adv Bioeng BED-39:201-202, 1998.

132. Kumaresan S, Yoganandan N, Pintar FA, Maiman, DJ: Geriatric cervical spine biomechanics:             Effects of
     degeneration severity on biomechanical responses. ASME Adv Bioeng BED-39:203-204, 1998.

133. Kumaresan S, Yoganandan N, Pintar FA, Maiman, DJ: Clinical biomechanics of cervical spine degeneration: A
     finite element analysis. 13th North American Spine Society. San Francisco, CA, 1998.

134. Wheeldon J, Khouphongsy P, Kumaresan S, Pintar FA, Yoganandan N: Finite element model of C2-T1.
     Biomedical Engineering Symposium, Marquette University, Milwaukee, WI, pp 20-21, 1999.

135. Kumaresan S, Yoganandan N, Pintar FA: Biomechanical responses of pediatric cervical spine using nonlinear
     finite element approach. ASME Adv Bioeng BED-Vol-42:143-144, 1999.

136. Kumaresan S, Yoganandan N, Pintar FA: Finite element modeling of spinal ligaments. ASME Adv Bioeng BED-
     Vol-42:281-282, 1999.

137. Yoganandan N, Kumaresan S, Pintar FA: Pediatric cervical spine responses: 3-D finite element analyses. 7th
     Annual Rachidian Sodef:.Jl Meeting. p 9, 1999.

138. Cusick JF, Kumaresan S, Bunch B, Pintar FA, Yoganandan N: Sensitivity of normal and degenerated lumbar
     spine to three-dimensional stability biomechanical evaluations. 7th Annual Rachidian Society Meeting. pp 13-14,
     1999.

139. Kumaresan S, Pintar FA, Yoganandan N, Maiman DJ, Cheng J: Biomechanically analogous cervical spine
     physical model using CT images and rapid prototyping. 7th Annual Rachidian Socief:.Jl Meeting, p 20, 1999.



                                                        16




                                                                                                      R0202
140. Stemper BD, fintar l'A, Yoganandan N, Kumaresan S: Development of a finite element cervical spine model.
     Biomedical Engineering Symposium, Marquette Univ., Milwaukee, WI, p 24, 1999,

141. Stemper B, Kumaresan S, Pintar FA, Yoganandan N, Kleinberger M: Parametric study of head-neck finite
     element model. 12th International Conference on Mathematical Modeling and Scientific Computing, Chicago, August
     2-4, p 31, 1999.

142. Zick RJ, Kumaresan S, Milkowski LM: Methodology for computer surface modeling of cervical spine vertebrae.
     12th International Conference on Mathematical Modeling, and Scientific Computing, p 33, 1999.

143. Wheeldon J, Khouphongsy P, Kumaresan S, Pintar FA, Yoganandan N: Development of finite element model of
     human cervical spine (C2-Tl). 12th International Conference on Mathematical Modeling and Scientific Computing, p
     35, 1999.

144. Macias MY, Khouphongsy, PJ, Kumaresan S, Pintar FA, Yoganandan N, Cusick JF: Microstructural properties of
     the intervertebral disc for mathematical modeling studies. 12th International Conference on Mathematical Modeling
     and Scientific Computing, p 37, 1999.

145. Kumaresan S, Yoganandan N, Pintar FA, Reichert K: Dynamic analysis of pediatric cervical spine. 21st IEEE
     Engineering in Medicine and Biology SocieQj. Oct 13-16, p 507, 1999.

146. Milkowski LM, Gervasi VR, Kumaresan S, Crockett RS: Development of a mechanically similar composite bone
     replica. 21st IEEE Engineering in Medicine and Biology Society, Oct 13-16, p 495, 1999.

147. Kumaresan S, Yoganandan N, Pintar FA: Summary of pediatric biomechanical responses. A SME Adv Bioeng
     BED-Vol-42:765-766, 1999.

148. Hollowell JP, Kumaresan S, Yoganandan N, Pintar FA: Biomechanics of human cervical spinal column under
     physiologic loads. ASME Adv Bioeng BED-Vol-43:289-290, 1999.

149. Kumaresan S, Pintar FA, Yoganandan N, Pkouphongsy, PJ, Cusick JF: Intervertebral disc morphology in cervical
     spine biomechanics. ASME Adv Bioeng BED-Vol-43:235-236, 1999.

150. Yoganandan N, Kumaresan S, Pintar FA: Biomechanics of cervical spine ligaments. ASME Adv Bioeng BED-Vol-
     43:233-234, 1999.

151. Wheeldon J, Khouphongsy P, Kumaresan S, Pintar F, Yoganandan N: A human cervical spine finite element
     model. Biomedical Engineering, Symposium, Marquette University, Milwaukee, WI, pp 18-19, 2000.

152. Stemper B, Kumaresan S, Yoganandan N, Pintar F: Material property sensitivity analysis head-neck finite
     element model for inertial impact. Biomedical Engineering Symposium, Milwaukee, WI, pp 3-4, 2000.

153. Thacker B, Nicolella DN, Kumaresan S, Yoganandan N, Pintar FA: Probabilistic finite element analysis of the
     human lower cervical spine. ASME Adv Bioeng BED-Vol-43:237-238, 2000.

154. Milkowski L, Crockett, RS, Kumaresan, S: Development of biomechanical cervical spine physical models.
     ASME Adv Bioeng BED-Vol-43:241-242, 2000.

                                                         17




                                                                                                       R0203
155. Pintar FA, Kumaresan S, Yoganandan N, Gennarelli T: Finite element modeling of penetrating traumatic brain
     injuries. ASME Adv Bioeng BED-Vol-43:245-246, 2000.

156. Cusick JF, Kumaresan S, Yoganandan N, Pintar FA, Bunch B, Biomechanics of lumbar spondylotic degeneration.
     ASME Adv Bioeng BED-Vol-43:239-240, 2000.

157. Sances, A, Kumaresan S, Carlin F: Evaluation of infant seats and head injury. 101h International Conference on
     Biomedical Engineering, Singapore, Dec 4- 9, pp 421-422, 2000.

158. Hutchinson J, Bish J, Rogers C, Friedman K, Sances A, Kumaresan S: Finite element modeling of a bicycle
     helmet. I()lh International Conference on Biomedical Engineering, Singapore, Dec 4- 9, pp 522-523, 2000.

159. Maiman DJ, Kumaresan S, Yoganandan N, Pintar FA: Microstructural properties of the degenerating
     cervical/intervertebral disc for mathematical modeling. 2000 Annual meeting of The American Association of
     Neurological Surgeons, San Francisco, April 18-13, 2000.

160. Pintar F, Hollowell JP, Yoganandan N, Kumaresan S: Cervical spine biomechanics of the young and old. 8th
     Annual Rachidian Society Meeting,, pp 18, 2000.

161. Cusick JF, Kumaresan S, Yoganandan N, Bunch B, Pintar F: Functional influences of lumbar spondylotic
     degeneration. 8th Annual Rachidian Society Meeting. pp 6, 2000.

162. Maiman DJ, Kumaresan S, Pintar F, Yoganandan N, Cusick JF, Macias MY: Differences in young and old
     cervical spine disc morphology. 8th Annual Rachidian Society Meeting. pp 16, 2000.

163. Sances, A, Kumaresan S, Carlin F: Biomechanical analysis of infant seat padding and head injury. Annals of
     Biomedical Engineering 28(Sl), T5.45, 2000.

164. Sances, A, Kumaresan S, Carlin F, Friedman K: Airbag protection in low and moderate impact. Annals of
     Biomedical Engineering 28(Sl), TS.50, 2000.

165. Sances, A, Kumaresan S, Carlin F, Daniels D, Cusick J: carotid and vertebral artery dissection during blunt
     vehicular trauma. Annals of Biomedical Engineering 28(Sl), T5.49, 2000.

166. Kumaresan S, Sances A: Pediatric biomechanics and injury tolerance. Annals of Biomedical Engineering 28(51),
     T5.46, 2000.

167. Friedman K, Bisch J, Rogers C, Hutchinson J, Sances, A, Kumaresan S, Carlin F: Finite element modeling of
     protective head gear. Annals o(Biomedical Engineering 28(51), TS.38, 2000.

168. Cusick JF, Kumaresan S, Yoganandan N, Bunch B, Pintar F: Coexistence of facet and disc degeneration on
     lumbar spine stability. 251h Annual Meeting North American Spine Societi1. Oct 25-28, 2000, New Orleans, LA, pp
     173-175, 2000.

169. Sances, A, Kumaresan S, Carlin F, Friedman K: Effectiveness of airbag protection in low and moderate impact.
     101h International Conference on Biomedical Engineering. Singapore, pp 598, 2000.


                                                           18




                                                                                                      R0204
170. Sances, A, Kumaresan S, Carlin F, Daniels D, Cusick J: Injuries of carotid and vertebral artery dissection during
     vehicular trauma. 101h International Conference on Biomedical Engineering. Singapore, pp 599, 2000.

171. Sances A, Carlin F, Kumaresan, S. Biomechanical analysis of head and neck injury during rollover glass impacts.
     ASME Adv Bioeng BED-Vol-50: 857-858, 2001.

172. Thacker B, Nicolella DN, Kumaresan S, Yoganandan N, Pintar FA: Probabilistic injury analysis of human
     cervical spine. ASME Adv Bioeng._BED-Vol-50:879-880, 2001.

173. Sances A, Harcourt J, Kumaresan, S. Side impact pediatric injury studies. ASME Adv Bioeng. BED-Vol - 23102,
      2001.

174. Kumaresan S, Sances A, Hutchinson J, Friedman, K. Biomechanical analysis of pediatric impact head injury.
     ASME Adv Bioeng. BED - Vol - 23099, 2001.

175. Sances A, Kumaresan S, Daniels D. Biomechanics of airbag injuries. International Con,ference on Biomedical
     Engineering, India, Dec 21-24, pp 105-110, 2001.

176. Kumaresan S, Sances A. Preface to Special Issue in Computational Biomechanics, Tl. Mathematical Modelins and
     Scientific Computing, Vol. 13 (1-2), 2001.

177. Sances A, Kumaresan S, Carlin F.          Bioengineering analysis of head and neck injury with glass impacts.
      Federation ofAmerican Societies.for Experimental Biology, 15(5), 606.8, 2001.

178. Sances A, Herbst B, Forrest S, Meyer 5, Kumaresan S, Carlin F. Biomechanical modeling of motor vehicle
     collisions and overview of belt restraint analysis. International Con(erence on Biomedical Engineering, India, pp 111-
     116, 2001.

179. Maiman, D, Yoganandan N, Pintar F, Kumaresan S: Pre-injury cervical alignment affects spinal trauma. 91h
     Annual Meeting Rachidian SocietlJ. Hawaii, pp 21, 2001.

180. Cusick JF, Kumaresan S, Yoganandan N, Bunch B, Pintar F: Coexistence of facet and disc degeneration on
     lumbar spine stability. 91h Annual Meeting Rachidian Society. Hawaii, pp 27-28, 2001.

181. Yoganandan N, Pintar F, Gennarelli T, Kumaresan S: Pediatric neck tolerance based on human spine
     biomechanics. 91h Annual Meeting Rachidian Society. Hawaii, pp 19, 2001.

182. Sances A, Kumaresan S, Harcourt J. Bioengineering studies of injury in child restraints. Federation o,fAmerican
     Societies for Experimental Biology, 15(5), 606.13, 2001.

183. Sances A, Kumaresan S, Daniels D, Friedman K. Pediatric airbag injuries. ASME Adv Bioeng. IMECE 2002-32634,
     2002.

184. Sances A, Kumaresan S. Biomechanical analysis of soft tissue neck injury during pedestrian falls. ASME Adv
     Bioeng. IMECE 2002-32638, 2002.



                                                            19




                                                                                                            R0205
185. Herbst B, Meyer S, Forrest S, Syson !:i, !:iances A, Jr., Kurnaresan S. Analysis of structural deformation in
     vehicular drop studies. ASME Adv Bioeng, Ilv1ECE 2002-32644, 2002.

186. Sances A, Kumaresan S, Biomechanical analysis of traumatic asphyxia due to thoracic loading. Engineering
     Medicine Biological Sodetjt. Houston, pp 2487-2488, 2002.

187. Sances A, Kumaresan S, Finocchiavo, C: Occupant kinematics and biomechanical injury evaluation in
     recreational rides. 21•1 Southern Biomedical Engineering Conference. pp 63-64, 2002.

188. Sances A, Kumaresan S: Biomechanical analysis of neck injury during object fall on head. 21'1 Southern Biomedical
     Engineeri713 Conference. Washington DC, pp 57-58, 2002.

189. Sances A, Kumaresan S, Clarke R: Biomechanical analysis of seat buckles. Biomechanical analysis of seat
     buckles. 21•f Southern Biomedical Engineering Conference. Washington DC, pp 61-62, 2002.

190. Weiss K, Sances A, Kumaresan S: Mechanism of injury in frontal inflatable restraint systems. 21 51 Southern
     Biomedicql Engineering Conference, Washington DC, pp 131-132, 2002.

191. Sances A, Kumaresan S, Broadhead W, Weiss K: Biomechanical analysis of late airbag deployment in motor
     vehicle crashes. ASME Adv Bioeng, pp 139-140, 2003.

192. Sances A, Kumaresan S, Clarke, R: Biomechanical analysis of side release and top release set belt buckles. ASME
     Winter Meeting. Ilv1ECE2003-42711, 2003.

193. Saczalski K, Sances A, Kumaresan S, Meyer, S, Burton J Biomechanical study of rear child chest injury measures
     related to collapsing front seats in rear impacts. ASME Winter Meeting. IMECE2003-43601, 2003.

194. Sances A, Kumaresan S, Finocchiavo, C: Biomechanics of injury and occupant kinematics in recreational rides.
     22"d Southern Biomedical Engineering Conference, Sept. 2003.

195. Sances A, Kumaresan S, Herbst, B: Biomechanical analysis of seat belt restraint deformation. 22••1 Southern
     Biomedical Engineering Conference, Sept. 2003.

196. Sances A, Kumaresan S, Friedman, K: Biomechanics of occupant ejection during rollover accidents. 22•d
     Southern Biomedical Engineering Conference. Sept. 2003.

197. Clarke, R, Syson S, Sances A, Kumaresan S: Analysis of side release motor vehicle seat belt buckles.         22nd
     Southern Biomedical Engineering Conference, Sept. 2003.

198. Sances A, Kumaresan S, Herbst, B: Biomechanical analysis of motor vehicle seat belt restraint spool out. 22"'1
     Southern Biomedical Engineering Conference, 2003.

199. Meyer S, Herbst B, Forrest S, Sances A, Kumaresan S: Design and evaluation of a system for testing and analysis
     of rollover with narrow objects. ASME Winter Meeting, IMECE2003-43104, 2003.

200. Herbst B, Meyer, S, Forrest S, Sances A, Kumaresan S: Acceleration amplification in safety belt buckle systems.
     ASME Winter Meeting,, IMECE2003-43159, 2003.

                                                         20




                                                                                                       R0206
201. Saczalski K, Sances S, Kumaresan S, Pozzi M, Saczalski, T: Comparison of head impact data for occupant
     computer predictions and sled-buck crash tests of front adult to rear child interaction in rear impact. ASME
     winter meeting. IMECE 2004-60763, 2004.

202. Sances S, Kumaresan S, Finocchiavo, C, McCort M: Biomechanics of occupant soft tissue neck injury in
     recreational rides. ASME winter meeting, IMECE 2004-60172, 2004.

203. Clarke R, Sances S, Kumaresan S: Analysis of side release motor vehicle seat belt buckles. ASME winter meeting.
     IMECE 2004-59293, 2004.

204. Herbst B, Hock D, Meyer, S, Forrest S, Sances A, Kumaresan S: Epoxy reinforcing for rollover safety. ASME
     winter meeting. IMECE2004-60203, 2004.

205. Hock D, Meyer, S, Herbst B, Forrest S, Renfroe D, Hutchinson B, Canalkhio T, Sances A, Kumaresan S:
     Evaluation of motor vehicle retractor locking devices. ASME winter meeting. IMECE2004-60201, 2004.

206. Saczalski I215. Kumaresan S, Sances A, Paden B, Carlin F, Frieder R: Biomechanical analysis of spinal injuries to rear occupants
     in frontal impact. Annual Biomedical Engineering Societ!f Conference, #713, 2006.

216. Kumaresan S, Sances A, Paden B, Carlin F: Biomechanical evaluation of side airbags in injury mitigation.
     Annual Biomedical Engineering Societ!f Conference,# 146, 2006.

217. Friedman K, Mihora D, Hutchinson J, Sances A, Kumaresan S: Bicycle helmet roll-off prevention design and
     testing. XVI Canadian Multidiscjplinat:y Road Safety Conference, Winnipeg, Manitoba, pp 1-4, June 11-14, 2006.

218. Kumaresan S, Sances A, Paden B, Carlin F, Frieder R: Biomechanics of padding in injury mitigation. Annual
     Biomedical Engineering Societ!f Conference. # 712, 2006.

219. Burgos T, Cadavona D, Heang H, Lertsmitivanta D, Sakatani T, Laguette S, Freider R, Kumaresan S, Paden B,
     Sances A: Review of whiplash mitigating automotive head restraint systems. International Societ!f ofBiomechanics
     Conference, # 0764, 2007.

220. Freider R, Kumaresan S: Biomechanical analysis of late airbag deployment in motor vehicle crashes using
     computer simulation. ASME Summer Bioengineering Conference. SBC07-176654, 2007.

221. Kumaresan S, Paden B, Carlin F, Freider R: Biomechanical quantification of flexion movement (ducking) of the
     human head-neck and rollover accidents. ASME Summer Bioengineering Conference, SBC07-176642, 2007.

222. Cadavona D, Burgos T, Heng H, Lertsmitivanta D, Sakatani T, Freider, R, Paden B, Kumaresan S: Biomechanical
     analysis of a vehicular seat head restraint system in whiplash injury. Biomedical Engineering Societ!f Conference,#
     1009, 2007.

223. LertsmitivantaD, Cadavona D, Burgos T, Heng H, Sakatani T, Freider, R, Paden B, Kumaresan S: Biomechanical
     analysis of occupant and vehicular factors in whiplash injuries using MADYMO. Annual Biomedical Engineering
     Societ!f Conference, # 1010, 2007.

224. Kumar S, Friedman K, Hutchinson J, Mihora D, Senesac S:          Biomechanical considerations in automotive
     rollover accidents: Occupant kinematics and vehicular restraint system. Annual Biomedical Engineering Societ!f
     Conference, BMES 2009-001791, 2009.

225. Stemper B, Storvik S, Kumar S: Axial head rotation increases capsular ligament distractions during simulated
     automotive rear impact. Annual Biomedical Engineering Societu Conference, BMES 2009-001776, 2009.

226. Kumar S, Friedman K, Hutchinson J, Mihara D, DeRosia J: Spinal injuries in automotive frontal arashes. Annual
     Biomedical Engineering Societ!f Conference, BMES 2009-001887, 2009.

227. Underwood C, Kumar S, Pethel M, Rains G, Schlumpher P, Strickland D: Human engineering analysis of real
     world industrial accidents using plant-specific data to understand cultural aspects of accidents. Sixth World
     Congress of Biomechanics, Paper No. D3-A-S2.3-1-01, 1-4, 2010.

228. Strickland D, Kumar S, Friedman K, Hutchinson J, Mobrem D: Biomechanics of head-neck injuries in heavy
     truck motor vehicle accidents. Annual Biomedical Engineering Societ!f Conference. BMES2011-000154, 2011.


                                                          22




                                                                                                         R0208
229. Strickland D, Kumar S, Underwood C, Burton J, Lewis P: Biomechanical human factors analysis in fire related
     aircraft crashes. Annual Biomedical Engineering Sodety Conference, BMES2011-000153, 2011.

230. Strickland D, Kumar S: Biomechanical injury analysis of treadmill accidents. Annual Biomedical Engineering
     Sodety Conference, BMES2012-2398, 2012.




                                                      23




                                                                                                  R0209
                  CURRICULUM VITAE


JOSEPH LAWSON BURTON


Date of Birth:    February 10, 1945

Marital Status:   Married, One Child
                  Sean Lawson, Age 17 (Died 12/15/87)

Wife:             Judy Puckett Burton

Home Address:     13010 New Providence Road
                  Alpharetta, Georgia 30004

Office/Mailing
Address:          13784 Highway 9
                  Alpharetta, Georgia 30004
                  Ph. 7701777-0437
                  Fax: 770/753-4389

Profession:       Forensic Pathology - Doctor of Medicine.

Title:            Consultant in Forensic and Environmental Pathology
                  and Medicine
                  Chief Medical Examiner, Emeritus - Dekalb County
                  and Senior Consulting Pathologist -
                  Cobb, Gwinnett & Paulding County Medical
                  Examiner's Offices-State of Georgia

Appointments:     Chief Medical Examiner:
                  (a) Dekalb County 1978 to 2000.
                  (b) Cobb County 1978 to 1999.
                  (c) Paulding County 1983 to 1999.
                  (d) Clayton County 1988 to 1997.
                  (e) Gwinnett County 1988 to 1999.

                  Director Forensic Pathology Training Program -
                  Emory University School of Medicine,
                  Atlanta, Georgia,
                  1981to1984.




                                                                   R0210
JOSEPH LAWSON BURTON
Page2

                   Clinical Associate Professor -
                   Forensic Pathology - Emory University
                   School of Medicine, Atlanta, Georgia, 1978.

                   Regional Pathologist Federal Aviation Administration,
                   1979 to present.

                   Pathologist for United States Federal Penitentiary,
                   Atlanta, Georgia,
                   1978 to 1992.

                   Consultant - National Transportation Safety Board.

                   Consultant - Georgia Arson Investigators,
                   Atlanta, Georgia.

                   Instructor - Department of Public Safety Training
                   Programs - Dekalb, Cobb, Clayton, Paulding and
                   Gwinnett Counties,
                   1978 to present.

                   Certified Instructor, Forensic Medicine & Pathology.
                   Police Officers Standards and Training,
                   Georgia Police Academy.

                   Instructor Criminal Justice Education
                   Program, 1980 to present.

                   Forensic Consultant to several Metro Atlanta hospitals.

                   Consultant in Forensic Pathology to various State and
                   Southeastern United States District Attorney's Offices
                   and United States Federal District Attorney's Offices.

                   Instructor in Forensic Pathology,
                   University of Miami, Pathology,
                   Training Program, 1974.
                   Instructor, Insurance Adjustors School of America,
                   1973 - 1974.




                                                                         R0211
JOSEPH LAWSON BURTON
Page 3

                   Instructor, Federal Narcotics Law
                   Enforcement Training Program,
                   Miami, Florida, 1974.

                   Instructor, Public Safety Department,
                   Cadet Training Program,
                   Miami, Florida, 1973 - 1974.

                   Instructor, Forensic Pathology,
                   Grady Memorial Hospital Pathology
                   Training Program, Atlanta, Georgia,
                   1975 - 1976.

                   Georgia Statewide Child Abuse Prevention Panel
                   Annual Report 1996
                   December 1, 1997

Lecturer:          1.   Emory University School of Medicine.
                   2.   Emory University School of Law.
                   3.   Georgia Criminal Justice Council.
                   4.   Georgia State University School of Law.
                   5.   National Law Enforcement Training
                        Institute of California.

Special
Appointments:      Board of Directors, Regional Sudden
                   Infant Death Foundation.

                   Board of Directors, Sudden Infant
                   Death Syndrome Research Foundation, Atlanta.

                   Who's Who In Georgia - 1988-89.

                   Governor's Task Force on Unexplained
                   Child Fatalities, Ga. (1989-1990)

                   Governor's Task Force on Child Abuse.
                   (1989-1990)
                   Member, Medical Task Force-Coalition
                   Against Sexual Abuse of Children,
                   January 1990 to 2000.




                                                                    R0212
JOSEPH LAWSON BURTON
Page4


                   President, Institute for Infant and Child Survival, Inc.
                   1992 to 1998.
                   National Network for Child Fatality Review,
                   Los Angeles, California
                   Consultant-Forensic Expert, 1992 to present.

                   Appointed to Governor's Statewide
                   Child Abuse Prevention Panel.
                   Atlanta, Ga., July 1993 - July 1995.

                   International Autopsy Protocol Committee,
                   Children's Hospital,
                   San Diego, California 1992 to 1995.

                   Board of Directors, Institute for Injury Reduction,
                   1995.

                   Georgia Trauma Advisory Council,
                   Member (Evaluation Committee),
                   1994 to 1998.


Training:          House Physician & Surgeon - Pathology
                   Emory University Hospital System,
                   Atlanta, Georgia, 1971 -1972.

                   Resident Pathology, Emory University
                   Hospital System, Atlanta, Georgia,
                   1972 - 1973.

                   Fellow of American Cancer Society.
                   1972 - 1973.

                   Assistant Pathologist, Office of the
                   Medical Examiner, Fulton County,
                   Atlanta, Georgia,
                   November 1972 - June 1973.




                                                                         R0213
JOSEPH LAWSON BURTON
Page 5

                       Resident Fellow in Forensic
                       Pathology, Dade County Medical
                       Examiner's Office, Miami, Florida
                       1973 - 1974.

Degrees & Education:   B.A. - Emory University, Atlanta,
                       Georgia, 1967.
                       M.D. - Emory University School of Medicine,
                       Atlanta, Georgia, 1971.
                       Board Eligible-Qualified Anatomic and
                       Forensic Pathology by American Board
                       of Pathology, 1976.
                       Forensic Pathology Boards - 1977 (passed).

Medical Licensure:     Georgia State License to practice
                       Medicine and Surgery by Examination, 1972.
                       Number - 14892.

Previous Employment:   Acting Deputy Chief Medical Examiner,
                       Dade County, Miami, Florida,
                       January 1974 to June 1974.

                       Associate Chief Medical Examiner,
                       Fulton County, Atlanta, Georgia,
                       1974 - 1978.

Present Employment:    Georgia State Appointment as Medical
                       Examiner since July 1974.

                       Medical Examiner, Metropolitan Atlanta, Georgia, 1974
                       to 2000.

                       Consultant Forensic Pathology - Forensic Medicine, 1975
                       to present.

                       Forensic Consultant - Metro Atlanta
                       Department of Family and Children
                       Services. Crimes Against Children.
                       Metro Law Enforcement Agencies -
                       Child abuse (physical/sexual).




                                                                        R0214
JOSEPH LAWSON BURTON
Page 6

Professional
Associations:        Fellow of American Academy of Forensic Sciences.
                     Member National Association of Medical Examiners.

                     CASAC - Coalition Against Sexual
                     Abuse in Children, Cobb County,
                     1991 to present.

                     Fellow of Royal Society of Medicine,
                     London, England, 1992
                     Member Society of Automotive Engineers,
                     1995 to present.
                            Member Service Award - 10 years.
                     Association for the Advancement of
                     Automotive Medicine, 1995.
                     Member of American Academy of Family
                     Practice. (past)
                     Member of American Heart Association. (past)
                     Member of Georgia Heart Association. (past)
                     Member of Georgia Peace Officers Association.
                     American Medical Association.
                     American Humane Association -
                     Children's Division, 1993 to present.
                     International Wound Ballistics Association, 1999.
                     Member American Society of Civil Engineers.
                     Member American College of Sports Medicine.

Other Employment:    Chief of Staff, Kathy Crawford Nursing Horne (formerly
                     Martin Luther King, Sr. Nursing Horne), Atlanta,
                     Georgia, 1975 - 1978.

Special Forensic
Case Involvements:   Atlanta Missing & Murdered Children -
                     was the coordinating consultant to the FBI and
                     GBI on the entire investigation's forensic aspects,
                     1980, 1981, and 1982.
                     Theodore Bundy Case. Florida




                                                                           R0215
JOSEPH LAWSON BURTON
Page 7

                   20/20 Television - Began an investigation
                   into a "Murder" which happened 25 years ago in
                   Arkansas - was the lead forensic expert chosen
                   for the State of Arkansas, 1985.

                   "Unsolved Mysteries" - State Prosecutor's Office,
                   Little Rock, Arkansas. Forensic Expert- Investigation
                   into death of two teenage boys, April 1988.
                   National television coverage.

                   Presentation on CBS Evening News
                   "Automatic Seatbelts - Passive Belt Systems"
                   June 13, 1991.

                   Presentation on Marketplace - Canada
                   Canadian Broadcasting News
                   "Automatic Seatbelts - Passive Belt Systems"
                   June 1991

                   Presentation on Connie Chung's Eye to Eye Program,
                   "Passive Restraints"
                   March 31, 1994.

                   HBO Special - "Autopsy III-Voices From the Grave"
                   Presentation of Crime Scene, Blood Spatter
                   Reconstruction - Salt Lake City, Utah.
                   HBO Feature Special 1996.

                   HBO Special - "Autopsy IV - Crime Scene
                   Reconstruction and Injury Pattern"
                   Analysis of Alleged Perpetrator's Injuries - 1997.

                   ABC Television-20/20 Show
                   "Secrets And Lies"
                   January 5, 1998

                   Court TV- "Prosecution Of A 26 Year Old Murder Case"
                   April 7, 1998
                   Consultant to Kansas City Star
                   Dale Earnhardt and other Seatbelt Related Issues
                   May 10-11, 2001




                                                                        R0216
JOSEPH LAWSON BURTON
Page 8

                   Inside Edition - WSB
                   "Danger of Automatic Passive Restraints/
                   Nikki Taylor Story"
                   May 11, 2001
                   Consulting Expert - Dateline NBC
                   "Airbag Related Death I ? Homicide"
                   February 13, 2002

                   Consulting Expert - Dateline
                   "Potential Dangers of Low Shield Child Booster Seats"
                   September 5, 2002
                   Presented on NBC - November 23, 2003

                   Consultant- KMBC TV
                   St. Louis, Missouri
                   "Collapsing Seatbacks and Occupant Injuries"
                   May 23, 2005

                   Documentary - Granite Productions. England
                   "Atlanta's Missing & Murdered Children" Documentary
                   August 31, 2005

                   Consultant - CNN
                   Atlanta, Ga
                   "Death of Mummified Baby Found in Florida"
                   February 3, 2007


Special Areas of
Expertise:         Scene reconstruction and injury pattern interpretation.

                   Exhumations.

                   Occupant & pedestrian injuries, injury causation,
                   biomechanics, and occupant kinematics.

                   Drug abuse.

                   Child abuse - physical/sexual.




                                                                       R0217
JOSEPH LAWSON BURTON
Page 9

                   Deaths occurring during legal intervention
                   and/or police custody.

                   Gunshot injuries and wounding potential of
                   various firearms.

Publications and
Presentations:     "Automated Analysis of Serum Histidine"
                   Clinical Chemistry, 1967.

                   Research - 1) Pathologic Aspects of
                   Snake Envenomation, Procedures and Techniques.
                   2) Forensic Aspects of Exhumations.

                   Forensic Medicine in the Emergency Room
                   Post Graduate Course for Emergency Department
                   Nursing, Miami Beach, Florida, 1973.

                   "Investigation of Intoxication - Pitfalls and Problems,"
                   American Industrial Health Conference,
                   Miami, Florida, 1974.

                   "Sex-Rape Murders & Multiple Murders"
                   Death Investigation, Seminar Criminal Justice
                   Division, Institute of Government,
                   University of Georgia, Athens, Georgia,
                   April 1978.

                   "Asphyxial Deaths"
                   "Drowning"
                   "Exhumation" - Comprehensive Investigation of Death.
                   American Society of Clinical Pathologists,
                   Orlando, Florida, 1978.

                   Advanced Death Investigation University of Georgia -
                   Institute of Government. "Interpretation of Trauma -
                   Vehicular, Industrial, Homicide, Fire" .
                   Athens, Georgia, May 4, 1980.




                                                                        R0218
JOSEPH LAWSON BURTON
Page 10

                   "Forensic Medicine - Terms and Procedures" Seminar,
                   National Shorthand Reporters Association,
                   Callaway Gardens, Pine Mountain, Georgia,
                   October 15, 1983.


                   National Shorthand Reporters Midyear Seminar.
                   "Forensic Medicine - Terms and Procedures."
                   Atlanta, Georgia, March 1984.
                   "Creative Crime Scene Investigation Seminar", National
                   Law Enforcement Institute, Inc.
                   Atlanta, Georgia, October 1983.

                   "The Medical Examiner as a Defense Witness and
                   Forensic Death Investigation." Seminar in Criminal
                   Defense Litigation - The Super Star - 1984.
                   Atlanta Bar Association, Atlanta Hilton Hotel,
                   Atlanta, Georgia, June 21, 1984.

                   "Difficult Forensic Cases" -
                   National Law Enforcement Training Seminar, 1985.

                   Drug Abuse and its consequences -
                   Program to local Schools and Civic Organizations.
                   Leadership Cobb- Crime: "Who Really Pays," Marietta,
                   Georgia, April 1985.

                   Northside Hospital - Medical Explorers -
                   "Forensic Pathology." Atlanta, Georgia, May 1985.

                   National Defenders - Investigators Association
                   Conference - "Forensic Pathology." June 1985.

                   Atlanta Pathology Society - Speaker
                   (Complex Forensic Cases), June 1985.

                   Emory - Grady Medical School Resident Training
                   Conference, Speaker, (Exhumations), Fulton County
                   Medical Examiner's Office, December 1985.




                                                                        R0219
JOSEPH LAWSON BURTON
Page 11

                   "Advance Evidence Technician Training Seminar",
                   Essex Institute of Public Service, Gainesville, Georgia,
                   January 27, 1986.

                   Georgia Probation Association, Mid Winter Conference,
                   Unicoi State Park, Helen, Georgia,
                   March 13, 1986.
                   "Forensic Pathology in the Community",
                   Optimist Club, Marietta, Georgia, March 14, 1986.
                   "Answers from the Dead?- Just Ask!" Speaker -
                   Joint Meeting - Medical Association of Atlanta and
                   Medical Staff - West Paces Ferry Hospital,
                   Atlanta, Georgia, March 24, 1986.

                   "Substance Abuse ...Terminal Consequences."
                   B.A.C.C.H.U.S., Alcohol & Drug Awareness, Georgia
                   State University, Atlanta, Georgia. October 21, 1986.

                   Emory University- Law Interns - Speaker.
                   Marietta, Georgia, October 27, 1986.

                   Sun Insurance Services - Speaker "Techniques &
                   Procedures in the Medical Examiner's Office".
                   Atlanta, Georgia, October 28, 1986.

                   Emory University- Law Students - Speaker.
                   Atlanta, Georgia, November 6, 1986.
                   National Law Enforcement Institute Seminar - Speaker
                   "Death Scene Analysis", Atlanta, Georgia,
                   November 20, 1986.
                   Criminal Justice Program for Leadership Dekalb.
                   "Medical Examiner's Role in Criminal Justice System."
                   Decatur, Georgia, November 20, 1986.

                   East Cobb Rotary Club - Speaker
                   "In Search of the Truth - Forensic Medicine." Marietta,
                   Georgia, January 1987.

                   Decatur Rotary Club - Speaker
                   "The Medical Examiner - A Health Detective." Decatur,
                   Georgia, January 1987.




                                                                       R0220
JOSEPH LAWSON BURTON
Page 12

                   Georgia Legal Secretaries - Speaker.
                   "The Medical Examiner - pro vs. con or Just the Truth."
                   Marietta, Georgia, February 1987.

                   North Marietta Kiwanis Club - Speaker
                   "Forensic Medicine in your Community."
                   Marietta, Georgia, February 1987.
                   North Georgia Police Academy, Lecturer- "The Role of
                   the Medical Examiner in Criminal Profiling."
                   Marietta, Georgia, February 1987.

                   Leadership Cobb - "Forensic Pathology -
                   The Medical Examiner." Marietta, Georgia,
                   March 11, 1987.

                  Georgia Claims Association of Insurance Investigators-
                  "F orensic Medicine and its Role in Death Investigation,"
                  Atlanta, Georgia,
                  March 19, 1987.

                   Kennestone Hospital Medical Staff,
                   "Trauma Victims - Clinical Pathological Correlation,"
                   Marietta, Georgia, April 8, 1987.

                  Georgia State University Biology Club
                  "Forensic Pathology." Atlanta, Georgia,
                  April 22,1987.
                  Explorer Scouts - "Forensic Pathology."
                  Northside Hospital, Atlanta, Georgia,
                  May 4, 1987.

                   Federal Criminal Investigators Association - "Wounding
                   Potential of Various Handguns & Ammunition."
                   Atlanta, Georgia, June 9, 1987.

                   Douglas County "D.U.I." Offender Rehab Program.
                   "Alcohol & Drug Awareness Lecture."
                   Douglasville, Georgia, August 1987.

                   Emory University - Law Intern - Speaker,
                   Atlanta, Georgia, October 15, 1987.




                                                                      R0221
JOSEPH LAWSON BURTON
Page 13

                   Georgia State College, "Chemical Abuse-Terminal
                   Consequences," Atlanta, Georgia, October 20, 1987.

                   National Law Enforcement Institute Homicide Seminar
                   "Drug Related Deaths, i.e. Cocaine-Crack," "AIDS."
                   Ann Arbor, Michigan, October 27, 1987

                   National Law Enforcement Institute Homicide Seminar
                   "Drug Related Deaths, i.e. Cocaine-Crack," "AIDS"
                   Dallas, Texas, November 5, 1987.

                   Leadership Dekalb, "The Medical Examiner's Role in the
                   Criminal Justice System." Decatur, Georgia,
                   November 12, 1987.

                   National Law Enforcement Institute" AIDS."
                   Atlanta, Georgia, November 19, 1987.

                   Dekalb County Librarians -
                   Speaker "AIDS Awareness." Decatur, Georgia,
                   February 8, 1988.

                   Cobb County Rotary Club "Forensic Medicine - Impact
                   on Your Community." Marietta, Georgia,
                   February 22, 1988.
                   Hickory Hills School
                   "Drug Abuse." Marietta, Georgia,
                   February 24, 1988 & March 4, 1988.

                   Cobb County Grand Jury - Consultant.
                   "Drug Abuse in the Community."
                   Marietta, Georgia, April 4, 1988.
                   National Law Enforcement Institute,
                   "Deceptive Causes ofDeath -AIDS, Drug - Cocaine
                   Related Deaths, Complicated Suicides. 11
                   Chicago, Illinois, April 21, 1988.

                   Georgia Legal Secretaries Seminar
                   "Forensic Medicine in the Community."
                   Atlanta, Georgia, April 29, 1988.




                                                                    R0222
JOSEPH LAWSON BURTON
Page 14

                   State Prosecutor's Office, Forensic Expert -
                   Investigations into death of two teenage boys on railroad
                   tracks. Little Rock, Arkansas, April 1988.
                   Dekalb County Employees, "AIDS -Awareness, Facts
                   about AIDS. 11 Decatur, Georgia, May 4, 1988.

                   Northside Hospital Medical Explorers Post 401,
                   "Forensic Pathology." Atlanta, Georgia, May 16, 1988.

                   Jackson City Council, Forensic Expert - Investigation
                   into Alleged Suicide Death. Jackson, Mississippi,
                   May 1988.

                   National Law Enforcement Institute,
                   "Deceptive Causes of Death-AIDS, Drug - Cocaine
                   Related Deaths, Complicated Suicides."
                   Phoenix, Arizona, June 17, 1988.

                   Georgia Prosecutors Council.
                   "DUI, Accident Reconstruction and the Medical
                   Examiner." Savannah, Georgia, July 7, 1988.

                   National Law Enforcement Institute.
                   "Deceptive Causes of Death-AIDS, Drug -
                   Cocaine Related Deaths, Complicated Suicides."
                   Philadelphia, Pennsylvania, July 15, 1988.

                   National Law Enforcement Institute.
                   "Deceptive Causes ofDeath -AIDS, Drug -
                   Cocaine Related Deaths, Complicated Suicides. 11
                   Denver, Colorado, July 29, 1988.

                   Dekalb County Youth Rally.
                   "Youth Against Crime & Drugs."
                   Decatur, Georgia, August 20, 1988.

                   24th Southeastern Arson Seminar.
                   "Fire Deaths, Carbon Monoxide and Electrical
                   Deaths", Athens, Georgia, September 1, 1988.




                                                                      R0223
JOSEPH LAWSON BURTON
Page 15

                   "Drugless, Ya'll." Drug Prevention on Georgia
                   Campuses. Georgia State University,
                   Atlanta, Georgia, September 9, 1988.

                   Dekalb County Employees
                   "AIDS -Awareness - Facts about AIDS"
                   Decatur, Georgia, September 21, 1988.

                   Atlanta Falcon Football Training Camp
                   "Terminal Consequences of Substance
                   Abuse Including Steroids. 11
                   Lawrenceville, Georgia, October 25, 1988.

                   Snapfinger Woods Business Men's Association.
                   "Medical Examiner's Office and Drugs. 11
                   Lithonia, Georgia, October 5, 1988.

                   Marietta Civitan Club
                   "Drug Abuse."
                   Marietta, Georgia, October 18, 1988.

                   Georgia State University
                   Students for Drug Free Campuses "Substance Abuse."
                   Atlanta, Georgia, October 18, 1988.

                   National Law Enforcement Institute
                   "Death Scene Analysis and Serial Murders."
                   Kansas City, Missouri, October 20, 1988.

                   Georgia State University College of Law Center for
                   Continuing Legal Education. Troublesome Aspects of
                   Georgia Criminal Law. "Testimony by Medical
                   Examiners and Crime Scene Re-creation Experts."
                   Atlanta, Georgia, November 9, 1988.

                   Atlanta Bar Association,
                   "Forensic Medicine - The Expert - The System."
                   Atlanta, Georgia, January 1989.




                                                                    R0224
JOSEPH LAWSON BURTON
Page 16

                   Georgia Insurance underwriters,
                   "Forensic Medicine -
                   The Answers to Many Investigative Questions."
                   Atlanta, Georgia, February 1, 1989.

                   Mercer University, School of Medicine.
                   "Terminal Consequences of Substance Abuse."
                   Macon, Georgia, February 8, 1989.

                   Auburn University.
                   "Terminal Consequences of Substance Abuse
                   Including Steroids."
                   Auburn, Alabama, February 22, 1989.

                   Mercer University - Macon Campus
                   "Substance Abuse."
                   Macon, Georgia, June 15, 1989.

                   South Dekalb Rotary Club.
                   "Impact of Forensic Medicine on the Community."
                   Lithonia, Georgia, June 22, 1989.

                   Blue Ridge Circuit Juvenile Court
                   Cherokee County.
                   Juvenile Intensive Diversion Program.
                   "Substance Abuse."
                   Cumming, Georgia, August 2, 1989.

                   N orthside Hospital Emergency Department
                   Conference. "Role of the Medical Examiner
                   in Emergency Medicine."
                   Atlanta, Georgia, August 4, 1989.

                   25th Southeastern Arson Seminar
                   "Fatal Fires" - Advanced, Civil, and Criminal.
                   University of Georgia.
                   Athens, Georgia, August 28, 1989.

                   Dekalb County Crime and Drug Youth Rally.
                   "Telling It Like It Is."
                   Decatur, Georgia, October 14, 1989.




                                                                     R0225
JOSEPH LAWSON BURTON
Page 17

                   District Attorneys & Law Enforcement Personnel -
                   Gwinnett & Paulding Counties. "DNA" Lecture.
                   October 2, 1989.

                   Emory University Law Students
                   "Forensic Expert & Litigation."
                   Atlanta, Georgia, October 12, 1989.

                   Dekalb County Youth Rally Sponsored by NAACP.
                   "Youth Against Crime & Drugs."
                   Decatur, Georgia, October 14, 1989.

                   Georgia Trial Lawyers Association Seminar.
                   "Forensic & Environmental Pathology, an Untapped
                   Resource." Atlanta, Georgia, December 8, 1989.

                   Georgia Association of Criminal Defense Lawyers
                   Seminar. "Impartiality & the Medical Examiner."
                   Atlanta, Georgia, January 12, 1990.

                   National Collegiate Drug Awareness Week - Conference.
                   "Substance Abuse - Terminal Consequences."
                   Atlanta, Georgia, January 30, 1990.

                   Marietta Kiwanis Club
                   "Forensic Pathology - Impact on Community Health."
                   Marietta, Georgia, February 15, 1990.

                   Leadership Cobb
                   "Forensic Pathology - Impact on Community Health."
                   February 15, 1990.

                   Dallas Rotary Club.
                   "How the Medical Examiner Works for You in Paulding
                   County Georgia" February 20, 1990.

                   Dekalb College - North Campus.
                   "Substance Abuse-Terminal Consequences."
                   Dunwoody, Georgia, February 23, 1990.




                                                                      R0226
JOSEPH LAWSON BURTON
Page 18

                   National Collegiate Drug Awareness Week. "Substance
                   Abuse - Terminal Consequences."
                   The College at New Paltz,
                   Albany, New York, March 6, 1990.

                   Southeastern Home Office Underwriters
                   Association Conference. "Forensic Medicine, It's
                   Application to Life Insurance Industry."
                   Mobile, Alabama, April 5, 1990.

                   Cobb County Trial Lawyers Association
                   "Forensic Medicine & Injury Pattern Interpretation."
                   Marietta, Georgia, May 9, 1990.

                   Georgia Association of Special Programs Personnel
                   Conference. "What's Killing our Future?"
                   Jekyll Island, Georgia, May 17, 1990.

                   East Cobb Kiwanis Club
                   "Forensic Medicine in your Community."
                   Marietta, Georgia, May 30, 1990.

                   Gwinnett County Family & Children's Services.
                   "Children Born with Drug Addiction - Long Term
                   Effects." Lawrenceville, Georgia, June 18, 1990.

                   Georgia Southern University Upward Bound Project.
                   "Substance Abuse -Terminal Consequences."
                   Statesboro, Georgia, June 28th & 29th, 1990.

                   Morris Brown College Upward Bound Project.
                   "Substance Abuse -Terminal Consequences."
                   Atlanta, Georgia, July 11, 1990.

                   Georgia Community Action Association.
                   "Focus on the Family- Substance Abuse."
                    Atlanta, Georgia, July 23rd & 24th, 1990.

                   Georgia Southern University
                   "Substance Abuse - Terminal Consequences."
                    Statesboro, Georgia, September 13, 1990.




                                                                      R0227
JOSEPH LAWSON BURTON
Page 19


                   Abraham Baldwin College
                   "Substance Abuse.11
                   Tifton, Georgia, September 25, 1990.

                   Emory University Law Students Speaker
                   Atlanta, Georgia, October 4, 1990.

                   Gwinnett Hospital System Emergency Nurses -
                   Course Instructors "Child Abuse."
                   Lawrenceville, Georgia, October 16, 1990.

                   Leadership Dekalb - "The Medical Examiner's Role
                   in the Criminal Justice System."
                   Atlanta, Georgia, October 19, 1990.

                   Georgia Trial Lawyers Fall Workshop
                   "Forensic & Environmental Pathology and Medicine -
                   Answers from the Dead And the Almost Dead."
                   Atlanta, Georgia, October 26, 1990.

                   Georgia Police Academy
                   "Child Deaths"
                   Forsyth, Georgia, October 31, 1990.

                   National Defender Investigator Association,
                   1990 National Conference,
                   "Impartiality and the Medical Examiner."
                   Atlanta, Georgia, November 8, 1990.

                   Cobb County Law Enforcement Association.
                   "Medical Examiner's Role in Law Enforcement."
                   Marietta, Georgia, January 10, 1991.

                   Southern Methodist University
                   "Substance Abuse - Terminal Consequences."
                   Dallas, Texas, February 11, 1991.

                   Dekalb College, North Campus
                   "Substance Abuse - Terminal Consequences."
                   Dunwoody, Georgia, March 4, 1991.




                                                                      R0228
JOSEPH LAWSON BURTON
Page 20

                   Mercer College - Macon Campus
                   "Substance Abuse - Terminal Consequences."
                   Macon, Georgia, March 7, 1991.

                   Criminal Trial Lawyers
                   "Impartiality and the Medical Examiner."
                   Atlanta, Georgia, April 19, 1991.

                   National Law Enforcement Institute
                   "Death Scene Analysis."
                   Pittsburgh, Pennsylvania, April 22, 1991.

                   Metro Marietta Kiwanis
                   "The Criminal Justice System."
                   Marietta, Georgia, April 29, 1991.

                   Joint Meeting of the Royal College of Pathologists of
                   Australia and National SIDS Council.
                   "Discussion & Protocol for Infant Death Investigation
                    including SIDS Deaths - Paper." April 1991.

                   Perimeter Center Kiwanis Club
                   "Substance Abuse."
                   Atlanta, Georgia, May 6, 1991.

                   Course Director
                   Advanced Death Investigation - 40 hours.
                   Sponsored by Cobb County Law Enforcement Training
                   Division. Marietta, Georgia, May 20th-May 24th, 1991.

                   Golden Key National Honor Society Convention.
                   "Biophysiology of Drug Use - Drug Abuse."
                   Ritz Carlton, Atlanta, Georgia, August 10, 1991.

                   The Coalition Against the Sexual Abuse of Children.
                   "Physical Injury, Bruising, Shaken Baby Syndrome,
                   Broken Bones, Internal Injuries." Kennestone Hospital,
                   Marietta, Georgia, August 15, 1991.




                                                                      R0229
JOSEPH LAWSON BURTON
Page 21

                   Southeastern Arson Seminar.
                   "Fatal Fires." University of Georgia,
                   Athens, Georgia, August 29, 1991.

                   NAACP - Dekalb County Georgia Branch
                   Anti-Crime and Drug Prevention
                   Decatur, Georgia, September 21, 1991.

                   Emory University Law Students
                   Expert Witness - Litigation
                   Atlanta, Georgia, October 10, 1991.

                   University of North Carolina at Charlotte
                   "Substance Abuse - Terminal Consequences."
                   Charlotte, North Carolina, October 14, 1991.

                   State Child Abuse Fatality Committee.
                   "Forensic Pathologist Role in Child Abuse and Child
                   Death Cases." Macon, Georgia, November 6, 1991.

                   Baron Users Group - 12th Annual Convention.
                   "Drugs in the Work Place."
                   Atlanta, Georgia, November 8, 1991.

                   Contributor - Legal Medicine 1991
                   Edited by Cyril H. Wecht, M.D., J.D.
                   Chapter - "Crime Scene Videos",
                   Mark Curriden, Butterworth Legal Publishers,
                   1992

                   National Law Enforcement Institute Seminar.
                   "Crime Scene Analysis - Masqueraded Deaths."
                   Atlanta, Georgia, November 19, 1991.

                   Georgia Claims Association
                   "Drugs in the Work Place."
                   Atlanta, Georgia, January 16, 1992.

                   Brown Court Reporting and Medical Transcription
                   School. "Introduction to Forensic Sciences."
                   Atlanta, Georgia, January 28, 1992.




                                                                     R0230
JOSEPH LAWSON BURTON
Page 22

                   The National Kidney Foundation Regional Forum
                   "Controversies in Organ Donation." Presenter.
                   Atlanta, Georgia, February 18, 1992.

                   Dekalb College, Central Campus
                   "Substance Abuse - Terminal Consequences."
                   Decatur, Georgia, March 4, 1992.

                   Kennestone Hospital Trauma Conference
                   "Murder or Suicide-Stabbing in a 43 Year Old Female"
                   Marietta, Georgia, April 8, 1992.

                   Georgia Fire Academy
                   Fire, Lightning, Electrical and Carbon Monoxide Deaths.
                   Forsyth, Georgia, April 17, 1992.

                   Shepherd Spinal Center
                   "Drugs in the Work Place."
                   Atlanta, Georgia, April 27, 1992.

                   Course Director
                   Advanced Death Investigation - 40 hours.
                   Sponsored by Cobb County Law
                   Enforcement Training Division.
                   Marietta, Georgia, May 18th - May 22nd, 1992.

                   Buckhead Exchange Club
                   "Interesting & Complicated Forensic Cases."
                   Atlanta, Georgia, May 26, 1992.

                   Seminar Instructor,
                   "Death Scene Investigation and Deaths Occurring During
                   Legal Intervention and/or Police Custody." "Gunshot
                   Injuries and Wounding Potential of Various Firearms."
                   Little Rock, Arkansas, August 24, 1992.

                   "Investigation SIDS and Other Infant Deaths."
                   Published - Journal of the Medical Association of
                   Georgia, Page 433-436. September, 1992.




                                                                       R0231
JOSEPH LAWSON BURTON
Page 23

                   Dekalb College Athletes
                   "Substance Abuse -Terminal Consequences."
                   Decatur, Georgia, October 14, 1992.

                   American Association of Suicidology Conference.
                   Panel Member - "Community Responses to Suicide."
                   Atlanta, Georgia, October 18, 1992.

                   North Georgia Police Academy
                   Death Investigation Seminar - General Aspects of
                   Forensic Medicine & Motor Vehicle Biomechanics and
                   Occupant Kinematics.
                   Marietta, Georgia, January 11, 1993.

                   Hemlock Society of Georgia
                   "Suicide"
                   Atlanta, Georgia, January 16, 1993.

                   American Association of Legal Nurse Consultants -
                   Atlanta Chapter "The Forensic Expert in Civil
                   Litigation." Atlanta, Georgia, January 19, 1993.

                   North Fulton Hospital Trauma Advisory Committee
                   "Presentation of Unusual Accidental Death of a Two
                   Year Old." Roswell, Georgia, January 20, 1993.

                   Kennestone Hospital Medical Staff
                   "Child Abuse"
                   Marietta, Georgia, January 27, 1993.

                   Scottish Rite Children's Hospital Medical Staff
                   "Pitfalls in the Recognition and Diagnosis of Physical
                   and Sexual Abuse in Children."
                   Atlanta, Georgia, March 18, 1993.

                   Metro Swat Team
                   "Prevention & Recognition of Suicides in Hostage
                   Situations." Decatur, Georgia, April 14, 1993.




                                                                      R0232
JOSEPH LAWSON BURTON
Page 24

                   Dekalb Addiction Clinic
                   "Substance Abuse - Terminal Consequences."
                   Atlanta, Georgia, May 11, 1993.

                   Georgia Indigent Defense Counsel Seminar
                   "Child Molestation - Physical Aspects."
                   Mableton, Georgia, May 14, 1993.

                   Course Director
                   Advanced Police/Medical Death
                   Investigation Course
                   Speaker:
                   1. General Forensic Pathology and Medicine.
                   2. Problems and Solutions in "Under the Influence"
                   Prosecution.
                   3. Child Abuse - Physical, Recognition and Diagnosis.
                   4. Child Abuse - Sexual, Recognition and Diagnosis.
                   5. Motor Vehicle Accidents - General Forensic
                   Information.
                   6. Motor Vehicle Accidents - Biomechanics and
                   Occupant Kinematics.
                   Marietta, Georgia, May 17-21 , 1993.

                   Georgia Trial Lawyers Annual Meeting and Seminar,
                   "Use of Forensic Evidence & Witnesses in Civil
                   Litigation - The Forensic Pathologists Role in
                   Understanding of the Biomechanics & Kinematics of
                   Occupant & Pedestrian Injuries in Motor Vehicle
                   Accident Cases."
                   Atlanta, Georgia, May 21, 1993.

                   Emergency Nurses Association
                   Scottish Rite Children's Medical Center
                   "Patterns of Injury in Children."
                   Atlanta, Georgia, May 24, 1993.




                                                                     R0233
JOSEPH LAWSON BURTON
Page 25

                   Douglas County Advanced Death Investigation Course
                   Course Director - Speaker
                   "Child Abuse, Gunshot Wounds, Blunt & Sharp Injuries,
                   and Occupant Kinematics/Biomechanics - Motor Vehicle
                   Accidents."
                   Douglasville, Georgia, September 14, 1993.

                   Georgia Fire Academy
                   "Fire, Carbon Monoxide & Electrical Death
                   Investigations. 11
                   Forsyth, Georgia, September 24, 1993.

                   Metropolitan Atlanta Homicide Commanders
                   "Intersection of Medical Examiner and Law Enforcement
                   & Other Agencies within the Criminal Justice system. 11
                   Lawrenceville, Georgia,
                   October 13, 1993.

                   Leadership Dekalb "The Medical Examiner -
                   An Advocate for the People. 11
                   Decatur, Georgia, October 21, 1993.

                   National Law Enforcement Institute Homicide Seminar
                   "Death Scene Analysis & Deceptive Means
                   & Causes of Death. 11
                   Atlanta, Georgia, November 4, 1993.

                   Clayton County Police Services
                   "Child Abuse"
                   Jonesboro, Georgia, February 14, 1994.

                   Dekalb College
                   "Substance Abuse - Terminal Consequences."
                   Dunwoody, Georgia, February 22, 1994.

                   American Bar Association National Institute on
                   Emerging Issues in Motor Vehicle Litigation.
                   "Injury Enhancement in Victims of Automobile
                   Accidents - Real Life Experience - A Forensic
                   Pathologist's Viewpoint."
                   Phoenix, Arizona, March 24, 1994.




                                                                    R0234
JOSEPH LAWSON BURTON
Page 26

                   Gwinnett County - Trauma Rounds
                   "Biomechanics and Kinetics of Injury
                   Causation in Motor Vehicle Accidents."
                   Lawrenceville, Georgia, April 6, 1994.

                   Memorial Medical Center - Fatal Child
                   Abuse Seminar "Patterns oflnjury in Children -
                   Physical and Sexual Abuse."
                   Savannah, Georgia, April 8, 1994.

                   Automotive Safety Seminar
                   "The Role of Forensic Pathology and Medicine in Motor
                   Vehicle Accidents, Biomechanics and Occupant
                   Kinematics."
                   Cleveland, Ohio, May 12, 1994.

                   St. Ives County Club
                   "The Medical Examiner as a Public Health Physician."
                   Alpharetta, Georgia, August 19, 1994.

                   University of Georgia, Office of Insurance & Fire
                   Commissioner - 30th Annual Southeastern Arson
                   Seminar "Fatalities in Fires, and Carbon Monoxide, and
                   Electrical Deaths."
                   Athens, Georgia, August 25, 1994.

                   Cobb County Police Department
                   "Communicable Diseases - AIDS, Hepatitis,
                   Tuberculosis, etc."
                   Marietta, Georgia, August 26, 1994.

                   National Law Enforcement Institute
                   Homicide Investigation Seminar, "Deceptive Causes of
                   Death (Homicide vs. Suicide vs. Accidental vs. Natural)",
                   "Time of Death", "Most Frequent Errors Made by
                   Homicide Investigators from Your Point of View",
                   "Disease Exposure", "SIDS and Child Deaths",
                   Atlanta Airport Marriott Hotel, College Park, Georgia,
                   October 25, 1994.




                                                                      R0235
JOSEPH LAWSON BURTON
Page 27

                   Ridgeview Institute, Coalition for Child Abuse
                   Prevention, "Our Common Agenda: Our Children's
                   Future." "Diagnosis of Physical and Sexual Abuse in
                   Children-Pitfalls."
                   Smyrna, Georgia, October 27, 1995.

                   Association for the Advancement of Automotive
                   Medicine Course: The Biomechanics of Impact
                   "Chest and Abdomen: Anatomy and Biomechanical
                   Characteristics. 11
                   "The Medical Examiner's Contribution
                   to Understanding Vehicular Injuries."
                     a. Diagnosis of Cervical Injuries.
                     b. Diagnosis of Belt Use based on
                        Anatomical findings.
                     c. MVA fires and occupant carbon monoxide levels
                     d. General discussion of role of Medical Examiner
                        in biomechanics and kinematics of injury
                        causation.
                   Chicago, Illinois, November 14, 1995

                   Kennestone Hospital System Trauma Rounds
                   "Application ofBiomechanic and Kinematic information
                   in the diagnosis of injuries sustained
                   in motor vehicle accidents"
                    Marietta, Georgia, March 13, 1996

                   Clayton County Abuse and Child Death Team
                   Continuing Education Seminar
                   "Pitfalls in the Diagnosis of Physical and Sexual
                   Abuse in Children"
                    Jonesboro, Georgia April 2, 1996

                   Georgia Court Reporters Association
                   "Forensic Medicine in the Community"
                   Stone Mountain, Georgia, October 5, 1996

                   Association for the Advancement of Automotive
                   Medicine "Chest and Abdomen: Anatomy and Injuries in
                   Motor Vehicle/Crashes," December 9, 1996




                                                                       R0236
JOSEPH LAWSON BURTON
Page 28

                   "The Medical Examiner's Contribution to Understanding
                   Motor Vehicular Injuries,"
                   Chicago, Illinois, December 10, 1996

                   Southern Trial Lawyers Association
                   "Pathology" - "Modre Wol Out"
                   New Orleans, Louisiana, February 8, 1997

                   AIEG Spring Seminar
                   "Head and Spine Injuries in Roof Crush
                   and Rollover Accidents", Atlanta Airport Hilton,
                   Atlanta, Georgia May 9, 1997

                   The Georgia Council on Child Abuse,
                   13th Annual Training Symposium
                   "The Power of Prevention"
                   "Pitfalls in the Diagnosis of Physical and Sexual
                   Abuse in Infants and Children".
                   Crowne Plaza Ravinia,
                   Atlanta, Georgia, June 9-11, 1997.

                   American Bar Association Emerging Issues in Motor
                   Vehicle Product Liability Litigation,
                   "Air Bag Injuries to Infants,
                   Children and Small Adults".
                   Phoenix, Arizona, April 2-3, 1998

                   Coalition for Child Abuse Prevention
                   Annual Conference, - "The Assessment
                   and Investigation of Physical Abuse
                   Cases and Child Deaths".
                   Atlanta, Georgia, April 24, 1998

                   Kennestone Hospital Emergency Room Staff -
                   "Assessment of Patterned Injuries
                   and Steroid Psychosis"
                   Marietta, Georgia, April 27, 1998




                                                                       R0237
JOSEPH LAWSON BURTON
Page 29

                   Clinical Management of Crime Victims From
                   Trauma To Trial.
                   "Career Development In Forensic Health Science"
                   Forensic Expert Panel
                   Georgia State University, Atlanta, Georgia
                   May 1, 1998

                   Motor Vehicle Products Liability Seminar
                   "Biomechanics and Occupant Kinematics
                   Issues-Forensic Investigation, Injury
                   Reconstruction, Vehicle Inspections and
                   Use of Visual Aids in Presenting Cases".
                   Little Rock, Arkansas May 15, 1998

                   AIEG Auto Focus 1998 Seminar
                   "Air Bag Injuries"
                   San Francisco, California September 24, 1998

                   AIEG Auto Focus 1998 Seminar
                   "Head & Neck Injuries in
                   Roof Crush & Rollover Accidents"
                   San Francisco, California September 25, 1998

                   International Association of Bomb
                   Technicians and Investigators Region VI, 1
                   998 Regional Training Conference
                   "The Medical Examiner's Role In Investigations
                   Of Bombings And Of Explosive Type Events"
                   Marietta, Georgia October 12-16, 1998

                   Cobb County Bar Association's Death &
                   Accident Investigation Seminar
                   "Biomechanics & Occupant Kinematics-
                   Automotive Crash Injuries Including Air Bags"
                   Marietta, Georgia, September 16, 1999

                   Seoul 2000 FISITA World Automotive Congress
                   "Belt Integrated Vehicular Seat Rear Impact Studies"
                   Seoul, Korea, June 12-15, 2000: Paper #F2000G279
                   Kenneth J. Saczalski, Ph.D., Joseph L. Burton, M.D.,
                   Paul R. Lewis, Jr., Todd K. Saczalski, Peter E. Baray.




                                                                       R0238
JOSEPH LAWSON BURTON
Page 30

                   Atlanta Volunteer Law Foundation
                   Annual Jury Trial Seminar
                   Emory University Law School-Mock Trial
                   Plaintiff's Expert Witness
                   December 15, 2000

                   "Air Bag Injuries to Infants, Children and
                   Small Adults".
                   Paper G-96 - Presented at Proceedings of the American
                   Academy of Forensic Sciences 53rd Annual Meeting
                   Seattle, Washington, February 23, 2001

                   Successful Handling of Wrongful Death Cases
                   in Florida-Seminar
                   "Proving Cause of Death-The Child Death Case"
                   Miami, Florida, June 28, 2001

                   Georgia Defense Lawyers Association
                   34th Annual Convention
                   "Forensic Medicine-Answers From the Dead-And Not
                   So Dead - Real World Application of Forensic Scientific
                   Principles"
                   Sandestin, Florida, July 20, 2001

                   ASME International Congress and Exposition
                   "Evaluation of Rear Impact Seat System Performance
                   Using Combined Load Neck Injury Criteria and
                   Hybrid III Surrogates"
                   Kenneth J. Saczalski, Ph.D., Joseph L. Burton, M.D.,
                   Paul R. Lewis, Jr., Todd K. Saczalski, Peter E. Baray.
                   New York, NY November 11-16, 2001

                   "Post Collision Vehicle Fires-Determination of
                   Probability of Occupant Survival Post Impact"
                   Paper #531 - Presented at Proceedings of the American
                   Academy of Forensic Sciences 54th Annual Meeting
                   Atlanta, Georgia, February 15, 2002




                                                                      R0239
JOSEPH LAWSON BURTON
Page 31

                   Successful Handling of Wrongful Death Cases in
                   Florida-Seminar
                   "Proving Cause of Death-Children's Unique Proof
                   Circumstances".
                   Lorman Education Services
                   Miami, Florida, September 20, 2002

                   ASME International Mechanical Engineering
                   Congress and Exposition
                   "Study of Seat System Performance Related to Injury of
                   Rear Seated Children & Infants in Rear Impacts"
                   New Orleans, Louisiana, November 17-22, 2002
                   Paper #IMECE2002-33517
                   Kenneth J. Saczalski, Ph.D., Joseph L. Burton, M.D.,
                   Paul R. Lewis, Jr., Keith Friedman, Todd K. Saczalski

                   40th International ISA Biomedical Sciences
                   Instrumentation Symposium
                   "Experimental Data for Injury to Children Seated Behind
                   Collapsing Front Seats in Motor Vehicle Rear Impacts"
                   Biloxi, Mississippi, April 11-13, 2003, Paper #2003-046
                   Kenneth J. Saczalski, Ph.D., Anthony Sances, Ph.D.,
                   Joseph L. Burton, M.D., Paul R. Lewis, Jr.

                   American Bar Association
                   Tort Trial & Insurance Practice Section Self-Insurers' &
                   Risk Manager's Committee presents
                   Transportation Megaconference VI
                   "Biomechanics-Kinematics-Conscious Pain & Suffering"
                   New Orleans, Louisiana, April 17, 2003

                   SAE International Digital Human Modeling for Design
                   and Engineering ASME International Mechanical
                   Engineering Conference and Exhibition
                   "Experimental Verification of Biomechanical Occupant
                   Response Predictions for Front & Rear Seated Passengers
                   Subjected to Rear Impacts"
                   Montreal, Canada, June 16-19, 2003
                   Paper #2003-03-2205
                   Kenneth J. Saczalski, Ph.D., Jay Saul, CSE, Joseph L.
                   Burton, M.D., Paul R. Lewis, Jr.




                                                                     R0240
JOSEPH LAWSON BURTON
Page 32

                   Association for the Advancement of Automotive
                   Medicine 47th Annual Scientific Conference
                   Poster Presentation
                   "Occupant Kinematics with Child Safety Seats Tested
                   Under Real World Conditions"
                   Gary R. Whitman & John Yannaccone, ARCCA Inc.,
                   Joseph L. Burton, M.D. & Paul Lewis, Jr.,
                   Burton and Associates,
                   Dennis F. Shanahan, Injury Analysis
                   Lisbon, Portugal, September 22-24, 2003

                   "Biomechanical Study of Rear Child Chest Injury
                   Measures Related to Collapsing Front Seats in Rear
                   Impacts". Kenneth J. Saczalski, Anthony Sances,
                   Srirangam Kumaresan, Steve Meyer, Joseph L. Burton,
                   M.D. and Paul R. Lewis, Jr.; Proceedings ofIMECE'03,
                   2003 ASME International Mechanical Engineering
                   Congress, Washington, D.C. November 15-21, 2003,
                   Paper No. IMECE2003-43061.

                   American Bar Association 2004 Emerging Issues in
                   Motor Vehicle Product Liability Litigation
                   "Mock Trial"- Plaintiffs Biomechanics/Occupant
                   Kinematics Expert in Rollover Case
                   Phoenix, Arizona March 18-19, 2004

                   "An Experimental Method for Multi-Variable Analysis of
                   Vehicle Safety Systems and Application to Front Seats &
                   Rear Occupant Interaction in Rear Impacts". Kenneth J.
                   Saczalski, Srirangam Kumaresan, Anthony Sances,
                   Joseph L. Burton and Paul R. Lewis, Jr.; Proceedings of
                   IMECE04, 2004 AS:ME International Mechanical
                   Engineering Congress and Exposition
                   Anaheim, California November 13-20, 2004,
                   Paper No. I:MECE2004-60785.




                                                                    R0241
JOSEPH LAWSON BURTON
Page 33

                   "Computer Simulation of Rear Impact Biomechanical
                   Occupant Response Predictions for Front & Rear Seated
                   Passengers". Kenneth J. Saczalski, Ph.D., Jay Saul,
                   Anthony Sances, Srirangam Kumaresan, Ph.D., Joseph L.
                   Burton, M.D., Paul R. Lewis, Jr.
                   2004 FISITA World Automotive Congress in
                   Barcelona, Spain.
                   Paper No. F2004U065.

                   "Multivariate Head Injury Threshold Measures for
                   Various Sized Children Seated behind Vehicle Seats in
                   Rear Impacts". Kenneth J. Saczalski, Ph.D., Anthony
                   Sances, Srirangam Kumaresan, Ph.D ., M. Pozzi, MS,
                   Todd K. Saczalski, Joseph L. Burton, M .D ., Paul R.
                   Lewis, Jr. ISA 2004, Volume 449, pages 381-386.

                   Emergency World Summit on Roof Crush
                   Washington, DC
                      • Participant Debate: Diving vs Roof Intrusion as
                          Cause of Injury in Rollovers
                      • Participant Press Conference: Strong vs Weak
                          Roofs
                      • Speaker: Injury Causation in Rollover Crashes
                   Hyatt Regency Washington on Capitol Hill
                   July 18-20, 2007

                   Press Conference "America's Forgotten: Victims of
                   'Roof Crush' in Rollovers Speak Out.. .One Day before
                   June 4th Senate Hearing on 'Roof Crush' "
                   Speaker/Participant
                   National Press Club- Washington, DC
                   June 3, 2008

                   U.S. Senate Commerce Subcommittee Hearing
                   "Roof Crush in Rollovers" Attendant
                   Russell Building, Washington, DC
                   June 4, 2008




                                                                    R0242
JOSEPH LAWSON BURTON
Page 34

                   "Comparison of High & Low Speed Rear-Impact Head
                   and Neck Injury Risk Measures Related to Occupant Size
                   & Vehicle Seat and Vehicle Seat Strength
                   Characteristics". Kenneth J. Saczalski, Mark C. Pozzi &
                   Joseph L. Burton; Proceedings ofIMECE: 2008 ASME
                   International Mechanical Engineering Congress and
                   RD&DExpo.
                   Boston, MA. October 31-November 6, 2008,
                   Paper No. IMECE2008-68492.

                   Metro Emergency Medical Services-
                   Continuing Education
                   "Preserving Life, the Crime Scene and
                   Respect for the Dead"
                   Marietta, Ga November 17, 2008

                   "Rear Seated Child Injury Risk Experimental Measures
                   Related to Vehicle Front Seat Performance in Rear
                   Impacts". Kenneth J. Saczalski, Mark C. Pozzi and
                   Joseph L. Burton; Proceedings ofIMECE: 2009 ASME
                   International Mechanical Engineering Congress and
                   RD&DExpo.
                   Lake Buena Vista, FL. November 13-19, 2009.
                   Paper No. IMECE2009-10390.

                   "Biomechanical Analysis and Injury Prevention in Off-
                   Highway Vehicular Crashes" Joe Burton, Sri Kumar,
                   Paul Lewis, Jr., Lou D' Aulerio, Michael Kleinberger,
                   Daniel Strickland. Rocky Mountain Bioengineering
                   Symposium & International ISA Biomedical Sciences
                   Instrumentation Symposium.
                   Laramie, Wyoming. April 9-11, 2010

                   "Multi-Variable Experimental Matched-Pair Comparison
                   of Rear Impact Occupant Protection Performance of
                   Strong Belt-Integrated Vehicle Seats Versus Weaker
                   Non-Belt-Integrated Types". Kenneth J. Saczalski, Mark
                   C. Pozzi, Joseph L. Burton and Todd Saczalski.
                   2010 FISITA World Automotive Congress in Budapest,
                   Hungary. May 31 5\ 2010
                   Paper No. F2010-C-112.




                                                                    R0243
JOSEPH LAWSON BURTON
Page 35


                   Atlanta's John Marshall Law School
                   Lecture to Advanced Evidence Class, Final Year Students
                   Atlanta, GA March 29, 2011.

                   AIEG 2012 Spring Seminar
                   "Role of the Medical Examiner"
                   The Peninsula Hotel
                   Chicago, IL April 18, 2012




                                                                    R0244
                                                                                                                169

CASES INVOLVING FUEL FED FIRES
Case#      Case Name                          Attorney               Vehicle
01-020     Ortega Vs. Ford                    Roger Braugh           1992 Ford Explorer, 4-Door
01-047     Copeland Vs. Nissan                Frank Guerra           1989 Nissan 240 SX, 2-Door
01-049     Dismang, Little & Vestal           Steven Harrell         1983 Chevrolet Pickup, 3/4 Ton
01-050     Chardonae Rowland                  Ervin Gonzalez         1994 Isuzu Rodeo, 4-Door
01-058     Montero Vs. GM                     Peter Flowers          1978 Chevrolet C-65, Dump Truck
01-075     Flint Vs. Chrysler                 Mika! Watts            1983 Dodge Ram, Van
01-076     Permenter Vs. Chrysler             Mika! Watts            1999 Dodge Ram, Pickup
01-088     Sanders/Wright Vs. Ford            Joseph A. Fried        1996 Ford Mustang, Convertible
01-101     Belli Vs. Daimler-Chrysler         George W. Fryhofer     1991 Jeep Cherokee, 4-Door
01-120     Hall Vs. Ford                      Lamar Brown            1969 Ford Mustang, 2-Door
01-131     Ayala Vs. GM                       John B. Scofield       1993 Jeep Grand Cherokee, 4-Door
01-146     Rodriguez Vs. First Transit Inc.   W. D. Hammond          2000 Lincoln Navigator, 4-Door
01-155     Casteel Vs. G.M.                   Lynn A. Grisham        1986 GMC 1500, Pickup
01-163     Miller Vs. DaimlerChrysler         James L. Gilbert       1990 Jeep Wrangler, 2-Door
01-170     Lemus Vs. DaimlerChrysler          Halley B. Lewis        1984 Dodge Colt Vista, Station Wagon
01-182     King Vs. GM                        Kurt W. Maier          1984 GMC Sierra, Pickup
01-202     Sloss Vs. General Motors           Roger Braugh           1994 Saturn SL2, 4-Door
01-205     Gallagher Vs. Hyundai              Peter Daughtery        1990 Hyundai Excel, 4-Door
01-206     Williams Vs. Ford                  Kent Emison            1983 Ford Thunderbird, 2-Door
01-216     Hinderks Vs. GM                    Kent Emison            1987 Chevrolet Scotsdale, Pickup
02-012     Hyatt Vs. G.M.                     James E. Carter        2000 Pontiac Grand Prix, 4-Door
02-016     Juan Arguello                      Mark Sparks            1979 Chevrolet 1500, Pickup
02-023     Wall Vs.GM                         Julian P. Hardy        1989 Pontiac Grand Prix, 2-Door
02-039     Lozano vs. GM                      G. Joseph Barrientos   1993 Chevrolet 1500, Pickup
02-043     El Paso Pipeline Explosion         Robert A. Krause
02-050     Long Vs. Freightliner              Richard D. Morrison    1996 Freightliner Truck, Semi
02-060     Tholander                          Daniel T. Defeo        1992 Chevrolet 1500, Pickup
02-063     Wetzel Vs. G.M.                    Stephen M. Gorny       1989 Pontiac 6000, 4-Door
02-064     Buckley Vs. GM                     Patrick Ardis          1995 Chevrolet SlO, Pickup
02-082     Lindberg vs. J&R Trucking          Robert E. Scott        1999 Honda Civic, 2-Door
02-088     Barfield vs. Nissan                Douglas A. Allison     1989 Nissan 240 SX, 2-Door
02-089     Emmett vs. GM                      Larry Setchell         1973 Chevrolet P-30, Van
02-109     Arcure vs. GM                      Aaron S. Decker        1985 Chevrolet SlO, Blazer
02-123     Santana vs. Ford                   Guy Watts              1992 Ford Mustang, 2-Door
02-142     Jones vs. GM                       Lynn A. Grisham        2000 GMC Sierra, Pickup

Thursday, March 12, 2015                              Page 1 of5                                        FIRE CASES




                                                                                                       R0245
Case#      Case Name                          Attorney               Vehicle
02-178     Ybarra vs. GM                      Richard Nonnan         1988 Chevrolet Corsica, 4-Door
03-002      Hahs Vs. G.M.                     Brad D. Kuhlman        1974 Chevrolet Cheyenne, Pickup
03-014     Ocampo vs. Maple Chase Compan      Paula Wyatt
03-015     Berkley/Beck Vs. DaimlerChrysler   Greg J. Allen          1983 Jeep Wagoneer, 4-Door
03-025     Jenkins vs. Rayloc                 Cheryl F. Perkins      1993 Infinity G20, 4-Door
03-030     Jason Schechterle                  Patrick McGroder       1996 Ford Crown Victoria, 4-Door
03-039     Davis Vs. Motiva                   Matthew Casey
03-051     Deleon vs. GM                      Frank Guerra           I 981 Chevrolet C-10, Pickup
03-071     Gonzalez vs. Ford                  Kevin W. Liles         1997 Ford Fl50, Pickup
03-085     Samudia Vs. GM                     William J. Maiberger   1983 Chevrolet Custom Deluxe, Pickup
03-140     Foster vs. GM                      Jeffrey Wigington      I 981 Chevrolet 2500, Regular Cab
03-152     Turner vs. MHTC                    Kent Emison            1970 Chevrolet C-10, Pickup
03-153     Newton Vs. Ford                    Kent Emison            2003 Ford Crown Victoria, 4-Door
03-157     Winston vs. DaimlerChrysler        Robert E. Ammons       1988 Dodge Colt, 2-Door
03-171     Jared Beach                        Phillip Duncan         1999 Dodge Ram 1500, Pickup
04-011     Ibarra Vs. Willie's Appliances     Roger Braugh
04-030     St. Clair County Vs. Ford          Allene D. Evans        1996 Ford Crown Victoria. 4-Door
04-039     William Gilbert, Jr.               Kent Emison            1986 Chevrolet Custom Deluxe, Pickup
04-056     Hampton vs. DaimlerChrysler        George W. Fryhofer     2004 Jeep Liberty, 4 Door
04-062     Thompson vs. Nissan                Roger Braugh           1993 Nissan Pathfinder, 4-Door
04-112     Tapley Vs. Volvo Trucks            Kendall Dunson         1995 Volvo Semi, Tractor-trailer
04-114     Aguilar Vs. Navistar               Victor M. Carrera      1984 International Truck, Semi
04-126     Ramos v DaimlerChyrsler            Bradford G. Leigh      1998 Dodge Ram, Pickup
04-140     Hood Vs. GM                        Dana Taunton           1984 Buick Regal, 2-Door
04-158     Erdman vs. GM                      Patrick Ardis          1995 Chevrolet Beretta, 2-Door
04-160     Jones v GM                         Patrick Ardis          2002 Saturn Vue, 4-Door
05-009     Emerson                            Dana Taunton           1994 Chevrolet Suburban, 4-Door
05-037     Kline vs. GM                       Kent Emison            2000 Chevrolet Blazer, 4-Door
05-056     Nichols Vs. GM                     LaBarron N. Boone      1992 Oldsmobile Delta 88, 4-Door
05-064     Sloan Vs. GM                       Robert Langdon         1993 Oldsmobile Silhouette, Van
05-534     Jackson vs. Ford                   Ralph Chapman          1998 Ford Mustang, 2-Door
06-003     Kelly/Morris v GM                  J. P. Sawyer           1974 Chevrolet C-10, Pickup
06-037     Hamilton                           Robert W. Lee
06-044     Aven vs. GM                        Ralph Chapman          1997 Chevrolet Blazer, 4-Door
06-048     Halpern v Honda                    Lance A. Cooper        1995 Honda Civic, 4-Door
06-049     Townsend vs. GM                    Robert Langdon         2000 GMC Sie1Ta, Extended Cab
06-068     Dwight Boeckman                    Kent Emison            1999 Ford Econoline, Van


Thursday, March 12, 2015                              Page 2 ofS                                         FIRE CASES




                                                                                                        R0246
Case#       Case Name                          Attorney                 Vehicle
06-535      Yancy vs. Ford                     Deborah McDonald         1988 Ford Bronco, SUV
06-537      Foreman v DaimlerChrysler          Stephen C. Swain         1993 Dodge Caravan, Minivan
07-042      Davis/Thomas Vs. State ofNorth C   Benjamin E. Baker
07-044      Hockennan Vs. DCC                  Kent Emison              1999 Dodge Caravan, Minivan
07-046      Baldemar Ozuna                     Michael Matthew Guerra   1994 Mack Truck Tractor, Semi
07-047      Quiroz vs. GM                      Robert Langdon           2001 Chevrolet Blazer, 4-Door
07-065      Vest vs. Freightliner              Patrick Ardis            1998 Freightliner Truck, Semi
07-083      Roberts vs. GM                     Kent Emison              1997 GMC Jimmy, 4-Door
07-511      Bowman                             Joseph F. Welborn        2000 Lincoln Navigator, 4-Door
08-001      Price Vs. GM                       William Atlee            1993 Chevrolet I 500, Pickup
08-524      Gutierrez v De Reynosa             Aizar J. Karam           1998 Chrysler Town & Country, Minivan
09-020      Komacki v. Ford                    Ted Leopold              2001 Ford Mustang, 2-Door
09-048      Crow/Miller v Ford                 Kent Emison              1999 Ford Explorer, 4-Door
09-067      Hampton v Crescent Cleaners        Patrick Ardis
09-518     Finch vs. Honda                     Jeremy Knowles           2002 Honda Accord, 4-Door
09-519     Hurry                               Wyman 0. Gilmore         2007 WSTR Semi, Truck
11-025     Williams I Rutledge v. Werner       Robert Langdon           2006 Freightliner Century, Truck tractor
12-024     Greene v. Toyota                    Aubrey Nick Pittman      2010 Toyota 4-Runner, 4-Door
12-038     Walden                              Leigh May                1999 Jeep Grand Cherokee, 4-Door
13-031     William Atlas                       Ralph Chapman            2006 Dodge Ram 1500, Pickup
14-024     Williams v. GM                      Brandon Peak             1983 GMC 1500, Pickup
2K-022     Byrd Vs. GM                         Peter Daughtery          1985 Chevrolet K-10, Pickup
2K-038     Clark Vs. GM                        Page Axen                1981 Chevrolet C-10, Pickup
2K-059     Bermudez Vs. Ford                   Paula Wyatt              1988 Mercury Grand Marquis, 4-Door
2K-060     Martinez Vs. Ford                   Paula Wyatt              1987 Mercury Grand Marquis, 4-Door
2K-062     Jackson Vs.ford                     Mika! Watts              1988 Ford F150, Pickup
2K-083     Magana/Servantes Vs. GM             Rex Easley               1985 GMC 1500, Pickup
2K-095     Altier Vs. GM                       Peter Daughtery          1985 GMC Sierra 2500, Pickup
2K-108     Mathes                              Kent Emison              1997 Ford Fl50, Pickup
2K-113     Vestal/Marcotrigiano Vs. GM         Steve Knowlton           1981 Chevrolet Chevette, 4-Door
2K-118     Spencer Hutchinson                  Mikal Watts              1988 Plymouth Sundance, 4-Door
2K-119     Schlipp Vs. Raniere                 Christopher Rackers      1982 Chevrolet Pickup, Diesel
2K-128     Forte Vs. GMC                       Dana Taunton             1997 GMC Sierra, Pickup
2K-150     Maulano Vs. Holy Cross              John B. Marion           1996 Jeep Grand Cherokee, 4-Door
2K-152     Vellines Vs. GM                     Thomas Harlan            1993 Chevrolet Suburban, 4-Door
2K-167     Cruz Vs. Ford                       Patrick McGroder         1996 Ford Crown Victoria, 4-Door
2K-168     Fink Vs. Ford                       Patrick McGroder         1999 Ford Crown Victoria, 4-Door


Thursday, March 12, 2015                              Page3 of5                                            FIRE CASES




                                                                                                          R0247
Case#      Case Name                     Attorne~              Vehicle
2K-176     Castillo                      Brantley White        1981 GMC 1500, Pickup

2K-188     Hardee Vs. Bellamy Brothers   KirkFarrar            1993 Volvo Semi, Tractor-trailer
93-088     Klarlund Vs. GM               Kent Emison           1981 Chevrolet 2500, Regular Cab
93-113     Skebo Vs. Ford
94-003     Clark Vs. G.M.                Rex Easley            1983 GMC 1500, Pickup

94-059     Baker Vs. GM                  Kent Emison           1979 Chevrolet Pickup, 2-Door

94-093     Buie Vs. G.M.                 Lynn R. Johnson       1990 Toyota Pickup, 4 X 4

94-101     Brown Vs. Hawkinson Ford      Arthur Gold           1989 Ford Econoline, Van
94-148     Goods Vs. Navistar            Raymond S. Butler     1982 International Truck, Semi
95-009     Moore Vs. Ford                Kent Emison           1986 Lincoln Towncar, 4-Door
95-033     Ayala Vs. Chrysler            Paula Wyatt           1982 Dodge Ram, Van
95-040     Fowble Vs. G.M.               David Blair           1982 Chevrolet Pickup, 2-Door
95-124     Wasilik Vs. Ford              Kent Emison           1987 Ford Fl50, Pickup
95-126     Roiz Vs. G.M.                 David Cherry          1986 Chevrolet Camara, 2-Door
95-142     Meadors Vs. G.M.              David E. Warden       1982 Chevrolet Silverado, Pickup
95-149     France & Mitchell Vs. G.M.    Jeffrey G. Rickard    1994 Pontiac Bonneville, 4-Door
95-152     McGann Vs. Mazda              Newton Porter         1988 Mazda RX-7, 2-Door
95-171     BrysonNaughn Vs. Turner       Patrick A. Hamilton   1986 GMC 1500, Pickup
96-007     Harrison Vs. Dupont           Berrien Sutton
96-010     Anthony Dalton Vs. G.M.       Peter Daughtery       1976 Chevrolet Pickup, 2-Door
96-066     Head Vs. G.M.                 Mark J. Evans         1966 Chevrolet Pickup, 2-Door
96-098     Degner Vs. G.M.               Robert P. Skeith      1984 GMC 1500, Pickup
96-115     Moseley Vs. G.M.              James Pratt           1995 GMC K-14, Pickup
96-120     Milligan Vs. G.M.             Turner Branch         1995 Chevrolet C-10, Pickup
96-147     Powell                        Kenneth Ingram        1995 Chevrolet K-10, Pickup
97-028     Dailey Vs. Nissan             Todd Vargo            1995 Nissan Pickup, 2-Door
97-089     Peterson Vs. GM               Peter Daughtery       1980 Chevrolet 1500, Pickup
97-113     Alvarado Vs. GM               John Kittel           1986 Dodge Ram, Van
97-131     McCleneghen                   Kevin Hawkins         1995 Nissan Maxima, 4-Door
97-148     Mason Vs. Ford                R. Timothy Morrison   1992 Ford Explorer, 4-Door
97-149     Bird Vs. GM                   Michael E. Withey     1983 Oldsmobile Cutlass, 2-Door
98-019     Williams Vs. GM               Kendall J. Few
98-044     Fox Vs. GM                    Gary Mccallister      1978 Chevrolet C-10, Pickup
98-060     Jones Vs. GM                  D. Bruce Petway       1991 Pontiac Sunbird, 4-Door
98-072     Baker Vs. GM                  Kent Emison           1985 Chevrolet Blazer, S l 0
98-077     Carpentier Vs. Chrysler       Felipe Garcia         1994 Dodge Ram, Pickup
98-090     Scott Vs. GM                  James Dunnam          1978 Chevrolet Caprice, 4-Door


Thursday, March 12, 2015                         Page 4 of5                                        FIRE CASES




                                                                                                  R0248
Case#       Case Name                           Attorney              Vehicle
98-102      Morin Vs.GM                         Paula Wyatt           1995 Chevrolet C-10, Pickup
98-108      Bridges Vs. Ford                    Brad D. Kuhlman       1994 Ford F 150, Pickup
98-128     Taylor Vs. GM                        R. Douglas Gentile    1989ChevroletS10 Blazer, 2-Door
98-136     Christopher Lashley                  David D. Guiley       1994 Toyota Pickup, Pickup
98-140      Sheriff Vs. American Motors Corp.   Craig Goldenfarb      1984 Chrysler Lebaron, 4-Door
98-162     Weiderhold!fhompson                  Robert Waltman        1993 Chevrolet Camaro, 2-Door
98-164     Allen Vs. GM                         Mika! Watts           1978 Chevrolet Big 10, Pickup
98-165     Brazil Vs. GM                        Mika! Watts           1990 Chevrolet 1/2 Ton, Pickup
99-014     Moore Vs. GM                         Rodney Moore          1995 Chevrolet SIO Blazer, 4-Door
99-049     Stowe Vs. Chrysler                   Michael P. Atkinson   1995 Dodge Ram, Pickup
99-053     Hare Vs. Chrysler                    Mika! Watts           1976 Dodge D·l 00, Pickup
99-057     Goodman Vs. Chrysler                 Mark Tanenbaum        1993 Chrysler New Yorker, 4-Door
99-076     Sebree Vs. Ford                      Stephen M. O'Brien    1995 Ford Taurus, 4-Door
99-090     Gibson Vs. Ford                      George W. Fryhofer    1985 Mercury Marquis, 4-Door
99-091     Butler Vs. Daimler/Chrysler          George W. Fryhofer    1997 Dodge B-250, Van
99-109     Thornton Vs. Ford                    Kenneth W. Lewis      1989 Ford Aerostar, Minivan
99-118     Ramirez Vs. Titan                    Filemon B. Vela       1997 Chevrolet Silverado, Extended Cab
99-122     Boley Vs. GM                         Craig Sico            1996 Chevrolet Blazer, 4-Door
99-142     Faraci Vs. Ford                      Mika! Watts           1995 Ford Bronco, SUV
99-144     Iracheta Vs. GM                      Robert E. Lapin       1988 Oldsmobile Toranado, 2-Door
99-157     Nellon                               Robert E. Ammons      1985 Plymouth Horizon, 2-Door
99-162     Hunt Vs. GM                          Robert E. Ammons      1984 Chevrolet 1500, Pickup
99-176     Shober Vs. Werner Ent                Paul Brandes          1992 Lincoln Towncar, 4-Door




Thursday, March 12, 2015                               Page 5 ofS                                         FIRE CASES



                                                                                                       R0249
                                           RESUME



Dr. Thomas H. Mayor
Professor Emeritus of Economics
University of Houston, Main Campus




Address:                 5555 Del Monte, Suite 1306
                         Houston, Texas 77056-4184
                         713-552-1522


Education:               B.A. in Economics, Rice University, 1961,
                         Magna Cum Laude
                         Ph.D. in Economics, University of Maryland, 1965

Doctoral Dissertation:

                         "Sources of Decline in the U.S. Capital-
                         Output Ratio, 1869-1958"


Academic Positions:

                         Research Fellow, Brookings Institution, 1964-65
                         Assistant Professor, University of Maryland, 1965-69
                         Associate Professor and Professor,
                         University of Houston, 1969 - 2009
                         Director of Graduate Studies, Department of
                         Economics, University of Houston, 1971-74
                         Chairman, Department of Economics,
                         University of Houston, 1977-81
                         Director, Center for Public Policy,
                         University of Houston, 1982-84
                         Dean, College of Social Sciences,
                         University of Houston, 1983-86
                         Chairman, Department of Economics,
                         University of Houston, 1990-96


Academic Honors:

                         Phi Beta Kappa
                         Woodrow Wilson Fellow
                         National Defense Fellow
                         Brookings Research Fellow




                                                                                R0250
Research Interests:

                      Applied price theory and public policy, law
                      and economics


Publications:

                      'The Decline in the United States Capital-Output Ratio," Economic
                      Development and Cultural Change, July, 1968.

                      "Short Trading and the Price of Equities: Some Simulation and
                      Regression Results," Journal of Financial and Quantitative Analysis,
                      September 1968.

                      "Some Theoretical Difficulties in the Estimation of the Elasticity of
                      Substitution from Cross-Section Data," Western Economic Journal
                      (Economic Inquiry), June 1969.

                      "The Role of Money in Economic History," in Perspectives in
                      Economics, edited by John W. Snow, 1969.

                      "The Demand for Equipment by Input-Output Sectors," University of
                      Maryland Interindustry Forecasting Project, Research Memorandum
                      Number 7, June 12, 1968.

                      "Equipment Expenditures by Input-Output Industries," Review of
                      Economics and Statistics, February 1971.

                      "Industry and Employment Projections to 1980: Discussion," 1970
                      Proceedings of the American statistical Association.

                      "The Rate of Discount in Bond Refunding," Financial Management,
                      Fall 1974 (with K. G. McCain).

                      "An Analysis of Factors Used to Determine the Public Need for New
                      Banks," Southern Economic Journal, July 1976 (with John Fraser).

                      "Estimation of Market Area Population from Residential Electrical
                      Utility Data," Journal of Marketing Research, August 1976 (with
                      George Hepburn).

                      "Bond Refunding: One or Two Faces?", Journal of Finance, March
                      1978 (with K.G. McCain).

                      "An Analysis of Factors Used to Determine the Public Need for New
                      Banks: Reply," Southern Economic Journal, October 1977 (with
                      John Fraser).

                      "The Treatment of Income Taxes in Determining Personal Injury
                      Awards," JurimetricsJournal, Winter 1977 (with George Hepburn).




                                                                                       R0251
"Estimating the Value of a Missing Market," Journal of Law and
Economics, April 1980 (with G. Daly).

"Reason and Rationality During Energy Crises," Journal of Political
Economy, February 1983 (with G. Daly).

"Life-Cycle Effects, Structural Change and Long-Run Movements in
the Velocity of Money," Journal of Money, Credit and Banking, May
1984 (with L. Pearl).

"Equity, Efficiency and Environmental Quality," Public Choice, No.
2, 1986 (with G. Daly).

"The WeJfare Gain from Efficient Pricing of Local Telephone
Service," Journal of Law and Economics, October 1987 (with James
Griffin).

"Hunter-Gatherers: the Original Libertarians." The Independent
Review, Spring 2012.




                                                                 R0252
1004
Lacy Wnom                GN2C4104         Segouin v. Chitdrens· hospital uf A..istir.: 98th-: rav;s Cty .. "'."x

                           0:;012:51      Garza   11   General Mcto:~ Cc·p.: 22Sth 8uva! Ct'f., tl(.

Maria 3oy524S •   :ntegrated ::;eclt1Ci!. Sarvices v. :Javis:   ~ 3310 "iarns Ct1 .   7x




                                             Ptigc • of 16




                                                                                                                   R0253
 Sean RoballS            ~0Mo4354         •   Schmid• ·1. Hit.::, 133ro' Hams Cty.. Tx.

Russell Briggs             DlCV0388           H.ennis v. Un:royal; 122nd Galveston Cty., Tir..

Jo~J'I    Care             20906507           Orimrr1dtt £,Otis v. Dove Homes: 112th Crocfl:>ttt Cty.. .,. x

 Joseph Jarnaii            EOt 70690 •        Turoin v. l:SA Truck, Jefferson       Cly .. rx

David Marchanc         3Ie Corporation, i 52nd r' arria Cty .. Tx

Rossi:>.• Cook           2:)0.313559          L.~ 11   T!1om1.s: ~3~th Harrls Ct7..     rx.
Forest Johnson                 22005 •        Montgomery v. Mart;n, 2:tsth Walker Cty.. Tx.

Dax Gana                200'.:.·31604         Gutierrez. v.   Industrial Guni:e; 1571"1 liarns Cty .. :x.

~ ay   Henderson            C12-0401          Shelby v. Metabo~fe International; 336         ' .. .;:.,,




~oben   Kdeen                G02·180 ~          Magana v. ~mmer 6 S1eel; U. S. Houston. 7x

Shari Wright              98C.15822             Powers ct al v Nt!l1ta!; Pro. # 1, Harrls Cty. 7x


                                                   Page 3of16




                                                                                                                             R0255
                                                                                                                            ,._ ...l..




 Sr.swr Bates           CA70181 Y:l063404 •          Logic v. Pi:tterson Capita. Mam:19e:ne11t. Af,1e1 Ar ,)itraiion Assf!

 Jeremy !llewell                 CC03455 •           Salinas v. Weeks Marine. lr.c.; 381sc Starr Cty. Tx

 Mark Hovenkamp               20(12-63349 •          Morrison v. Kelsey-Seybold: 125th HarrfsCty.. Tx

 Buffy Martines                  DH!S734             WMe v. Wyt:th;           ~351h .;efferson   Cty.. Tx.

 Bernard Ktimist              2003414342             Pofachei< v. formooa Plastcs: 267ih Cai'lcun Cry .• T:-.

 noy Ewan                      20:1426712            Morris v. Jcnes: 121 sr dams Cty.. Tx.

 G.los Kibbe-                      17255 0 •         Davis v. Goodyear Tire & Rubber Co.. 13o'lh Jerrersori Cty .. Tx.

 Ben Martin                     0313227A             T1.1mer v. Deems; Cty. Cu.irt 1'1. Oaitoii; Cty.. ~x .

...ohn Ste-renson                C57i04D •           Gomez v. Weeks Marine; 206tn Hidalgo Ctv., Tx.

Joho Card                     2001-49:$71            ~Orton     v. lord: 28ist Hartis Ct~ .• 1·x.

Jer.;;;ny ll: Tx

Marl< MU'ray                   O-!exenoe·          2002-65140 •          Birdsey v. Tawa; 281st Harris Cty .. Tx.

Stacy 8outh1Heu.•             2003-49662            Coyle v. De1gadillfo; 190th Harris Cty.• Tic.

Daniel Barton                     28029~1           Spradlin v. Brazos M & E: 23rd 9ra:(cri:l C~y.. Tx.

Davr() Ceary                   C127503F             Munoz v. 'l'lcA.len Metil:::ai Centor: '.'.32'ld '11oalgo ':!y .. T:t

John Ste112nscr               2CC40987robate # •. Harris Cly., 'l x

Eiizateth Hawkir.s                316318        v   Oewber:y v.       ~unt;   Proba1ti #1. Harris Cly .. ·; x.

Pinn::~   Zummo                    V0l09 •          =?vans" Toyow Motcr Corp.              u. S.   Victc~ia . Tx.

David Mestema.w               200'12~5~             Valencia~!       al. v. Mikalaj-:z.alC ~1 al; fi/!ith ~-ims Cly .. h

Sherie Becicman              2003522193             Busl'"· Sis:ers of St. Josap··,; 9Sth :..uQboco< C!y .• Tx.

William dau                  200:.21 il55           Sass v. Gralla~ et a.. ; 2BOth ttarris C                           ... ..... :;, "
                              ~              ;.




 Randy Sorrefl>                    2003-32237 '            Ray v. Carruth~Ila:;. T:.:.

Hunter Crert             2C.SCV13C ~T J'N}                Carey ., Ma:z:d~ Motor&s Corp .. U .~ Marshell, ;·.r;.

Goeffrey Binney                   ''004-t2034 •           t3row'1 v. Gre~ory Erectrlc: 16'..'th !-'am~ C:y. "!"'x

E~zab~lh H11wkin~                 338962-401              ~ones v_ Ace   :ash Express, Inc.. Prooate # 1 1:ams Ct:;. Tx

Nicole Kennedy                    :!OOS·0.95e1            Hare v. Chesterton· 11th Harris Cty.• Tx.

...anie Jordan                    20J4.                      ' - • :r',..·..!.J :,i .!. -
                                                                                                                                       -·.....




 Edward Samosor.                              0502712               M9yes v. 3rews!'3:: 95th Uvhas C:y ..       Tl<


 Ei1.:abeth Hawkins                   2004-588~7               •    Li"co:n v C1;;rk Freignt ~ines: 190th rlams Cty .. f x

 ManFr~eman                             400468624                   l51 i685 •             "fhompson v. A!za ~oiporation. ~13th Ha•ris Cty .. T:r.

 Lou dlack                              20t)560439                 Shepherd 11 Cheslll~   G1.lf Coast; 21 Sth Hari:s Cty .. '!'x.

K'.erth Fl~lche•                   'J 5CV140792 •                  Woilker v. Chan; 400m Fort        Hen~   C!y., Tx.

Mali< Guencro                               0172.hens                  04CV1 :383i5                     Sanfotd v. Union Pacitfc: 288th Fon Bc::od Cty., i.lt

Drad G. Leigh                        2004- t 5801                  Duin v. Re:iant Resources. Inc; 334-th Harris Cty.

Jeffrey embty                                        71253 •       Ramirez v. Kare; 401h Ellis \;ly., Tx.

Vuk V\.jasfnovlc                     2005-c7 •09                   :-:.,;.,,•yen v Core-Mark lnternaticnat; 55lll rfar:is C:y .. Tx.

~: ·.chael   McCormick                 i:"5J33CCL •                C~amon   v. s:d Pelersor. 1-losp1tol, KMtia.t; C'.y. 7x

B. /\dam TerroC                                      4507.il       Briar. & Sanciers v. Dickson; 3561n Hardin Cty. rx.

w, Doug:as Matt.he~                2005-00.192                     Saucier v. CSX Transportat:on; Circ;.i:t Ct .. Jacl                         • !.: j ' - -~--




    Man Mussali!                    Ce-C4232        Palmore v. Acti tia1dvr,m~: 162no. '.Jal!as. Cty .. "."x.

    Russel! Cooic               2004-21573          Morell v. Able Supply Co.;~ 1th Harris Cty. Tx.

    Greg Lee                    2005-42906          Kincar'lon v. Cuellar: 12 ltn Haris o.y .. "."x.

    Janet R•1sl\ing                 H031276        Westboro Prope11ies v. Cred:1 Suisse; L.. S. Ho.. ;;ton. Tx


    2007
    Mark Murray                 2004-45'563         Ho:1rnand~2: \'.   1'ruJ11!0: 370lh Hams :;fy ..   ·,·.x

    Jirr.my Williamson          2C0:':-18653        Descours v. Descocrs; 234th Harris Cty., -:-x.

Vok Vu/asir.ovic                          40621    Castillo v. United Texas Petro.cum; 23rd Wharton Cty. Tx.

    MO!k Carri9al'              2COL.'6C21S        Grddoni v Pacesetter Personr.e. Service: 1641h r-'arris Cty.. Tx

1r;icy Conwel                   2t;u:J-30307 •     Svare.? v. Ii & M Cons:ruction.          ~57th riotri~ Ct)' .. T i:.


Wayne Co.tns                    200£ 3S821         aenav:de~ v Railscive: 234tn rla•ris Ciy ..           rx.
Orenl Coon                    0.5CV0337-A          Godeaux & Kinard v. SP; 212th Ga:veston ~ty. . Tic

Je•erny Newel!                  C1694--05A •       Chap;. v. Gfea1 Lakitt> Dredg~ & :lociJino v. Weeks Marina; 31l~s1 S!arr Cty .. ~ x.

F.ti Sam;>$0n                  3.J6··;;v·C'J2      Vans11; v. Cni'rtor Oak     Fire .'tsura:'tce Co.: U. S. n,,,tes, -x.

'   ~rry   Wrignt                   Qratch~                    7 813.-D •    Teel v Re1Lech Steel: 350th Tay[or Cty , :x.

Jarr.a1 Alsaffar            • .C:SCY-00474         Silorg v. IJ. S .: U. S. Fresnc;. Cei.1or"lia.

Mark Car~igar.                         3SC29       Lorance v . Sunland Constructicn;          c 12'.'i Brc;zor'a Cly      x



                                                      Page 7 Jf 16




                                                                                                                                 R0259
 Mike l. Cargdl; 25:h Gon:ca:cs Cty.. h .

Wayr:e Colins               200H ·002         Figueroa v, Ounr.: 16<11h H~rns Cty., Tx.

Andrew Schirtme·s:er       ~15!)5-0~CG •      Flcres v. Vachon Industries; 370!tl Hidaigc           Cty _Tx.

Cnarles   Soechlirt~         GN2026C4         Lock v Kahn; 200tn "'."ravis C:y .. '!'x

Mari< SLawar.             :2COS-OJ 180        Pena ,, Wa.ker; 249th Jorr '"!a~per v. l:lP' 212th Ga'.1tC!!;t:;1n Cty.. h.

Rrad Beers                 200H..39C9S '     "fumipsee:j v Cramer; 165th rlards Cty.. Tx.

lind..i Turiey             llb-C~05C7H '     Frio:gerald 11 . 1 ene1 Hea~!hsystems; 1601.h Oatlas Cty .. 7x.

Joseph Ale~ncer            200~'·472n        Jeffcoat v.       Community Hea:th Systems; 5~th Har ~rbldge & Dex;"; 206~h ii.dalgu (;iy. ~ x

                        ~Ot:CV4'?.5T JW


Brian eeckcorn         /~· 160·0·:>07107     Pere                                                                                                                    -····::r.




 Paul Jacobs                 GN501 B9B        Strickla'"1d 11 Jeffers: 2llCt.h Trav:s Cly .....x.

 Jaffn:iy Davis             20C5-7<134g •     Je!iangir 'J Ortiz; 21Sth Harris Cty.. Tx.

 Toby l=uilmer              04056112-G •      Ri.tledga v. Underwood; 134th Dallas C:y .. Tx.

Anhut Go:ualez              20-08-4 ~749      Tenorio v. Farsat; 261st Harris Cty .. Tx.

 David 8righ 1            A06CA1 00455 '      Navarro v. Soaring He Imel Caro.: U S Austin . ·r x.

 R~cnare! Mithell             JG-4137 s

 oOrh harrls ".::!)!         ~x


Michae. KerensiS·OfH!'15 •   De Leon v ~eeR Ma~ Carrigan                20t~S.Q3115              Alm~n        v. W1lliarns; 113\h Harris Gty., Tx.

                           200.5PC3173                McClusky v. Panr.e11: Prob&te #1 Be.xar Cty., -x.

 Benny Agos.io                     221:49             Whittington et al. v. Bayer, 253rd Clla.mbe:~ Cty. Tx

 \t;rk Stewan                2(~0572278          T    Watts v _Cok.9t: 1271 h rldn _s Cly . T::::.

 Jeremy !\ewe:1                                       Gon2a102 v. King Fisher Marine SeNice; Htdaigo Cty Tx

 Mark Murray                2005-092:)9 •             CumminiJs v_ Diamond Offshore: 190th Harris Cty.. Tx.

 ... angelor Smith             07·C163S               Carrillo-._ GMV Trucl(ng; ~92nd :Janas.             Cty., Tx

 Sann)' AgcS1o              2COS·51291 • Zarmer:o v. Kowalski; 127!h Harris Cty ..                        T~


 Edward Alfi~d                lWCS-4314               EPT '.Ylenagern':lnt v Ker.r.eay Associates: 327tri            El Pase;,   7x

 Jeremy NeweU               CWOS-05-D                 ;.I.mas v. King Fisher Man"e Serv1c1:: 20B:n rilc.11lrgo C;:y . r;r_

 JLouan F&~i!la                    344C1              Dewe&se v SW.ft Transportarlor; :t23rd Gray Cty .. -:-~

 liMfey ifampto~             C546·07-B                Umon v. !!adig;;; 63cd Hidalgo :ty.. Tx:

 Mark Murray              2006:2591 ID       r        Cepedav T. W. Laquay Dredging: 103rd Cameron Cty .. ·x

Stefanie -..,011             C5CV3317 • Vaglicav Hewlett-Packard; l.I. S.                        Hcus~on.   Texas.

An:.;st~r         CV6SB88               Zelaya v Ul Roca RB>ldy Mb:; 75!r i ibeny Cty.. Tx.

Joseph M. ~oumer           &:07cv0::05S              Shanks v Swill T1Jn$pOrlatior.; U. S .• ·1 redo, Tx.

L&rry Wright                Orr v.   B:ac~;   1S2nd Danas Cty .. 7x

Brooks   Hatr.son           05-:v-0337 •             Arenazas      -et al v.   BP; 212'11 Galveston Cf'/ , Tx.

ui:itliel Horowitz           06cv0934 •              Simp$0n v. Abernathy; 10th Galveston Cty •• "'."x.

091/ic Marm..mv          OS6·2216&7·06 •             1.iar.inez. v. !-'l.lston; 96~h Tarrar.t c:y., Tx.

Alt Gon~el                        26534              Sunderlcorl     v.   Pric~ Construction: 52nd Val Verde         Cty   Tx.

Totfy Fullmer        3::J7c11;)1 )!!ORLA             Oiai; v. Puerto RCco C:lc;ctric Power;          U.S. ;;>vortQ f~'co



                                                        ?age 1C of 16




                                                                                                                                      R0262
 Hal hmgis                 2008-56670           Hollie v. Belmat 6u:lders. 333rd rlarns C!y. T>7-35221          Luis v Trendmaker Homes: 334rh Harris            C~.    Tx

 E:owin McAninc":         07-J8-462:J5          81ockwoll v. Weeks: 79!h Jim Wa\fs          Cty.. lx.

11Wliam   Jones                  27875 •        Cornett v. Cce; 1st Jasper :::1y .• Tx.

Gerardo Garci~                   24112          Garcia v. 3alcer Concrete Costtuction; 12th Walker Cty .• :::::

Brad LeiSh                 o:;.H-OOSS~C    •    Mead v. Ford Motor Co.: 23r~ Matagorda Cty ., Tx

Fazlua:~                4;07 ·cv·03036         Sequetr3 v. l                                                                                                                   ,... _.:.:..




 !'atriei< Rigby            2Q07-Q7818            1nompson v. Rosen~erg. 133~d Hc.rr:s Cty. Tx.

 Osca1 De Le Rosa            2tK'7-70B67          Torres     11.   Wesl Houston Ma::!ical Ce11ter:127th I iams Ct1.• "'"i<

 Jasor. Webster                  87010A           PariSh v GO:d's Texas 1-iokfogs; Pronate No~. ·1 ravis Cly. rx.

 8. Adam Terreh               A-180 943           Hathaway 11. Weatherlorct lnterna:ional: 5tHt: Jdl1:1r.scn Ct~ .. Tx

 Shari Wright        2'.)C.tCVtj0009861).(        Chavez v. S.cmari·Mo!': 4C5tl\ Weoo Cly .. ,..x.

 Hur.fer Craft                  cv-41 Q'.'S       Jordy v. Ho~on; 159th Angei:na Cty. Tx.

 wimam Slankensr :J.>     CC0702~845              Hemandez v. Mexim Crane Works: 2nd .'.)atlas Ct~ . il:'..

Vuk Vu;asbo11.c             20C8..!94JS           Co1ir.s v. Greyhound U!les: 152nc          ~irris   Cty. TJC

 vltV•c:l 9,Jl!ow           2C08 11970            Mende:? I/. Ace Traris.oonatior.: 1• tn Hams Cty •. ·~:c

Sha.;mar Wal'.3Cct                 8e294          Blount v. riathorn; ::irobete t~o i, Travis Cty., Ix.

Brad Beers                  20C8-3:lC32           ~cnegbu v. Bajwa; 129th Herrs Cty., Tx

Brar:~ Stcgnar              2006-8t1'JO ·        A~i&s v. Do;iar Fuel Systems: 295th Harris           Cty .. Tx-

K:mmie 8snne11              2007-76443           Wimams v.9roughton: 165!h Harris Cty. Tx.

Curtis S.c1- t.-..   • - ~ . ,,:                                                                                                         ......




vuk V11jninov:c                        376/.54 •        Avi.a v Genie fndostr!~s. Inc.; 2nd Probat&, Ha~~is Cty . :x

Caner Crow                       20(·7-84034 ·          Pappas·Ellam:a "/.Frost 6·1st Hams. Cty., Tx.

Linea Turn~~                             72486          HtJ't'chins 11. ApfJfeb.::~'s lnternatio·1al; 354th h:J:;I   Cty .. fJC.

Sylvia Imhoff                   CV2008-60-1             Arnold v. Medical Paik Hosp >aL t!n ::Hvisicn H~~npstr.:~u C:y .. Arie

Gregory :.ea                     Z006-"i5475            Gardiner v. Southern St3r Concre~. 2.34?1': Harris Cl-1. Tx

Cyndi Rusn:ik                 • :0-8 cv85-1MK           Viratoe v . Mylan, ~nc. U.S. ~.ortnern Dis\rict, West Virginia

Chelsie Garza                        DH!1 ,022           Castro   v. United Ren:als, Inc.: 136tt: Jcffs~so:'I Cty. :-x.

Mark Davis                        08.00534·1             Rodriguez 11: Mal inckrodt .nc.; No. 1. Nueces l.:ty.. Ix

;:;.;£ene 8r'=ei;       Sf, 1,', :.l-ca ..co· /·Ri. •   Mt:Lecu    v.    tJ. S. A ; U S. San Anron10. Tx

C        Richardson v. Eaton; 1 ~6th .)ehas C:y... x.

t.1arc E. Stewart             :>C-:8-08625              Ward v, K~\c~ersid; 19lst 0a·.1as Cty .. Tx


                                                          =>age   ~ 3of16




                                                                                                                                       R0265
                                                                                                                 r   -




2010
Roger Jair.              2005·36359 •      Undhursl v. G:over; 127:n narris Ctv., ! x

laura Brown                05·i 3672       Horton v. Baylor Health Care: ~16th Dallas Cty .. Tx.

W~1k    Murray        2~0lMC-5497D          Deleon v. King Fisher Marine Services:~03r·cSl'.>35      Ga1ven v. Ranm•an & O'Brien; U.S.            D~I    Rio. Tx

,;;;~vn Wcbste~           Ol:·C·32b        Cttlno1m v. Gclc's      Gyin, Jef~erson   C~ .• We'.l1 \tirg1nia

·;~r. Crow             J5·0:'-2:>077 '     ZJbia v. J.?. Ratigan .     vie.: 286:h Hockley C!y          Tx

llenjeimin Ha:·         2007-22019         Hargrove Etl al V. Boxer Property; 133rc            Ha!""~   Cty .. Tx.

RocerHfd.:iirc          OS-ti-\ S"f9-2     llowe "·   ?1aodrlc~;    Zod NueC$S Cty .. Tx.

Jeremy Ne~ll          ~CCS00-5147:) •      Tamez v King Fisher Marine SeNice: 103rd Carr:eror                   ::w .. ·;-)I

                                             Page 14of16




                                                                                                                               R0266
 John ..oaen               200;-4688a            Fern.'lndez v. ~urphy: 61St Harris CtY .. fx.

 Johnny '•J.. Gar-la        A--79, 159           ?ere.z at el. v, United Scaffo:ding· 58th Jeffa•son Cfy .. Tx

 Daniel Cartwrigr.i    ·)8-1 '.?·C032Scvf        Ji:nenez v. Cooper Tire & R\Jbber; 21 Blh i=-rio Cfy            :~.


 M!chel.e Cher.g       09-00-.536cv272           T:rado v . .;ones: 272110 Br:szos Cty .• Tx

 Oavio MestemaJCar               47092          Verduzco v Kin9 Fisher t.1arhe; 2951h Calt:m..I' Cry Tx

Jordan Glaze              20C8-4S059            Gomez v. OC""'G, LLP; 333rd narri:. Cty .. rx .

Jason Mc:ltnvcn           2C-OG-41285 •         Jimenez v Weeks Marine. Inc.; 215!h r!arris Cty .. : x

Cn"1s Jol;ns              2COS--06 l 00         Ocanas"· King f11hi1r Ml!lnne Service; 27Ctt1 Harrls Cty .. fx

Db.vid Wynr'le            2009-13292            GonziMi. \/ l ; 2!311.th \.lvttgor:.,.,'Y Cty .• -:-. Rya~.    Zen                2C•09·29612       ~afard"   Ace Transpo:taticn: 129!h Harris Cty. ,.x

                             1 ::>&-cv-874     BlacKwcll v. Nissan. U. S. Beaumont -: exas

 Roy Ewart                 ~OC9-.J1.fr3B      Harper v. Acaigbe; 13Bth Cameron :::ty .. "'.'x

 .ioseph Cor:eguera          2008-57592 '     Mendez v Andersen; 1S2od Hsrris          Cty .. Tx .
 '2011
  Janie Jotaan               2C-09-02l63       Koonce v. Brennan's bf Housron: 151s. r'arfis          Ct~-. r~

                          2:009··S56~CL2      Maiv&-.o\.x v Miustream f;.i&t Se:v1ce; Gregg Cty ix

 Stllvtrn lllcms            4;08cv032~i1      Diaz v Ameri::an A1;ge"S; L. S Ho.1ston. Tit.

 Robert Hi :am             :~fO:'C 0~64CYJ    M;r-a:ida v. Crisp Comracmrs: t31 stl2H!rr 1..aSa.ie C'.y .. : x

 Briar. 9ectcom              2009-06025 •     Sweeney v. Soor.e towing Co.. 1 J3:c H<1rri~ C!y .. Tx.

 Braoleylager                  J9cv23~3       Raz:u v. ABHI E:nte·prises; 10tn G<1:vesrori Cty.. Tx

t.eta"d irwi"I              2009-50173        Horton v. Red OakAnssthesia A$1:fOc.utov: 252nd            Hw:~    Sty - ><

Andte\v Seerd.,r.          200a-61897A        R!vas v GALP CNA Um11ed; ~1th H1irrts Cty .. T~

Sherle Beckmar              20J9..£9114       Hardesl}' v. Cannichae!, 2'79tt:. harri::. Cty .. ":x

Thomas Jones              C-2008-12380        ?erez 11. Miskell; 433rd Comal Cty., Tx.

Keith Fletcher              2C 10-35295       Wentz v, Wil~ ams; 55th. Harr:s Cty.,     ix.

r:

D~r..e·   Ptake             20· :J-04249     Martinez v. D;,v s: T6Sth H.la.~ Cl, .. Tx.

Jack Washb1m1             :ctsa v Citt of Sa:t 1\nton10: 2a&:r. 3ex<>r Cly _ Tx

Mickey Was! .• ngton          1::icvOe69     Hampsri(e v. Bunget:I' Furi. l11c.: SStr; G;;;·;esron Cty. 'x.




                                                Page l6ot16




                                                                                                                            R0268
•••.   ,;, •   • tJ .;;;   ~--:   .):,                                                                                         ,.........   ...   ~   ..


  Cor.lan Madoux                         -JS0~2· l031!icv    Doss"· Joe Tc;( Inc.; 82nd Rob&rtson Cty.. Tx.

   ~athan         Beedle                        H-101!-51    Davis"· Harris Cty., District Attorney: L. S. Hou~on, Tx.

   To.by i=unmer                          10.;32C(FAS)       Alejandro v. Puerto Rico electric Power: U. S Puertc Rico.

  Anlhony Buzbee                            2010·33Ct39      Maddox v. Rowan comparues; 189th Harris Cty.. Tx

   \ilonica Vaughan                         2::09-3~88 •     Obey v. Alanis; 16Ath Harris Cly., Tx.

   Randy Sorrels                            2CD8-71:.67 •    Maua v. Hoi..ston N01thwE'!S1 Fla1mers: 28Gtn Harris Cry .. Tx.

  Anthony Buzbee                         O&JtiiO.ttOOO-G '   t.acour 11. Delek Refining; 319th Nuect>s Cty .. Tx:

  Alexandre Mutchler                        2010-10995       Mcrina v. lntegriry Packaging; 80th Harris Cly .. Tx.

   Micky Das                                2010-3S•l44      Srir.ivaian v. Prasad; 269th Harris Cty., 1)(.

   Michael Meyer                            20C9-00~ 31      Olmeda v. Lowe's Home Centers; 113th Harris Cty Tx.

   Hudy Gonzales                         OC·~:: ·0:)11;t5F   Ramos v. Navajo Reffnlog Co., 116tn Dallas Cty .. Tx.

   Steven Morgan                                  61'756     Abshire v. BP Products No. Amenca; Lnd Ga:v1:1stor cty .. Tx

   \1ark Murray                             200!>-8Q709 •    Foret v. Slewart & Stevenson; 80th Hari:!! Cty.. fx.

  Shene Beckman                               ::>-"27,629    Ansley v. Arrow Trucking; 356th Ector Cty ., Tx.

  LOM 'Vo                                201 J-ci-1 ()8$3    Saw!alle v. Hoefle; 150th Bexas Cty., Tx.

  Cha•lcs Soechlins                          c1344.·10A      Marlcna/ar v. Sedgwick Claims Co.; 92nd Hioalgo Cfy .. rx..

  Andrew I O~ccno                                 34:J65     Hernandez v. HiH Country Restaurants; No. 3 8e..car Cly .. Tx

  Michael Hellik                            20~0-19731       Evans v. union Pacitic Rel!road;1641h Harris Cty., Tx.

  Brian Secitcom                            20'0~0516        Garcia v. Kirby lnl!•        .:;r




     Do:ina Avarsano             DC10-CS81)9J      McMurtrey v. Movie Tavern: 162nd Dallas Cfy., Tx

     Charles Houssiere            4.1 OGV188856     Bo{)ker v. Baker: 136th Jefferson Cty .. Tx.

     Son Martin                  CC10052&3D        Evans v, E:Jenjamln; No. 4 Dallas Cry.. Tx.

     Marl'. M:may                 :i!JCi'-40772    Torres v. JV rnaustriar Companres: 334lh Harris Cty., Tx.

     Ryan Zeni                    2~'10-70357      Ru:ihing v. G3rcia. 152nd Harris Cty.. Tx.

     Ra nay Sorials               20:0-20115       Campbatl v. Delcour: 127th Harr:S   Ct;. , Tx.

     Wi'.liam Maines              20~0-5~028       Wrigh' v. Southwest Stainless: 133rd Hartis Cty.. Tx

     Hvnter Craft                402-404...;01     Turner v . Contin<1nta: Airline$: Probate #2 Harris Cty.. Tx.

     Brian Beckeom                2010-61?05 •     He•.   ~· ..   /h.,: L




 Joe Roden                2010·02' 3C          Fuentes v . wm:ems 8rothers Cons1ruction: 234tn Ha rris Cty.. Tx.

 Chris Johns                11 cvO'J28 •       Walker v. Bates: 212th Galvoston Cly.• Tic.

                              ~0-1320      • A lejandro Ol'ti2 v . Puorto Rico Eleckc Powet, U . S. ?uer:o R1cv

 Daniel Cohen             380337...i01 •       Gutierrez 11. Union Pacific Railroad: Probate it\: Harris Cty., Tx.

 Michael Par'k                 24,732 •        Garcia v. Robinson; 12th Walker Cty., Tx.

 l-t. Kevin Powers       2010-72045            Maldonado v. Donovan; 281st Harris Cty.. Tx.

 Scoll CaAahan           2J1 1.20· SS          Williams v. Crowe Houston Portfolio; 1271h Harris Cty.. 7 x .

 Adam Criacc             2010-~SP.23           Scott v. Godoard Investment Groi.p: 12Sti': t :arris Cty.. Tx.

 Colian Clark               11-409-D           Garza v. Exxon Mobll Corp.; 105 Klegerg Cty.. Tx.

 J A. Asafi            .IB7·245S48-10          Castino v. Patterson-UTI Drilling Co.; 67th Tarrant Cty.. Tx

 ~1.1hamma<1 N:l'l     4;11-cv-00714           Estrada v. Gene1al Motors; U. S. Hovston, TJC.

Tooias Cole              2~11-52226            Cscobedc v. Zaragoza; 157th Harris Cty., Tx.

Anthony Bl.llbee         2::: 1• -22!322       Alford v. Hercules OffshOre; 1291h Haris Cry .. 1 x.

 _angclon Smith          2010-78'126           Gorutv. Torres; 164th Harris Cty. Tic.

Steve Waldman            2010-76338            Tamayo v. Cemral Dispatch Inc.; 165th Harris     Cty.. Tx.

                                           •   Denotes trial testimony.




                                                       Page 3 of 3




                                                                                                                     R0271
R0272
                               CAUSE NO. 2014-34635

NATHAN S. ATES, Individually and
as Personal Representative of the
Estate of Joyce A. Ates, Deceased;
Sonia Ates and Nathan M. Ates                                         IN THE DISTRICT COURT OF

V.                                                                    HARRIS COUNTY, TEXA-

ROBINSON HELICOPTER COMPANY, §                                        11th JUDICIAL
                                                                                        1 j t1)\;. -
INC. , HELICOPTER SERVICES, INC.
and the Estate of
CHRISTOPHER YEAGER
                                                                                     2-.
                                                                                    °V.D
                  AGREED AMENDED DOCKET CONTR                                              ER

        The following docket control order shall apply to this°                   unless modified by the Court.
If no date is given below, the item is governed by the Tex                     es of Civil Procedure.
                                                            90
1.             EXPERT WITNESS DESIGNATION.              ert witness designations are required
               and must be served by the followings. The designation must include the
               information listed in Rule 194.2(   ell as each expert's report. Failure to
               timely respond will be governeq   ule 193.6. Counsel may extend these
               deadlines by agreement.

8/7/15         Expert Designations for Pies Seeking Affirmative Relief, with Reports.
                                            C_
9/14/15        All Other Expert Dr__           tions, with Reports.

2.             DISCOVERY PIOD ENDS.

12/11/15       All disco -gust be conducted before the end of the discovery period. Parties
               seekin: --overy must serve requests sufficiently far in advance of the end of the
               discop ; .eriod that the deadline for responding will be within the discovery
               pep Pft ounsel may conduct discovery beyond this deadline by agreement.
                     plete discovery will not delay the trial.

3.               ATrVE DISPUTE RESOLUTION

9/14/15        By this date the parties must either (1) file an agreement for ADR stating the form
               of ADR requested and the name of an agreed mediator, if applicable; or (2) set an
               objection to ADR. If no agreement or objection is filed, the Court may sign an
               ADR order.

                                                                                           -iDanie-1(
                                                                                      Chris•t
                                                                                            G Gler
                                                                                           trt


                                 RECORDER'S MEMORANDUM
                                 This Instrument is of poor quality
                                                                                        tAarr
                                       at the time of imaging



                                                                                                         R0273
                                                                               BY
      10/23/15   ADR conducted pursuant to the agreement of the parties must be completed by
                 this date.

      4.         DISPOSITIVE MOTIONS AND PLEAS

      10/30/15   Must be heard by oral hearing or submission. If subject to an interlocutory appeal,
                 dispositive motions or pleas must be heard by this date. Summary judgment
                 motions not subject to an interlocutory appeal must be hard by this      . Rule ,
                 166a(1) motions may not be heard before this date.
                                                                                     N?'
      5.         CHALLENGES TO EXPERT TESTIMONY                                    C)

      11/20/15   All motions to exclude experts and evidentiary challen         to expert testimony
                 must be filed by this date, unless extended by leave of

      6.         PLEADINGS
                                                                0    o
      12/11/15   All amendments and supplements must be fi             y this date. This order does not
                 preclude prompt filing of pleadings dire            ponsive to any timely filed
                 pleadings.
                                                                                         "1-12_tlk
      7.         PRETRIAL CONFERENCE -

                 Parties shall be prepared to d .   all aspects of trial with the Court on this date.
                 Failure to appear will be groom for dismissal for want of prosecution.

                                                              3 ■1             Se-r—ctin      T-IP-A-
                                                              44ve-- ca_ se_ (As+ It. 1-e_ell-cilef
    Ok c94 1(0
ktko— k ocicei                                                                                          •
                                                                         •
                        AP
                                                         PRESIDING JUDGE




                                                   -2-




                                                                                                     R0274
                                    NO. 2014-34635

NATHAN S. ATES, Individually and as             §     IN THE DISTRICT COURT
Personal Representative of the Estate of        §
Joyce A. Ates, Deceased; SONIA ATES             §
and NATHAN M. ATES,                             §
                                                §
      Plaintiff,                                §
                                                §     11TH JUDICIAL DISTRICT
              vs.                               §
                                                §
ROBINSON HELICOPTER COMPANY,                    §
INC.; HELICOPTER SERVICES, INC.; and            §
the Estate of CHRISTOPHER YEAGER,               §
                                                §     HARRIS COUNTY, TEXAS
      Defendants.

   DEFENDANT ROBINSON HELICOPTER COMPANY, INC.’S OPPOSITION TO
    PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO FIRST DISCOVERY
   REQUESTS, AND REQUEST FOR RULING ON DEFENDANT’S OBJECTIONS


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Defendant Robinson Helicopter Company, Inc. (“Robinson”) and

files this its Opposition to Plaintiff’s Motion to Compel Responses to First Discovery

Requests, and Request for Ruling on Defendant’s Objections, and in support thereof,

would respectfully show this Court the following:

                                    I. INTRODUCTION

      This case arises out of a helicopter accident which took place on September 10,

2012. Plaintiff Nathan Ates (“Ates”) is the representative of the Estate of Joyce A. Ates,

who died as a result of the accident. The helicopter was owned by Helicopter Services,

Inc., and piloted by Christopher Yeager (“Yeager”). Robinson Helicopter Company

(“Robinson”) is the manufacturer of the helicopter.

      Plaintiffs’ motion summarily states that Robinson has not responded adequately

to its discovery requests, and seeks to compel production. However, Robinson’s


                                            1
                                                                                R0275
responses were complete and asserted reasonable objections where necessary.

Robinson has produced the non-proprietary responsive documents which could be

identified based on the requests it was served. Robinson’s responses further directed

Plaintiffs to documents which were publicly available, and stated clearly what

documents are not within its possession and/or control.

      In addition to these responses, due to the vastly overbroad nature of many of the

requests, Robinson notified Plaintiffs where a response required a clarification so that

Robinson could ascertain what documents were being requested. Plaintiffs did not

respond to these requests. A copy of Plaintiffs’ Requests and Robinson’s Responses

are attached hereto as Exhibit A.

      Plaintiffs’ Motion to Compel argues that Robinson should produce the information

which was produced in the Yeager case, which is a now-resolved matter which arose

out of the same helicopter accident. However, Plaintiffs were never a party to that case,

the cases were filed at vastly different times, and were never deemed related or

consolidated. Further, Ates has never served Robinson with any discovery requests

seeking these documents to which Robinson could respond, choosing instead to file this

Motion to Compel.

      In an attempt to meet and confer about these discovery issues, Robinson’s

counsel agreed to review the Yeager discovery documents for production in the Ates

matter, with the understanding that they would be produced subject to a Protective

Order, in the same manner which they were produced in Yeager. In accordance with

this, Robinson prepared a Protective Order as used in the Yeager case, and forwarded

it to Plaintiffs for review. Without providing objections to the relevant terms, this




                                           2
                                                                                R0276
Protective Order was rejected by Plaintiffs, and Plaintiffs proceeded with this Motion to

Compel. A copy of the proposed Protective Order is attached hereto as Exhibit B.

       Robinson has both adequately responded to Plaintiffs’ discovery requests, and in

the spirit of cooperation in the discovery process, even without a formal discovery

request for the Yeager documents, stands ready to produce these documents once the

necessary Protective Order is agreed to and entered. As discussed more fully below,

there are both public and private interests in maintaining the confidentiality of this

information, and such an Order is necessary as the documents requested contain

proprietary trade secret information which has not been disseminated to the public.

These documents consist of engineering drawings, Federal Aviation Administration

(“FAA”) certification materials, confidential pricing information, and information relating

to the continuing airworthiness of helicopters manufactured by Robinson.

                                     II. ARGUMENT

A.     Legal Standard For Protective Order

       Texas Rules of Civil Procedure Section 192.6(b) provides that a Protective Order

may be entered to “protect the movant from undue burden […] invasion of personal,

constitutional, or property rights, the court may make any order in the interest of

justice…” Such an Order may provide, but is not limited to, an order that “the discovery

be undertaken only by such method or upon such terms and conditions […] as directed

by the court; [and/or that] the results of discovery be sealed or otherwise protected,

subject to the provisions of Rule 76.a.” Tex. R. Civ. Pro. 192.6(b)(4-5).

B.     Robinson Is Not Seeking To Limit or Preclude Discovery

       By seeking a Protective Order regarding proprietary trade secret materials,




                                            3
                                                                                 R0277
Robinson is not asking the Court to preclude reasonable discovery, or to limit what

responsive documents are produced to Plaintiffs. Rather, Robinson is simply asking for

an Order which ensures that the materials produced in this matter will be used

appropriately for the purposes of this case only, and not be retained or disseminated

upon its conclusion. Robinson has successfully used this order as drafted in prior cases,

including a now-resolved case in this same Court which arose out of this same accident.

C.     Production of the Documents Without Adequate Protection Could Both
       Endanger the Public, and Cause Harm to Robinson

       As discussed above, the limited categories of “confidential” documents detailed

in the proposed order are narrowly tailored to relate to documents which both Robinson

and the public have a strong interest in maintaining the confidential nature of. As such,

the Court should consider the strong public policy issues implicated by their production.

As well as Robinson’s interests in the confidentiality of its trade secrets, which allows it

to compete in a very competitive international industry, the general public would be

placed at risk if the requested information is released to outside parties, due to the

increased likelihood of uncertified, counterfeit aircraft parts entering the general aviation

market. These documents contain proprietary information which is the result of years of

work product of Robinson’s engineering staff, consist of the design specifications of its

products, and essentially would give a “roadmap” to building the component parts of

Robinson’s helicopters.

       Amongst other concerns, the disclosure of the requested design information

would create the risk of injury or death due to these counterfeit parts malfunctioning or

failing while installed on aircraft, as the parts would be created without the

manufacturer’s quality control standards or the FAA’s approval. As a result, the FAA


                                             4
                                                                                   R0278
has issued warnings to manufacturers to limit this risk by protecting their design and

production information.1

       The problem of unapproved parts manufacture is of particular concern to

Robinson, as consumers of its products have been killed as the result of counterfeit

parts being installed on its aircraft. In 1997, a “bogus” parts manufacturer was convicted

of two counts of manslaughter for fabricating and installing counterfeit tail rotor blades

which failed while in flight and resulted in the deaths of the helicopter’s two occupants.

This incident demonstrates the very real danger posed by the spread of information

concerning the design and manufacture of aircraft parts to potentially unscrupulous third

parties. (See Robinson Helicopter Company Press Release dated December 23, 1997,

attached hereto and labeled as Exhibit C). Compelling Robinson to produce

documentation relating to the technical details of its designs would therefore cause

potential harm to the general public, as well as to Robinson’s proprietary interests.

D.     Robinson Should Not be Compelled to Produce Any Evidence Relating to
       its Net Worth, Particularly, in the Absence of a Protective Order

       Plaintiffs’ petition includes vague and factually unsupported claims of “intentional”

conduct and “wilful, wonton and malicious activities” by Robinson. Without more, the

discovery of Robinson’s sensitive and confidential financial information should not be

permitted, and Plaintiffs’ motion to compel such information should be in all respects

denied. The existing case law setting the standards for discovery of a defendant’s net

worth is antiquated and does not reflect the recently-enacted limitations on exemplary

damage claims as passed by the Texas Legislature. Thus, Robinson should not be


1
 See FAA Advisory Circular No. 21-29B “DETECTING AND REPORTING SUSPECTED UNAPPROVED
PARTS.” Updated 06-01-2001. The full text versions of FAA Advisory Circulars are available from the
FAA website at www.faa.gov.


                                                 5
                                                                                         R0279
required to disclose its net worth based on a few bare, factually devoid assertions in

Plaintiffs’ petition.

        In order to remain consistent with the intent and purpose of Chapter 41 of the

Texas Civil Practices and Remedies Code, including the implementation of a bifurcated

trial, Robinson should not be required to produce its net worth unless or until a jury,

based on clear and convincing evidence, as required by the Texas Pattern Jury

Charges, returns a unanimous verdict that Robinson is liable to Plaintiffs for exemplary

damages based on the facts and evidence presented in this case. Alternatively,

Robinson should be permitted to submit its net worth under seal to the Court, only to be

disclosed upon a finding of liability by the jury. Additionally, Robinson should be

permitted to demonstrate that it can satisfy the maximum possible award of exemplary

damages available under Tex. Civ. Prac. & Rem. Code § 41.008, rather than its actual

net worth. At a minimum, any disclosure of Robinson’s proprietary financial information

should only be ordered subject to a protective order to protect against public

dissemination.

        The Supreme Court of Texas, in Lunsford v. Morris, held that a defendant’s net

worth is relevant in a suit involving exemplary damages. 746 S.W.2d 471, 473 (Tex.

1988) (orig. proceeding), disapproved of on other grounds by Walker v. Packer, 827
S.W.2d 833, 842 (Tex. 1992) (orig. proceeding). As a result, parties may discover and

offer evidence of a defendant’s net worth in cases where punitive or exemplary

damages may be awarded. Id. Moreover, the Lunsford Court held that a party seeking

discovery of net worth information need not satisfy any evidentiary prerequisite, such as




                                           6
                                                                                R0280
making a prima facie showing of entitlement to punitive damages, before discovery of

net worth is permitted. Id.; Jacobs, 300 S.W.3d at 40-41 (majority opinion).

      Following Lunsford, the Supreme Court recognized the extreme risk of prejudice

involved with the disclosure of a defendant’s net worth and established a bifurcated

procedure for conducting trials involving claims for punitive damages. Moriel, 879
S.W.2d at 30. Shortly thereafter, the bifurcated procedure was codified by the Texas

Legislature. See Tex. Civ. Prac. & Rem. Code § 41.009. However, “the current Texas

rule on net-worth discovery is now decades-old and, in light of the evolution of Texas

law, needs to be revisited.” Jacobs, 300 S.W.3d at 47-48 (Sullivan, J., concurring).

Indeed, the Supreme Court of Texas has yet to address when and on what basis a party

is entitled to discover financial and net worth information. “These issues are significant

and demand the Court’s attention.” In re Jerry’s Chevrolet-Buick, Inc., 977 S.W.2d 565,

566 (Tex. 1998) (Gonzalez, J., dissenting).

      In fact, the Supreme Court of Texas has been willing to address these issues on

a least two previous occasions. Id. The Supreme Court granted petitions for writ of

mandamus in Aramark Uniform Services, Inc. v. Tyson, 40 Tex. Sup. J. 84 (November

15, 1996), and Perry Home Contractors, Inc. v. Patterson, 39 Tex. Sup. J. 237

(February 9, 1996), to determine whether a plaintiff must make a prima facie showing of

entitlement to exemplary damages before discovering evidence of a defendant's net

worth. However, the Supreme Court was unable to decide the issue because those

cases were dismissed pursuant to settlement. Perry Home Contractors, Inc. v.

Patterson, 40 Tex. Sup. J. 398 (March 6, 1997); Aramark Uniform Servs., Inc. v. Tyson,

40 Tex. Sup. J. 131 (December 13, 1996).




                                              7
                                                                                 R0281
       In 1987, the Texas Legislature began to scale back the availability of punitive

damages by enacting Chapter 41 of the Texas Civil Practice and Remedies Code.

However, while the original version of Chapter 41 introduced basic limitations to the

recovery of punitive damages, the protections it extended to defendants pale in

comparison with those found in the version currently in effect. Lunsford was decided the

following year but, apart from a brief mention in one of the dissenting opinions, ignores

any discussion of the 1987 reforms or their effect on the Court's expansive exemplary-

damage decisions from earlier that decade. See Lunsford, 746 S.W.2d at 476

(Gonzalez, J., dissenting).

       In 1995, the Legislature passed even more sweeping tort reform to the

substantive and procedural law governing punitive damages. See Act of April 11, 1995,

74th Leg., R.S., ch. 19, § 1, 1995 Tex. Gen. Laws 108, 108-13 (amended 2003) (current

version at Tex. Civ. Prac. & Rem. Code §§ 41.001-.013). Chapter 41 was significantly

rewritten to provide defendants dramatic protection from punitive-damage awards. Such

changes include:

      Juries could no longer award exemplary damages intended solely to serve “as an
       example to others,” but were instead limited to assessing damages with the
       purpose of punishing the defendant.

      The Legislature dramatically expanded Chapter 41’s coverage to apply to all but
       a very few types of tort actions.

      A plaintiff's burden of proof for punitive damages was elevated to require proof of
       all elements by clear and convincing evidence.

      With few limitations, a defendant could no longer be exposed to punitive
       damages because of another person's criminal act.

      The Legislature lowered the existing cap on punitive damages.



                                            8
                                                                                 R0282
       Upon a defendant’s motion, the trial court had to bifurcate the jury's
        determination of the amount of punitive damages, and evidence of a defendant’s
        net worth could not be admitted during the liability phase of the trial. Id.

        These substantive and procedural amendments changed the legal landscape on

two levels. First, they further limited the amount of punitive damages that could be

assessed. See id. § 1 secs. 41.007, 41.008. Second, and more significantly, these

revisions dramatically lessened the chances of any punitive-damage recovery by a

claimant. See id. § 1 §§ 41.001(5), 41.002, 41.003(b), 41.005.

        In 2003, the Legislature further eroded a plaintiff’s ability to recover punitive

damages as a part of comprehensive tort-reform legislation. Now, unlike the general

rule permitting a civil verdict upon the vote of only ten jurors, an award of punitive

damages requires a unanimous verdict as to liability for, and the amount of, such

damages. See Tex. Civ. Prac. & Rem. Code § 41.003(d); Tex. R. Civ. P. 292; DeAtley

v. Rodriguez, 246 S.W.3d 848, 850 (Tex. App.—Dallas 2008, no pet.).

        Undeniably, the Legislature has repeatedly acted to tightly restrict the ability of

litigants to seek and recover exemplary damages in the years following Lunsford. It is

time for the courts to “catch-up” to the Legislature by extending, modifying or reversing

the existing procedures and standards for net-worth discovery in exemplary damages

cases. Under the current structure, net-worth discovery serves little practical purpose in

most cases.2 Consequently, trial courts performing a benefit-to-burden analysis should

2
   Indeed, discovery into a defendant's net worth may consume a disproportionate amount of attention
inasmuch as net worth is only one among several factors a jury should consider, and not even the most
important factor in reviewing an amount of punitive damages. See Tex. Civ. Prac. & Rem. Code Ann. §
41.011(a); Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 45-46 (Tex. 1998) (“[T]he degree
of reprehensibility of the defendant’s conduct is ‘[p]erhaps the most important indicium’ of the
reasonableness of a punitive damage award.”) (quoting BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 575,
116 S. Ct. 1589, 134 L. Ed. 2d 809 (1996)). In fact, until Lunsford, a defendant’s net worth was not even
listed as a factor for the jury to consider in awarding punitive damages. See Lunsford, 746 S.W.2d at 472-
73 (majority opinion); Alamo Nat’l Bank v. Kraus, 616 S.W.2d 908, 910 (Tex. 1981). Even so, a post-


                                                    9
                                                                                               R0283
consider appropriate management of the scope of such discovery corresponding to its

utility in resolving these important issues. See Tex. R. Civ. P. 192.4(b). Jacobs, 300
S.W.3d at 50-51. Thus, it is important for the courts to limit the needless invasion of

privacy into the confidential financial information of defendants, like Robinson.

       In light of the legislative changes limiting the availability of exemplary damages,

limiting the availability of net worth discovery to cases where a finding of liability has

actually been made, both plaintiffs and defendants can be protected and neither party is

unfairly prejudiced by a requirement to disclose sensitive, yet completely irrelevant

information. Discovery of Robinson’s net worth, as well as that of similarly situated

defendants, should only be permitted in the unlikely event the fact finder determines it is

liable for exemplary damages. At a minimum, any disclosure of Robinson’s proprietary

financial information should only be ordered subject to a protective order to protect

against public dissemination.

       Generally, net worth is simply a number. Procedurally, a defendant should only

be required to disclose its net worth if a jury returns a liability finding which would entitle

the plaintiff to exemplary damages. Alternatively, a defendant should be entitled to

tender its net worth under seal to the Trial Court, only to be disclosed to the plaintiff if a

jury returns a liability finding which would entitle the plaintiff to exemplary damages.

Either option would preserve Plaintiffs’ right to obtain evidence of Robinson’s net worth

to present to the jury, should the Plaintiffs be entitled to a second phase of trial to

determine the amount of exemplary damages to be awarded, while still protecting

Robinson’s right to privacy. Indeed, this procedure would not only protect Robinson

Lunsford jury may still decide on the amount of punitive damages without considering evidence of the
defendant's net worth. See Durban v. Guajardo, 79 S.W.3d 198, 210-11 (Tex. App.—Dallas 2002, no
pet.); Jacobs, 300 S.W.3d at 51.


                                                10
                                                                                         R0284
from the needless disclosure of sensitive and confidential financial information based

upon nothing more than a mere claim of “intentional” conduct, but also complement the

changes made to Chapter 41 of the Texas Civil Practices & Remedies Code since the

Lunsford decision.

       Under the current system allowing the unlimited discovery of financial

information, the potential for abuse is just one problem presented. If all that is required

for discovery of sensitive, private, and confidential financial information in tort actions is

the mere assertion of gross negligence in a pleading, needless abuse and harassment

could result. Wal-Mart, 868 S.W.2d at 331-32. In the present case, the Plaintiffs contend

that their simple inclusion of the word “intentional,” with no factual support, is sufficient

basis to compel disclosure of highly sensitive and highly invasive proprietary information

under the current standard. This is extremely prejudicial and inherently unfair to

Robison. However, delaying discovery of net worth information until an actual finding of

liability has been made based on the facts and evidence in the case, presents no

prejudice to Plaintiffs. Alternatively, Robinson should be permitted to tender its net worth

under seal to the Court, only to be disclosed upon a finding by the jury of liability for

exemplary damages. At a minimum, any disclosure of Robinson’s proprietary financial

information should only be ordered subject to a protective order.

F.     Where Confidential Documents are Filed With the Court, There is Good
       Cause to Preclude Them From Entry in the Public Record

       Robinson anticipates that Plaintiffs’ may argue that the proposed Protective

Order should not be entered due to its requirement that when the documents which

contain proprietary information are attached to a document filed with the Court, the

protected document should be filed under seal. However, as discussed above, the type


                                             11
                                                                                    R0285
of documents which Robinson seeks to protect are of the type for which their

confidentiality outweighs the interests expressed in Texas Code of Civil Procedure

Section 76a. There is a clear risk not only to Robinson’s trade secrets, but to the safety

of the public. As the proposed Order only seeks to seal the documents themselves, not

the entire pleadings, the Order should be granted.

E.    In the Alternative, the Court Should Enter the Proposed Order to Protect
      the Confidentiality of the Implicated Documents, Reserving the Issue of
      Sealing Those Submitted to the Court, if any, on an Individual Basis

      In the alternative, should the Court find that the burden is not met at this time to

require that the documents designated as “confidential” in the Protective Order to be

filed under seal, the Court should still order that the balance of the provisions in the

proposed Order be granted, and allow the issue of the sealing of any individual

document to be decided at such time as a party seeks to file it in conjunction with a

pleading, or otherwise enter it into the public record. This would provide the necessary

protection for these proprietary documents during the course of discovery, and allow the

parties to continue to conduct discovery in a timely manner.

                           III. CONCLUSION AND PRAYER

      As discussed above, the proposed Protective Order is necessary to ensure the

safety of the public, as well as Robinson’s genuine interest in protecting its proprietary

information from public dissemination. The proposed Order is a reasonable attempt to

both enable productive discovery, and serve these important needs in this type of case.

It does not limit or preclude document production, and has been used successfully in

other cases, including one arising from the same helicopter accident in this same




                                           12
                                                                                R0286
jurisdiction. In light of the foregoing, Plaintiffs’ motion should be denied, and the

proposed Protective Order should be granted.

       WHEREFORE, PREMISES CONSIDERED, Defendant, Robinson Helicopter

Company, Inc. respectfully requests that Plaintiff’s Motion to Compel be denied in all

respects, that the proposed Protective Order be granted, and that Robinson be granted

such other and further relief, both at law and in equity, to which it may show itself justly

entitled.

                                                 Respectfully submitted,

                                                 COATS & EVANS, P.C.

                                                 /s/ George Andrew Coats
                                                 George Andrew Coats
                                                 Texas Bar No. 00783846
                                                 Email: coats@texasaviationlaw.com
                                                 Gary Linn Evans
                                                 Texas Bar No. 00795338
                                                 Email: evans@texasaviationlaw.com
                                                 P.O. Box 130246
                                                 The Woodlands, TX 77393-0246
                                                 Telephone: 281-367-7732
                                                 Facsimile: 281-367-8003

                                                 Attorneys for Defendant
                                                 Robinson Helicopter Company, Inc.




                                            13
                                                                                  R0287
                              CERTIFICATE OF SERVICE

       The undersigned attorney, as attorney of record for the Defendant, certifies that a
true and correct copy of the foregoing document has been served on all parties of
record on this the 7th day of May, 2015.

MARK T. MURRAY
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM
ROSE WALKER LLP
3500 Maple Ave., Suite 900
Dallas, Texas 75219
214-752-8600
214-752-8700 Fax
dswaim@rosewalker.com


                                         /s/ George Andrew Coats
                                         George Andrew Coats




                                           14
                                                                                R0288
                                   NO. 2014-34635
NATHAN S. ATES, Individually and as         § IN THE DISTRICT COURT
Personal Representative of the Estate of    §
Joyce A. Ates, Deceased; SONIA ATES         §
and NATHAN M. ATES,                         §
                                            §
       Plaintiff,                           §
                                            § 11TH JUDICIAL DISTRICT
               vs.                          §
                                            §
ROBINSON HELICOPTER COMPANY,                §
INC.; HELICOPTER SERVICES, INC.; and §
the Estate of CHRISTOPHER YEAGER,           §
                                            § HARRIS COUNTY, TEXAS
       Defendants.

                                         ORDER

       On this               day of                     , 2015, came on to be heard

Plaintiffs’ Motion to Compel Responses to First Discovery Requests, and Request for

Ruling on Defendant’s Objections. After notice to all parties, and upon considering the

Motion, any response, the evidence, the pleadings and the arguments of counsel, if any,

the Court is of the opinion that Plaintiffs’ motion should be DENIED. It is therefore,

       ORDERED, ADJUDGED, AND DECREED, that Plaintiff’s Motion to Compel

Responses to First Discovery Requests, and Request for Ruling on Defendant’s

Objections be hereby DENIED in all respects.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that Defendant’s

Request for a Protective Order be GRANTED and the proposed Protective Order

attached hereto be APPROVED.

       SIGNED on                                 , 2015.




                                          PRESIDING JUDGE


                                             1

                                                                                   R0289
APPROVED AS TO FORM AND SUBSTANCE:

COATS & EVANS, P.C

By: /s/ George Andrew Coats
George Andrew “Drew” Coats
State Bar No. 00783846
Email: coats@texasaviationlaw.com
Gary Linn Evans
State Bar No. 00795338
Email: evans@texasaviationlaw.com
P.O. Box 130246
The Woodlands, Texas 77393-0246
Telephone: (281) 367-7732
Facsimile: (281) 367-8003

ATTORNEYS FOR DEFENDANT
ROBINSON HELICOPTER COMPANY, INC.

                             CERTIFICATE OF SERVICE

       I certify that pursuant to Rule 21a of the Texas Rules of Civil Procedure a true
and correct copy of the foregoing instrument has been delivered to all counsel of record
on the 7th day of May, 2015.

MARK T. MURRAY
STEVENSON & MURRAY
24 Greenway Plaza, Suite 750
Houston, Texas 77046
713-622-3223
713-622-3224 Fax
mmurray@johnstevensonlaw.com

DON SWAIM
ROSE WALKER LLP
3500 Maple Ave., Suite 900
Dallas, Texas 75219
214-752-8600
214-752-8700 Fax
dswaim@rosewalker.com

                                        /s/ George Andrew Coats
                                        George Andrew “Drew” Coats


                                           2

                                                                               R0290
                                                                                                  5/20/2015 3:04:10 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 5362714
                                                                                                     By: Tammy Tolman
                                                                                          Filed: 5/20/2015 3:04:10 PM

                                  CAUSE NO. 2014-34635

NATHAN S. ATES, Individually and
as Personal Representative of the           §
Estate of Joyce A. Ates, Deceased;
Sonia Ates and Nathan M. Ates               §         IN THE DISTRICT COURT OF

V.                                          §         HARRIS COUNTY, TEXAS

ROBINSON HELICOPTER COMPANY,                §         11th JUDICIAL DISTRICT
INC. , HELICOPTER SERVICES, INC.
and the Estate of                           §
CHRISTOPHER YEAGER

                       PLAINTIFFS’ FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COME Now Nathan S. Ates, Individually and as Personal Representative of the Estate of

Joyce A. Ates, Deceased; Sonia Ates; and Nathan M. Ates, hereinafter referred to as Plaintiffs,

complaining of Robinson Helicopter Company, Inc. (hereinafter “Robinson”), Helicopter Services,

Inc. (hereinafter “HSI”), and Paula Yeager, Representative of the Estate of Christopher Yeager,

showing the Court as follows, to-wit:

                                                I.

                                DISCOVERY CONTROL PLAN

       Pursuant to Texas Rule of Civil Procedure 190.4, Plaintiffs intend for discovery to be

conducted under a level three (3) discovery control plan. The Court has entered a docket control

order and set deadlines in this case.




                                                -1-



                                                                                         R0291
                                                 II.

                                             PARTIES

        Plaintiff Nathan S. Ates is a resident of Louisiana, the surviving husband of Joyce Ates, and

the duly appointed and authorized Personal Representative of the Estate of Joyce Ates.

        Plaintiff Sonia Ates is a resident of Harris County, Texas, and a surviving child of Joyce

Ates.

        Plaintiff Nathan M. Ates is a resident of Oklahoma and a surviving child of Joyce Ates.

        Defendant Robinson has been served and is before the Court.

        Defendant HSI has been served and is before the Court.

        Defendant, Paula Yeager, Representative of the Estate of Christopher Yeager, Deceased, has

been served and is before the Court.

        Throughout this petition, whenever it is alleged that Robinson or HSI committed some act

or omission, it is meant that the identified Defendant or Defendants, acting through their authorized

agents, employees and vice-principals acting in the course and scope of their agency or employment,

individually and/or collectively, committed the acts or omissions alleged.

                                                III.

                                 JURISDICTION AND VENUE

        Venue is proper and maintainable in Harris County, Texas because all or a substantial part

of the events or omissions giving rise to the claim herein occurred in Harris County. Further, venue

is proper in Harris County because HSI maintains its principal office in this state in Harris County.

 Moreover, because venue is proper in Harris County, Texas as to HSI and Paula Yeager,

Representative of the Estate of Christopher Yeager, venue is also proper as to Robinson pursuant to


                                                 -2-



                                                                                          R0292
Section 15.005 of the Texas Civil Practice and Remedies Code, which provides that when venue is

proper as to one defendant, it is proper as to all defendants and all claims.

       This Court has subject-matter jurisdiction by reason of the above and because Plaintiffs’

damages exceed the minimum jurisdictional requirements of this court. This Court has personal

jurisdiction over the Defendants because each Defendant has entered a general appearance herein.

       Plaintiffs seek actual damages in excess of two million dollars.

                                                  IV.

                                  FACTUAL BACKGROUND

       It has become necessary to file this civil suit to collect a legal debt and damages due and

owing Plaintiffs as a result of the death of their wife and mother, Joyce Ates (hereinafter “Ates”) on

September 10, 2012. At the time of her death, Ates was a passenger in a Robinson R22 Beta II

helicopter piloted by Christopher Yeager (hereinafter “Yeager”). At all relevant times, including at

the time of the crash, Yeager was an employee of HSI and was acting in the course and scope of that

employment by providing Ates with services in the form of helicopter transportation for aerial

observation over sites in Harris County, Texas.

       Yeager was piloting a 2007 Robinson R22 Beta II helicopter bearing serial number 4250 and

registration no. N281RG (hereinafter “the Helicopter”). Robinson designed, manufactured and sold

the Helicopter. HSI owned, maintained and managed the Helicopter.

       At all times material hereto:

       1.       HSI was a factory authorized Robinson service center employing technicians trained

               and certified directly by Robinson to perform scheduled maintenance, inspections,

               repairs and overhaul of all versions of the R-22, R-44, and R-66 helicopter models;


                                                  -3-



                                                                                           R0293
       2.      HSI was an agent or servant of Robinson acting within the course and scope of its

               actual, implied or apparent authority for Robinson or, alternatively, an independent

               contractor employed by Robinson; and

       3.      Robinson was a “prime partner” of HSI.

       The flight that resulted in the crash giving rise to this case originated from the Baytown

Airport in Baytown, Texas at approximately 3:00 p.m. on September 10, 2012. Ates was the only

passenger in the Helicopter. According to the National Transportation Safety Board, witnesses

observed the Helicopter spinning slowly around the main rotor shaft and descending straight down.

Witnesses stated that the main rotor blades were turning slowly and the tail rotor did not appear to

be turning. The Helicopter impacted the ground at approximately 3:30 p.m., causing a large dust

cloud. According to the investigation, within a few minutes, the Helicopter ignited in a fireball,

rendering rescue attempts by witnesses on the scene futile. The fire eventually consumed both

Yeager and Ates. The Helicopter came to rest upright on a heading of 195 degrees magnetic on a

dirt road located in a steel pipe storage yard in Harris County, Texas. The skids were spread and

level with the belly of the fuselage. Ates suffered injuries in the crash that resulted in her death.

Yeager also died as a result of the injuries he sustained in the crash.

       At the time of the crash, the Helicopter had a significant history proving that it was not

airworthy because of both design and mechanical defects and problems that led to a loss of control,

drive or effectiveness, and which made control of the Helicopter difficult, if not impossible, to

regain, once lost. Additionally, the Helicopter’s rotors lost inertia and the Helicopter’s aluminum

fuel tanks failed to resist post-accident fuel leaks, causing or contributing to the resulting fire.

Robinson, from prior crash analyses, was aware that unlined fuel tanks posed an unreasonable risk


                                                 -4-



                                                                                          R0294
of harm to occupants in the aircraft, and had issued a safety bulletin for a portion of its fleet for this

very circumstance. But the Helicopter had not been retrofitted with an alternative fuel bladder to

avoid post-impact fires.

                                                   V.

                                       CAUSES OF ACTION

        This action is brought pursuant to Chapter 71 of the Texas Civil Practice and Remedy

Code, commonly known as the Texas Wrongful Death Act (Texas Civil Practice and Remedies

Code Sections 71.001-71.012 and the Texas Survival Statute (Texas Civil Practice and Remedies

Code Section 71.021). Plaintiffs Nathan S. Ates, in his individual capacity as the surviving

spouse of Joyce Ates, and Nathan M. Ates and Sonia Ates, as the surviving children of Joyce

Ates, are statutory beneficiaries under the Texas Wrongful Death Act and bring this action to

recover the damages they have sustained and, in reasonable probability will sustain in the future,

as a result of the wrongful death of Joyce Ates. Plaintiff Nathan S. Ates, in his capacity as

personal representative of the Estate of Joyce Ates, brings this action under the Texas Survival

Statute to recover on behalf of the Estate of Joyce Ates the damages Joyce Ates sustained prior to

her death.

I.      CAUSES OF ACTION AGAINST ROBINSON.

        A.      Strict Products Liability.

        Robinson designed and manufactured the Helicopter. Robinson introduced the Helicopter

into the stream of commerce. Robinson determined what warnings and instructions would

accompany the Helicopter when it was introduced into the stream of commerce, and designed and

drafted those warnings and instructions.


                                                   -5-



                                                                                               R0295
        At the time Robinson designed, manufactured and sold the Helicopter, and at all times

thereafter until the present, Robinson was regularly engaged in the business of placing helicopters

such as the Helicopter into the stream-of-commerce for use by the consuming public. Such conduct

was solely for commercial purposes.

        Robinson expected the Helicopter to reach its ultimate user or consumer without substantial

change in its condition. The Helicopter’s condition had not substantially changed between the time

Robinson introduced it into the stream of commerce and the time of the crash that resulted in the

death of Joyce Ates.

        The Helicopter was being used properly for its intended and foreseeable purpose at the time

of the crash.

                 1.      Design Defect.

        The Helicopter was defectively designed so as to render it unreasonably dangerous. That is,

it was unreasonably dangerous as designed, taking into consideration its utility and the risk involved

in its use. The Helicopter was unreasonably dangerous because risk involved in its use outweighed

its utility under all the facts and circumstances, including the availability of a safer alternative design.



        The Helicopter was defectively designed in two ways.

        First, the Helicopter’s drive system was designed so that the rotors were powered by belts.

This resulted in low inertia, making the Helicopter unreasonably prone to loss of control, drive and

effectiveness.        The drive system did not incorporate mechanical components and/or

safety/redundancy features that would prevent or mitigate rotor failures and /or ineffectiveness.




                                                    -6-



                                                                                                 R0296
Because of this defective design, if the Helicopter lost power, it would drop precipitously, making

it very difficult or impossible for the pilot to recover power and avoid a crash.

         At the time the Helicopter left Robinson’s control, there was an economically and

technologically feasible alternative design for the Helicopter’s drive system that would have

prevented or significantly reduced the risk of the Helicopter crashing on the occasion in question

without substantially impairing the Helicopter’s utility.

         Second, the Helicopter’s aluminum fuel tanks were designed without a liner or fuel bladder,

such that they were ineffective to prevent post-accident fuel leaks. The design of the fuel tanks

failed to incorporate mechanical components and/or safety/redundancy features that would prevent

or mitigate fuel tank failures causing post-crash ignition and fires. This created an unreasonable risk

of fire in the event of a crash.

         At the time the Helicopter left Robinson’s control, there was an economically and

technologically feasible alternative design for the Helicopter’s fuel tanks that would have prevented

or significantly reduced the risk of the Helicopter catching fire on the occasion in question without

substantially impairing the Helicopter’s utility. This alternative design was to line the interior of the

fuel tanks with a liner or bladder constructed of rubber or plastic-like material. In fact, prior to the

crash that claimed the life of Joyce Ates, Robinson had issued a safety bulletin for a portion of its

fleet addressing the fire risk posed by unlined fuel tanks and recommending retrofitting of unlined

fuel tanks. However, the Helicopter had not been retrofitted with a liner or bladder at the time of the

crash.

         A member of the general public that would be a passenger in the Helicopter would not be

aware of the risks posed by the design defects identified above. These defects were not obvious or


                                                  -7-



                                                                                              R0297
even visible to an ordinary passenger. Further, as explained below, Robinson did not provided

suitable warnings and instructions to ameliorate the risks posed by these defective designs. And the

ordinary consumer would never expect a helicopter to be designed in such a way that it would be

likely to lose power and very difficult to regain control after a loss of power, or that a fuel leak would

be likely upon a crash.

                   2.     Marketing Defect.

        The risks of harm described above were inherent in the Helicopter due to its defective design,

and would be expected to arise from its intended or reasonably anticipated use. Robinson actually

knew about or reasonably could have foreseen these risks at the time it introduced the Helicopter into

the stream of commerce. Yet Robinson failed to give adequate warnings of the Helicopter’s dangers

and failed to give adequate instructions to avoid those dangers. This is because the warnings and

instructions Robinson did give (i) did not warn of the dangers identified above, (ii) were not given

in a form that could reasonably be expected to catch the attention of a reasonably prudent person in

the circumstances of the Helicopter’s use, (iii) were not comprehensible to the average user, and (iv)

did not convey to the mind of a reasonably prudent person a fair indication of the nature and extent

of the danger and how to avoid it. This failure to provide adequate warnings and instructions

rendered the Helicopter unreasonably dangerous to the Helicopter’s ultimate consumers or users,

including Joyce Ates. That is, the Helicopter was dangerous to an extent beyond that which would

be contemplated by the ordinary knowledge common to the community as to the Helicopter’s

characteristics.




                                                   -8-



                                                                                               R0298
                 3.    Producing cause.

       The design and marketing defects identified above were each a producing cause of the death

of Joyce Ates. Each defect was a substantial factor that brought about the death of Joyce Ates, and

Joyce Ates would not have died but for the design and marketing defects identified above. Had

Robinson properly designed the Helicopter’s drive system and provided adequate warnings and

instructions with the Helicopter, the Helicopter would not have crashed in the first place. And had

Robinson properly designed the fuel tanks, the Helicopter would not have caught fire after the crash.

Thus, had Robinson not introduced the Helicopter into the stream of commerce with the design and

marketing defects, Ates would not have died.

       B.        Negligence.

                 1.    Robinson’s duty of ordinary care.

       As the designer, manufacturer and seller of the Helicopter, Robinson had a duty to exercise

ordinary care to (i) design and manufacture a helicopter that did not involve an unreasonable risk of

causing harm, (ii) discover the dangerous propensities of the Helicopter, and (iii) provide adequate

warnings and instructions with the Helicopter, since it knew or should have known of the potential

harm to a user because of the nature of the Helicopter.

                 2.    Robinson’s breaches of its duty of ordinary care.

       Robinson breached the foregoing duties. These breaches included, but were no limited to,

the following:

                       i.      Negligent design of the Helicopter.

       Robinson knew or should have known of the risks posed by the defective design of the

Helicopter’s drive system and fuel tanks, which are described above. Yet Robinson failed to


                                                 -9-



                                                                                          R0299
exercise ordinary care to design and manufacture a helicopter that did not involve an unreasonable

risk of causing harm, because a reasonably prudent designer and manufacturer would not have

designed the Helicopter’s drive system and fuel tanks as Robinson did, but instead would have used

safer alternative designs, including those described above. Indeed, other manufacturers of similar

helicopters use safer alternative designs, and do not use the defective design used by Robinson on

the Helicopter.

       Robinson’s negligence resulted in the Helicopter being unreasonably dangerous as designed,

taking into consideration its utility and the risk involved in its use. The Helicopter was unreasonably

dangerous because the risk involved in its use outweighed its utility under all the facts and

circumstances, including the availability of a safer alternative design. Safer alternative designs for

the Helicopter’s drive system and fuel tanks existed at the time Robinson designed, manufactured,

and sold the Helicopter. These safer alternative designs are described above.

                       ii.     Negligent failure to ascertain the risks posed by the Helicopter.

       Robinson also failed to exercise ordinary care to discover and analyze the dangerous

propensities of the Helicopter and take corrective measures so as to provide a reasonably safe

helicopter for the public to use.

       A reasonable and prudent designer/manufacturer of helicopters exercises diligence to

determine the root cause of crashes involving its helicopters by investigating, inspecting, collecting

data, performing analysis, and considering component failure.            A reasonable and prudent

designer/manufacturer of any aviation product would gather, analyze and maintain safety and failure

data so that component failures can be identified. Further, reasonable and prudent manufacturers

of helicopters then analyze and utilize the information discovered in these investigations to take


                                                 -10-



                                                                                            R0300
corrective actions, including re-design, recalls, retrofitting and notices to its end users/customers.

       Robinson has previously investigated, reviewed and considered safety issues concerning both

R22 and R44 helicopter crashes. But Robinson has failed to conduct reasonable and adequate

investigations into crashes involving its helicopters and has not exercised ordinary care to determine

the root causes of failures of its helicopters.         Robinson has never performed an accident

reconstruction of a crash involving one if its helicopters or attempted to determine the cause of any

crash involving one of its helicopters. Robinson does not consider that it has a responsibility to

determine why any of its helicopters fail in service.

       Robinson also has failed and continues to fail to maintain relevant safety data for R22 and

R44 helicopter crashes, thereby jeopardizing the safety of the public in general, and Ates in

particular. Robinson has failed and continues to fail to retain documentation and records related to

helicopter crashes or maintain information from its service center feedback from customers and/or

users. Robinson does not utilize a database to track malfunctions and/or failures of any component

parts of its helicopters, as a reasonable and prudent designer/manufacturer would do.

       Robinson does not utilize a safety committee to evaluate the numerous crashes of R22 or R44

helicopters, component failures, design modifications, or safety-related issues for its customers

and/or end users. As such, Robinson has acted with clear and conscious indifference and disregard

for the pilots and passengers who board a Robinson helicopter. Robinson’s decisions to avoid

gathering, analyzing, maintaining, and acting upon important safety data and performing reasonable

engineering analysis concerning helicopter and component failures greatly endangered the life of

Joyce Ates and similarly situated individuals.




                                                 -11-



                                                                                           R0301
       Further, Robinson failed to exercise ordinary care to inspect and test its helicopters generally

and the specific Helicopter involved in the crash that killed Joyce Ates in particular. Robinson

negligently and without performing proper tests and inspections introduced the Helicopter into the

stream of commerce in a defective condition that rendered it inferior, unsuitable and unsafe when

used for its intended and foreseeable purposes.

                       iii.    Negligent marketing of the Helicopter.

       Robinson also failed to exercise ordinary care to provide adequate warnings and instructions

with the Helicopter. At the time it introduced the Helicopter into the stream of commerce, Robinson

knew or reasonably should have known of the risks posed by the defective design of the Helicopter’s

drive system and fuel tanks, which are described above. Yet Robinson failed to give adequate

warnings of the Helicopter’s dangers and failed to give adequate instructions to avoid those dangers.

This is because the warnings and instructions Robinson did give (i) did not warn of the dangers

identified above, (ii) were not given in a form that could reasonably be expected to catch the

attention of a reasonably prudent person in the circumstances of the Helicopter’s use, (iii) were not

comprehensible to the average user, and (iv) did not convey to the mind of a reasonably prudent

person a fair indication of the nature and extent of the danger and how to avoid it. This failure to

provide adequate warnings and instructions rendered the Helicopter unreasonably dangerous to the

Helicopter’s ultimate consumers or users, including Joyce Ates. That is, the Helicopter was

dangerous to an extent beyond that which would be contemplated by the ordinary knowledge

common to the community as to the Helicopter’s characteristics. Given the known or reasonably

foreseeable risks posed by the Helicopter’s design, a reasonably prudent helicopter manufacturer

would have provided adequate warnings and instructions with the Helicopter that would have warned


                                                  -12-



                                                                                            R0302
users of known safety hazards and/or defects, and educated both pilots and passengers of the known

hazards and how to mitigate them. Yet Robinson failed to exercise ordinary care to adequately warn

and instruct pilots and passengers regarding known safety issues with its helicopters, including the

Helicopter involved in the crash that killed Joyce Ates.

               3.      Proximate Cause.

       Each instance of negligence described above (as well as other negligent acts and omissions

by Robinson) was a proximate cause of the death of Joyce Ates.

                       i.     Cause in fact.

       Each instance of negligence described above (as well as other negligent acts and omissions

by Robinson) was a substantial factor in causing the death of Joyce Yates. Further, Joyce Ates

would not have been killed in the crash if Robinson had not engaged in each instance of negligence

described above (as well as other negligent acts and omissions by Robinson). Had Robinson

exercised ordinary care in discovering the dangers posed by the Helicopter, designing the

Helicopter’s drive system, and providing adequate warnings and instructions with the Helicopter,

the Helicopter would not have crashed in the first place. And had Robinson exercised ordinary care

in designing the fuel tanks, the Helicopter would not have caught fire after the crash. Thus, had

Robinson exercised ordinary care, Ates would not have died.

                       ii.    Foreseeability.

       A helicopter manufacturer exercising ordinary care under the same or similar circumstances

as those under which Robinson acted would have foreseen that a crash resulting in serious injuries

or death (or some similar event) could occur as a result of (i) a manufacturer’s designing a

helicopter’s drive system and fuel tanks in the manner in which Robinson designed the Helicopter’s


                                                -13-



                                                                                         R0303
drive system and fuel tanks, (ii) a manufacturer’s failing to exercise ordinary care to ascertain the

dangers posed by its helicopter, and (iii) a manufacturer’s failure to provide adequate warnings and

instruction with a helicopter like the Helicopter. Accordingly, Ates’s death was a foreseeable

consequence of Robinson’s negligence described above (as well as other negligent acts and

omissions by Robinson).

       C.      Gross negligence.

       The acts and omissions of Robinson described above were more than just simple negligence.

They were so severe and egregious that they rose to the level of gross negligence. So exemplary

damages should be assessed against Robinson.

       Robinson was grossly negligent in failing to:

       1.      investigate failures of its helicopters;

       2.      collect, properly analyze, and maintain product-failure and safety data;

       3.      perform safety analyses of its helicopters (including the R22 model) and product

               failures;

       4.      take corrective measures when product defects were discovered;

       5.      incorporate safer alternative designs, components and features to prevent rotor and

               fuel tank failures and ineffectiveness, including in the R22 model;

       6.      properly design, test and inspect the Helicopter;

       7.      correct and adequately warn against the specific hazards involved with the

               Helicopter’s operation (including those identified above); and

       8.      provide adequate instructions to enable pilots to mitigate the risks described above.




                                                 -14-



                                                                                          R0304
        Robinson’s actions and inactions described above, when viewed objectively from Robinson’s

standpoint at the time of their occurrence, involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others, including Joyce Ates. That is, they posed

a risk that was neither remote nor minimal. Robinson’s failure to properly investigate failures of its

helicopters and their components, to gather, analyze and maintain records, documents and

information relating to such investigations, to use the information gained in such investigations and

analyses to make improvements to the design and marketing of its helicopters, to properly design,

inspect and test R22 helicopters (including the Helicopter involved in the crash that resulted in the

death of Joyce Yates), and to provide adequate warnings and instructions with the Helicopter,

collectively and separately, presented a substantial risk that the Helicopter would crash and catch fire

during ordinary and foreseeable use, and that the pilot and passengers would be seriously injured or

killed. This was not a remote risk, but one that was far too likely to occur. Accordingly, Robinson’s

acts and omissions presented an objectively extreme risk to those using the Helicopter.

        Further, Robinson had actual, subjective awareness of the risks involved, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of others, including Joyce

Ates. Although Robinson attempted to create a circumstance of willful ignorance by refusing to

adequately investigate failures of its helicopters, failing to collect, analyze and maintain documents

and other information regarding the failure of its helicopters, failing to use information learned about

the cause of failures of its helicopters to make its products safer, and failure to utilize a safety

committee to evaluate safety-related information to improve the safety of its helicopters, it could not

avoid gaining knowledge of the dangerous defects in its helicopters. This is because litigation

involving crashes of Robinson helicopters resulted in Robinson’s receiving such information, both


                                                 -15-



                                                                                             R0305
from the opposing litigants and Robinson’s own experts and consultants. The information Robinson

received during these lawsuits provided it with actual subjective awareness of the defects in the

drive-system and the fuel tanks in helicopters like the Helicopter involved in the crash that killed

Joyce Ates, the need for and availability of safer alternative designs for the drive system and fuel

tanks, and the objectively extreme degree of risk that these defects posed. What’s more, Robinson

had actual knowledge that failing to properly investigate failures of its helicopters, gather, analyze

and maintain information revealed by those investigations, and use that information to improve the

safety of its products presented the objectively extreme risk described above.

       As explained above, Robinson’s gross negligence was a proximate cause of the death of

Joyce Ates, because Robinson’s gross negligence was a substantial factor in causing the death of

Joyce Ates, Joyce Ates would not have died in the absence of Robinson’s gross negligence, and a

helicopter crash resulting in serious injuries or death was foreseeable to Robinson. Accordingly,

Plaintiffs seeks exemplary damages from Robinson.

II.    CAUSES OF ACTION AGAINST HSI.

       A.      Negligence.

               1.      HSI’s duty to exercise ordinary care.

       As a commercial provider of helicopter transportation services to the public in general and

Ates in particular, HSI owed Ates a duty to exercise reasonable care to provide those services in a

reasonably safe manner. Thus, it owed Ates a duty to exercise ordinary care to:

       1.      train and instruct its pilots, including Yeager, on the operation of the Helicopter,

               including the risks posed by the design of its drive system and fuel tanks, and how

               to respond when confronted by a loss of power;


                                                -16-



                                                                                           R0306
       2.     provide its helicopter transportation services in a reasonably safe manner and in a

              reasonably safe helicopter; and

       3.     perform proper upkeep, maintenance, service, retrofitting, tests and inspections on

              the Helicopter to ensure that it was in working order and did not pose an

              unreasonable risk to passengers being transported in it, including Joyce Ates.

              2.      HSI’s breach of its duty of ordinary care.

       HSI breached its duty of ordinary care. These breaches included, but were no limited to, the

following:

       1.     failing to exercise ordinary care to train and instruct Yeager on the operation of the

              Helicopter, including the risks posed by the design of its drive system and fuel tanks,

              and how to respond when confronted by a loss of power;

       2.     failing to provide its helicopter transportation services in a reasonably safe manner

              (including but not limited to the negligence of Yeager set forth below) and in a

              reasonably safe helicopter;

       3.     failing to perform proper upkeep, maintenance, service, retrofitting, tests and

              inspections on the Helicopter to ensure that it was in working order and did not pose

              an unreasonable risk to passengers being transported in it, including Joyce Ates;

       4.     failing to perform proper safety analyses regarding the Robinson model R22 Beta II

              helicopter;

       5.     failing to insure that proper safety programs and training were in place; and

       6.     failing to properly correct and warn against the specific hazards involved in operation

              of the Robinson model R22 Beta II helicopter.


                                                -17-



                                                                                          R0307
                3.      Proximate Cause.

        Each instance of negligence described above (as well as other negligent acts and omissions

by HSI) was a proximate cause of the death of Joyce Ates.

                        i.      Cause in fact.

        Each instance of negligence described above (as well as other negligent acts and omissions

by HSI) was a substantial factor in causing the death of Joyce Ates. Further, Joyce Ates would not

have been killed in the crash if HSI had not engaged in each instance of negligence described above

(as well as other negligent acts and omissions by HSI). Had HSI exercised ordinary care in

instructing and training Yeager, providing a safe helicopter to transport Ates, operating the

Helicopter safely while transporting Ates, performing a safety analysis of the Helicopter,

maintaining, servicing, retrofitting, testing and inspecting the Helicopter, and warning Yeager of the

dangers posed by the Helicopter, the Helicopter would not have crashed and Ates would not have

died.

                        ii.     Foreseeability.

        A helicopter transportation company exercising ordinary care under the same or similar

circumstances as those under which HSI acted would have foreseen that a crash resulting in serious

injuries or death (or some similar event) could occur as a result of its failure to exercise ordinary care

in instructing and training its pilots, providing safe helicopters to transport passengers, operating a

helicopter safely while transporting passengers, and maintaining, servicing, retrofitting, testing and

inspecting its helicopters. Accordingly, Ates’s death was a foreseeable consequence of HSI’s

negligence described above.




                                                  -18-



                                                                                               R0308
        B.      Gross negligence.

        The acts and omissions of HSI described above were more than just simple negligence. They

were so severe and egregious that they rose to the level of gross negligence. So exemplary damages

should be assessed against HSI.

        HSI’s actions and inactions, when viewed objectively from the standpoint of HSI at the time

of their occurrence, involved an extreme degree of risk, considering the probability and magnitude

of the potential harm to others, including Joyce Ates. That is, they posed a risk that was neither

remote nor minimal. HSI’s failure to properly instruct and train Yeager, provide a safe helicopters

to transport Ates, operate the Helicopter safely while transporting Ates, and maintain, service,

retrofit, test and inspect the Helicopter, collectively and separately, presented a substantial risk that

the Helicopter would crashand that the pilot and passengers would be seriously injured or killed.

This was not a remote risk, but one that was far too likely to occur. Accordingly, HSI’s acts and

omissions presented an objectively extreme risk to those using the Helicopter.

        Further, HSI had actual, subjective awareness of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of others, including Joyce

Ates. As a provider of helicopter transportation services, HSI was actually aware that the Robinson

R22 Beta II model helicopter was unreasonably dangerous and that the design of the drive system

and fuel tanks posed a substantial risk that the Helicopter would lose power, crash and catch fire,

thereby causing serious injury or death to those aboard. It therefore had actual subjective awareness

that its use of the Helicopter to transport passengers and its failure to maintain, service, retrofit, test

and inspect the Helicopter and to adequately instruct Yeager in these dangers and in operating the




                                                   -19-



                                                                                                R0309
Helicopter (including how to respond when confronted by a loss of power) also posed a substantial

risk of serious injury or death due to a crash.

       As explained above, HSI’s gross negligence was a proximate cause of the death of Joyce

Ates, because HSI’s gross negligence was a substantial factor in causing the death of Joyce Ates,

Joyce Ates would not have died in the absence of HSI’s gross negligence, and a helicopter crash

resulting in serious injuries or death was foreseeable to HSI. Accordingly, Plaintiffs seeks exemplary

damages from HSI.

III.   NEGLIGENCE CAUSES OF ACTION AGAINST YEAGER.

       A.        Yeager’s duty to exercise ordinary care.

       As a commercial pilot of a helicopter providing transportation services to Ates, Yeager owed

Ates a duty to exercise ordinary care to ensure that the Helicopter was in an airworthy condition

before transporting Ates in it and in the operation of the Helicopter while transporting Ates.

       B.        Yeager’s breach of his duty of ordinary care.

       Yeager breached his duty of ordinary care. These breaches included, but were no limited to,

the following:

       1.        failing to perform testing and protocols regarding the condition and operation of the

                 Helicopter he used to transport Ates;

       2.        failing to control the Helicopter, including failing to maintain controlled flight under

                 power; and

       3.        failing to employ appropriate helicopter piloting techniques and emergency

                 maneuvers so as to control the craft, bring the craft to rest after a loss of power, and

                 avoid a high velocity crash landing.


                                                  -20-



                                                                                              R0310
       C.      Proximate cause.

       Each instance of negligence described above (as well as other negligent acts and omissions

by Yeager) was a proximate cause of the death of Joyce Ates.

               1.      Cause in fact.

       Each instance of negligence described above (as well as other negligent acts and omissions

by Yeager) was a substantial factor in causing the death of Joyce Ates. Further, Joyce Ates would

not have been killed in the crash if Yeager had not engaged in each instance of negligence described

above (as well as other negligent acts and omissions by Yeager). Had Yeager exercised ordinary

care in performing testing and protocols on the Helicopter and operating the Helicopter while

transporting Ates, the Helicopter would not have crashed and Ates would not have died.

               2.      Foreseeability.

       A professional helicopter pilot exercising ordinary care under the same or similar

circumstances as those under which Yeager acted would have foreseen that a crash resulting in

serious injuries or death (or some similar event) could occur as a result of his failure to exercise

ordinary care in performing testing and protocols on the Helicopter and operating the Helicopter

while transporting Ates. Accordingly, Ates’s death was a foreseeable consequence of Yeager’s

negligence described above.

IV.    JOINT AND SEVERAL LIABILITY.

       By engaging in the conduct described above, and where applicable under Texas Law, all

Defendants are jointly and severally liable to all Plaintiffs for their damages and injuries.




                                                 -21-



                                                                                            R0311
V.      AGENCY AND VICARIOUS LIABILITY.

        At all times material hereto, and with respect to each act of negligence asserted herein (as

well as other acts of negligence that may be established at trial):

        Yeager was an employee, agent or servant of HSI. Yeager committed all the acts and

omissions alleged herein in the course and scope of his employment for HSI. Accordingly, HSI is

vicariously liable for all the negligent acts and omissions of Yeager under the doctrine of respondeat

superior.

        HSI was the agent, employee, servant, or statutory employee of Robinson. HSI committed

all the acts and omissions alleged herein in the course and scope of its employment or agency for

Robinson. Accordingly, Yeager was also the employee, agent or servant of Robinson, and

committed all the acts and omissions alleged herein in the course and scope of his employment for

Robinson. Accordingly, Robinson is vicariously liable for all the negligent acts and omissions of

HSI and Yeager under the doctrine of respondeat superior.

        Alternatively, HSI was an independent contractor engaged by Robinson and was acting in

the course and scope of that engagement and with Robinson’s actual, apparent or implied authority.

        One or more of Robinson’s and HSI’s negligent and grossly negligent acts and/or omissions

were committed by owners, vice-principals, supervisors or managers of Robinson and HSI.

        Therefore, Plaintiffs seek to recover against Robinson and HSI under the theories of agency,

vicarious liability, and/or respondeat superior for any cause of action (including for gross negligence)

alleged herein.




                                                 -22-



                                                                                             R0312
                                                VI.

                                           DAMAGES

       As a result of the death of Joyce Ates resulting from the legally culpable conduct committed

by the Defendants and described above (including the negligence and gross negligence of the

Defendants and Robinson’s introducing a dangerously defective product into the stream of

commerce), the Plaintiffs have sustained, are entitled to recover, and seek to recover in this case

damages that greatly exceed of the minimum jurisdictional limits of this Honorable Court. Plaintiffs

seek recovery of each and every element of damages permitted by Texas law. Plaintiffs are entitled

to have their claims considered by the trier of fact, and a verdict rendered accordingly. Plaintiffs

seek monetary damages for actual compensatory losses in an amount over $1,000,000.00, excluding

punitive damages. The damages Plaintiffs seek to recover herein include, but are not limited to, the

following:

I.     WRONGFUL DEATH DAMAGES.

       A.      Nathan S. Ates.

       In connection with his cause of action under the Texas Wrongful Death Act, Nathan S. Ates,

in his individual capacity as the surviving spouse of Joyce Ates, is entitled to recover and seeks to

recover in this case damages for past and future:

       1.      pecuniary loss resulting from the death of Joyce Ates, including but not limited to the

               care, maintenance, support, services, advice, counsel, and reasonable contributions

               of a pecuniary value that Nathan S. Ates, in reasonable probability, would have

               received from Joyce Ates had she lived;




                                                -23-



                                                                                           R0313
       2.      loss of consortium, companionship and society resulting from the destruction of the

               husband-wife relationship between Nathan S. Ates and Joyce Ates, including the loss

               of the positive benefits flowing from the love, affection, solace, comfort,

               companionship, society, assistance and sexual relationship that Nathan S. Ates, in

               reasonable probability, would have received from Joyce Ates had she lived;

       3.      mental anguish, including but not limited to the emotional pain, torment, and

               suffering experienced by Nathan S. Ates as a result of the death of Joyce Ates;

       4.      loss of inheritance, meaning the loss of the present value of the assets that Joyce

               Ates, in reasonable probability, would have added to the estate and left to Nathan S.

               Ates at her natural death had she lived, including the earnings, if any, of Joyce Ates,

               in excess of the amount she would have used for the support of herself and her

               family, and which in reasonable probability would have been added to her estate.

       B.      Nathan M. Ates.

        In connection with his cause of action under the Texas Wrongful Death Act, Nathan M.

Ates, a surviving child of Joyce Ates, is entitled to recover and seeks to recover in this case damages

for past and future:

       1.      pecuniary loss resulting from the death of Joyce Ates, including, but not limited to,

               the care, maintenance, support, services, advice, counsel, and reasonable

               contributions of a pecuniary value that Nathan M. Ates, in reasonable probability,

               would have received from Joyce Ates had she lived;

       2.      loss of consortium, companionship and society resulting from the destruction of the

               parent-child relationship between Nathan M. Ates and Joyce Ates, including the loss


                                                 -24-



                                                                                            R0314
                of the positive benefits flowing from the love, affection, solace, comfort,

                companionship, society, and assistance that Nathan M. Ates, in reasonable

                probability, would have received from Joyce Ates had she lived;

        3.      mental anguish, including but not limited to the emotional pain, torment, and

                suffering experienced by Nathan M. Ates as a result of the death of Joyce Ates;

        4.      loss of inheritance, meaning the loss of the present value of the assets that Joyce

                Ates, in reasonable probability, would have added to the estate and left to Nathan M.

                Ates at her natural death had she lived, including the earnings, if any, of Joyce Ates,

                in excess of the amount she would have used for the support of herself and her

                family, and which in reasonable probability would have been added to her estate.

        C.      Sonia Ates.

        In connection with her cause of action under the Texas Wrongful Death Act, Sonia Ates, a

surviving child of Joyce Ates, is entitled to recover and seeks to recover in this case damages for past

and future:

        1.      pecuniary loss resulting from the death of Joyce Ates, including, but not limited to,

                the care, maintenance, support, services, advice, counsel, and reasonable

                contributions of a pecuniary value that Sonia Ates, in reasonable probability, would

                have received from Joyce Ates had she lived;

        2.      loss of consortium, companionship and society resulting from the destruction of the

                parent-child relationship between Sonia Ates and Joyce Ates, including the loss of

                the positive benefits flowing from the love, affection, solace, comfort,




                                                 -25-



                                                                                             R0315
               companionship, society, and assistance that Sonia Ates, in reasonable probability,

               would have received from Joyce Ates had she lived;

       3.      mental anguish, including but not limited to the emotional pain, torment, and

               suffering experienced by Sonia Ates as a result of the death of Joyce Ates;

       4.      loss of inheritance, meaning the loss of the present value of the assets that Joyce

               Ates, in reasonable probability, would have added to the estate and left to Sonia Ates

               at her natural death had she lived, including the earnings, if any, of Joyce Ates, in

               excess of the amount she would have used for the support of herself and her family,

               and which in reasonable probability would have been added to her estate.

       D.      The Estate of Joyce Ates.

       In connection with his cause of action under the Texas Survival Statute, Nathan S. Ates, in

his capacity as personal representative of the Estate of Joyce Ates, is entitled to recover and seeks

to recover in this case on behalf of the Estate of Joyce Ates all damages sustained by Joyce Ates

prior to her death, including but not limited to:

               1.      physical pain and suffering experienced by Joyce Ates prior to her death;

               2.      mental anguish experienced by Joyce Ates prior to her death;

               3.      funeral and burial expenses of Joyce Ates.

       E.      Exemplary Damages.

       Further, each Plaintiff seeks to recover exemplary damages from Robinson and HSI, because

the harm to the Plaintiffs resulted from the gross negligence of Robinson and HSI, as detailed above.




                                                    -26-



                                                                                          R0316
                                                 VI.

                           RESERVATION OF RIGHT TO AMEND

       The allegations made herein against Defendants are made acknowledging that this suit is in

its infancy and investigation and discovery are continuing. As further investigation and discovery

are developed, additional facts may be uncovered that will necessitate further, additional and/or

different allegations, including the potential for adding and/or dismissing parties to the case and the

right to do so, under Texas law, is expressly reserved.

                                                 VII.

                                 REQUEST FOR DISCLOSURE

       This Plaintiffs’ First Amended Petition does not vacate or supersede the Request for

Disclosure that was contained within Plaintiff’s Original Petition. That Request for Disclosure is

still extant, and you continue to have an obligation to supplement and/or amend your responses to

it pursuant to the Texas Rules of Civil Procedure.

                                                VIII.

                          PRE- AND POST-JUDGMENT INTEREST

       Plaintiffs are entitled by law to recover pre-judgment and post-judgment interest at the legal

rate, for which they here and now sue for recovery, as allowed by the laws of the State of Texas.

                                                 IX.

                                         JURY DEMAND

       Plaintiffs demand trial by jury in this matter.




                                                 -27-



                                                                                            R0317
                                                  X.

                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon final trial hereof,

Plaintiffs have judgment against Defendants, jointly and severally, that they recover their damages

in accordance with the evidence, including actual and exemplary damages in an amount to be set by

the trier of fact, that they recover costs of court herein expended, interest, both pre- and post

judgment, to which they are entitled under the law, and for such other and further relief, both general

and special, legal and equitable, to which they may be justly entitled.

                                               Respectfully submitted,

                                               STEVENSON & MURRAY

                                               /s/ Mark T. Murray /s/


                                               MARK T. MURRAY
                                               State Bar No. 14724810
                                               24 Greenway Plaza, Suite 750
                                               Houston, Texas 77046
                                               (713) 622-3223
                                               (713) 622-3224 (FAX)
                                               Email: mmurray@johnstevensonlaw.com

                                               COUNSEL FOR PLAINTIFFS




                                                 -28-



                                                                                            R0318
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been delivered to
all counsel by U.S. Mail, facsimile, e-filing and/or other means, pursuant to the Texas Rules of Civil
Procedure on this the 20th day of May 2015, to-wit:

George Andrew Coats
Gary Linn Evans
COATS & EVANS, P.C.
P.O. Box 130246
The Woodlands, Texas 77393-0246
Counsel for Robinson Helicopter Co., Inc.

Don Swaim
Cunningham Swaim, LLP
7557 Rambler Road, Suite 440
Dallas, Texas 75231
Counsel for Helicopter Services, Inc.
And Christopher Yeager, Deceased

                                                       /s/ Mark T. Murray/s/
                                                       Mark T. Murray




                                                -29-



                                                                                           R0319